Exhibit 10.3

Execution Version

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Fourth Amendment”), dated as of
August 28, 2020 and effective as of the Effective Date (as hereinafter defined),
is made and entered into by and among THE MOHEGAN TRIBE OF INDIANS OF
CONNECTICUT, a federally recognized Indian Tribe and Native American sovereign
nation (the “Tribe”), the MOHEGAN TRIBAL GAMING AUTHORITY, a governmental
instrumentality of the Tribe (the “Borrower”), the other Loan Parties party
hereto, each of the LENDERS party hereto, and CITIZENS BANK, N.A., as
administrative agent (together with its successors and assigns in such capacity,
the “Administrative Agent”) under the Existing Credit Agreement referred to
below.

RECITALS:

WHEREAS, reference is hereby made to that certain Credit Agreement, dated as of
October 14, 2016, as amended by that certain First Amendment to Credit
Agreement, dated as of April 14, 2017, that certain Incremental Joinder and
Second Amendment to Credit Agreement, dated as of April 12, 2018, and that
certain Third Amendment to Credit Agreement, dated as of August 13, 2020 (as
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time prior to the date hereof, the “Existing Credit
Agreement”, and the Existing Credit Agreement as amended or modified by this
Fourth Amendment and as it may be further amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Amended
Credit Agreement”), by and among the Tribe, the Borrower, the banks, financial
institutions and other entities from time to time party thereto as lenders
(including the L/C Issuer and the Swingline Lender) (collectively, the
“Lenders”), the Administrative Agent, and the other parties party thereto;

WHEREAS, the Borrower has requested that the Lenders party hereto agree to amend
certain provisions of the Existing Credit Agreement subject to, and in
accordance with, the terms and conditions set forth herein; and

WHEREAS, the Lenders party hereto and the Administrative Agent are willing, on
the terms and subject to the conditions set forth below, and in consideration
of, among other things, the PIK Interest (as defined in the Amended Credit
Agreement) to be provided under the Amended Credit Agreement, to enter into this
Fourth Amendment and to consent to the amendments to the Existing Credit
Agreement described herein.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1Definitions

.  Except as otherwise expressly provided herein, capitalized terms used in this
Fourth Amendment (including in the Recitals and the introductory paragraph

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

above) shall have the meanings given in the Amended Credit Agreement, and the
rules of construction set forth in the Amended Credit Agreement shall apply to
this Fourth Amendment.

ARTICLE II

amendments to credit agreement

SECTION 2.1Amendments to Existing Credit Agreement

.  Effective as of the Effective Date, the Existing Credit Agreement is hereby
amended  to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following
example: double-underlined text), as set forth in Exhibit A hereto.

SECTION 2.2Amendments to Security Documents

.  Effective as of the Effective Date:

(a)the definition of “Excluded Assets” in each of the Security Agreement and the
Pledge Agreement is hereby amended to replace the words “the CT Expo Subsidiary”
with the following: “the CT Expo Subsidiary, Mohegan Earth Hotel, LLC and
Mohegan Global Holding Corporation”;

(b)clause (a) of the definition of “Pledged Securities” in the Pledge Agreement
is hereby amended and restated in its entirety as follows: “any and all Equity
Interests issued by any Restricted Subsidiary or Unrestricted Subsidiary of a
Grantor (each, a “Pledged Subsidiary”), which Restricted Subsidiaries and
Unrestricted Subsidiaries existing as of the Fourth Amendment Effective Date are
listed on Schedule 1 hereto, now or hereafter owned by Grantors”; and

(c)Schedule 1 of the Pledge Agreement is hereby replaced with Schedule 1
attached as Exhibit B hereto.

SECTION 2.3Amendments to Exhibits

.  Effective as of the Effective Date, the new Exhibits H, I, J and K are hereby
added to the Amended Credit Agreement in the form attached to Exhibit C hereto.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

SECTION 3.1Representations and Warranties of the Tribe

.  To induce the Lenders to agree to this Fourth Amendment, the Tribe represents
to the Administrative Agent and each Lender that, as of the Effective Date:

(a)the Tribe has all requisite power and authority to execute and deliver this
Fourth Amendment and to perform its Obligations hereunder and under the Amended

2

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Credit Agreement.  Each of this Fourth Amendment and the Amended Credit
Agreement is a “Contract of The Tribal Gaming Authority” within the meaning of
Section 1 of Article XIII (entitled “Tribal Gaming Authority Amendment”) of the
Constitution;

(b)the execution and delivery by the Tribe of this Fourth Amendment and the
performance by the Tribe of this Fourth Amendment and the Amended Credit
Agreement have been duly authorized by all necessary Tribal Council, Management
Board and other action, and do not:

(i)require any consent or approval not heretofore obtained of any enrolled
tribal member, Tribal Council member, Management Board member, security holder
or creditor;

(ii)violate or conflict with any provision of the Constitution, charter, bylaws
or other governing documents of the Tribe or of Borrower;

(iii)result in or require the creation or imposition of any Lien (other than
pursuant to the Security Documents) upon or with respect to any Authority
Property now owned or leased or hereafter acquired;

(iv)violate any Law or Requirement of Law, including any Gaming Law, applicable
to the Tribe in any material respect;

(v)constitute a “transfer of an interest” or an “obligation incurred” that is
avoidable by a trustee under Section 548 of the Bankruptcy Code of the United
States, as amended, or constitute a “fraudulent conveyance,” “fraudulent
obligation” or “fraudulent transfer” within the meanings of the Uniform
Fraudulent Conveyances Act or Uniform Fraudulent Transfer Act, as enacted in any
applicable jurisdiction, or any similar Law;

(vi)result in a material breach of or default under, or would, with the giving
of notice or the lapse of time or both, constitute a material breach of or
default under, or cause or permit the acceleration of any obligation owed under,
any mortgage, indenture or loan or credit agreement or any other Contractual
Obligation to which the Tribe is a party or by which the Tribe or any of its
Property is bound or affected; or

(vii)require any consent or approval of any Governmental Authority, or any
notice to, registration or qualification with any Governmental Authority, not
heretofore obtained or obtained concurrently with the Effective Date;

3

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

and the Tribe is not in violation of, or default under, any Requirement of Law
or Contractual Obligation, or any mortgage, indenture, loan or credit agreement
described in Section 3.1(b)(vi) of this Fourth Amendment in any respect that
constitutes a Material Adverse Effect;

(c)no authorization, consent, approval, order, license or permit from, or
filing, registration or qualification with, any Governmental Authority is
required to authorize or permit under applicable Laws the execution and delivery
by the Tribe of this Fourth Amendment or the performance by the Tribe of this
Fourth Amendment and the Amended Credit Agreement, other than such as have been
obtained on or prior to the date hereof;

(d)neither this Fourth Amendment, the Amended Credit Agreement nor the other
Loan Documents, taken individually or as a whole, constitute “management
contracts” or “management agreements” within the meaning of Section 12 of IGRA
and related regulations, or deprive the Tribe and Borrower of the sole
proprietary interest and responsibility of the conduct of gaming activity at
Mohegan Sun;

(e)this Fourth Amendment has been executed and delivered by the Tribe.  This
Fourth Amendment and the Amended Credit Agreement constitute the legal, valid
and binding obligation of the Tribe, enforceable against the Tribe in accordance
with their respective terms.  The provisions of Section 6.3 of this Fourth
Amendment and Section 12.18 of the Amended Credit Agreement are specifically
enforceable against the Tribe, Borrower and its Restricted Subsidiaries.  The
waivers of sovereign immunity by the Tribe contained in this Fourth Amendment
and the Amended Credit Agreement are legal, valid, binding and irrevocable;

(f)no Tribal law permits any tribal member to challenge by referendum or
initiative any action of the Tribal Council authorizing and approving the
execution and delivery of this Fourth Amendment (“Fourth Amendment Referendum
Action”).  No Fourth Amendment Referendum Action is, to the Tribe’s knowledge,
threatened or pending which would reduce the obligations of the Tribe or
Borrower under this Fourth Amendment or the Amended Credit Agreement or impair
the enforceability of this Fourth Amendment or the Amended Credit Agreement or
the rights of the Administrative Agent and the Lenders hereunder or thereunder
or cause a Material Adverse Effect;

(g)after giving effect to this Fourth Amendment, no event has occurred and is
continuing or will result from the execution and delivery of this Fourth
Amendment or the performance by the Tribe of its obligations hereunder or under
the Amended Credit Agreement that would constitute a Default or an Event of
Default; and

(h)each of the representations and warranties made by the Tribe in or pursuant
to the Loan Documents to which it is a party, as amended hereby, is true and
correct in all material respects on and as of the Effective Date as if made on
and as of such date; provided, that, to the extent that such representations or
warranties specifically refer to an earlier date, they are true and correct in
all material respects as of such earlier date;

4

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

provided, further, that, any representation or warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language is true and correct
in all respects on such respective dates.

SECTION 3.2Representations and Warranties of the Borrower and the Other Loan
Parties

.  To induce the Lenders to agree to this Fourth Amendment, the Borrower and
each of the other Loan Parties represent to the Administrative Agent and each
Lender that, as of the Effective Date:

(a)Borrower and the other Loan Parties each have all requisite power and
authority to execute and deliver this Fourth Amendment and to perform their
respective Obligations hereunder and under the Amended Credit Agreement;

(b)the execution, delivery and performance by Borrower and each of the other
Loan Parties of this Fourth Amendment and the performance by Borrower of the
Amended Credit Agreement have been duly authorized by all necessary Tribal
Council, Management Board and other action, and do not:

(i)require any consent or approval not heretofore obtained of any enrolled
tribal member or Tribal Council member, Management Board member, security holder
or creditor;

(ii)violate or conflict with any provision of the Constitution, charter, bylaws
or other governing documents of the Tribe, Borrower or its Restricted
Subsidiaries;

(iii)result in or require the creation or imposition of any Lien (other than
pursuant to the Security Documents) upon or with respect to any Authority
Property now owned or leased or hereafter acquired;

(iv)violate any Law or Requirement of Law, including any Gaming Law, applicable
to the Tribe, Borrower or its Restricted Subsidiaries, except for such
violations that could not reasonably be expected to have a Material Adverse
Effect; or

(v)result in a breach of or default under, or would, with the giving of notice
or the lapse of time or both, constitute a breach of or default under, or cause
or permit the acceleration of any obligation owed under, any mortgage, indenture
or loan or credit agreement or any other Contractual Obligation to which the
Tribe, Borrower or any of its Restricted Subsidiaries is a party or by which the
Tribe, Borrower, its Restricted Subsidiaries or any of their Property is bound
or affected, except, in each case, to the extent that such breach, default or
acceleration could not reasonably be expected to have a Material Adverse Effect;

5

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

(c)no authorization, consent, approval, order, license or permit from, or
filing, registration or qualification with, any Governmental Authority or any
other Person, in each case material to the operations of the Borrower and its
Restricted Subsidiaries, is required to authorize or permit under applicable
Laws the execution, delivery and performance by Borrower and its Restricted
Subsidiaries of this Fourth Amendment or the performance by Borrower of the
Amended Credit Agreement, other than such as have been obtained on or prior to
the date hereof.  Borrower and its Restricted Subsidiaries are not in violation
of any Requirement of Law, except to the extent that such violation could not
reasonably be expected to have a Material Adverse Effect;

(d)this Fourth Amendment has been duly executed and delivered by Borrower and
each of the other Loan Parties.  This Fourth Amendment and the Amended Credit
Agreement constitute the legal, valid and binding obligations of Borrower and
each of the other Loan Parties, enforceable against Borrower and the other Loan
Parties in accordance with their respective terms.  The waivers of sovereign
immunity of the Borrower and its Restricted Subsidiaries contained in this
Fourth Amendment and the Amended Credit Agreement are legal, valid, binding and
irrevocable;

(e)after giving effect to this Fourth Amendment, no event has occurred and is
continuing or will result from the execution and delivery of this Fourth
Amendment or the performance by the Borrower and the other Loan Parties of their
obligations hereunder or under the Amended Credit Agreement that would
constitute a Default or an Event of Default;

(f)immediately before and immediately after giving effect to the transactions
contemplated hereby, each of the representations and warranties made by such
Loan Party in or pursuant to the Loan Documents to which it is a party, as
amended hereby, is true and correct in all material respects on and as of the
Effective Date as if made on and as of such date; provided, that, to the extent
that such representations or warranties specifically refer to an earlier date,
they are true and correct in all material respects as of such earlier date;
provided, further, that, any representation or warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language is true and correct
in all respects on such respective dates; except that for purposes of this
Fourth Amendment, the representations and warranties contained in subsections
(a) and (b) of Section 6.05 of the Existing Credit Agreement shall be deemed to
refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 8.01 of the Existing Credit Agreement; and

(g)neither this Fourth Amendment, the Amended Credit Agreement nor the other
Loan Documents, taken individually or as a whole, constitute “management
contracts” or “management agreements” within the meaning of Section 12 of IGRA
and related regulations, or deprive the Tribe and Borrower of the sole
proprietary interest and responsibility of the conduct of gaming activity at
Mohegan Sun.

6

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

ARTICLE IV

CONDITIONS TO THE EFFECTIVE DATE

This Fourth Amendment shall become effective on the date (the “Effective Date”)
on which each of the following conditions is satisfied or waived:

SECTION 4.1Execution of Counterparts

.  The Administrative Agent shall have received executed counterparts of this
Fourth Amendment from the Tribe, the Borrower, the other Loan Parties, Lenders
constituting the Required Lenders and the Required Covenant Lenders under and as
defined in the Existing Credit Agreement and the Administrative Agent.

SECTION 4.2Fees, Costs and Expenses

.  All of the fees payable to the Fourth Amendment Arrangers (as defined below),
Union Gaming Securities, LLC and Rothschild & Co US Inc. (together, the “Ad Hoc
Group Financial Advisors”) on or prior to the Effective Date in connection with
this Fourth Amendment in accordance with separate fee letters entered into by
the Borrower and each such Fourth Amendment Arranger or Ad Hoc Group Financial
Advisor and all of the reasonable and documented out‑of‑pocket costs and
expenses (including the reasonable fees, expenses and disbursements of Davis,
Polk & Wardwell LLP, Latham & Watkins LLP and Greenberg Traurig, LLP) incurred
by the Administrative Agent, the Fourth Amendment Arrangers, the Ad Hoc Group
Financial Advisors or the ad hoc group of term lenders on or prior to the
Effective Date in connection with the arrangement, negotiation, preparation,
execution and delivery of this Fourth Amendment shall have been paid by the
Borrower in accordance with any separate fee letters with the Borrower (if any)
(or, in the case of the Administrative Agent, the Amended Credit Agreement) to
the extent invoiced at least one Business Day prior to the Effective Date.

The Administrative Agent shall have received for the ratable account of each
Lender that has delivered its executed consent to this Fourth Amendment prior to
5:00 p.m., New York City time, on August 28, 2020 an amendment consent fee in
the amount of 0.75% of such Lender’s aggregate Term A Loans and Term B Loans
outstanding and Revolving Commitments (whether or not then drawn or utilized) in
effect in each case immediately prior to the effectiveness of the Fourth
Amendment.

SECTION 4.3No Default or Event of Default; Representations and Warranties

.

(a)The representations and warranties set forth in Article III hereof shall be
true and correct as of the Effective Date.

(b)No Default or Event of Default shall have occurred and be continuing after
giving effect to this Fourth Amendment on the Effective Date.

7

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

SECTION 4.4Tribe Financing

.  On or prior to the Effective Date, the Borrower shall have received aggregate
proceeds of at least $20,000,000 from a Specified Tribal Contribution.

ARTICLE V

VALIDITY OF OBLIGATIONS AND LIENS

SECTION 5.1Validity of Loan Party Obligations

.  Borrower and each other Loan Party acknowledges and agrees that, both before
and after giving effect to this Fourth Amendment, Borrower and each other Loan
Party is, jointly and severally, indebted to the Lenders and the other Secured
Parties for the Obligations as set forth in the Amended Credit Agreement.  The
Borrower and each other Loan Party hereby ratifies and reaffirms the validity,
enforceability and binding nature of such Obligations both before and after
giving effect to this Fourth Amendment.

SECTION 5.2Validity of Liens and Loan Documents

.  Borrower and each other Loan Party hereby ratifies and reaffirms the validity
and enforceability of the Liens and security interests granted to the
Administrative Agent for the benefit of the Secured Parties to secure all of the
Obligations by Borrower and each other Loan Party pursuant to the Loan Documents
to which any of Borrower or such other Loan Party is a party and hereby confirms
and agrees that notwithstanding the effectiveness of this Fourth Amendment, and
except as expressly amended or modified by this Fourth Amendment, each such Loan
Document is, and shall continue to be, in full force and effect and each is
hereby ratified and confirmed in all respects.

SECTION 5.3Validity of Tribe Obligations

.  The Tribe acknowledges and agrees that, both before and after giving effect
to this Fourth Amendment, the Loan Documents to which the Tribe is a party
constitute the legal, valid and binding obligations of the Tribe, enforceable
against the Tribe in accordance with their terms.  

ARTICLE VI

MISCELLANEOUS

SECTION 6.1Amendment, Modification and Waiver

.  This Fourth Amendment may not be amended, modified or waived except in
accordance with Section 12.01 of the Amended Credit Agreement.

SECTION 6.2Entire Agreement

.  This Fourth Amendment, the Amended Credit Agreement and the other Loan
Documents, constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

SECTION 6.3Governing Law; Arbitration Reference; Waiver of Right to Trial by
Jury; Waiver of Sovereign Immunity; Consent to Jurisdiction; Gaming Law
Limitations; Section 81

8

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Compliance

.  The provisions of Section 12.17, Section 12.18, Section 12.19, Section 12.20,
Section 12.21, Section 12.22 and Section 12.23 of the Existing Credit Agreement
are incorporated herein by reference, mutatis mutandis.

SECTION 6.4Severability

.  If any provision of this Fourth Amendment or the other Loan Documents is held
to be illegal, invalid, void or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Fourth Amendment and the
other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which come as close as possible to that of the illegal, invalid or unenforceable
provisions.  The invalidity of a provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

SECTION 6.5Miscellaneous

.  

(a)This Fourth Amendment may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  This Fourth Amendment and any other document or
instrument required to be delivered hereunder may be executed via “Docusign” or
other electronic means and be transmitted by facsimile or electronic mail and
shall constitute a manually-signed original for all record-keeping
purposes.  The effectiveness of this Fourth Amendment and signatures hereto
shall, subject to applicable Law, have the same force and effect as
manually-signed originals and shall be binding on all Loan Parties, the
Administrative Agent and the Lenders.

(b)Except as expressly amended or modified hereby, all of the provisions of the
Existing Credit Agreement and the other Loan Documents shall remain in full
force and effect except that each reference to the “Credit Agreement”, or words
of like import in any Loan Document, shall mean and be a reference to the
Amended Credit Agreement.  This Fourth Amendment shall be deemed a “Loan
Document” as defined in the Amended Credit Agreement.  It is the intention of
the parties hereto that from and after the Effective Date in no event will a
Default or Event of Default be deemed to have occurred as a result of Borrower’s
failure to comply with Section 8.01(b) and/or Section 9.10 of the Existing
Credit Agreement, solely with respect to the fiscal quarters ending March 31,
2020 and June 30, 2020; provided that the Borrower will deliver to the
Administrative Agent the financial statements described in Section 8.01(b) of
the Existing Credit Agreement for the periods ended March 31, 2020 and June 30,
2020 within 5 Business Days following the Effective Date. Notwithstanding
anything contained herein to the contrary, failure to deliver such financial
statements in accordance with the preceding sentence prior to such date shall
result in an immediate Event of Default under the Amended Credit Agreement.

(c)The Lenders party hereto, constituting the Required Lenders and the Required
Covenant Lenders as of the date hereof, hereby instruct the Administrative Agent
to deliver its executed signature page to this Fourth Amendment.

9

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

SECTION 6.6Lead Arrangers and Bookrunners

.  The Borrower has appointed (a) Citizens Bank, N.A. and (b) Credit Suisse Loan
Funding LLC (collectively, the “Fourth Amendment Arrangers”) to act as joint
lead arrangers and joint bookrunners for this Fourth Amendment.  Anything herein
to the contrary notwithstanding, the Fourth Amendment Arrangers shall have no
powers, duties or responsibilities under this Fourth Amendment or any of the
other Loan Documents, except in their respective capacities, as applicable, as
the Administrative Agent, a Lender or an L/C Issuer thereunder.

SECTION 6.7Acknowledgments

.  Each Lender party to this Fourth Amendment acknowledges and agrees that such
Lender is automatically deemed to have consented to the terms herein by
executing this Fourth Amendment.  For purposes of determining compliance with
the requirements and conditions precedent specified herein, the Administrative
Agent and each Lender party hereto shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Administrative Agent or any such Lender, as applicable.  The
Administrative Agent shall promptly notify the Borrower and each Lender of the
Effective Date.

SECTION 6.8Post-Closing Consent Fees and Expenses

. In the event any of the fees, costs and expenses set forth in the first
sentence of Section 4.2 are not invoiced at least one Business Day prior to the
Effective Date, the Borrower shall pay all such fees, costs and expenses
promptly (and in any event within two (2) Business Days) following receipt of an
invoice therefor. The Borrower agrees to pay to the Administrative Agent, for
the ratable account of each Lender that has delivered its executed consent to
this Fourth Amendment after the effectiveness of this Fourth Amendment and no
later than 5:00 p.m., New York City time, on September 1, 2020, an amendment
consent fee in the amount of 0.75% of such Lender’s aggregate Term A Loans and
Term B Loans outstanding and Revolving Commitments (whether or not then drawn or
utilized) in effect in each case immediately prior to the effectiveness of the
Fourth Amendment (without duplication of any fees payable pursuant to the last
sentence of Section 4.2 hereof).

 

[Remainder of page intentionally left blank]

 

 

10

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Fourth Amendment to be duly
executed as of the day and year first above written, to be effective as of the
Effective Date.

MOHEGAN TRIBAL GAMING AUTHORITY


By:/s/ Mario C. Kontomerkos
Name: Mario C. Kontomerkos
Title:   Chief Executive Officer

 

 

THE MOHEGAN TRIBE OF INDIANS OF CONNECTICUT (for the limited purpose of joining
Sections 3.1, 5.3, 6.1, 6.3, 6.4, and 6.5 of this Fourth Amendment)


By:/s/ Ralph James Gessner Jr.
Name: Ralph James Gessner Jr.
Title:   Chairman




[Signature Page to Fourth Amendment]

 

--------------------------------------------------------------------------------

 

 

 

 

MOHEGAN BASKETBALL CLUB LLC

MOHEGAN COMMERCIAL VENTURES PA, LLC

MOHEGAN GOLF, LLC

 

 

 

By:

/s/ Mario C. Kontomerkos
Name:Mario C. Kontomerkos
Title:President

 

DOWNS RACING, L.P.

BACKSIDE, L.P.

MILL CREEK LAND, L.P.

NORTHEAST CONCESSIONS, L.P.
By Mohegan Commercial Ventures PA, LLC, its general partner

 

 

By:

/s/ Mario C. Kontomerkos
Name:Mario C. Kontomerkos
Title:President

 

MOHEGAN VENTURES-NORTHWEST, LLC

 

 

By:

/s/ Mario C. Kontomerkos
Name:Mario C. Kontomerkos
Title:Manager

 

 

By:

/s/ Mario C Kontomerkos
Name:Mario C. Kontomerkos
Title:President




[Signature Page to Fourth Amendment]

 

--------------------------------------------------------------------------------

 

 

 

 

CITIZENS BANK, N.A.,
as Administrative Agent

By:       /s/ Oliver Harris

Name:  Olliver Harris

Title:    Vice President




[Signature Page to Fourth Amendment]

 

--------------------------------------------------------------------------------

 

 

 

 

The undersigned Lender hereby consents to this Fourth Amendment with respect to
100% of the commitments and outstanding principal amount of the Term A Loans,
Term B Loans, Revolving Loans, Revolving Commitments, L/C Obligations and
Swingline Loans, as applicable, held by such Lender on the Effective Date and
authorizes and directs the Administrative Agent to consent to and execute this
Fourth Amendment:

[_______________],
as a Lender

By:      

Name:  

Title:    

 

If a second signature is necessary:

 

By:      

Name:  

Title:    

 

 

 

[Signature Page to Fourth Amendment]

 

--------------------------------------------------------------------------------



 

 

 



EXHIBIT A

 

Amended Credit Agreement

 

[See Attached]




 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

Schedule 1

 

Pledged

Subsidiary

Owner

Class of Equity Interest

Certificate No(s).

Number of Shares

Percentage of Ownership

Downs Racing, L.P.

Mohegan Tribal Gaming Authority

Partnership Interest

4

N/A

99.99%

Backside, L.P.

Mohegan Tribal Gaming Authority

Partnership Interest

4

N/A

99.99%

Mill Creek Land, L.P.

Mohegan Tribal Gaming Authority

Partnership Interest

4

N/A

99.99%

Northeast Concessions, L.P.

Mohegan Tribal Gaming Authority

Partnership Interest

4

N/A

99.99%

Mohegan Commercial Ventures PA, LLC

Mohegan Tribal Gaming Authority

Membership Interest

N/A

N/A

100.00%

Downs Racing, L.P.

Mohegan Commercial Ventures PA, LLC

Partnership Interest

3

N/A

0.01%

Backside, L.P.

Mohegan Commercial Ventures PA, LLC

Partnership Interest

3

N/A

0.01%

Mill Creek Land, L.P.

Mohegan Commercial Ventures PA, LLC

Partnership Interest

3

N/A

0.01%

Northeast Concessions, L.P.

Mohegan Commercial Ventures PA, LLC

Partnership Interest

3

N/A

0.01%

Mohegan Ventures-Northwest, LLC

Mohegan Tribal Gaming Authority

Membership Interest

N/A

N/A

100.00%

 

 

 

 

--------------------------------------------------------------------------------

 

Pledged

Subsidiary

Owner

Class of Equity Interest

Certificate No(s).

Number of Shares

Percentage of Ownership

Mohegan Golf,

LLC

Mohegan Tribal Gaming Authority

Membership Interest

N/A

N/A

100.00%

Mohegan Lacrosse, LLC

Mohegan Tribal Gaming Authority

Membership Interest

N/A

N/A

100.00%

Mohegan Gaming Advisors, LLC

Mohegan Tribal Gaming Authority

Membership Interest

N/A

N/A

100.00%

MGNV Holding, LLC

Mohegan Tribal Gaming Authority

Membership Interest

N/A

N/A

100.00%

Salishan-Mohegan, LLC

Mohegan Ventures-Northwest, LLC

Membership Interest

N/A

N/A

100.00%




 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

[Intentionally Omitted]

 

 

 




 

 

 

 

--------------------------------------------------------------------------------

 

Execution Version

 

Published Deal CUSIP: 608330AM8

Published CUSIP for Revolving Credit Facility: 608330AN6

Published CUSIP for Term A Facility: 608330AP1

Published CUSIP for Term B Facility: 608330AQ9

 

CREDIT AGREEMENT

Dated as of October 14, 2016,

(as conformed for the First Amendment to Credit Agreement, dated as of April 14,
2017,

the Incremental Joinder and Second Amendment to Credit Agreement, dated as of
April 12, 2018,

and

the Third Amendment to Credit Agreement, dated as of August 13, 2020,

and the Fourth Amendment to Credit Agreement, dated as of August 28, 2020)

 

among

MOHEGAN TRIBAL GAMING AUTHORITY,
as the Borrower,

THE MOHEGAN TRIBE OF INDIANS OF CONNECTICUT,
as an additional party with respect to certain
representations, warranties and covenants,

CITIZENS BANK, N.A.,
as Administrative Agent,

BANK OF AMERICA, N.A.,
as Swingline Lender,

CITIZENS BANK, N.A.,
as L/C Issuer

and

The Other Lenders Party Hereto

 

CITIZENS BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CREDIT SUISSE SECURITIES (USA) LLC, SUNTRUST ROBINSON HUMPHREY, INC., GOLDMAN
SACHS BANK USA, KEYBANK NATIONAL ASSOCIATION,
CIT BANK, N.A. and FIFTH THIRD BANK,

as Joint Lead Arrangers and Joint Bookrunners for the Revolving Credit Facility
and the Term A Facility

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIZENS BANK, N.A., CREDIT SUISSE SECURITIES (USA) LLC, SUNTRUST ROBINSON
HUMPHREY, INC., GOLDMAN SACHS BANK USA, KEYBANK NATIONAL ASSOCIATION,
CIT BANK, N.A. and FIFTH THIRD BANK,

as Joint Lead Arrangers and Joint Bookrunners for the Term B Facility

 

and

 

BANK OF AMERICA, N.A. and CREDIT SUISSE SECURITIES (USA) LLC
as Syndication Agents

 

 

 

 

--------------------------------------------------------------------------------

 

 

and

 

SUNTRUST BANK, GOLDMAN SACHS BANK USA, KEYBANK NATIONAL ASSOCIATION, CIT BANK,
N.A. and FIFTH THIRD BANK,
as Documentation Agents

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

CONTENTS

e

 

 

 

Page

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

12

 

 

 

 

 

1.01

 

Defined Terms

 

12

1.02

 

Other Interpretive Provisions

 

542

1.03

 

Accounting Terms

 

542

1.04

 

Rounding

 

552

1.05

 

References to Agreements and Laws

 

552

1.06

 

Times of Day; Rates

 

552

1.07

 

Letter of Credit Amounts

 

552

1.08

 

Certain Calculations and Tests

 

562

1.09

 

Limited Condition Transactions

 

572

 

 

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

 

582

 

 

 

 

 

2.01

 

Committed Loans

 

582

2.02

 

Borrowings, Conversions and Continuations of Committed Loans.

 

592

2.03

 

Letters of Credit.

 

612

2.04

 

Swingline Loans.

 

692

2.05

 

Prepayments.

 

722

2.06

 

Termination or Reduction of Commitments

 

752

2.07

 

Repayment of Loans

 

752

2.08

 

Interest

 

762

2.09

 

Fees

 

772

2.10

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

 

782

2.11

 

Evidence of Debt

 

782

2.12

 

Payments Generally

 

792

2.13

 

Sharing of Payments

 

802

2.14

 

[Reserved]

 

812

2.15

 

Incremental Facilities

 

812

2.16

 

Cash Collateral

 

842

2.17

 

Defaulting Lenders

 

852

2.18

 

Reverse Dutch Auction Repurchases

 

882

2.19

 

Refinancing Amendments

 

892

2.20

 

Extension of Loans and Commitments

 

912

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

 

942

 

 

 

 

 

3.01

 

Taxes

 

942

3.02

 

Illegality

 

982

3.03

 

Inability to Determine Rates

 

992

3.04

 

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans

 

1002

3.05

 

Compensation for Losses

 

1012

3.06

 

Matters Applicable to all Requests for Compensation

 

1022

3.07

 

Survival

 

1022

 

 

 

i

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

ARTICLE IV CONDITIONS PRECEDENT TO CLOSING DATE AND CREDIT

EXTENSIONS

 

1022

 

 

 

 

 

4.01

 

Conditions to Closing Date

 

1022

4.02

 

Conditions to all Credit Extensions

 

1082

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE TRIBE

 

1082

 

 

 

 

 

5.01

 

Existence and Qualification; Power; Compliance With Laws

 

1092

5.02

 

Authority; Compliance With Other Agreements and Instruments and Government
Regulations

 

1092

5.03

 

No Governmental Approvals Required

 

1102

5.04

 

The Nature of Borrower

 

1102

5.05

 

No Management Contract

 

1102

5.06

 

Real Property

 

1102

5.07

 

Binding Obligations

 

1102

5.08

 

No Default

 

1112

5.09

 

Disclosure

 

1112

5.10

 

Gaming Laws

 

1112

5.11

 

Arbitration

 

1112

5.12

 

Recourse Obligations

 

1112

5.13

 

No Pending Referendum

 

1112

5.14

 

Allocation Plan

 

1112

5.15

 

Indian Lands

 

1122

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE BORROWER

 

1122

 

 

 

 

 

6.01

 

Existence, Qualification and Power

 

1122

6.02

 

Authorization; No Contravention

 

1122

6.03

 

Governmental Authorization; Other Consents

 

1132

6.04

 

Binding Effect

 

1132

6.05

 

Financial Statements; No Material Adverse Effect

 

1132

6.06

 

Litigation

 

1142

6.07

 

No Default

 

1142

6.08

 

Ownership of Property; Liens

 

1142

6.09

 

Environmental Compliance

 

1152

6.10

 

Insurance

 

1152

6.11

 

Taxes

 

1152

6.12

 

ERISA Compliance

 

1152

6.13

 

Subsidiaries

 

1152

6.14

 

Margin Regulations; Investment Company Act

 

1152

6.15

 

Disclosure

 

1162

6.16

 

Intellectual Property; Licenses, Etc

 

1162

6.17

 

Security Documents

 

1162

6.18

 

OFAC

 

1172

6.19

 

Anti-Corruption Laws

 

1172

6.20

 

EEA Financial Institutions

 

1172

ii

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

6.21

 

[Reserved].

 

1172

6.22

 

Designated Senior Indebtedness

 

1172

6.23

 

Tribal Court Enforcement

 

1172

6.24

 

Deposit Accounts

 

1172

6.25

 

No Licensure Required

 

1182

6.26

 

Solvency

 

1182

 

 

 

ARTICLE VII COVENANTS OF THE TRIBE

 

1182

 

 

 

 

 

7.01

 

Ownership and Operation of Mohegan Sun

 

1182

7.02

 

Sovereign Immunity; Jurisdiction and Venue

 

1182

7.03

 

The Lease and the Landlord Consent

 

1192

7.04

 

Preservation of Existence; Operation

 

1192

7.05

 

Prohibited Transactions

 

1192

7.06

 

Amendments to Material Laws and Agreements

 

1192

7.07

 

Impairment of Contracts; Imposition of Governmental Charges

 

1202

7.08

 

Segregation of Property

 

1202

7.09

 

Trust Property

 

1202

7.10

 

Liens on Authority Property

 

1202

7.11

 

Bankruptcy Matters

 

1212

7.12

 

Challenges by the Tribe

 

1212

7.13

 

Access to Lands of the Tribe

 

1212

7.14

 

Compliance with Law

 

1222

7.15

 

Impairment of Contracts

 

1222

 

 

 

ARTICLE VIII AFFIRMATIVE COVENANTS  OF BORROWER

 

1222

 

 

 

 

 

8.01

 

Financial Statements

 

1222

8.02

 

Certificates; Other Information

 

1222

8.03

 

Notices

 

1242

8.04

 

Preservation of Existence, Etc

 

1252

8.05

 

Maintenance of Properties

 

1252

8.06

 

Maintenance of Insurance

 

1262

8.07

 

Compliance with Laws

 

1262

8.08

 

Books and Records

 

1262

8.09

 

Inspection Rights

 

1272

8.10

 

Use of Proceeds

 

1272

8.11

 

Environmental Covenant

 

1272

8.12

 

[Reserved].

 

1282

8.13

 

Additional Subsidiaries and Collateral

 

1282

8.14

 

Maintenance of Ratings

 

1292

8.15

 

Anti-Corruption Laws

 

1292

8.16

 

Payment of Taxes and Obligations

 

1292

8.17

 

Operating Accounts

 

1292

8.18

 

Continual Operation of Mohegan Sun

 

1292

iii

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

8.19

 

Defense of Loan Documents

 

1302

8.20

 

Post-Closing Covenants

 

1302

 

 

 

ARTICLE IX NEGATIVE COVENANTS

 

1302

 

 

 

 

 

9.01

 

Liens

 

1302

9.02

 

Investments

 

1322

9.03

 

Indebtedness

 

1342

9.04

 

Fundamental Changes

 

1362

9.05

 

Dispositions

 

1372

9.06

 

Restricted Payments

 

1382

9.07

 

Change in Nature of Business

 

1402

9.08

 

Transactions with Affiliates

 

1402

9.09

 

Negative Pledges and Other Contractual Restrictions

 

1402

9.10

 

Financial Covenants

 

1412

9.11

 

Use of Proceeds

 

1422

9.12

 

Certain Prepayments of Indebtedness

 

1422

9.13

 

Sanctions

 

1432

9.14

 

Anti-Corruption Laws

 

1432

9.15

 

WNBA Subsidiary Operations and Indebtedness

 

1432

9.16

 

CT Expo Subsidiary Operations and Indebtedness

 

1432

9.17

 

Excluded Restricted Subsidiaries Operations and Indebtedness

 

1442

9.18

 

Change in Fiscal Year

 

1442

 

 

 

ARTICLE X EVENTS OF DEFAULT AND REMEDIES

 

1442

 

 

 

 

 

10.01

 

Events of Default

 

1442

10.02

 

Remedies Upon Event of Default

 

1472

10.03

 

Application of Funds

 

1492

 

 

 

ARTICLE XI ADMINISTRATIVE AGENT

 

1502

 

 

 

 

 

11.01

 

Appointment and Authority

 

1502

11.02

 

Rights as a Lender

 

1502

11.03

 

Exculpatory Provisions

 

1512

11.04

 

Reliance by the Administrative Agent

 

1512

11.05

 

Delegation of Duties

 

1522

11.06

 

Resignation of the Administrative Agent

 

1522

11.07

 

Non-Reliance on Administrative Agent and Other Lenders

 

1532

11.08

 

No Other Duties, Etc

 

1532

11.09

 

Administrative Agent May File Proofs of Claim; Credit Bidding

 

1532

11.10

 

Collateral and Guaranty Matters

 

1552

11.11

 

Secured Hedge Agreements

 

1562

 

 

 

ARTICLE XII MISCELLANEOUS

 

1562

 

 

 

 

 

12.01

 

Amendments, Etc

 

1562

12.02

 

Notices and Other Communications; Facsimile Copies

 

1592

iv

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

12.03

 

No Waiver; Cumulative Remedies

 

1612

12.04

 

Attorney Costs, Expenses and Taxes

 

1612

12.05

 

Indemnification by the Borrower; Reimbursement by Lenders; Waiver

 

1622

12.06

 

Payments Set Aside

 

1632

12.07

 

Successors and Assigns

 

1642

12.08

 

Confidentiality

 

1702

12.09

 

Set-off

 

1712

12.10

 

Interest Rate Limitation

 

1712

12.11

 

Counterparts

 

1722

12.12

 

Integration

 

1722

12.13

 

Survival of Representations and Warranties

 

1722

12.14

 

Severability

 

1722

12.15

 

[Reserved]

 

1722

12.16

 

Replacement of Lenders

 

1722

12.17

 

Governing Law

 

1732

12.18

 

Arbitration Reference

 

1742

12.19

 

Waiver of Right to Trial by Jury

 

1752

12.20

 

WAIVER OF SOVEREIGN IMMUNITY; CONSENT TO JURISDICTION

 

1752

12.21

 

Lender Covenant

 

1772

12.22

 

Gaming Law Limitations

 

1772

12.23

 

Section 81 Compliance

 

1782

12.24

 

USA PATRIOT Act Notice

 

1782

12.25

 

OFAC

 

1782

12.26

 

Designation as Senior Debt

 

1792

12.27

 

Gaming Boards

 

1792

12.28

 

Gaming Regulations

 

1792

12.29

 

No Personal Liability

 

1792

12.30

 

Electronic Execution of Assignments and Certain Other Documents

 

1792

12.31

 

Entire Agreement

 

1802

12.32

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

1802

12.33

 

No Advisory or Fiduciary Responsibility

 

1802

 

 

v

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of October 14, 2016 (as may be amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), among THE MOHEGAN TRIBE OF INDIANS OF CONNECTICUT, a federally
recognized Indian Tribe and Native American sovereign nation (the “Tribe”), the
MOHEGAN TRIBAL GAMING AUTHORITY, a governmental instrumentality of the Tribe
(the “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), CITIZENS BANK, N.A., as Administrative
Agent, BANK OF AMERICA, N.A., as Swingline Lender, and CITIZENS BANK, N.A., as
L/C Issuer.

RECITALS

A.Borrower has requested that the Lenders provide the credit facilities set
forth in this Agreement to Borrower.

B.The Lenders are willing to provide such credit facilities upon the terms and
subject to the conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the above Recitals and the mutual covenants
and agreements herein contained, the parties hereto agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

Defined Terms

.  As used in this Agreement, the following terms shall have the meanings set
forth below:

“AAA” has the meaning specified in Section 12.18(a).

“Account Control Agreement” means a control agreement among Borrower or a
Restricted Subsidiary, as applicable, the Administrative Agent and the
depositary or securities intermediary for each Operating Account, in a form
reasonably acceptable to the Administrative Agent and the Borrower and complying
with the limitations in Section 12.22.

“Act” has the meaning specified in Section 12.24.

“Additional Lender” has the meaning specified in Section 2.15(b).

“Administrative Agent” means Citizens Bank, in its capacity as administrative
agent under any of the Loan Documents, together with its permitted successors
and assigns.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 12.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

1

 

--------------------------------------------------------------------------------

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.  For the avoidance of doubt,
each Governmental Component of the Tribe shall be deemed to be an Affiliate of
the Tribe and each other Governmental Component of the Tribe

“Agent Parties” has the meaning specified in Section 12.02(b).

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Citizens Bank, in its capacity as the
Administrative Agent, Citizens Bank, in its capacity as Arranger), and the
officers, directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

“Aggregate Revolving Commitments” means, at any time, the Revolving Commitments
of all Revolving Lenders.  As of the Closing Date, the Aggregate Revolving
Commitments are in an amount equal to $170,000,000.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“All-In Yield” means, as to any Indebtedness, the interest margin applicable
thereto; provided that (a) except to the extent paid prior to the Fourth
Amendment Effective Date in respect of the Term B Facility, original issue
discount (“OID”) or upfront or similar fees (which shall be deemed to constitute
like amounts of OID) payable for the account of the holders of such Indebtedness
in connection with (i) the primary syndication thereof and (ii) any amendment
that extends the stated maturity thereof (and not, for the avoidance of doubt,
in connection with any other amendment or waiver) shall be included (with OID
and, upfront and similar fees being equated to interest based on an assumed
four-year life to maturity or, in the case of any Indebtedness incurred after
the Fourth Amendment Effective Date, if shorter, the actual life to maturity),
(b) customary arrangement or commitment fees payable to any arrangers (or their
affiliates) of such Indebtedness in their capacity as such and not paid to all
relevant lenders generally shall be excluded, and (c) if such Indebtedness has a
LIBOR floor or base rate floor that is greater than any LIBOR floor or Base Rate
floor, respectively, for the Term B Facility and such LIBOR floor or Base Rate
floor is applicable at the time such Indebtedness is incurred, the amount by
which such LIBOR or base rate floor for such Indebtedness exceeds the LIBOR
Floor or Base Rate floor, respectively, for the Term B Facility, shall be
included in the calculation of All-In Yield for such Indebtedness.

“Allocation Plan” means the Mohegan Tribal Gaming Revenue Allocation Plan, last
amended as of July 29, 2010, as such plan may be amended or succeeded from time
to time, approved by the Bureau of Indian Affairs on July 29, 2010, relating to
the application, distribution or use of revenues from class II and class III
gaming (as defined in IGRA).

2

 

--------------------------------------------------------------------------------

 

“Amortization Amount” means, (a) with respect to the Term A Loans, (i) for each
of the first eight Amortization Dates following the Closing Date, an amount
equal to the sum of any adjustment required pursuant to Section 2.15(e) plus
3.75% of the Term A Loan Aggregate Principal Amount, (ii) for each of the ninth
through twelfth Amortization Dates following the Closing Date, an amount equal
to the sum of any adjustment required pursuant to Section 2.15(e) plus 2.5% of
the Term A Loan Aggregate Principal Amount, and (iii) for the thirteenth
Amortization Date following the Closing Date and each Amortization Date
thereafter, an amount equal to the sum of any adjustment required pursuant to
Section 2.15(e) plus 1.875% of the Term A Loan Aggregate Principal Amount, and
(b) with respect to the Term B Loans, from and after the Second Amendment
Effective Date, an amount equal to the sum of any adjustment required pursuant
to Section 2.15(e) plus $2,170,352.99.

“Amortization Date” means the last Business Day of each Fiscal Quarter,
commencing with the last Business Day of the first full Fiscal Quarter following
the Closing Date.

“Applicable Rate” means:

(a)

from and after the Second Amendment Effective DateAugust 24, 2020, with respect
to any Revolving Commitment, Revolving Loan and Letter of Credit Fee payable to
Lenders under the Initial Revolving Credit Facility, the following rates per
annum (expressed in basis points), based upon the Total Leverage Ratio as set
forth below:

Applicable Rate

Pricing Level

Total Leverage Ratio

Unused Fee

Eurodollar Rate + Letters of Credit

Base Rate +

1

< 2.50x

37.5

2.00%

1.00%

2

2.50x < x < 3.00x

37.5

2.50%

1.50%

3

3.00x < x < 3.50x

37.5

3.00%

2.00%

4

3.50x < x < 4.00x

50.0

3.25%

2.25%

5

4.00x < x < 4.50x

50.0

3.50%

2.50%

6

> 4.50x

50.0

3.75%

2.75%

(b)

from and after the Second Amendment Effective DateAugust 24, 2020, with respect
to any Term A Loan, the following rates(i) 6.125% per annum (expressed in basis
points), based upon the Total Leverage Ratio as set forth below:in the case of
Eurodollar Rate Loans and (ii) 5.125% per annum in the case of Base Rate Loans.

Applicable Rate

Pricing Level

Total Leverage Ratio

Eurodollar Rate +

Base Rate +

1

< 2.50x

2.00%

1.00%

2

2.50x < x < 3.00x

2.50%

1.50%

3

3.00x < x < 3.50x

3.00%

2.00%

4

3.50x < x < 4.00x

3.25%

2.25%

5

4.00x < x < 4.50x

3.50%

2.50%

6

4.50x < x < 5.50x

3.75%

2.75%

7

> 5.50x

4.125%

3.125%

3

 

--------------------------------------------------------------------------------

 

 

(c)

from and after the Second Amendment Effective DateAugust 24, 2020, with respect
to any Term B Loan, the following rates per annum (expressed in basis points),
based upon the Total Leverage Ratio as set forth below(i) 6.375% per annum in
the case of Eurodollar Rate Loans and (ii) 5.375% per annum in the case of Base
Rate Loans, subject to the following adjustments:

 

 

(1)  if Borrower achieves a Debt Rating of at least B2 (Moody’s), B (S&P) or
equivalent from at least two Rating Agencies (at least one of which is Moody’s
or S&P) prior to the Term B Loan Repricing Date (if any), and solely for so long
as the Borrower is able to maintain such Debt Rating from two Rating Agencies
(at least one of which is Moody’s or S&P), the Applicable Rate with respect to
Term B Loans shall be (i) in the case of Eurodollar Rate Loans, the greater of
(A) (x) the Applicable Rate from time to time in effect with respect to any Term
A Loans that are Eurodollar Rate Loans, minus (y) 0.50% and (B) 5.50% per annum
and (ii) in the case of Base Rate Loans, the greater of (A) (x) the Applicable
Rate from time to time in effect with respect to any Term A Loans that are Base
Rate Loans, minus (y) 0.50% and (B) 4.50% per annum;

 

(2) if Borrower achieves a Debt Rating of at least Ba2 (Moody’s), BB (S&P) or
equivalent from at least two Rating Agencies (at least one of which is Moody’s
or S&P) prior to the Term B Loan Repricing Date (if any) and solely for so long
as the Borrower is able to maintain such Debt Rating from two Rating Agencies
(at least one of which is Moody’s or S&P), the Applicable Rate with respect to
Term B Loans shall be (i) in the case of Eurodollar Rate Loans, the greater of
(A) (x) the Applicable Rate from time to time in effect with respect to any Term
A Loans that are Eurodollar Rate Loans, minus (y) 0.50% and (B) 4.75% per annum
and (ii) in the case of Base Rate Loans, the greater of (A) (x) the Applicable
Rate from time to time in effect with respect to any Term A Loans that are Base
Rate Loans, minus (y) 0.50% and (B) 3.75% per annum; and

 

(3) on any Term B Loan Repricing Date, the Applicable Rate with respect to Term
B Loans in effect at such time shall be increased by the Term B Loan Repricing
Amount and shall be subject to no further adjustment.

 

Applicable Rate

Pricing Level

Total Leverage Ratio

Eurodollar Rate +

Base Rate +

1

< 5.50x

4.00%

3.00%

2

> 5.50x

4.375%

3.375%

 

(d)

with respect to any Incremental Term Loan, as set forth in the applicable
Incremental Joinder;

4

 

--------------------------------------------------------------------------------

 

(e)

with respect to any Other Revolving Loan or Other Term Loan, as set forth in the
applicable Refinancing Amendment; and

(f)

with respect to any Extended Revolving Loan or Extended Term Loan, as set forth
in the applicable Extension Amendment.

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 8.02(b); provided, however, that (i) if a Compliance Certificate is not
delivered when due in accordance with Section 8.02(b), then the highest Pricing
Level shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall continue to
apply until the first Business Day after the date such certificate is delivered
and (ii) for the period beginning on the Closing Date and ending on the first
date thereafter on which a Compliance Certificate is delivered pursuant to
Section 8.02(b), the highest Pricing Level shall apply.

Any  modification of the Applicable Rate resulting from a publicly announced
change in the Debt Rating shall become effective on the date of the public
announcement thereof.  Any increase in the Applicable Rate resulting from the
occurrence of a Term B Loan Repricing Trigger shall become effective on the Term
B Loan Repricing Date.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, the Pro Rata Lead Arrangers and the Term B Lead
Arrangers, in their capacities as joint lead arrangers and joint bookrunners
hereunder.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E or any other form (including electronic documentation
generated by use of an electronic platform) approved by the Administrative
Agent.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP;
provided that Attributable Indebtedness shall not include obligations or
liabilities or any Person to pay rent or other amounts under any lease, which
obligations would be required to be classified as and accounted for as an
operating lease under GAAP as in effect on the Closing Date, and (b) in respect
of any Synthetic Lease Obligation, the capitalized amount of the remaining lease
payments under the relevant lease that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a capital lease.

5

 

--------------------------------------------------------------------------------

 

“Auction” has the meaning specified in Section 2.18(a).

“Auction Manager” has the meaning specified in Section 2.18(a).

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended September 30, 2015,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Authority Property” means any and all now owned or hereafter acquired real,
mixed and personal Property of Borrower (whether or not otherwise designated as
property of Borrower) and its Restricted Subsidiaries.  “Authority Property” in
any event includes, without limitation, (a) Mohegan Sun and Pocono and (b) all
gaming revenues of Borrower and all gaming and other revenues of its Restricted
Subsidiaries, provided that neither (i) the Property of the WNBA Subsidiary and
Borrower’s ownership interests in the WNBA Subsidiary, nor (ii) the Property of
any Unrestricted Subsidiaries, nor (iii) the Pennsylvania Tax Revenues, shall be
considered to be Authority Property.  

“Authorizing Resolutions” means (a) as to the Tribe, Resolution No. 2016-48 of
the Tribal Council dated September 16, 2016 and (b) as to the Borrower,
Resolution No. 2016-09 of the Management Board dated September 16, 2016.

“Autoborrow Agreement” means, collectively, (i) that certain Line of Credit
Agreement, dated as of the Closing Date, by and between the Borrower and the
Swingline Lender and (ii) that certain Autoborrow Service Agreement, dated as of
the Closing Date, by and between the Borrower and the Swingline Lender, together
with all other promissory notes and other agreements between Borrower and the
Swingline Lender related thereto.

“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the latest then-effective Maturity Date for any Revolving
Credit Facility, (b) the date of termination of the Aggregate Revolving
Commitments pursuant to Section 2.06 and (c) the date of termination of the
commitment of each Revolving Lender to make Revolving Loans and the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 10.02.

“Available Amount” shall mean, on any date, an amount not less than zero, equal
to:

(a)

the aggregate amount of Quarterly Excess Cash Flow for each completed full
Fiscal Quarter after the Closing Date (beginning, for the avoidance of doubt,
with the Fiscal Quarter ending on March 31, 2017), minus the aggregate amount of
Investment Returns deducted in calculating the usage of an Investment basket
pursuant to the definition of “Investment” to the extent such Investment Return
was included in Consolidated EBITDA for such period; plus

(b)

the amount of Investment Returns not deducted in calculating the usage of an
Investment basket pursuant to the definition of “Investment” and received by the

6

 

--------------------------------------------------------------------------------

 

Borrower and its Restricted Subsidiaries from Persons other than Loan Parties
after the Closing Date to the extent not included in Consolidated EBITDA; plus

(c)

without duplication of any amounts included in clause (b) above, the amount of
Investment Returns not deducted in calculating the usage of an Investment basket
pursuant to the definition of “Investment” and received by the Borrower and its
Restricted Subsidiaries after the Closing Date in respect of (1) Investments
prior to the Closing Date in Inspire Integrated Resort Co. Ltd. and (2)
Investments prior to the Closing Date in Salishan Mohegan LLC, in each case to
the extent not included in Consolidated EBITDA; plus

(d)

upon the redesignation of a Subsidiary that was previously designated as an
Unrestricted Subsidiary as a Restricted Subsidiary, the aggregate amount of any
Investment in such Subsidiary that was made pursuant to Section 9.02 prior to
such redesignation and is outstanding at the time of such redesignation; minus

(e)

the aggregate amount of any (i) Investments made pursuant to Section 9.02(j)(i),
(ii) Restricted Payments made pursuant to Section 9.06(f)(i) and (iii) Junior
Prepayments pursuant to Section 9.12(f)(x) (in each case, in reliance on the
then-outstanding Available Amount) made since the Closing Date and on or prior
to such date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, 11 U.S.C. §§ 101 et
seq., as amended.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Citizens Bank as its
“prime rate” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a rate
set by Citizens Bank based upon various factors including Citizens Bank’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate.  Any change in such rate announced by Citizens Bank
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

7

 

--------------------------------------------------------------------------------

 

“Borrower Materials” has the meaning specified in Section 8.02.

“Borrowing” means a Committed Borrowing or a Swingline Borrowing, as the context
may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York and, if such day relates to any Eurodollar Rate
Loan, means any such day that is also a London Banking Day.

“Capital Expenditure” means any expenditure that is considered a capital
expenditure under GAAP, including any amount that is required to be treated as
an asset subject to a Capital Lease.

“Capital Lease” means, as to any Person, a lease of any Property by that Person
as lessee that is or should be recorded as a “capital lease” on the balance
sheet of that Person prepared in accordance with GAAP; provided that the term
“Capital Lease” shall not include any lease that would be required to be
classified and accounted for as an operating lease under GAAP as existing on the
Closing Date.

“Capital Stock” means, with respect to any Person, any and all shares or other
equivalents (however designated) of corporate stock, partnership interests,
limited liability company membership interests, or any other participation,
right, warrants, options or other interest in the nature of an equity interest
or ownership interest in such Person, but excluding any debt security
convertible or exchangeable into such equity interest or ownership
interest.  For the avoidance of doubt, the Tribe’s ownership interest in the
Borrower and the Borrower’s and its Restricted Subsidiaries’ ownership interest
in Restricted Subsidiaries shall be deemed to be Capital Stock.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Revolving Lenders, as collateral for L/C Obligations or obligations of the
Lenders to fund participations in respect of L/C Obligations, cash or deposit
account balances or, if the Administrative Agent and the L/C Issuer shall agree
in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents” means, for any Person: (a) direct obligations of the United
States, or of any agency thereof, or obligations guaranteed as to principal and
interest by the United States, or by any agency thereof or issued by FNMA, FHLMC
or FFCB, in either case maturing not more than one year from the date of
acquisition thereof by such Person; (b) time deposits, certificates of deposit
or bankers’ acceptances (including eurodollar deposits) issued by (i) any bank
or trust company organized under the laws of the United States or any state
thereof and having capital, surplus and undivided profits of at least
$500,000,000 that is assigned at least a “B” rating by Thomson Financial Bank
Watch or (ii) any Lender or bank holding company owning any Lender (in each
case, at the time of acquisition); (c) commercial paper maturing not more than
one year from the date of acquisition thereof by such Person and (i) issued by
any Lender or bank holding

8

 

--------------------------------------------------------------------------------

 

company owning any Lender or (ii) rated at least “A-2” or the equivalent thereof
by S&P or at least “P-2” or the equivalent thereof by Moody’s, respectively, (in
each case, at the time of acquisition); (d) repurchase obligations with a term
of not more than thirty (30) days for underlying securities of the types
described in subsections (a) above or (e) below entered into with a bank meeting
the qualifications described in subsection (b) above (in each case, at the time
of acquisition); (e) securities with maturities of one year or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, or by any political subdivision or taxing
authority thereof or by any foreign government, and rated at least “A” by S&P or
“A” by Moody’s (in each case, at the time of acquisition); (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of subsection (b) above (in each case, at the time of acquisition);
(g) money market mutual funds that invest primarily in the foregoing items
(determined at the time such investment in such fund is made); (h) corporate
notes issued by domestic corporations that are rated at least “A” by S&P or “A”
by Moody’s, in each case maturing within one year from the date of acquisition;
or (i) auction rate securities including taxable municipals, taxable auction
notes, and money market preferred; provided that the credit quality is
consistent with subsection (h) of this definition.  

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means (a) any Person that, at the time it enters into a
Cash Management Agreement with a Loan Party, is a Lender, an Arranger, the
Administrative Agent or an Affiliate of any of the foregoing, and (b) any Person
that, on the Closing Date is a party to a Cash Management Agreement with a Loan
Party, if such Person becomes a Lender, an Arranger, the Administrative Agent or
an Affiliate of any of the foregoing within thirty (30) days of the Closing
Date, in each case, in its capacity as a party to such Cash Management
Agreement.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means that the Borrower ceases to be a wholly-owned
instrumentality of the Tribe, managed and controlled by the Tribe.

“CIT Bank” means CIT Bank, N.A. and its successors.

9

 

--------------------------------------------------------------------------------

 

“Citizens Bank” means Citizens Bank, N.A. and its successors.

“Claim” has the meaning specified in Section 12.18(a).

“Closing Date” shall mean the date of this Agreement.

“Closing Date Payment” shall mean the payment to the Tribe, on the date of this
Agreement, of the amount necessary, not to exceed $1,750,000, to satisfy
obligations in connection with the termination of the Lahaniatis Lease and the
incorporation of the real property subject thereto into the Lease.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means, collectively, the Property pledged or purported to be
pledged to the Administrative Agent pursuant to the Security Documents and any
additional Property pledged to the Administrative Agent pursuant to Section
8.13.  The Collateral shall not include any Protected Assets or any Excluded
Assets (as defined in the Security Agreement).

“Commission” means the National Indian Gaming Commission.

“Commitment” means for each Lender, such Lender’s Revolving Commitment, Term A
Commitment, Term B Commitment, Other Term Commitment, Extended Term Commitment
or Incremental Term Loan Commitment.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made or otherwise held by each of the Lenders under any
Term Facility pursuant to Section 2.01(b) or (c) or 2.15 or by each of the
Revolving Lenders pursuant to Section 2.01(a).

“Committed Loan” means a Revolving Loan or a Term Loan.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent  (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compact” means the tribal-state Compact entered into between the Tribe and the
State of Connecticut pursuant to IGRA, dated May 17, 1994, together with that
certain Memorandum of Understanding dated May 17, 1994, as such may be amended.

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

10

 

--------------------------------------------------------------------------------

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, the Borrower’s and its Restricted
Subsidiaries’ Consolidated Net Income for such period before (i.e., calculated
without giving effect to) any of the following:  interest expense (including
amortization of debt issuance costs, non-cash interest payments, the interest
component of payments in respect of Capital Leases and commissions and other
fees in respect of letters of credit), taxes, depreciation, amortization,
non-cash rent expense, Pre-Opening Expenses, non-cash change in value of
derivative instruments, interest costs associated with derivative instruments
not otherwise included in interest expense, non-cash litigation accruals,
charges or expenses relating to the modification or early retirement of debt,
any impairment charges or asset write-offs, all non-recurring non-cash losses or
expenses (or gains or income) not otherwise specified and all gains or losses in
connection with a Disposition outside the ordinary course of business,
acquisition and merger related charges, and extraordinary items, all as
determined in accordance with GAAP, plus (a) cash dividends and distributions
paid to the Borrower and its Restricted Subsidiaries from any Person that is not
a Restricted Subsidiary, provided that the cumulative amount of such cash
dividends and distributions included in Consolidated EBITDA shall not exceed the
cumulative amount of the Borrower’s and its Restricted Subsidiaries’ share of
the Consolidated EBITDA of such Person, plus (or minus) (b) any loss (or gain)
of the Borrower and its Restricted Subsidiaries arising from a change in GAAP,
plus (or minus) (c) any non-cash loss, costs or expenses (or non-cash gain or
income) of the Borrower and its Restricted Subsidiaries resulting from
adjustments to any earn out obligation or other contingent consideration and any
loss or income of the Borrower and its Restricted Subsidiaries resulting from an
earn out obligation or other contingent consideration being paid or no longer
being contingent, plus (d) the Estimated Business Interruption Insurance for
such period (notwithstanding any classification of the affected operations as
discontinued operations or any disposal of such operations), plus (e)
[Reserved], plus (f) non-recurring cash charges and expenses of the Borrower and
its Restricted Subsidiaries (excluding fees and expenses included in clause (g)
below), and costs of the Borrower and its Restricted Subsidiaries, in each case,
incurred in connection with reduction-in-force, severance and similar
operational restructuring programs, including without limitation, measurement
period adjustments, the effects of adjustments (including the effects of such
adjustments pushed down to the Borrower and its Restricted Subsidiaries) in any
line item in such Person's consolidated financial statements pursuant to GAAP
resulting from the application of recapitalization accounting or purchase
accounting, integration costs, personnel restructuring, relocation or
integration costs, one-time compensation charges and the amount of any signing,
retention and completion bonuses; provided, that aggregate amount of additions
made to Consolidated EBITDA for any period pursuant to clause (f) shall not
exceed 10.0% of Consolidated EBITDA in the aggregate for any Test Period (after
giving effect to clause (f)), plus (g) fees and expenses incurred by the
Borrower and its Restricted Subsidiaries in connection with the issuance,
incurrence, repayment, prepayment, refinancing, redemption or repurchase of
Indebtedness of Borrower or any of its Restricted Subsidiaries and the making of
Investments or Dispositions, including without limitation investment banking,
brokerage and legal costs, minus (h) the Estimated Business Interruption
Insurance Shortfall for such period, minus (i) business interruption insurance
proceeds received during such period to the extent they represent payment of
amounts previously included in Estimated Business Interruption Insurance.   If
and to the extent that any non-cash litigation accruals have not been included
in the computation of

11

 

--------------------------------------------------------------------------------

 

Consolidated EBITDA, the amount of any non-appealable judgment or the cash
payment in respect of any settlement or judgment in respect thereof (net of any
assets acquired in connection with such settlement or judgment) in any future
period shall be subtracted from Consolidated EBITDA. Notwithstanding anything to
the contrary contained herein, for all purposes of this Agreement other than the
determination of “Excess Cash Flow”, Consolidated EBITDA for the calendar month
ending (x) March 31, 2020 shall be deemed to be $37,118,000, (y) April 30, 2020
shall be deemed to be $25,094,000, and (z) May 31, 2020 shall be deemed to be
$25,987,000.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Restricted Subsidiaries on a consolidated basis (exclusive
of any Indebtedness of the Borrower’s Restricted Subsidiaries to the Borrower or
another Restricted Subsidiary or any Indebtedness of the Borrower to any
Restricted Subsidiary), the sum (without duplication) of (a) the outstanding
principal amount of all Indebtedness for borrowed money minus the amount of any
cash borrowed by the Borrower and pledged or deposited by the Borrower pursuant
to Section 2.03(a)(iii) or Section 2.16 as cash collateral, (b) the aggregate
amount of all Attributable Indebtedness, (c) the outstanding principal amount of
all Indebtedness of the type described in clause (e) of the definition thereof,
(d) the outstanding principal amount of all Indebtedness of the type described
in clause (d) of the definition thereof, and (e) all Guarantees with respect to
outstanding Indebtedness of the types specified in subsections (a) through (d)
above of Persons other than the Borrower or any Restricted
Subsidiary.  Notwithstanding the foregoing, Consolidated Funded Indebtedness
shall not include (a) any Defeased Indebtedness or (b) the aggregate principal
amount of Indebtedness (including any interest paid-in-kind thereon), if any, in
respect of any Specified Tribal Contribution.  The amount of Consolidated Funded
Indebtedness shall be deemed to be zero with respect to any letter of credit,
unless and until a drawing is made with respect thereto. “Consolidated Funded
Indebtedness” shall exclude the Consolidated Funded Indebtedness of each
Unrestricted Subsidiary and all Subsidiaries of any Unrestricted
Subsidiary.  “Consolidated Funded Indebtedness” shall exclude any Guarantee of
Indebtedness at the Mohegan Sun Korea Project to the extent and for such time as
the Borrower deems such Guarantee as incurred pursuant to Section 9.02(k) and
Section 9.03(h).

“Consolidated Net Income” means, with respect to any fiscal period, the
consolidated net income from continuing operations before extraordinary or
non-recurring items of Borrower and its Restricted Subsidiaries for that period,
determined in accordance with GAAP; provided further that, without duplication:
(a) the Consolidated Net Income of any Person that is not a Restricted
Subsidiary or that is accounted for by the equity method of accounting shall be
included only to the extent of the amount of dividends or distributions paid in
cash to Borrower or any Restricted Subsidiary; and (b) the Consolidated Net
Income of any Restricted Subsidiary that is not a Loan Party shall be excluded
to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of that Consolidated Net Income is
not at the date of determination permitted without any prior governmental
approval (that has not been obtained) or, directly or indirectly, by operation
of the terms of its charter or any agreement, instrument, judgment, decree,
order, statute, rule or governmental regulation applicable to that Restricted
Subsidiary or its stockholders.

“Constitution” means the Constitution of the Tribe adopted by the Tribe and
ratified by the Tribe’s members by Tribal Referendum dated April 12, 1996, as
amended August 10, 2002, as amended September 6, 2003, as amended May 2, 2004,
as amended November 30, 2007, as

12

 

--------------------------------------------------------------------------------

 

amended June 16, 2010, as amended February 23, 2014, and as it may be further
amended from time to time.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Covenant Facility” means each Revolving Credit Facility, the Term A Facility,
the Term B Facility, each Incremental Term Facility designated as a “Covenant
Facility” pursuant to the Incremental Joinder for such Incremental Term
Facility, each Other Term Facility designated as a “Covenant Facility” pursuant
to the Refinancing Amendment for such Other Term Facility and each Extended Term
Facility designated as a “Covenant Facility” pursuant to the Extension Amendment
for such Extended Term Facility.

“Covenant Facility Acceleration” means that (x) the Commitments under any
Covenant Facility have been terminated and (y) the principal amount of all Loans
under such Covenant Facility have been declared to be due and payable by the
Lenders under such Facility pursuant to Section 10.02.

“Covenant Lender” means a Lender under a Covenant Facility.

“COVID-19” means the novel coronavirus, SARS-CoV-2 or COVID-19 (and all related
strains and sequences), including any intensification, resurgence or any
evolutions or mutations thereof, and/or related or associated epidemics,
pandemics, disease outbreaks or public health emergencies.

“Credit Agreement Refinancing Indebtedness” means Indebtedness issued, incurred
or obtained pursuant to a Refinancing Amendment (including, without limitation,
Other Term Loans and Other Revolving Loans as well as any extension or renewal
of any then Existing Term Loans and Revolving Commitments) in exchange for, or
to extend, renew, replace or refinance, in whole or part, then Existing Term
Loans or Revolving Commitments, or any then existing Credit Agreement
Refinancing Indebtedness (any of the foregoing, “Refinanced Debt”); provided
that (i) such Indebtedness is entitled to all the benefits afforded by this
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, (x) benefit equally and ratably from the Guaranty and the Collateral
and (y) not have any borrower or guarantors other than the Borrower and the
Guarantors or benefit from any collateral other than the Collateral, (ii) such
Indebtedness has a maturity equal to or later and a Weighted Average Life to
Maturity equal to or greater than the Refinanced Debt, (iii) such Indebtedness
shall not have a greater principal amount than the outstanding principal amount
of the Refinanced Debt (or, if purchased at a discount, such discounted amount)
plus accrued interest, fees and premiums (if any) thereon and reasonable fees
and expenses associated with the refinancing, (iv) such Refinanced Debt shall be
repaid, satisfied and discharged or constitute Defeased Indebtedness on a
dollar-for-dollar basis (or at a discount), and all accrued interest, fees and
premiums (if any) in connection therewith shall be paid, on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained, (v) the
aggregate unused Revolving Commitments under such Credit Agreement Refinancing

13

 

--------------------------------------------------------------------------------

 

Indebtedness shall not exceed the unused Revolving Commitments being replaced
and (vi) the other terms of such Indebtedness shall be reasonably satisfactory
to the Administrative Agent, provided, that fees and interest in respect thereof
shall be determined by the Borrower and the applicable lenders.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Suisse” means Credit Suisse Securities (USA) LLC and its successors.

“CT Expo” means an exposition and convention center construction project on or
about the existing reservation of the Tribe located adjacent to Uncasville,
Connecticut, which may include an exhibition hall and pre-function area,
ballroom, conference rooms, entertainment and retail amenities, support and
kitchen facilities and other related facilities and related fixtures, equipment
and other personalty.

“CT Expo Subsidiary” means a Subsidiary of the Borrower established in
connection with, and in order to effectuate, acquisition, design, installation,
development, construction and/or operation of the CT Expo.

“Cure Expiration Date” has the meaning specified in Section 10.04.

“Customary Intercreditor Agreement” means with respect to any Indebtedness, a
customary intercreditor agreement in form and substance mutually agreed by the
Administrative Agent and the Borrower, which agreement shall provide that the
Liens on the Collateral securing such Indebtedness shall rank junior to (or, in
the case of any Indebtedness incurred pursuant to Section 9.03(q), pari passu
with) the Liens on the Collateral securing the Obligations.

“Debt Rating” means, as of any date of determination, Borrower’s public
corporate credit rating from S&P, public corporate family rating from Moody’s,
or analogous credit rating from any other Rating Agency, in each case as
determined by the applicable Rating Agency.

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States, the Tribe or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” has the meaning specified in Section 2.05(j).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means, (a) as to any Obligation other than Obligations in respect
of Swingline Loans, a fluctuating interest rate per annum at all times equal to
the interest rate otherwise applicable to such Obligation plus 2% per annum, and
when used with respect to Obligations with respect to which no interest rate or
per annum fees are specified, means an interest rate equal to (i) the Base Rate
plus (ii) the Applicable Rate applicable to Base Rate Loans plus 2%

14

 

--------------------------------------------------------------------------------

 

per annum, in each case to the fullest extent permitted by applicable laws and
(b) as to any Obligations in respect of Swingline Loans, the applicable rate
provided under the Autoborrow Agreement.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, the L/C Issuer or the Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this subsection (c) upon receipt of
such written confirmation by the Administrative Agent and the Borrower), or (d)
as of the applicable date of determination such Lender, or a direct or indirect
parent company of such Lender, (i) is the subject of a proceeding under any
Debtor Relief Law, (ii) has had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity, which appointment is
then in effect, or (iii) is the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Capital Stock in that Lender or any direct or indirect parent
company thereof by a Governmental Authority so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of subsections (a) through (d) above,
and of the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the
Swingline Lender and each other Lender promptly following such determination.  

“Defeased Indebtedness” means Indebtedness (a) that has been defeased in
accordance with the terms of the indenture or other agreement under which it was
issued, (b) that has been called for redemption and for which funds sufficient
to redeem such Indebtedness have been set

15

 

--------------------------------------------------------------------------------

 

aside in a separate account by the Borrower, (c) for which amounts are set aside
in trust or are held by a representative of the holders of such Indebtedness or
any third party escrow agent pending satisfaction or waiver of the conditions
for the release of such funds, or (d) that has otherwise been defeased to the
satisfaction of the Administrative Agent.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any Property by
the Borrower or any Guarantor, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.  For the avoidance of doubt, an
Extraordinary Loss shall not constitute a Disposition.

“Disqualified Capital Stock” shall mean, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event, matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable or redeemable at
the sole option of the holder thereof (other than solely (x) for Capital Stock
that is not Disqualified Capital Stock or upon a sale of assets, casualty event
or a change of control, in each case, subject to the prior payment in full of
the Obligations, (y) as a result of a redemption required by Gaming Law or (z)
as a result of a redemption that by the terms of such Capital Stock is
contingent upon such redemption not being prohibited by this Agreement),
pursuant to a sinking fund obligation or otherwise (other than solely for
Capital Stock that is not Disqualified Capital Stock) or exchangeable or
convertible into debt securities of the issuer thereof at the sole option of the
holder thereof, in whole or in part, on or prior to the date that is 181 days
after the latest Maturity Date then in effect at the time of issuance thereof.

“Documentation Agents” means SunTrust Bank, Goldman, KeyBank, CIT Bank and Fifth
Third Bank.

“Dollar” and “$” mean lawful money of the United States.

“Earth Hotel Lease” means that certain sublease dated February 1, 2015, by and
between the Borrower and Mohegan Tribal Finance Authority, including all
exhibits and schedules attached thereto.

“ECF Percentage” means, for any fiscal year, commencing with the fiscal year
ended September 30, 2017, (a) 50% if the Total Leverage Ratio as of the last day
of such fiscal year is greater than 4.50 to 1.00, (b) 25% if the Total Leverage
Ratio as of the last day of such fiscal year is equal to or less than 4.50 to
1.00 and greater than 3.50 to 1.00 and (c) 0% if the Total Leverage Ratio as of
the last day of such fiscal year is equal to or less than 3.50 to 1.00.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in subsection (a) of this
definition, or (c) any financial institution established in an EEA Member

16

 

--------------------------------------------------------------------------------

 

Country which is a Subsidiary of an institution described in subsections (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

“EEA Member Country” means any member of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.07(b)(iii) or (iv) (as applicable) and Section
12.07(b)(v) (subject to such consents, if any, as may be required under Section
12.07(b)(iii) or (iv) (as applicable)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is insolvent; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under

17

 

--------------------------------------------------------------------------------

 

Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“Estimated Business Interruption Insurance” means an estimate of the amount
(determined in good faith by senior management of the Borrower, notwithstanding
the failure of any designation by applicable insurance carriers as to how much
of any expected recovery is attributable to business interruption coverage as
opposed to other types of coverage) of business interruption insurance the
Borrower and the Restricted Subsidiaries expect to collect with respect to any
applicable period; provided that such amount (a) shall not be taken in account
for any period after two years following the date of the event giving rise to
the claim under the relevant business interruption insurance, and (b) shall not
exceed the sum of (i) the excess of (A) the applicable casualty property’s
historical Consolidated EBITDA for the four fiscal quarters most recently ended
prior to such date for which internal financial reports are available for that
property ending prior to the date of the business interruption (or annualized if
such property has less than four full quarters of operations) over (B) the
actual Consolidated EBITDA generated by such property for such four fiscal
quarter period, and (ii) the amount of insurance proceeds not reflected in
subsection (i) that the Borrower expects to collect as a reimbursement in
respect of expenses incurred at that property with respect to such period
(provided that the amount included pursuant to this subsection (ii) shall not
exceed the amount of the other expenses incurred at that property that are
actually included in calculating the Borrower and its Restricted Subsidiaries’
Consolidated Net Income for such fiscal quarter).

“Estimated Business Interruption Insurance Shortfall” shall mean, for any period
in which it is ultimately determined that the amount of insurance proceeds
payable in respect of an event for which Estimated Business Interruption
Insurance amounts were previously included in Consolidated EBITDA are less than
the amount of Estimated Business Interruption Insurance that were previously
included in Consolidated EBITDA for such event, an amount equal to such
shortfall.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the offered
rate for deposits of U.S. Dollars for a term coextensive with the designated
Interest Period which the ICE Benchmark Administration (or any successor
administrator of London Interbank Offered Rates (“LIBOR”)) fixes as its LIBOR
rate as of 11:00 a.m. London time on the day which is two London Banking Days
prior to the beginning of such Interest Period; and  

(b)  for any interest calculation with respect to a Base Rate Loan on any date,
the offered rate for deposits of U.S. Dollars for a one month term which the ICE
Benchmark Administration (or any successor administrator of LIBOR rates) fixes
as its LIBOR rate as of 11:00 a.m. London time on the day which is two London
Banking Days prior to such date;

provided, further, that (i) when used in connection with the Term A Facility and
the Term B Facility, the Eurodollar Rate shall in no event be less than 1.00%
per annum, and (ii) when used

18

 

--------------------------------------------------------------------------------

 

in no event shallconnection with the Initial Revolving Credit Facility, the
Eurodollar Rate shall in no event be less than 0.000.75% per annum.

If for any reason the Administrative Agent cannot determine such offered rate
fixed by the then current administrator of LIBOR rates, the Administrative Agent
may, in its sole but reasonable discretion, use an alternative method to select
a rate calculated by the Administrative Agent to reflect its cost of funds.

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 10.01.

“Excess Cash Flow” means, for any period, without duplication,

(a)

Consolidated EBITDA for such period; minus,

(b)

the sum (for such period) of (in each case, to the extent not deducted in the
calculation of Consolidated EBITDA):

 

(i)

Interest Charges actually paid in cash by Borrower and its Restricted
Subsidiaries,

 

(ii)

the sum of (x) cash Maintenance Capital Expenditures incurred by Borrower and
its Restricted Subsidiaries during such period plus (y) other cash Capital
Expenditures incurred by Borrower and its Restricted Subsidiaries during such
period plus (z) cash expenditures in respect of Investments made pursuant to
Sections 9.02(f), (j)(ii), (k) (to the extent made in cash, including cash
payments with respect to Guarantees), (m) (if the CT Expo Subsidiary is an
Unrestricted Subsidiary at the time of such Investment) and (o);

 

(iii)

cash payments of Priority Distributions,

 

(iv)

the aggregate principal amount of (1) all mandatory prepayments and scheduled
repayments of any Indebtedness of the Borrower and its Restricted Subsidiaries
during such period (other than any mandatory prepayment required pursuant to
Section 2.05(f) due to the existence of Excess Cash Flow) and (2) all voluntary
prepayments of Indebtedness of the Borrower and its Restricted Subsidiaries
during such period (other than (x) any voluntary prepayment or repurchase of
term or revolving Indebtedness deducted (or that will be deducted) from the
amount of any mandatory prepayment required pursuant to Section 2.05(f) pursuant
to clauses (ii) and (iii) thereof, (y) any voluntary prepayment of revolving
Indebtedness, except to the extent any related commitment is permanently reduced
in connection with such prepayment and (z) any voluntary prepayments made with
the Available Amount pursuant to Section 9.12(f)(x)),

 

(v)

[Reserved],

19

 

--------------------------------------------------------------------------------

 

 

(vi)

state or federal income taxes paid (or to be paid) in cash by Borrower and its
Restricted Subsidiaries on a consolidated basis with respect to such period;
provided, that with respect to any such amounts to be paid after the close of
such period, any amount so deducted shall not be deducted again in calculating
Excess Cash Flow for a subsequent period,

 

(vii)

cash costs incurred during such period in respect of (A) Pre-Opening Expenses
and (B) fees and expenses in connection with the issuance, incurrence,
repayment, prepayment, refinancing, redemption or repurchase of Indebtedness of,
and the making of Investments or Dispositions by, Borrower or any of its
Restricted Subsidiaries, including without limitation investment banking,
brokerage and legal costs, minus

(c)

the Estimated Business Interruption Insurance for such period (notwithstanding
any classification of the affected operations as discontinued operations or any
disposal of such operations) to the extent such Estimated Business Interruption
Insurance increased Consolidated EBITDA for such period and was not received in
cash in such period, minus

(d)

cash costs incurred during such period to the extent such amounts were added
back to Consolidated Net Income in calculating Consolidated EBITDA pursuant to
clause (f) of the definition thereof, plus

(e)

the sum (for such period) of all amounts referred to in clauses (b)(ii), (iii),
(iv) or (vii) above to the extent funded with the proceeds of the issuance or
incurrence of Indebtedness (excluding proceeds of Revolving Loans), the proceeds
of the sale or issuance of Capital Stock or the proceeds of, any sale, transfer
or other disposition to any person other than a Subsidiary of any asset or
assets (or insurance proceeds or other compensation arising from any loss,
damage, destruction or condemnation of any asset or assets) (but only to the
extent that such sale, transfer or other disposition did not increase
Consolidated EBITDA), plus

(f)

(i) any business interruption insurance received in cash and not included in
Consolidated EBITDA for such period and (ii) the amount of any reduction to
Consolidated EBITDA due to clause (h) of the definition thereof in such period,
plus or minus, as the case may be

(g)

any extraordinary or non-recurring cash items excluded from Consolidated EBITDA
and any cash tax refunds, cash pension plan reversions, indemnity payments,
purchase price adjustments or other similar cash items (but, excluding, for the
avoidance of doubt, any Net Cash Proceeds resulting from an Extraordinary Loss
or Disposition outside the ordinary course of business).

“Excluded Restricted Subsidiary” means each of MTGA Gaming, LLC, Mohegan
Ventures – Wisconsin, LLC and Wisconsin Tribal Gaming for so long as such
Subsidiary is not a Guarantor.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the

20

 

--------------------------------------------------------------------------------

 

Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Guarantor or the grant of such security interest becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, being engaged in a trade or
business for applicable income, franchise or branch profits tax purposes in, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 12.16) or (ii) such Lender
changes its lending office, except in each case to the extent that amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s  failure
to comply with Section 3.01(d) and (d) any U.S. federal withholding Taxes
imposed  under FATCA.

“Existing Credit Agreement” means that certain Loan Agreement, dated as of
November 19, 2013 (as amended and otherwise modified prior to the date hereof),
among Borrower, Citizens Bank (as successor to RBS Citizens, N.A.) as
administrative agent, the lenders party thereto and the other parties party
thereto.

“Existing Indebtedness” means the Indebtedness of the Borrower and the
Restricted Subsidiaries in existence on the Closing Date, including, for the
avoidance of doubt, the Existing Credit Agreement, the Existing Senior
Subordinated Notes due 2018, the Existing Senior Unsecured Notes due 2021, the
Existing UBS Notes and the Existing Pocono Loan.

“Existing Letters of Credit” means letters of credit issued and outstanding
under the Existing Credit Agreement as of the Closing Date as set forth in
Schedule 2.03, which shall be deemed outstanding as Letters of Credit hereunder
as of the Closing Date pursuant to Section 2.03(a).

“Existing Pocono Loan” means the mortgage loan obligations of Downs Lodging, LLC
pursuant to that certain credit agreement dated July 2012.

“Existing Revolving Facility” has the meaning specified in Section 2.20(b).

“Existing Revolving Loans” has the meaning specified in Section 2.20(b).

21

 

--------------------------------------------------------------------------------

 

“Existing Senior Subordinated Notes due 2018” means the Borrower’s 11.0% Senior
Subordinated Notes due 2018, to the extent outstanding on the Closing Date.

“Existing Senior Unsecured Notes due 2021” means the Borrower’s 9.75% Senior
Notes due 2021, to the extent outstanding on the Closing Date.

“Existing Term Facility” has the meaning specified in Section 2.20(a).

“Existing Term Loans” has the meaning specified in Section 2.20(a).

“Existing UBS Notes” means the Borrower’s Floating Rate Senior Notes due 2017,
to the extent outstanding on the Closing Date.

“Extended Loans” means Extended Revolving Loans or Extended Term Loans, as the
context may require.

“Extended Revolving Commitments” has the meaning specified in Section 2.20(b).

“Extended Revolving Facility” has the meaning specified in Section 2.20(b).

“Extended Revolving Loans” has the meaning specified in Section 2.20(b).

“Extended Term Commitments” means Term Loan Commitments under an Extended Term
Facility.

“Extended Term Facility” has the meaning specified in Section 2.20(a).

“Extended Term Loans” has the meaning specified in Section 2.20(a).

“Extended Term Note” means a promissory note evidencing any Extended Term Loan
issued by the Borrower to an Extending Lender.

“Extending Lender” has the meaning specified in Section 2.20(c).

“Extension Amendment” has the meaning specified in Section 2.20(d).

“Extension Election” has the meaning specified in Section 2.20(c).

“Extension Request” means a Revolving Extension Request or a Term Loan Extension
Request, as applicable.

“Extraordinary Loss” means any loss, destruction or damage to Property of the
Borrower or any of its Subsidiaries or condemnation, seizure or taking, by
exercise of the power of eminent domain or otherwise, of any such Property, or
confiscation or requisition of use of any such Property.

“Facility” means any Term Facility or any Revolving Credit Facility, as the case
may be.

22

 

--------------------------------------------------------------------------------

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantially comparable and not
materially more onerous to comply with) and any current or future regulations
promulgated thereunder or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code, or any legislation,
rules or practices adopted pursuant to any intergovernmental agreement entered
into in connection with the implementation of any such Sections of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Citizens Bank on such day on such transactions as
determined by the Administrative Agent.

“Fifth Third Bank” means Fifth Third Bank and its successors.

“Financial Covenant Restricted Period” means the period commencing on the Fourth
Amendment Effective Date and ending on the date Borrower delivers to the
Administrative Agent a Compliance Certificate certifying compliance with
Sections 9.10(a), (b)(i) and (c)(i) as of the last day of the fiscal quarter of
Borrower ending March 31, 2022 (or, if such Compliance Certificate is not
delivered, on the date Borrower delivers to the Administrative Agent a
Compliance Certificate certifying compliance with Sections 9.10(a), (b)(ii) and
(c)(ii) as of the last day of the then most recently ended Fiscal Quarter for
which financial statements have been delivered pursuant to Section 8.01(a) or
(b)); provided that the Financial Covenant Restricted Period shall end prior to
such date upon delivery by Borrower to the Administrative Agent of a Financial
Covenant Restricted Period Termination Notice.

“Financial Covenant Restricted Period Termination Date” means the date on which
the Financial Covenant Restricted Period ends pursuant to the definition
thereof.

“Financial Covenant Restricted Period Termination Notice” means a Compliance
Certificate (a) stating that Borrower elects to terminate the Financial Covenant
Restricted Period effective as of the date such Compliance Certificate is
delivered and (b) certifying that Borrower is in compliance with Sections
9.10(a), (b)(ii) and (c)(ii) as of the last day of the then most recently ended
Fiscal Quarter for which financial statements have been delivered pursuant to
Section 8.01(a) or (b) (determined in accordance with the last sentence of the
definition of Consolidated EBITDA to the extent applicable).

“First Amendment Effective Date” means the “Effective Date” as defined in that
certain First Amendment to Credit Agreement, dated as of April 14, 2017, among
the Tribe, the Borrower, the other Loan Parties, the Administrative Agent, the
Swingline Lender, the L/C Issuer and the Lenders party thereto.

23

 

--------------------------------------------------------------------------------

 

“Fiscal Quarter” means the fiscal quarter of Borrower consisting of a three
month fiscal period ending on each March 31, June 30, September 30 and December
31.

“Fiscal Year” means the fiscal year of Borrower consisting of a twelve month
fiscal period ending on each September 30.

“Fitch” means Fitch Ratings, a business segment of Fitch Group, Inc. and any
successor thereto.

“Fixed Amounts” has the meaning specified in Section 1.08(d).

“Fixed Charge Coverage Ratio” means, as of the last day of the applicable Fiscal
Quarter, the ratio of:

(a)

Consolidated EBITDA for the most recently ended Test Period minus (i) the
aggregate amount of any taxes on or measured by consolidated income of Borrower
and its Restricted Subsidiaries for such Test Period (whether or not payable
during such Test Period, and excluding any amount payable to the State of
Connecticut under the Compact) to the extent not otherwise deducted in
determining Consolidated EBITDA, (ii) Restricted Payments made pursuant to
Section 9.06(f) that are made during such period to the extent that such
Restricted Payments are not expenditures which have been deducted in computing
Consolidated EBITDA for such Test Period, (iii) Priority Distributions that are
made during such Test Period and (iv) Maintenance Capital Expenditures made
during such Test Period; to

(b)

the sum of (i) Interest Charges to the extent payable in cash by Borrower or a
Restricted Subsidiary for the most recently ended Test Period (provided that (A)
for the four Fiscal Quarter period ending December 31, 2016, Interest Charges
shall be equal to Interest Charges for the Fiscal Quarter ended December 31,
2016 multiplied by 4; and (B) for the four Fiscal Quarter periods ending March
31, 2017, June 30, 2017 and September 30, 2017, Interest Charges shall be an
amount equal to Interest Charges determined for the period commencing with the
Fiscal Quarter ending March 31, 2017 through the last day of such four Fiscal
Quarter period multiplied by a factor of 4, 2 and 4/3, respectively), plus (ii)
any scheduled amortization payments by Borrower or a Restricted Subsidiary with
respect to Indebtedness (including Capital Leases) required to be made during
such Test Period in cash (other than any such principal payments due upon the
final maturity of any such Indebtedness).

“Flood Determination” means, with respect to any mortgaged or to-be mortgaged
property, a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to such property (together with
a notice about special flood hazard area status and flood disaster assistance
duly executed by the applicable Loan Party relating thereto).

“Foreign Lender” means a Lender that is not a U.S. Person.  

“Fourth Amendment” means that certain Fourth Amendment to Credit Agreement,
dated as of the Fourth Amendment Effective Date, among the Tribe, Borrower, the
Loan Parties party thereto, the Lenders party thereto and the Administrative
Agent.

24

 

--------------------------------------------------------------------------------

 

“Fourth Amendment Effective Date” means the “Effective Date” as defined in the
Fourth Amendment.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Pro Rata Share of
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Gaming” means any and all activities defined as class II or class III gaming
under IGRA or authorized under the Compact.

“Gaming Authority Ordinance” means Chapter 2, Article II of the Mohegan Tribe
Code, also known as Ordinance No. 95-2 of the Tribe, as enacted on July 15,
1995.

“Gaming Board” means, collectively, (a) the Mohegan Tribal Gaming Commission,
(b) the Connecticut Division of Special Revenue, (c) the Pennsylvania Gaming
Control Board, (d) the Pennsylvania State Horse Racing Commission, (e) the
Commission, and (f) any other Governmental Authority that holds licensing or
permit authority over gambling, gaming or casino activities conducted by the
Tribe, Borrower or any Restricted Subsidiary within its jurisdiction.

“Gaming Laws” means IGRA, the Gaming Ordinance, the Gaming Authority Ordinance
and all other Laws pursuant to which any Gaming Board possesses licensing or
permit authority over gambling, gaming or casino activities conducted by the
Tribe, Borrower or any Restricted Subsidiary within its jurisdiction.

“Gaming License” shall mean every license, permit, franchise or other
authorization from any Gaming Board required on the date hereof or at any time
thereafter to own, lease, operate or otherwise conduct the class II gaming or
class III gaming activities of the Borrower or its Restricted Subsidiaries,
including all licenses granted under applicable federal, tribal, state, foreign
or local laws.

25

 

--------------------------------------------------------------------------------

 

“Gaming Ordinance” means Chapter 2, Article III of the Mohegan Tribe Code, also
known as Ordinance 94-1 of the Tribe, as enacted on July 28, 1994.

“Goldman” means Goldman Sachs Bank USA, and its successors.

“Governmental Authority” means the government of the United States, the Tribe or
any other nation, or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Governmental Component” means with respect to the Tribe or any other
government, any corporation, board, enterprise, authority, division, branch,
political subdivision, agency, instrumentality or governmental component
directly or indirectly owned or controlled by the Tribe or such other
government.  For the avoidance of doubt, the Borrower and its Subsidiaries are
Governmental Components of the Tribe.

“Granting Lender” has the meaning specified in Section 12.07(g).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, keep well
arrangements, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other obligation, or (iv)
entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person (excluding a Lien on the Capital
Stock in any Unrestricted Subsidiary, which Lien only secures Indebtedness of
such Unrestricted Subsidiary and its Subsidiaries which Indebtedness is not
Guaranteed by any Loan Party).  The amount of any obligation under a Guarantee
of a guarantor shall be deemed to be the lower of (i) an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Guarantee is made and (ii) the maximum amount for which such guarantor may be
liable pursuant to the terms of the instrument embodying such Guarantee, unless
such primary obligation and the maximum amount for which such guarantor may be
liable are not stated or determinable, in which case the amount of such
obligation shall be such guarantor’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.  The term
“Guarantee” as a verb has a corresponding meaning.

26

 

--------------------------------------------------------------------------------

 

“Guarantors” means those Persons identified as a Guarantor on Schedule 6.13 and
any other Subsidiary that executes a Guaranty; provided that any Guarantor that
is sold or otherwise transferred to a Person other than the Borrower or a
Restricted Subsidiary in a Disposition permitted by Section 9.05 or that is
designated as an Unrestricted Subsidiary hereunder may be released from the
Guaranty in accordance with Section 11.10 and thereafter such Person shall no
longer be a “Guarantor” or a “Loan Party” for purposes of any Loan Document.

“Guaranty” means the Guaranty, dated as of the date hereof, by each of the
Guarantors (including any Guarantor that may become party thereto after the
Closing Date pursuant to Section 8.13 hereof) and the Borrower in favor of the
Administrative Agent for the ratable benefit of the Secured Parties.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means (a) any Person that, at the time it enters into a Swap
Contract with a Loan Party, is a Lender, an Arranger, the Administrative Agent
or an Affiliate of any of the foregoing, and (b) any Person that, on the Closing
Date is a party to a Swap Contract with a Loan Party, if such Person becomes a
Lender, an Arranger, the Administrative Agent or an Affiliate of any of the
foregoing within thirty (30) days of the Closing Date, in each case, in its
capacity as a party to such Swap Contract.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“IGRA” means the federal Indian Gaming Regulatory Act of 1988, as amended,
codified at 25 U.S.C. § 2701, et seq.

“Impacted Loans” has the meaning specified in Section 3.03.

“Increase Effective Date” has the meaning specified in Section 2.15(c).

“Increased Revolving Commitment” has the meaning specified in Section 2.15(a).

“Increased Term Loan” means each loan made to the Borrower pursuant to any
Increased Term Loan Commitment.

“Increased Term Loan Commitment” has the meaning specified in Section 2.15(a).

“Incremental Equivalent Debt” has the meaning specified in Section 9.03(f).

“Incremental Joinder” has the meaning specified in Section 2.15(d).

“Incremental Loan Amount” means, as of any date of determination, an amount
equal to the sum of (a) the sum of (i) $200,000,000 plus (ii) the amount of any
voluntary prepayments of the Term Loans and voluntary permanent reductions of
the Revolving Commitments effected after

27

 

--------------------------------------------------------------------------------

 

the Closing Date (it being understood that any prepayment of Term Loans or any
reduction of Revolving Commitments funded with the proceeds of, or replaced
with, substantially concurrent borrowings or commitments of Credit Agreement
Refinancing Indebtedness, Increased Revolving Commitments, Increased Term Loan
Commitments, Incremental Term Facilities or Incremental Equivalent Debt, or with
the proceeds of any other long-term Indebtedness, in each case shall not
increase the calculation of the amount under this subsection (ii)), plus (iii)
the cash amount paid in respect of any purchase by the Borrower of any Term
Loans pursuant to an Auction (it being understood that any such purchase funded
with the proceeds of substantially concurrent borrowings of Credit Agreement
Refinancing Indebtedness, Increased Revolving Commitments, Increased Term Loan
Commitments, Incremental Term Facilities or Incremental Equivalent Debt, or with
the proceeds of any other long-term Indebtedness, in each case shall not
increase the calculation of the amount under this subsection (iii)), minus (iv)
the aggregate amount of any Increased Revolving Commitments, Increased Term Loan
Commitments, Incremental Term Facilities or Incremental Equivalent Debt incurred
in reliance on this clause (a) prior to such date of determination plus (b) any
additional amount if, after giving effect thereto, the Senior Secured Leverage
Ratio would not exceed 2.75 to 1.00 on a Pro Forma Basis (calculated as though
(x) any such Increased Revolving Commitment, Increased Term Loan Commitment,
Incremental Term Facility or Incremental Equivalent Debt were fully drawn and
(y) any Incremental Equivalent Debt previously occurred and outstanding or to be
incurred on such date is secured by Liens on a pari passu basis with the Liens
securing the Obligations even though such Incremental Equivalent Debt is
unsecured or secured on a junior basis to the Liens securing the
Obligations).  In connection with any incurrence of Increased Revolving
Commitments, Increased Term Loan Commitments, Incremental Term Facility and
Incremental Equivalent Debt, the Borrower may elect which of subsections (a)
and/or (b) above it has opted to rely upon to incur such Indebtedness and
Borrower shall notify Administrative Agent of such election.  Notwithstanding
the foregoing, the incurrence of Increased Term Loan Commitments and Increased
Revolving Commitments pursuant to the Second Amendment on the Second Amendment
Effective Date shall not constitute usage of any amounts under clause (a)(i) of
this definition.

“Incremental Term Facility” has the meaning specified in Section 2.15(a).

“Incremental Term Lender” means each Lender that holds an Incremental Term Loan.

“Incremental Term Loan” means each loan made to the Borrower pursuant to any
Incremental Term Facility, including each Incremental Term Loan made pursuant to
such Incremental Term Facility.

“Incremental Term Loan Commitment” means the commitment of any Incremental Term
Lender to make Incremental Term Loans pursuant to an Incremental Term Facility
on the Increase Effective Date therefor.

“Incremental Term Note” means a promissory note evidencing any Incremental Term
Loan issued by the Borrower to an Incremental Term Lender.

“Incurrence-Based Amounts” has the meaning specified in Section 1.08(d).

28

 

--------------------------------------------------------------------------------

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)

all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b)

all direct or contingent obligations of such Person arising under Letters of
Credit unpaid at draw, bankers’ acceptances, bank guaranties, surety bonds and
similar instruments;

(c)

net obligations of such Person under any Swap Contract in respect of interest
rate hedging;

(d)

all obligations of such Person to pay the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business);

(e)

indebtedness (excluding prepaid interest thereon) secured by a Lien on property
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements) (excluding a Lien on the
Capital Stock in any Unrestricted Subsidiary, which Lien only secures
indebtedness of such Unrestricted Subsidiary and its Subsidiaries which
indebtedness is not Guaranteed by any Loan Party), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse,
provided, however, that if such indebtedness has not been assumed, the amount of
such indebtedness included for the purposes of this definition will be the
amount equal to the lesser of the fair market value of such property and the
amount of the indebtedness secured;

(f)

Capital Leases and Synthetic Lease Obligations;

(g)

[Reserved]; and

(h)

all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any Capital Lease or Synthetic
Lease Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.  Indebtedness shall not include
any Defeased Indebtedness.  The obligations of Borrower under the Priority
Distribution Agreement do not constitute Indebtedness.  For the avoidance of
doubt, Indebtedness excludes all leases classified as operating leases in
accordance with GAAP as in effect on the Closing Date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

29

 

--------------------------------------------------------------------------------

 

“Indemnitee” has the meaning specified in Section 12.05.

“Information” has the meaning specified in Section 12.08.

“Initial Revolving Credit Facility” means the Revolving Commitments provided by
the Revolving Lenders on the Closing Date.

“Inspire” has the meaning specified in Section 7.16.

“Interest Charges” means, with respect to any fiscal period, the sum of (a) all
interest, fees, charges and related expenses payable with respect to that period
to a lender in connection with borrowed money or the deferred purchase price of
assets that is treated as interest in accordance with GAAP, plus (b) the portion
of rent payable with respect to that fiscal period under Capital Leases that
should be treated as interest in accordance with GAAP; provided however, that
(x) the premium and related costs of purchases, tender offers, exchange offers
and consent solicitations permitted in connection with the permitted prepayment,
refinancing, repurchase or redemption of Indebtedness and the associated write
off of unamortized debt issuance costs, (y) any PIK Interest and (z) any in-kind
interest in respect of any Specified Tribal Contribution, in each case, shall
not be considered to be “Interest Charges.”

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the applicable
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; (b) as to any Base Rate Loan, the last Business Day of each
March, June, September and December and the applicable Maturity Date; and (c) as
to any Swingline Loan, as provided in the Autoborrow Agreement.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice or such
other period (not to exceed 12 months) that is requested by the Borrower and
determined by the Administrative Agent to be available in the eurodollar market
and acceptable to each Lender under the applicable Facility; provided that:

(a)

any Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day;

(b)

any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c)

no Interest Period shall extend beyond the applicable Maturity Date.

30

 

--------------------------------------------------------------------------------

 

“Investment” means any direct or indirect acquisition or investment by the
Borrower or any Guarantor in any other Person that is not a Guarantor prior to
or substantially concurrently with such acquisition or investment, whether by
means of (a) the purchase or other acquisition of capital stock or other
securities of another Person, (b) a loan, advance or capital contribution to,
Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person, or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, but, except to the extent the Borrower shall otherwise elect,
reduced by the amount of any repayment, interest, return, profit, distribution,
income or similar amount in respect of such Investment which has actually been
received in cash or Cash Equivalents or has been converted into cash or Cash
Equivalents (collectively, “Investment Returns”).

“Investment Returns” has the meaning specified in the definition of Investment.

“IP Rights” has the meaning specified in Section 6.16.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and the Borrower (or any Restricted Subsidiary) or in favor the
L/C Issuer and relating to any such Letter of Credit.

“Junior Prepayments” has the meaning specified in Section 9.12.

“KeyBank” means KeyBank National Association, and its successors.

“Lahaniatis Lease” means the Amended and Restated Lease Agreement relating to
certain real property of the Tribe, dated as of July 1, 2008 by and between the
Tribe and Borrower, a copy of which has been provided to the Administrative
Agent.

“Landlord Consent” means the consent executed by the Tribe as a part of the
Leasehold Mortgage, and concurrently therewith in favor of the Administrative
Agent, as it may from time to time be supplemented, modified, amended, restated
or extended.

“Las Vegas Project” means that certain proposed development project consisting
of the redevelopment of the existing Hard Rock Hotel and Casino in Las Vegas,
Nevada under the Virgin Hotels brand, pursuant to which MGNV entered into a
casino lease agreement with JC Hospitality, LLC.

31

 

--------------------------------------------------------------------------------

 

“Laws” means, collectively, (a) all international, foreign, Federal, tribal,
state and local statutes, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents or authorities, in each case to the extent
binding upon any relevant Person, (b) any interpretation or administration of
the items described in clause (a) by any Governmental Authority which has the
binding force of law with respect to any relevant Person, and (c) all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority which any relevant
Person is obligated to conform to as a matter of law.

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Pro Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Citizens Bank in its capacity as issuer of Letters of Credit
hereunder and in its capacity as issuer of the Existing Letters of Credit, any
other Revolving Lender mutually agreed by the Borrower and the Administrative
Agent (and that accepts such appointment as L/C Issuer) or any successor issuer
of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
face amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including, but without duplication, all L/C
Borrowings.  For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“LCT Election” has the meaning specified in Section 1.09.

“LCT Test Date” has the meaning specified in Section 1.09.

“Lease” means that certain Amended and Restated Lease, dated October 14, 2016,
by and between the Tribe and Borrower, with respect to the real property
underlying Mohegan Sun and the improvements thereon.

“Leasehold Mortgage” means that certain Open-End Leasehold Mortgage Deed,
Assignment of Leases and Rents and Security Agreement, dated as of the date
hereof, executed by the Borrower in favor of the Administrative Agent,
encumbering the leasehold interest of the Borrower under the Lease to the
reservation real property described on Schedule 5.06 and the related
improvements and fixtures used in connection with Mohegan Sun.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer and the Swingline Lender.

32

 

--------------------------------------------------------------------------------

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires, each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the fifth Business Day prior to the
latest Maturity Date then in effect for any Revolving Credit Facility (or, if
such day is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means, at any time, an amount equal to
$50,000,000.  The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Facilities.

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Limited Condition Transaction” means any Investment permitted hereunder and any
related incurrence of Indebtedness by the Borrower or one or more Restricted
Subsidiaries whose consummation is not conditioned on the availability of, or on
obtaining, third party financing.

“Liquidity” means, on any date of determination, an amount equal to (i) the
aggregate amount of unrestricted cash and Cash Equivalents of Borrower and its
Restricted Subsidiaries (whether or not subject to an Account Control Agreement)
that would not appear as “restricted” on a consolidated balance sheet of
Borrower or any of its Restricted Subsidiaries in accordance with GAAP
(including, for the avoidance of doubt, any “cage cash” of Borrower or any of
its Restricted Subsidiaries), plus (ii) the aggregate amount of unused Revolving
Commitments, in each case as of such date.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swingline Loan.

“Loan Documents” means collectively, this Agreement, the Notes, each Letter of
Credit, each Issuer Document, the Autoborrow Agreement, the Security Documents,
any Request for Credit Extension, the Guaranty, each Incremental Joinder, any
Extension Amendment, any

33

 

--------------------------------------------------------------------------------

 

Refinancing Amendment, each Customary Intercreditor Agreement, any other
intercreditor agreement entered into hereunder and any other agreements of any
type or nature heretofore or hereafter executed and delivered by Borrower, the
Tribe or any of its Affiliates to the Administrative Agent or any Lender in any
way relating to or in furtherance of this Agreement, in each case as the same
may from time to time be supplemented, modified, amended, restated, extended or
supplanted.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means a day on which dealings in US dollars deposits are
transacted in the London interbank market.

“Maintenance Capital Expenditure” means a Capital Expenditure for the
maintenance, repair, restoration or refurbishment of the properties of Borrower
or any of its Restricted Subsidiaries, but excluding any Capital Expenditure
which adds to Mohegan Sun, Pocono or any other property owned by the Borrower or
its Restricted Subsidiaries.

“Management Activities” has the meaning specified in Section 12.22.

“Management Board” means the Management Board of Borrower, as established
pursuant to the Gaming Authority Ordinance.

“Mandatory Prepayment Date” has the meaning specified in Section 2.05(j).

“Master Agreement” has the meaning specified in the definition of Swap Contract.

“Material Adverse Effect” means (a) a material adverse change in the business,
assets, financial condition or results of operation of the Borrower and its
Restricted Subsidiaries taken as a whole; (b) a material impairment of the
ability of the Loan Parties, taken as a whole, to perform their payment
obligations under the Loan Documents; or (c) a material adverse effect upon the
rights and remedies, taken as a whole, of the Administrative Agent and the
Lenders under the Loan Documents.

“Material Agreements” means, collectively, the Lease, the Earth Hotel Lease, the
Compact and the Town Agreement.

“Material Laws” means, collectively the Constitution, the Gaming Ordinance and
accompanying gaming regulations, the Gaming Authority Ordinance, the UCC
Ordinance, the Allocation Plan and each Authorizing Resolution.

“Material Restricted Subsidiary” means, collectively (a) Downs Racing, L.P., a
Pennsylvania limited partnership, and each other Restricted Subsidiary of
Borrower which owns any interest in the principal fixed assets used in
connection with the gaming, lodging and entertainment activities conducted at
Mohegan Sun or Pocono (but specifically excluding any Restricted Subsidiary
which is a passive landowner of property which is not actively used in such
activities), and (b) as of any date of determination, any Restricted Subsidiary
whose consolidated assets and operations, as of the last day of the then most
recently ended Fiscal Quarter for which financial statements have been delivered
pursuant to Section 8.01(b), account for 5% or more of

34

 

--------------------------------------------------------------------------------

 

the consolidated total assets of Borrower and its Restricted Subsidiaries as of
that date or 5% or more of Consolidated EBITDA of Borrower and its Restricted
Subsidiaries for the four Fiscal Quarter period ending on that date.

“Maturity Date” means (a) with respect to the Initial Revolving Credit Facility
and the Term A Facility, the day immediately preceding the fifth anniversary of
the Closing Date, (b) with respect to the Term B Facility, the day immediately
preceding the seventh anniversary of the Closing Date, (c) with respect to any
Incremental Term Facility, as set forth in the applicable Incremental Joinder,
(d) with respect to any Other Term Facility or Other Revolving Credit Facility,
as set forth in the applicable Refinancing Amendment and (e) with respect to any
Extended Term Facility or Extended Revolving Facility, as set forth in the
applicable Extension Amendment.

“Maximum Rate” has the meaning specified in Section 12.10.

“Merrill” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.

“MGNV” means MGNV, LLC, or its successors or assigns to the management of the
Las Vegas Project.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of the L/C Issuer with respect to Letters of
Credit issued and outstanding at such time and (b) otherwise, an amount
determined by the Administrative Agent and the L/C Issuer in their sole
discretion.

“Mohegan Gaming” means Mohegan Gaming & Hospitality, LLC, a Delaware limited
liability company.

“Mohegan Golf Mortgage” means that certain Open-End Mortgage Deed, Assignment of
Leases and Rents and Security Agreements, dated as of the date hereof, executed
by Mohegan Golf, LLC with respect to the real property described on Schedule
6.08B and the improvements and fixtures thereon.

“Mohegan Sun” means the casino property and related transportation, retail,
dining and entertainment facilities, including the Casino of the Sky, Casino of
the Wind and Casino of the Earth, and the Sky Hotel Tower (including any future
expansions thereof), owned by the Borrower commonly known as “Mohegan Sun” and
located in Uncasville, Connecticut, which facilities are located upon the real
property described on Schedule 5.06.

“Mohegan Sun Korea Debt” means Indebtedness of any Person in respect of or
related to Inspire or the Mohegan Sun Korea Project, which Indebtedness is
Guaranteed by Borrower or any Restricted Subsidiary.

“Mohegan Sun Korea Debt Trigger” has the meaning specified in Section 10.01(r).

“Mohegan Sun Korea Management Agreement” has the meaning specified in Section
7.16.

35

 

--------------------------------------------------------------------------------

 

“Mohegan Sun Korea Project” means the proposed development project consisting of
an integrated resort, casino and related facilities to be located in Incheon,
South Korea and owned by Inspire Integrated Resort Co. Ltd., a joint venture of
Mohegan Gaming Advisors, LLC, a wholly-owned Unrestricted Subsidiary of the
Borrower.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means:

(a)

with respect to the incurrence or issuance of any Indebtedness by the Borrower
or any of its Restricted Subsidiaries, the cash proceeds received in connection
with such transaction, net of underwriting or placement agents’ fees, discounts
and commissions and other reasonable and customary out-of-pocket expenses
incurred by the Borrower or such Subsidiary in connection therewith; and

(b)

with respect to any Disposition or any Extraordinary Loss, the excess, if any,
of (i) the sum of cash and cash equivalents received in connection with such
transaction (including any cash received by way of deferred payment pursuant to,
or by monetization of, a note receivable or otherwise, but only as and when so
received and excluding business interruption and delay in completion insurance
proceeds) over (ii) the sum of (A) the amount of any Indebtedness that is
secured by such asset and that is required to be repaid in connection with such
transaction (other than Indebtedness under the Loan Documents), including
Indebtedness repaid in order to obtain a necessary consent to such Disposition
or Extraordinary Loss or required to be repaid by applicable law, (B) the
reasonable out-of-pocket expenses incurred by the Borrower or any Subsidiary in
connection with such transaction (C) all Federal, state, provincial, foreign and
local taxes arising in connection with such Disposition or Extraordinary Loss
that are paid or required to be accrued as a liability under GAAP by such Person
or its Restricted Subsidiaries, and (D) all contractually required distributions
and other payments made to minority interest holders (but excluding
distributions and payments to Affiliates of such Person) in Restricted
Subsidiaries of such Person as a result of such Disposition or Extraordinary
Loss which would otherwise constitute Net Cash Proceeds.  

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders or all Lenders (or all affected Lenders) of a Facility in
accordance with the terms of Section 12.01 and (ii) (x) in the case of an
amendment affecting only the Lenders under any Revolving Credit Facility (or all
Revolving Credit Facilities), has been approved by the Required Revolving
Lenders with respect

36

 

--------------------------------------------------------------------------------

 

to such Revolving Credit Facility (or with respect to all Revolving Credit
Facilities, as applicable), (y) in the case of an amendment affecting only the
Lenders under a Term Facility, has been approved by the Required Term Lenders in
respect of such Term Facility and (z) in the case of any other amendment, has
been approved by the Required Lenders.

“Non-Covenant Facility” means each Incremental Term Facility designated as a
“Non-Covenant Facility” pursuant to the Incremental Joinder for such Incremental
Term Facility, each Other Term Facility designated as a “Non-Covenant Facility”
pursuant to the Refinancing Amendment for such Other Term Facility and each
Extended Term Facility designated as a “Non-Covenant Facility” pursuant to the
Extension Amendment for such Extended Term Facility.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Northeast Gaming Operations” means casino gaming operations (for the avoidance
of doubt, excluding Keno lottery games outside of casino operations), projects
or developments in the states of New York, Pennsylvania, Connecticut, Rhode
Island, Massachusetts, New Hampshire, Vermont or Maine.  For the avoidance of
doubt, “Northeast Gaming Operations” does not include hotel, retail or other
non-gaming activities, whether or not co-located with casino and other gaming
operations.

“Note” means a Revolving Note, a Term A Note, a Term B Note, an Incremental Term
Note, an Other Term Note or an Extended Term Note.

“Notice of Intent to Cure” has the meaning specified in Section 10.04.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Tribe or any Loan Party arising under any Loan
Document, Secured Hedge Agreement, Secured Cash Management Agreement or
otherwise with respect to any Loan or Letter of Credit, Swap Contract under a
Secured Hedge Agreement or Secured Cash Management Agreement, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Tribe or any Loan
Party or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding; provided that the
Obligations of any Guarantor shall exclude any Excluded Swap Obligations with
respect to such Guarantor.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OID” has the meaning specified in the definition of All-in Yield.

“Operating Accounts” means the deposit and securities accounts of the Borrower
and the Restricted Subsidiaries (excluding the Special Purpose Restricted
Subsidiaries) described on Schedule 6.24, and each other deposit, securities,
savings, brokerage or similar account hereafter

37

 

--------------------------------------------------------------------------------

 

established by the Borrower and the Restricted Subsidiaries (excluding the
Special Purpose Restricted Subsidiaries), provided that Operating Accounts shall
not include (i) the accounts designated on Schedule 6.24 as “Operating Account
Exclusions,” (ii) any other deposit, securities, savings, brokerage or similar
account hereafter established that in the aggregate for all such accounts
contain less than $1,000,000 on deposit therein, (iii) any other deposit,
securities, savings, brokerage or similar account hereafter existing for the
purpose of collecting or disbursing funds for the payment of payroll, medical
insurance and workmen’s compensation claims, tip money belonging to employees,
money belonging to patrons and other disbursements of a similar nature, or
accounts for the short-term investment of such funds pending their disbursement,
or statutory or trust accounts (including horsemen and lottery accounts) or (iv)
any other deposit, securities, savings, brokerage or similar account, the funds
in which are swept at least once per day into an Operating Account subject to an
Account Control Agreement and in the aggregate for all such accounts in this
clause (iv) contain less than $5,000,000 on deposit therein.

“Organization Documents” means, (a) with respect to the Tribe, the Constitution,
(b) with respect to the Borrower, the Gaming Authority Ordinance, (c) with
respect to any corporation, the certificate or articles of incorporation and the
bylaws (or equivalent or comparable constitutive documents with respect to any
non-U.S. jurisdiction); (d) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (e) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than any such connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Junior Indebtedness” shall mean the Senior Unsecured Notes (and any
Permitted Refinancing thereof that is not incurred under this Agreement) and
Indebtedness incurred pursuant to Section 9.03(f), (i), (j), (k), (n) or (o)
that is secured by a Lien on Collateral junior to the Liens securing the
Obligations or that is unsecured.

“Other Revolving Commitments” means Revolving Commitments that result from a
Refinancing Amendment.

“Other Revolving Credit Facility” means any Revolving Credit Facility consisting
of Other Revolving Commitments.

“Other Revolving Loans” means one or more tranches of Revolving Loans that
result from a Refinancing Amendment.

38

 

--------------------------------------------------------------------------------

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Other Term Commitments” means one or more tranches of Term Loan Commitments
that result from a Refinancing Amendment.

“Other Term Facility” means any Term Facility consisting of Other Term
Commitments and/or Other Term Loans, if any.

“Other Term Lender” means a Lender in respect of Other Term Commitments and/or
Other Term Loans.

“Other Term Loans” means one or more tranches of Term Loans that result from a
Refinancing Amendment.

“Other Term Note” means a promissory note evidencing any Other Term Loan issued
by the Borrower to an Other Term Lender.

“Outside Affiliates” means those Affiliates of the Tribe other than Borrower and
its Restricted Subsidiaries.

“Outstanding Amount” means (a) with respect to Committed Loans and Swingline
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swingline Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.

“Ownership Interest” means, with respect to any Person, Capital Stock of such
Person or any interest which carries the right to elect or appoint any members
of the management board or the board of directors or other executive office of
such Person.

“Participant” has the meaning specified in Section 12.07(d).

“Participant Register” has the meaning specified in Section 12.07(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pennsylvania Tax Revenues” means the portion of the revenues of Downs Racing,
L.P. which is required to be paid to the Commonwealth of Pennsylvania as a tax
under Chapter 14 of the Pennsylvania Race Horse Development and Gaming Act.

39

 

--------------------------------------------------------------------------------

 

“Pension Plan” means any employee pension benefit plan (as such term is defined
in Section 3(2) of ERISA, including a Multiple Employer Plan), other than a
Multiemployer Plan, that is sponsored or maintained by the Borrower or any ERISA
Affiliate, or to which the Borrower or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a Multiple Employer Plan or other
plan described in Section 4064(a) of ERISA, to which the Borrower or any ERISA
Affiliate has made contributions at any time during the immediately preceding
five plan years.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit J.

“Permitted Acquisition” means the purchase or other acquisition after the
Closing Date by a Loan Party (other than the WNBA Subsidiary) of property and
assets or businesses of any Person or of assets constituting a business unit, a
line of business or division of such Person, or all of the Capital Stock in a
Person that, upon the consummation thereof, will be a Guarantor (including as a
result of a merger or consolidation); provided that, with respect to each such
purchase or other acquisition:

(a)each such newly created or acquired Subsidiary (and, to the extent required
by Section 8.13, each of the Subsidiaries of such created or acquired
Subsidiary) shall be a Guarantor and shall have complied with the requirements
of Section 8.13, within the time periods specified therein (or, as to real
property collateral, deposit accounts and such other collateral as the
Administrative Agent may agree, such time periods as the Administrative Agent
may agree in its sole discretion);

(b)the aggregate amount of consideration (cash and noncash and including the
fair market value of all Capital Stock issued or transferred to the sellers
thereof, all earnouts and other contingent payment obligations to, and the
aggregate amounts paid or to be paid under noncompete agreements with, the
sellers thereof, and all assumptions of debt for borrowed money in connection
therewith) paid during the term of this Agreement in respect of all such
purchases and acquisitions shall not exceed $50,000,000; provided, the foregoing
limitation shall not apply to a purchase or acquisition (and a purchase or
acquisition shall not be included in such $50,000,000 limitation) if, after
giving effect to the applicable purchase or acquisition, on a Pro Forma Basis
(i) the Total Leverage Ratio would not exceed the lesser of (A) 4.65 to 1.00 and
(B) 0.50:1.00 less than the maximum Total Leverage Ratio then permitted under
Section 9.10(b) and (ii) the Senior Secured Leverage Ratio would not exceed
0.50:1.00 less than the maximum Senior Secured Leverage Ratio then permitted
under Section 9.10(c);

(c)such purchase or other acquisition is not “hostile” and the acquired
property, assets, business or Person is in the same line of business as the
Borrower or a business substantially related or incidental thereto;

(d) (i) immediately before and after giving effect to such purchase or other
acquisition, no Default or Event of Default shall have occurred and be
continuing and (ii) immediately after giving effect thereto on a Pro Forma Basis
as of the last day of the most recently-ended Test Period the Borrower shall be
in compliance with Section 9.10 (regardless of whether any Covenant Facility is
then outstanding);

40

 

--------------------------------------------------------------------------------

 

(e)no Person acquired pursuant to, or formed to effect, a Permitted Acquisition
may be designated as an Unrestricted Subsidiary simultaneously with the
consummation of such Permitted Acquisition;

(f)any Person acquired pursuant to a Permitted Acquisition that will, upon the
consummation thereof, become a Restricted Subsidiary of the Borrower shall be
wholly-owned, directly or indirectly, by the Borrower; and

(g)the Borrower shall have delivered to the Administrative Agent, no later than
five (5) Business Days after the date on which any such purchase or other
acquisition is consummated, a certificate of a Responsible Officer, in form and
substance reasonably satisfactory to the Administrative Agent, certifying that
all of the requirements set forth in this definition have been satisfied or will
be satisfied substantially simultaneously with the consummation of such purchase
or other acquisition.

“Permitted Junior Debt Conditions” means, in respect of any Indebtedness, that
such Indebtedness (i) does not have a scheduled maturity date prior to the date
that is 180 days after the latest Maturity Date then in effect at the time of
issuance for any then-existing Facility, (ii) does not have a Weighted Average
Life to Maturity that is shorter than that of any outstanding Term Loans, (iii)
shall not have any scheduled principal payments or be subject to any mandatory
redemption, prepayment, or sinking fund (except for customary change of control
(and, in the case of convertible or exchangeable debt instruments, delisting)
provisions and customary asset sale or event of loss provisions that permit
application of the applicable proceeds to the payment of the Obligations prior
to application to such Indebtedness) due prior to the date that is 180 days
after the latest Maturity Date then in effect at the time of issuance for any
then-existing Facility, (iv) is not at any time guaranteed by the Borrower or
any Subsidiary of the Borrower other than the Borrower or a Guarantor, (v) has
terms (excluding pricing, fees, original issue discount, rate floors, premiums,
optional prepayment or optional redemption provisions) that are (as determined
by the Borrower in good faith), taken as a whole, no more restrictive to the
Borrower and its Restricted Subsidiaries than the terms set forth in this
Agreement and (vi) to the extent secured by any Collateral, the holders of which
(or their authorized representatives) shall have subordinated their Liens
thereon to the Liens of the Administrative Agent securing the Obligations
pursuant to a Customary Intercreditor Agreement. For the avoidance of doubt, the
usual and customary terms of debt instruments issued in a registered offering or
under Rule 144A of the Securities Act shall be deemed to be no more restrictive
to the Borrower and its Restricted Subsidiaries than the terms set forth in this
Agreement.

“Permitted Junior Lien Indebtedness” means any Indebtedness of a Loan Party (and
Guarantees of any Loan Party in respect thereof) that (a) is secured by the
Collateral on a second priority (or other junior priority) basis to the Liens
securing the Obligations and is not secured by any property or assets of
Borrower or any Restricted Subsidiary other than the Collateral and (b) meets
the Permitted Junior Debt Conditions.

“Permitted Liens” means the Liens permitted under Section 9.01.

“Permitted Open Market Purchase” means the purchase by the Borrower of Term
Loans in a consensual transaction with a Lender under a Term Facility; provided
that (i) the aggregate

41

 

--------------------------------------------------------------------------------

 

principal amount (calculated on the face amount thereof) of Term Loans so
purchased shall not exceed 15% of the original aggregate principal amount of all
Term Facilities, (ii) the aggregate principal amount (calculated on the face
amount thereof) of all Term Loans so purchased by the Borrower shall
automatically be cancelled and retired by the Borrower on the settlement date of
the relevant purchase (and may not be resold) and (iii) the Borrower may not use
the proceeds of any Revolving Loan to fund such purchase.

“Permitted Refinancing” means, with respect to any Indebtedness, any
Indebtedness incurred to refinance such Indebtedness so long as (a) any such
refinancing Indebtedness shall (i) not have a stated maturity or, other than in
the case of a revolving credit facility, a Weighted Average Life to Maturity
that is shorter than that of the Indebtedness being refinanced, (ii) if the
Indebtedness being refinanced (or the Liens securing such Indebtedness) is
subordinated to the Obligations (or to the Liens securing the Obligations, if
applicable) by its terms or by the terms of any agreement or instrument relating
to such Indebtedness, be (and be secured by Liens, if applicable) at least as
subordinate to the Obligations (or to the Liens securing the Obligations)  as
the Indebtedness being refinanced (and unsecured if the refinanced Indebtedness
is unsecured) and (iii) be in a principal amount that does not exceed the
principal amount so refinanced (or, if purchased at a discount, such discounted
amount), plus, accrued interest, plus, any customary premium or other payment
required to be paid in connection with such refinancing, plus, the amount of
customary fees and expenses of the Borrower or any of its Restricted
Subsidiaries incurred in connection with such refinancing, plus, any unutilized
commitments thereunder; (b) such Indebtedness being refinanced shall be repaid,
satisfied and discharged or constitute Defeased Indebtedness, and all accrued
interest, fees and premiums (if any) in connection therewith shall be paid or
provided for, on the date such Permitted Refinancing is issued, incurred or
obtained; and (c) the obligors on such refinancing Indebtedness shall not
include any Person that is not an obligor on the Indebtedness being refinanced;
provided, that any Loan Party shall be permitted to guarantee any such
refinancing Indebtedness of any other Loan Party.

“Permitted Rights of Others” means Rights of Others consisting of (a) an
interest (other than a legal or equitable co-ownership interest, an option or
right to acquire a legal or equitable co-ownership interest and any interest of
a ground lessor under a ground lease) that does not materially impair the value
or use of property for the purposes for which it is or may reasonably be
expected to be held, (b) an option or right to acquire a Lien that would be a
Permitted Lien (other than a Lien that is a Permitted Lien as a result of this
clause (b)), (c) Rights of Others pursuant to contracts in respect of
Dispositions permitted hereunder, (d) the reversionary interest of a landlord
under a lease of Property and (e) rights of lessors in personal Property leased
by the Borrower and its Restricted Subsidiaries from such lessors.

“Permitted Tribal Payments” means payments for governmental goods and services
provided to Borrower or any of its Restricted Subsidiaries by the Tribe or any
of its representatives, political subunits, councils, agencies,
instrumentalities or subsidiaries, in each case to the extent included in the
calculation of Consolidated EBITDA (including charges for utilities, police and
fire department services, health and emergency medical services, gaming
commission and surveillance services, gaming disputes court and legal services,
workers compensation and audit committee services, human resources services,
finance and information technology services, construction, development and
environmental related services, rental or lease agreements, the pro rata portion
of Tribal Council costs and salaries attributable to the operations of Borrower,
and

42

 

--------------------------------------------------------------------------------

 

similar pro rata costs of other tribal departments), in each case, to the extent
that the costs of such departments are reasonably attributable to the operations
of Borrower, provided that such payments are not duplicative of taxes imposed by
the Tribe upon Borrower and its operations.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PIK Interest” has the meaning specified in Section 2.08(d).

“PIK Margin” has the meaning specified in Section 2.08(d).

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan) established by the Borrower or to which the
Borrower is required to contribute on behalf of any of its employees or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, established by any ERISA Affiliate or to which any ERISA Affiliate is
required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 8.02.

“Pledge Agreement” means that certain Pledge Agreement, dated as of the date
hereof, by Borrower, each Guarantor (other than the WNBA Subsidiary) as of the
Closing Date and each future Restricted Subsidiary that may subsequently become
party thereto in favor of the Administrative Agent for the ratable benefit of
the Secured Parties, with respect to all Capital Stock held by each such Loan
Party in a Restricted Subsidiary (excluding any Special Purpose Restricted
Subsidiary, any Tribal Entity and otherwise as provided in the definition of
“Excluded Assets” therein).

“Pocono” means the harness racetrack and casino known as Mohegan Sun Pocono
located in Plains Township, Pennsylvania, and related assets.

“Pocono Disposition” means any Disposition of all or any portion of Pocono,
whether by sale of the underlying assets, the sale of Capital Stock in the
Pocono Subsidiaries or otherwise; provided, that a Disposition solely of
personal property located at Pocono without a concurrent sale or lease of the
underlying real estate (and otherwise not as a going concern) shall not
constitute a Pocono Disposition.

“Pocono Mortgages” means the Open-End Mortgage and Security Agreements, dated as
of the date hereof, executed by those of the Pocono Subsidiaries owning real
property interests underlying Pocono with respect thereto.

“Pocono Subsidiaries” means, collectively, (a) Downs Racing, L.P., a
Pennsylvania limited partnership, Backside, L.P., a Pennsylvania limited
partnership, Mill Creek Land, L.P., a Pennsylvania limited partnership,
Northeast Concessions, L.P., a Pennsylvania limited partnership, and Mohegan
Commercial Ventures PA, LLC, a Pennsylvania limited liability company, and their
respective successors, and (b)  any other Persons formed as Restricted
Subsidiaries of Borrower for the purpose of owning or operating Pocono or any of
the businesses related thereto.

43

 

--------------------------------------------------------------------------------

 

“Pre-Opening Expenses” means, for any fiscal period, pre-opening expenses of any
new hotel or gaming facility during that period, determined in accordance with
GAAP.

“Priority Distribution Agreement” means that certain Priority Distribution
Agreement, dated as of August 1, 2001, between the Tribe and Borrower, as
amended December 31, 2014 (as the same may be further amended, restated,
supplemented or otherwise modified from time to time, so long as a true, correct
and complete copy of any such amendment, restatement, supplement or modification
has been provided to the Administrative Agent).

“Priority Distributions” means distributions or similar payments made by
Borrower to the Tribe in an aggregate amount not to exceed (a)(i) during the
Fiscal Year ending September 30, 2017 (inclusive of “Priority Distributions”
under the Existing Credit Agreement made prior to the Closing Date), $60,000,000
and (ii) in each Fiscal Year thereafter, $60,000,000 or (b) (i) during any
Fiscal Quarter in the Fiscal Year ending September 30, 2017, $15,000,000, and
(ii) during each Fiscal Quarter in each Fiscal Year thereafter, $15,000,000;
provided, that any such distribution or similar payment not made during the
Fiscal Quarter in which it was first permitted as a Priority Distribution may be
made as a Priority Distribution in any subsequent Fiscal Quarter of the
applicable Fiscal Year or the following Fiscal Year (provided that if any such
amount is so carried over, it will not be deemed used in the applicable
subsequent Fiscal Quarter until after the making of any Priority Distributions
permitted for such subsequent Fiscal Quarter).  Subject to the limitations set
forth above, Priority Distributions include priority distribution payments made
by the Borrower under the Priority Distribution Agreement.

“Pro Forma Basis” means, with respect to compliance with any test or covenant or
calculation of any ratio hereunder, the determination or calculation of such
test, covenant or ratio (including in connection with Specified Transactions) in
accordance with Section 1.08.

“Pro Rata Lead Arrangers” means Citizens Bank, Merrill, Credit Suisse, STRH,
Goldman, KeyBank, CIT Bank and Fifth Third Bank, in their capacities as joint
bookrunners and joint lead arrangers for the Revolving Credit Facility and the
Term A Facility.

“Pro Rata Share” means:

(a)

with respect to any Commitment of a Lender (i) under any Revolving Credit
Facility at any time or (ii) under any Term Facility at any time prior to the
making of Term Loans under such Facility, a fraction (expressed as a percentage,
carried out to the ninth decimal place), the numerator of which is the amount of
the respective Commitment of such Lender under such Facility at such time and
the denominator of which is the amount of the aggregate amount of Commitments
under such Facility at such time; provided that, with respect to subsection (i)
above, if the commitment of each Revolving Lender to make Revolving Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated, then the Pro Rata Share of each Revolving Lender shall be determined
based on the Pro Rata Share of such Revolving Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof; and

44

 

--------------------------------------------------------------------------------

 

(b)

in the case of any Lender under any Term Facility at any time after the making
of the Term Loans thereunder, a fraction (expressed as a percentage, carried out
to the ninth decimal place), the numerator of which is the amount of Term Loans
and unused Term Loan Commitments under such Term Facility of such Lender and the
denominator of which is the Outstanding Amount of all Term Loans and the
aggregate unused Term Loan Commitments under such Facility.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Protected Assets” means (i) any assets of the Tribe, or any instrumentality or
subsidiary of the Tribe against which it would be a violation of federal law,
applicable state law or the Compact to encumber or to enforce remedies
hereunder; (ii) any real property held in trust in the name of the United States
or subject to restrictions against alienation by the United States for the
benefit of the Borrower or the Tribe and all improvements, fixtures and
accessions affixed or attached to such real property; (iii) any deposit or
securities account of the Tribe or any instrumentality or subsidiary of the
Tribe, and any money, securities or other assets credited thereto, in each case
(a) held for the purpose of collecting and disbursing funds for payroll, medical
insurance, worker’s compensation claims and other purposes related thereto, (b)
held in escrow or pursuant to a fiduciary obligation on behalf of, or for the
benefit of, one or more Persons other than the Borrower or a Guarantor or (c)
held for contract health or social services under federal laws or contracts;
(iv) any assets of the Tribe employed in the provision of governmental services
(including real property and related improvements, fixtures and accessions
affixed or attached to such real property used for tribal housing, health care,
education, museum or general governmental services) or containing or
constituting materials of cultural significance; (v) any ownership interest in
Gaming of the Tribe (but excluding any proceeds thereof); and (vi) any account
receivable in respect of or other entitlement to Permitted Tribal Payments and
Priority Distributions (but not, for the avoidance of doubt, any receipts or
proceeds of such account receivable or entitlement to the extent not otherwise
constituting a Protected Asset).

“Public Lender” has the meaning specified in Section 8.02.

“Quarterly Excess Cash Flow” means, for (a) any Fiscal Quarter ending December
31, March 31 or June 30, an amount equal to 50% of the Excess Cash Flow for such
Fiscal Quarter and (b) any Fiscal Quarter ending September 30, an amount equal
to the Year-End Available Amount Gross-Up for such Fiscal Quarter, provided,
that the Quarterly Excess Cash Flow for any Fiscal Quarter shall be deemed to be
zero until the financial statements required to be delivered pursuant to Section
8.01(a) or (b), as applicable, for such Fiscal Quarter, and the related
Compliance Certificate required to be delivered pursuant to Section 8.02(b) for
such Fiscal Quarter, have been received by the Administrative Agent.

“Rating Agency” means each of S&P, Moody’s, Fitch and any “nationally recognized
statistical rating organization” (within the meaning of Section 3(a)(62) of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Securities and Exchange Commission promulgated thereunder).

45

 

--------------------------------------------------------------------------------

 

“Ratio Debt Threshold” means, at any time, the (a) maximum Total Leverage Ratio
then applicable underspecified in Section 9.10(b)(ii) (regardless of whether any
Covenant Facility is then outstanding or the Financial Covenant Restricted
Period has ended), minus (b) 0.25.  As an example, at the time when the maximum
Total Leverage Ratio under Section 9.10(b)(ii) is (or would, if applicable, be)
6.00 to 1.00, the Ratio Debt Threshold at such time shall be 5.75 to 1.00.

“Recipient” means the Administrative Agent, any Lender, the Swingline Lender or
the L/C Issuer as applicable.

“Referendum Action” has the meaning specified in Section 5.13.

“Refinanced Debt” has the meaning specified in the definition of “Credit
Agreement Refinancing Indebtedness”.

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Tribe, (c) the Administrative
Agent and (d) each additional Lender and each existing Lender that agrees to
provide any portion of the Credit Agreement Refinancing Indebtedness being
incurred pursuant thereto, in accordance with Section 2.19 and, in the case of
any Other Term Facility, which shall specify whether such Other Term Facility is
a Covenant Facility or a Non-Covenant Facility.

“Register” has the meaning specified in Section 12.07(c).

“Reinvest” means the application of funds for any of the following purposes: (a)
to reinvest in Property (other than cash, cash equivalents or securities) to be
owned by the Borrower or a Restricted Subsidiary and used in a business
permitted by Section 9.07, (b) to pay the costs of improving, restoring,
replacing or developing any Property owned by the Borrower or a Restricted
Subsidiary which is used in a business permitted by Section 9.07 or (c) to fund
one or more investments in any other Person engaged primarily in a business
permitted by Section 9.07 (including the acquisition from third parties of
Capital Stock of such Person) as a result of which such other Person becomes a
Restricted Subsidiary.  For the avoidance of doubt, funds expended by the
Borrower or any of its Subsidiaries for any of the foregoing purposes after the
applicable Disposition or the Extraordinary Loss, regardless of the timing of
receipt of any insurance proceeds or other payment that is included in the
computation of Net Cash Proceeds, shall be included in the computation of funds
that have been Reinvested.

“Rejection Notice” has the meaning specified in Section 2.05(j).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

46

 

--------------------------------------------------------------------------------

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice and (b) with respect
to an L/C Credit Extension, a Letter of Credit Application.

“Required Covenant Lenders” means, as of any date of determination, Lenders
(which shall include at least two Lenders, if at such time of determination
there are two or more of such Lenders), holding more than 50% of the sum of (a)
Total Revolving Outstandings (with the aggregate amount of each Revolving
Lender’s risk participation and funded participation in L/C Obligations and
Swingline Loans being deemed “held” by such Revolving Lender for purposes of
this definition), (b) the aggregate unused Revolving Commitments, and (c) the
aggregate Outstanding Amount of all Term Loans under each Term Facility that is
a Covenant Facility; provided that the Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Covenant Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of (a) Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swingline Loans being deemed “held” by such Lender for purposes of this
definition) and (b) the aggregate unused Revolving Commitments; provided that
the Commitment of, and the portion of the Total Outstandings held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders (which, if there are two or more Revolving Lenders, shall include at
least two Revolving Lenders) holding more than 50% of the sum of (a) Total
Revolving Outstandings (with the aggregate amount of each Revolving Lender’s
risk participation and funded participation in L/C Obligations and Swingline
Loans being deemed “held” by such Revolving Lender for purposes of this
definition) and (b) the aggregate unused Revolving Commitments; provided that
the Commitment of, and the portion of the Total Revolving Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Revolving Lenders.

“Required Term Lenders” means, with respect to any Term Facility as of any date
of determination, Lenders holding more than 50% of such Term Facility on such
date; provided that the portion of any such Term Facility held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required Term
Lenders.

“Requirement of Law” means, as to any Person, the Organization Documents of such
Person and any Law or judgment, award, decree, writ or determination of a
Governmental Authority, in each case applicable to or binding upon such Person
or any of its Property or to which such Person or any of its Property is
subject.

“Responsible Officer” means (a) as to the Tribe, the Chairman, Vice-Chairman and
Treasurer of the Tribal Council of the Tribe, the Chief Operating Officer of the
Tribe, the Chief Financial Officer of the Tribe and the Attorney General of the
Tribe, (b) as to Borrower, the Chairman, Vice-Chairman and Treasurer of the
Management Board, the Chief Executive Officer, the Chief Operating Officer, the
Chief Financial Officer and the Chief Accounting Officer, and (c)

47

 

--------------------------------------------------------------------------------

 

as to each other Loan Party, the chief executive officer, president, chief
financial officer, secretary and manager of such Loan Party (or such Loan
Party’s manager, sole member or general partner as applicable).  Any document
delivered hereunder that is signed by a Responsible Officer of the Tribe or a
Loan Party shall be conclusively presumed to have been authorized by all
necessary tribal, corporate, limited liability company, partnership and/or other
action on the part of the Tribe or such Loan Party and such Responsible Officer
shall be conclusively presumed to have acted on behalf of the Tribe or such Loan
Party.

“Restricted Debt Issuance” means the incurrence by the Borrower or any
Restricted Subsidiary after the Closing Date of any Indebtedness that is not
permitted by Section 9.03.

“Restricted Payment” means (a) any transfer of cash or other Property from
Borrower or any of its Restricted Subsidiaries to the Tribe or any of its
members or Outside Affiliates, (b) any retirement, redemption, purchase or other
acquisition for value by Borrower or any of its Restricted Subsidiaries of any
Capital Stock of the Borrower or any Restricted Subsidiary from the Tribe or any
of its Outside Affiliates, (c) the declaration or payment by Borrower or any of
its Restricted Subsidiaries of any dividend, distribution or similar payment to
the Tribe or any of its members or any of its Outside Affiliates, (d) any
Investment (whether by means of loans, advances or otherwise) by Borrower or any
of its Restricted Subsidiaries in Securities or other obligations of the Tribe
or any of its Outside Affiliates, or (e) any other payment, assignment or
transfer, whether in cash or other Property, from Borrower or any of its
Restricted Subsidiaries to the Tribe or any of its members or Outside
Affiliates, including the payment of any tax, fee, charge or assessment imposed
by the Tribe on Borrower, its Restricted Subsidiaries, their revenues or the
Authority Property; provided that none of (A) Permitted Tribal Payments, (B) the
making of payments by Borrower or any of its Restricted Subsidiaries to the
Tribe or any of its Affiliates or members in consideration of Property, goods
and services provided to Borrower or any of its Restricted Subsidiaries by, or
other contractual arrangement (including without limitation the Earth Hotel
Lease) with, the Tribe or its Affiliates or members to the extent permitted by
Section 9.08, (C) Specified Employee Compensation Payments, (D) the provision of
services by Borrower or any of its Restricted Subsidiaries to the Tribe, its
members or any of its Affiliates in the ordinary course of business in exchange
for reasonable consideration to Borrower or any of its Restricted Subsidiaries,
(E) payments under the Lease, (F) taxes and other charges permitted pursuant to
Section 7.07, (G) assessment by the Tribe against Borrower or any of its
Restricted Subsidiaries of the regulatory costs and expenses of the Tribe
associated with Borrower or any of its Restricted Subsidiaries, (H) Investments
in Unrestricted Subsidiaries or joint ventures of Borrower and its Restricted
Subsidiaries otherwise permitted hereunder or (I) the making of Priority
Distributions (subject to the limitations set forth in the definition of
“Priority Distributions”), shall be considered Restricted Payments.

“Restricted Subsidiary” means each Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.  The Borrower may at any time designate an Unrestricted
Subsidiary as a Restricted Subsidiary in a written notice from the Borrower to
the Administrative Agent so long as (a) no Event of Default shall have occurred
and be continuing at the time and immediately after giving effect to such
designation, and (b) after giving effect to such designation, the Borrower would
be in compliance with Section 9.10 on a Pro Forma Basis as of the last day of
the fiscal quarter most recently ended (regardless of whether any Covenant
Facility is then outstanding).

48

 

--------------------------------------------------------------------------------

 

“Revolving Commitment” means, as to each Revolving Lender, its obligation to (a)
make Revolving Loans to the Borrower pursuant to Section 2.01 (including
Extended Revolving Commitments and Other Revolving Commitments), (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swingline
Loans, in an aggregate amount not to exceed the amount set forth opposite such
Revolving Lender’s name in the column labeled “Revolving Commitment” on Annex
A-1, in any subsequent Assignment and Assumption or in any Refinancing Amendment
or Extension Amendment, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

“Revolving Commitment Increase Lender” has the meaning specified in Section
2.15(d).

“Revolving Credit Facility” means the Initial Revolving Credit Facility, any
Other Revolving Credit Facility and any Extended Revolving Facility, as the case
may be.

“Revolving Extension Request” has the meaning specified in Section 2.20(b).

“Revolving Lender” means each Lender that holds a Revolving Commitment.

“Revolving Loan” means each Loan made by a Revolving Lender under any Revolving
Credit Facility.

“Revolving Note” means a promissory note made by the Borrower to a Revolving
Lender evidencing that Lender’s Pro Rata Share of the Aggregate Revolving
Commitments, substantially in the form of Exhibit C-1, either as originally
executed or as the same may from time to time be supplemented, modified,
amended, renewed, extended or supplanted.

“Right of Others” means, as to any Property in which a Person has an interest,
(a) any legal or equitable right, title or other interest (other than a Lien)
held by any other Person in or with respect to that Property, and (b) any option
or right held by any other Person to acquire any right, title or other interest
in or with respect to that Property, including any option or right to acquire a
Lien.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc. and any successor thereto.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“Second Amendment” means that certain Incremental Joinder and Second Amendment
to Credit Agreement, dated as of April 12, 2018, among the Tribe, the Borrower,
the Loan Parties party thereto, the Increased Revolving Facility Lenders party
thereto, the Increased Term B Facility Lenders party thereto, each of the other
Lenders party thereto, the Swingline Lender, the Administrative Agent and the
L/C Issuer.

“Second Amendment Effective Date” means the “Effective Date” as defined in the
Second Amendment.

49

 

--------------------------------------------------------------------------------

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between a Loan Party and a Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between any Loan Party and any Hedge Bank.

“Secured Parties” means, collectively, the Lenders (including the L/C Issuer and
the Swingline Lender), the Hedge Banks under the Secured Hedge Agreements, the
Cash Management Banks under the Secured Cash Management Agreements and the
Administrative Agent.

“Securities” means any capital stock, shares, voting trust certificates, bonds,
debentures, notes or other evidences of indebtedness, membership interests,
limited partnership interests, or any warrant, option or other right to purchase
or acquire any of the foregoing.

“Security Agreement” means that certain Security Agreement, dated as of the date
hereof, by Borrower, each Guarantor (other than the WNBA Subsidiary) as of the
Closing Date and each future Restricted Subsidiary that may subsequently become
party thereto in favor of Administrative Agent for the ratable benefit of the
Secured Parties.

“Security Documents” means, collectively, the Security Agreement, the Pledge
Agreement, each Account Control Agreement, the Leasehold Mortgage, the Landlord
Consent, the Pocono Mortgages, the Mohegan Golf Mortgage, each intercreditor
agreement executed by the Administrative Agent hereunder (including in respect
of any Permitted Junior Lien Indebtedness) and any other pledge agreement,
hypothecation agreement, security agreement, account control agreement,
assignment, deed of trust, mortgage or similar instrument executed by the
Borrower or a Restricted Subsidiary in favor of the Administrative Agent or any
Secured Party to grant or perfect a Lien to secure the Obligations.

“Senior Secured Indebtedness” means, at any time, the aggregate outstanding
principal amount of Consolidated Funded Indebtedness of the Borrower and of the
Restricted Subsidiaries which is secured by Liens on property or assets of the
Borrower or any the Restricted Subsidiaries as of such date (other than any such
Indebtedness that is expressly subordinated in right of payment to the
Obligations pursuant to a written agreement).

“Senior Secured Leverage Ratio” means the ratio of (a) Senior Secured
Indebtedness to (b) Consolidated EBITDA for the most recently ended Test
Period.  Subject to Section 1.08, for purposes of determining such ratio, Senior
Secured Indebtedness shall be calculated as of the last day of the applicable
Test Period on a Pro Forma Basis.

“Senior Unsecured Notes” means the Borrower’s 7.875% senior notes due 2024,
issued pursuant to that certain indenture, dated as of the Closing Date, among
the Borrower, the Tribe, the guarantors party thereto and U.S. Bank National
Association, as trustee.

“Solvent” and “Solvency” shall mean, for any Person on a particular date, that
on such date (a) the fair value of the assets of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person

50

 

--------------------------------------------------------------------------------

 

does not intend to, and does not believe that it will, incur debts and
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, (d) such Person is not engaged in a business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
property would constitute an unreasonably small capital and (e) such Person is
able to pay its debts as they become due and payable.  For purposes of this
definition, the amount of contingent liabilities at any time shall be computed
as the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability, without duplication.

“SPC” has the meaning specified in Section 12.07(g).

“Special Purpose Restricted Subsidiaries” means the WNBA Subsidiary and the CT
Expo Subsidiary, to the extent and for so long as the same constitute Restricted
Subsidiaries.

“Specified Employee Compensation Payments” means payments to the Tribe in
respect of Borrower’s executive benefit plan, in an aggregate amount not to
exceed $5,000,000 per annum, that would otherwise be paid as compensation to
employees of the Borrower who are participants of the plan.

“Specified Reporting Default” has the meaning specified in the Third Amendment.

“Specified Transaction” means (a) any incurrence or repayment of Indebtedness of
the Borrower or a Restricted Subsidiary, (b) any Investment that results in a
Person that is not a Subsidiary becoming a Restricted Subsidiary or an
Unrestricted Subsidiary, (c) any Disposition, designation or redesignation of a
Subsidiary that results in a Restricted Subsidiary ceasing to be a Restricted
Subsidiary or an Unrestricted Subsidiary becoming a Restricted Subsidiary, (d)
any acquisition or Investment constituting an acquisition of assets constituting
a business unit, line of business or division of another Person, in each case
under this subsection (d), with a fair market value of at least $10,000,000 or
constituting all or substantially all of the assets of a Person or (e) the
making of any Restricted Payment hereunder.

“Specified Tribal Contribution” means (i) that certain $20,000,000 investment
made by the Tribe in the Borrower on the Fourth Amendment Effective Date, of
which $5,000,000 was loaned to the Borrower in the form of Subordinated
Indebtedness and $15,000,000 was contributed thereto (the “Fourth Amendment
Effective Date Specified Tribal Contribution”) and (ii) at any time after the
Fourth Amendment Effective Date, any cash contributed by the Tribe to the
Borrower or its Restricted Subsidiaries or loaned thereto to the extent such
loan shall be in the form of Subordinated Indebtedness; provided, (x) until the
Senior Unsecured Notes are repaid, redeemed, repurchased, exchanged or otherwise
satisfied in full, such Subordinated Indebtedness has a Stated Maturity no
earlier than the Stated Maturity of the Senior Unsecured Notes, (y) until the
Senior Unsecured Notes are repaid, redeemed, repurchased, exchanged or otherwise
satisfied in full, such Subordinated Indebtedness bears interest solely in-kind
and not in cash and (z) any Specified Tribal Contribution made after the Fourth
Amendment Effective Date in the form of Subordinated Indebtedness shall be on
substantially identical terms to the portion of the Fourth Amendment Effective
Date Specified Tribal Contribution constituting Subordinated Indebtedness (other
than with respect to principal amount, interest rate and maturity, but in any
event subject to satisfaction of the conditions in the preceding clauses (x) and
(y)).

51

 

--------------------------------------------------------------------------------

 

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which such payment of
interest or principal was scheduled to be paid (as such date may be extended
from time to time) including as a result of any mandatory sinking fund payment
or mandatory redemption in the documentation governing such Indebtedness in
effect on the date hereof or, if such Indebtedness is incurred after the date
hereof, in the original documentation governing such Indebtedness, and shall not
include any contingent obligations to repay, redeem or repurchase any such
interest or principal prior to the date originally scheduled for the payment
thereof.

“STRH” means Suntrust Robinson Humphrey, Inc., and its successors.

“Subordinated Indebtedness” means (i) all unsecured Indebtedness of the Borrower
for money borrowed which is subordinated, upon terms reasonably satisfactory to
the Administrative Agent, in right of payment to the payment in full in cash of
all Obligations and (ii) the portion of the Fourth Amendment Effective Date
Specified Tribal Contribution constituting Indebtedness.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and

52

 

--------------------------------------------------------------------------------

 

termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in subsection (a),
the amount(s) determined as the mark-to-market value(s) for such Swap Contracts,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include a Lender or any Affiliate of a Lender).

“Swingline” means the revolving credit facility made available by the Swingline
Lender pursuant to Section 2.04.

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to Section
2.04.

“Swingline Lender” means Bank of America, in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder and under the
Autoborrow Agreement.

“Swingline Loan” has the meaning specified in Section 2.04(a).

“Swingline Sublimit” means, at any time, an amount equal to $25,000,000.  The
Swingline Sublimit is part of, and not in addition to, the Revolving Credit
Facilities.

“Syndication Agents” means Bank of America and Credit Suisse.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Borrower pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term A Lender’s name in the column labeled “Term A Commitment” on Annex A-2
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.  As of the Closing Date, the aggregate amount of
the Term A Commitments is $445,000,000.

“Term A Facility” means (a) on or prior to the Closing Date, the aggregate
amount of the Term A Commitments at such time, and (b) thereafter, the aggregate
principal amount of the Term A Loans of all Term A Lenders outstanding at such
time, in each case as such amount may be increased pursuant to Section 2.15.

“Term A Lender” means (a) on or prior to the Closing Date, any Lender that has a
Term A Commitment at such time and (b) at any time after the Closing Date, any
Lender that holds Term A Loans at such time.

53

 

--------------------------------------------------------------------------------

 

“Term A Loan” means each term loan made to the Borrower pursuant to Section
2.01(b) and each Increased Term Loan made pursuant to the Term A Facility.

“Term A Loan Aggregate Principal Amount” means an amount equal to the sum of (a)
the aggregate principal amount of Term A Loans outstanding on the Closing Date,
plus (b) the aggregate principal amount of Increased Term Loans consisting of
Term A Loans incurred by Borrower pursuant to Section 2.15 and outstanding on
the applicable Increase Effective Date(s).

“Term A Note” means a promissory note of the Borrower payable to any Term A
Lender, substantially in the form of Exhibit C-2, evidencing the indebtedness of
the Borrower to such Term A Lender resulting from the Term A Loans made by such
Lender.

“Term B Commitment” means, as to each Term B Lender, its obligation to make Term
B Loans to the Borrower pursuant to Section 2.01(c) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term B Lender’s name in the column labeled “Term B Commitment” on Annex A-3
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.  As of the Closing Date, the aggregate amount of
the Term B Commitments is $785,000,000.

“Term B Facility” means (a) on or prior to the Closing Date, the aggregate
amount of the Term B Commitments at such time, and (b) thereafter, the aggregate
principal amount of the Term B Loans of all Term B Lenders outstanding at such
time, in each case as such amount may be increased pursuant to Section 2.15.

“Term B Lead Arrangers” means Merrill, Citizens Bank, Credit Suisse, STRH,
Goldman, KeyBank, CIT Bank and Fifth Third Bank in their capacities as joint
bookrunners and joint lead arrangers for the Term B Facility.

“Term B Lender” means, at any time, any Lender that holds Term B Loans at such
time.

“Term B Loan” means each term loan made to the Borrower pursuant to Section
2.01(c) and each Increased Term Loan made pursuant to the Term B Facility.

 

“Term B Loan Aggregate Principal Amount” means an amount equal to the sum of (a)
the aggregate principal amount of Term B Loans outstanding on the Closing Date,
plus (b) the aggregate principal amount of Increased Term Loans consisting of
Term B Loans incurred by Borrower pursuant to Section 2.15 and outstanding on
the applicable Increase Effective Date(s).Repricing Trigger” means (a) the
incurrence by Borrower or its Restricted Subsidiaries of Indebtedness secured on
a pari passu basis with the Term B Facility having an All-In Yield greater than
the All-In Yield of the Term B Facility by more than 0.50% or (b) the amendment
of any Indebtedness secured on a pari passu basis with the Term B Facility that
results in such Indebtedness having an All-In Yield greater than the All-In
Yield of the Term B Facility by more than 0.50%.  The amount by which the All-In
Yield of such Indebtedness exceeds the All-In Yield of the Term B Facility by
more than 0.50% is referred to herein as the “Term B Loan Repricing

54

 

--------------------------------------------------------------------------------

 

Amount”.  The date on which such Indebtedness is incurred is referred to herein
as the “Term B Loan Repricing Date”.

“Term B Note” means a promissory note of the Borrower payable to any Term B
Lender, substantially in the form of Exhibit C-3, evidencing the indebtedness of
the Borrower to such Term B Lender resulting from the Term B Loans made by such
Lender.

“Term Facility” means the Term A Facility, the Term B Facility, any Incremental
Term Facility, any Other Term Facility or any Extended Term Facility, as the
case may be.

“Term Loan” means a Term A Loan, a Term B Loan, an Increased Term Loan, an
Incremental Term Loan, an Extended Term Loan or an Other Term Loan, as the case
may be.

“Term Loan Commitment” means a Term A Commitment, a Term B Commitment, an
Increased Term Loan Commitment, an Incremental Term Loan Commitment, an Other
Term Commitment or an Extended Term Commitment, as the case may be.

“Term Loan Extension Request” has the meaning specified in Section 2.20(a).

“Test Period” means, for any date of determination, the period of the four most
recently ended consecutive fiscal quarters of the Borrower and its Restricted
Subsidiaries for which financial statements are available.

“Third Amendment” means that certain Third Amendment to Credit Agreement, dated
as of August 13, 2020, among the Tribe, the Borrower, each of the Lenders party
thereto and the Administrative Agent.

“Threshold Amount” means $50,000,000.

“Title Company” means Chicago Title Insurance Company or such other title
insurance company as may be reasonably acceptable to the Administrative Agent.

“Total Leverage Ratio” means as of the last day of each Fiscal Quarter the ratio
of (a) Consolidated Funded Indebtedness to (b) Consolidated EBITDA for the most
recently ended Test Period.  Subject to Section 1.08, for purposes of
determining such ratio, the outstanding Consolidated Funded Indebtedness shall
be calculated as of the last day of the applicable Test Period on a Pro Forma
Basis.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swingline Loans and all L/C Obligations.

“Town Agreement” means that certain Agreement, dated as of June 16, 1994,
between the Tribe and the Town of Montville, Connecticut, as amended up to the
Closing Date.

55

 

--------------------------------------------------------------------------------

 

“Tribal Council” means the Tribal Council of the Tribe elected in accordance
with the Constitution.

“Tribal Court” means any tribal court of the Tribe.

“Tribal Entity” means Borrower and any other Person that conducts or manages
gaming activities pursuant to IGRA.  As of the Closing Date, the only Loan Party
that is a Tribal Entity is Borrower (the “Initial Tribal Entity”).  

“Tribal Provisions” means Articles V and VII and Sections 12.01, 12.13, 12.14,
12.17, 12.18, 12.19, 12.20, 12.21, 12.22, 12.23, 12.24, 12.30 and 12.32.

“Tribe” has the meaning specified in the introductory paragraph hereto.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time in any
applicable jurisdiction.

“UCC Ordinance” means Chapter 7, Article III of the Mohegan Tribe Code, also
known as Ordinance Number 98-7 of the Tribe.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (1) (a) the Subsidiaries of the Borrower
designated as Unrestricted Subsidiaries on Schedule 6.13 on the Closing Date;
and (b) each Subsidiary of the Borrower that is so designated in a written
notice from the Borrower to the Administrative Agent and any Subsidiary of an
Unrestricted Subsidiary so long as after giving effect to any such designation
(i) no Event of Default would exist and (ii) the Borrower would be in compliance
with Section 9.10 on a Pro Forma Basis as of the last day of the fiscal quarter
most recently ended (regardless of whether any Covenant Facility is then
outstanding); and (2) any Subsidiary of an Unrestricted Subsidiary (unless
contributed or otherwise transferred to such Unrestricted Subsidiary or any of
its Subsidiaries by the Borrower or one or more of its Subsidiaries after the
date of designation of the parent entity as an “Unrestricted Subsidiary”
hereunder, in which case the Subsidiary so transferred would be required to be
independently designated in accordance with the preceding clause (1)).  The
designation of any Subsidiary as an Unrestricted Subsidiary pursuant to clause
(1) of the immediately preceding sentence shall constitute an Investment by the
Borrower therein at the date of designation in an amount equal to the fair
market value (as determined by the Borrower in good faith) of the assets of such
Subsidiary (less any liabilities of such Subsidiary, excluding the Obligations,
that will not constitute liabilities of the Borrower or any Restricted
Subsidiary after such designation (and including, for the avoidance of doubt,
the fair market value of any Investments of such Subsidiary in its
Subsidiaries)) at the time that such Subsidiary is designated as an Unrestricted
Subsidiary; provided, that in the event that Salishan–Mohegan LLC shall become a
Subsidiary and substantially concurrently therewith shall be designated an
Unrestricted Subsidiary in accordance with the terms of this Agreement, any

56

 

--------------------------------------------------------------------------------

 

Investments in Salishan–Mohegan LLC outstanding as of the Closing Date and still
outstanding as of the date of such designation shall be excluded from such
calculation and shall not be deemed to be an additional Investment in
Salishan-Mohegan LLC.  The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such
time.  Notwithstanding anything to the contrary contained in this Agreement,
during the Financial Covenant Restricted Period, Borrower shall not be permitted
to newly designate any Subsidiary as an Unrestricted Subsidiary.

“Unwind Investments” means Investments by the Borrower or any Restricted
Subsidiary of (a) up to $7,000,000 in Salishan-Mohegan, LLC and (b) up to
$7,500,000 in Mohegan Gaming.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(d)(ii)(B)(III).

“Weighted Average Life to Maturity” shall mean, on any date and with respect to
any Indebtedness (or any applicable portion thereof), an amount equal to (a) the
scheduled repayments of such Indebtedness to be made after such date, multiplied
by the number of days from such date to the date of each such scheduled
repayment divided by (b) the aggregate outstanding principal amount of such
Indebtedness; provided that for purposes of determining the Weighted Average
Life to Maturity of any Indebtedness being refinanced or any Indebtedness that
is being modified, refinanced, refunded, renewed, replaced or extended (the
“Applicable Indebtedness”), the effects of any amortization or prepayments made
on such Applicable Indebtedness vis-à-vis the amortization schedule prior to the
date of the applicable modification, refinancing, refunding, renewal,
replacement or extension shall be disregarded.

“WNBA Agreements” means the WNBA Membership Agreement, dated as of January 28,
2003, between WNBA, LLC, a Delaware limited liability company, and the WNBA
Subsidiary.

“WNBA Subsidiary” means Mohegan Basketball Club LLC, a limited liability company
formed under the Laws of the Tribe and a wholly-owned Subsidiary of Borrower,
which is the owner and operator of the Women’s National Basketball Association
franchise known as the Connecticut Sun.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Year-End Available Amount Gross-Up” means, for the fourth Fiscal Quarter of
each Fiscal Year, an amount equal to (a) the aggregate amount of Excess Cash
Flow for the Fiscal Year ending on the last day of such Fiscal Quarter (or, in
the case of the Fiscal Year ending September 30, 2017, for the period from the
first day of the first full Fiscal Quarter after the Closing Date through
September 30, 2017) minus (b) the aggregate Quarterly Excess Cash Flow for the
first three Fiscal Quarters of such Fiscal Year (or, in the case of the
determination made for the fourth Fiscal Quarter for the Fiscal Year ending
September 30, 2017, each Fiscal Quarter commencing after the Closing Date except
for the fourth Fiscal Quarter for such Fiscal Year) minus (c) the

57

 

--------------------------------------------------------------------------------

 

portion of such Excess Cash Flow that has been (or is, or previously was,
required to be) applied to prepay the Loans pursuant to Section 2.05(f) for such
Fiscal Year minus (d) without duplication, any voluntary prepayments of Loans
referenced in Section 2.05(f) that previously reduced the amount of such
required prepayment pursuant to Section 2.05(f) for such Fiscal Year minus (e)
without duplication, any amounts paid by the Borrower in connection with
purchases of Term Loans pursuant to Auctions that previously reduced the amount
of such required prepayments of Loans referenced in Section 2.05(f) for such
Fiscal Year.

Other Interpretive Provisions

.  With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:

(a)The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)(i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii)Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii)The term “including” is by way of example and not limitation.

(iv)The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”  The word “or” is not exclusive.

(d)Unless the context otherwise requires, the expressions “payment in full”
“paid in full” and any other similar terms or phrases when used with respect to
the Obligations, when used in any Loan Document, shall mean the termination of
all the Commitments, payment in full, in cash, of all of the Obligations (other
than (x) any unasserted contingent reimbursement or indemnity obligations, (y)
L/C Obligations that have been Cash Collateralized pursuant to the terms of this
Agreement and (z) Obligations arising under any Secured Hedge Agreement or
Secured Cash Management Agreement) and the cancellation or expiration of all
Letters of Credit (other than Letters of Credit that have been Cash
Collateralized pursuant to the terms of this Agreement or as to which other
arrangements satisfactory to the Administrative Agent and L/C Issuer shall have
been made).

(e)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

58

 

--------------------------------------------------------------------------------

 

Accounting Terms

.  (a) Except as otherwise specifically prescribed herein, all accounting terms
used herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements.

(b)If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(c)Notwithstanding the foregoing provisions of this Section 1.03 (i) to the
extent that any person or entity listed on Schedule 1.03 which the Borrower does
not currently consolidate in accordance with GAAP is required to be consolidated
with the Borrower for any reason other than its direct or indirect majority
equity ownership, such person or entity shall be deconsolidated for purposes of
calculating compliance with the financial covenants in Section 9.10 and (ii) any
lease that is accounted for by any Person as an operating lease as of the
Closing Date and any similar lease entered into after the Closing Date by any
Person may, in the sole discretion of Borrower, be accounted for as an operating
lease and not as a Capital Lease, notwithstanding any change in GAAP occurring
after the Closing Date.

Rounding

.  Any financial ratios required to be maintained by the Borrower pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

References to Agreements and Laws

.  Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

Times of Day; Rates

.  

(a)Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

59

 

--------------------------------------------------------------------------------

 

(b)The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate” or with respect to any comparable or successor
rate thereto.

Letter of Credit Amounts

.  Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the stated amount of such Letter of Credit in effect
at such time, giving effect to any draws thereunder prior to such time that may
not be re-drawn; provided, however, that with respect to any Letter of Credit
that, by its terms or the terms of any Issuer Document related thereto, provides
for one or more automatic increases in the stated amount thereof, the amount of
such Letter of Credit shall be deemed to be the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

Certain Calculations and Tests

.  

(a)Notwithstanding anything to the contrary herein, the Total Leverage Ratio,
the Senior Secured Leverage Ratio and the Fixed Charge Coverage Ratio shall be
calculated in the manner prescribed by this Section 1.08; provided that
notwithstanding anything to the contrary in subsections (b) or (c) of this
Section 1.08 when calculating the Total Leverage Ratio, the Senior Secured
Leverage Ratio and the Fixed Charge Coverage Ratio, as applicable, for purposes
of determining actual compliance (and not pro forma compliance or compliance on
a Pro Forma Basis) with any financial covenant pursuant to Section 9.10, the
events described in this Section 1.08 that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect (but, for the
avoidance of doubt, such events as took place on or after the first day of the
applicable Test Period but on or prior to the end of the applicable Test Period
shall be given pro forma effect).

(b)For purposes of calculating the Total Leverage Ratio, the Senior Secured
Leverage Ratio and the Fixed Charge Coverage Ratio, Specified Transactions (and
the incurrence or repayment of any Indebtedness in connection therewith) that
have been made (i) during the applicable Test Period or (ii) subsequent to such
Test Period and prior to or simultaneously with the event for which the
calculation of any such ratio is made shall be calculated on a Pro Forma Basis
assuming that all such Specified Transactions (and any increase or decrease in
Consolidated EBITDA and the component financial definitions used therein
attributable to any Specified Transaction) had occurred on the first day of the
applicable Test Period. If, since the beginning of any applicable Test Period,
any Person that subsequently became a Restricted Subsidiary or was merged,
amalgamated or consolidated with or into the Borrower or any of its Restricted
Subsidiaries since the beginning of such Test Period shall have made any
Specified Transaction that would have required adjustment pursuant to this
Section 1.08, then the Total Leverage Ratio, the Senior Secured Leverage Ratio
and the Fixed Charge Coverage Ratio shall be calculated to give pro forma effect
thereto in accordance with this Section 1.08.

(c)In the event that the Borrower or any Restricted Subsidiary incurs (including
by assumption or guarantees) or repays (including by redemption, repayment,
prepayment, retirement, exchange, extinguishment or satisfaction and discharge)
any Indebtedness included

60

 

--------------------------------------------------------------------------------

 

in the calculations of the Total Leverage Ratio, the Senior Secured Leverage
Ratio and the Fixed Charge Coverage Ratio, as the case may be (in each case,
other than Indebtedness incurred or repaid under any revolving credit facility),
(i) during the applicable Test Period and/or (ii) subsequent to the end of the
applicable Test Period and prior to or simultaneously with the event for which
the calculation of any such ratio is made, then the Total Leverage Ratio, the
Senior Secured Leverage Ratio and the Fixed Charge Coverage Ratio shall be
calculated giving pro forma effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on (A) the
last day of the applicable Test Period in the case of the Total Leverage Ratio
and the Senior Secured Leverage Ratio and (B) the first day of the applicable
Test Period in the case of the Fixed Charge Coverage Ratio. If any Indebtedness
bears a floating rate of interest and is being given pro forma effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on
the date of the event for which the calculation of the Fixed Charge Coverage
Ratio is made had been the applicable rate for the entire period (taking into
account any hedging obligations applicable to such Indebtedness); provided that,
in the case of repayment of any Indebtedness, to the extent actual interest
related thereto was included during all or any portion of the applicable Test
Period, the actual interest may be used for the applicable portion of such Test
Period.  Interest on a Capital Lease shall be deemed to accrue at an interest
rate reasonably determined by a responsible financial or accounting officer of
the Borrower to be the rate of interest implicit in such Capital Lease in
accordance with GAAP.  Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
London interbank offered rate, or other rate, shall be determined to have been
based upon the rate actually chosen, or if none, then based upon such optional
rate chosen as the Borrower may designate.

(d)Notwithstanding anything to the contrary herein, unless the Borrower
otherwise notifies the Administrative Agent, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (any such amounts, the “Fixed Amounts”) substantially concurrently
with any amounts incurred or transactions entered into (or consummated) in
reliance on a provision of this Agreement that requires compliance with a
financial ratio or test (any such amounts, the “Incurrence-Based Amounts”), it
is understood and agreed that the Fixed Amounts shall be disregarded in the
calculation of the financial ratio or test applicable to the Incurrence-Based
Amounts in connection with such substantially concurrent incurrence; provided
that this subsection (d) shall apply solely with respect to the incurrence of
Incremental Term Facilities, Increased Term Loan Commitments and Increased
Revolving Commitments and Indebtedness incurred pursuant to Section 9.03(f) and
shall not apply to any amounts incurred or transactions entered into (or
consummated) in reliance on any provision of Article IX (other than Section
9.03(f)).

Limited Condition Transactions

.  Notwithstanding anything in this Agreement or any Loan Document to the
contrary, when determining compliance with any applicable conditions to the
consummation of any Limited Condition Transaction (including, without
limitation, any Default or Event of Default condition), the date of
determination of such applicable conditions shall, at the option of the Borrower
(the Borrower’s election to exercise such option in connection with any Limited
Condition Transaction, an “LCT Election”), be deemed to be the date the
definitive agreements for such Limited Condition Transaction are entered into
(the “LCT Test Date”). If on a Pro Forma Basis after giving effect to such
Limited Condition Transaction and the

61

 

--------------------------------------------------------------------------------

 

other transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) such applicable
conditions are calculated as if such Limited Condition Transaction and other
related transactions had occurred at the beginning of the most recent Test
Period ending prior to the LCT Test Date for which financial statements are
available to the Administrative Agent, the Borrower or Restricted Subsidiary
could have taken such action on the relevant LCT Test Date in compliance with
the applicable conditions thereto, such applicable conditions shall be deemed to
have been complied with, unless an Event of Default pursuant to Section
10.01(a), (f) or (g) shall be continuing on the date such Limited Condition
Transaction is actually consummated. For the avoidance of doubt, if an LCT
Election is made, the applicable conditions thereto shall not be tested at the
time of consummation of such Limited Condition Transaction.  If the Borrower has
made an LCT Election for any Limited Condition Transaction, then in connection
with any subsequent calculation of any ratio or basket availability with respect
to any other Specified Transaction on or following the relevant LCT Test Date
and prior to the earlier of the date on which such Limited Condition Transaction
is consummated or the date that the definitive agreement for such Limited
Condition Transaction is terminated or expires without consummation of such
Limited Condition Transaction, any such ratio or basket shall be calculated both
(x) on a Pro Forma Basis assuming such Limited Condition Transaction and other
related transactions in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) have been consummated and (y) on a
Pro Forma Basis assuming such Limited Condition Transaction and other related
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have not been consummated, and the applicable
action shall only be permitted if there is sufficient availability under the
applicable ratio or basket under both of the calculations pursuant to subsection
(x) and (y).

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

Committed Loans

.  

(a)Revolving Loans.  Subject to the terms and conditions set forth herein, each
Revolving Lender severally agrees to make Revolving Loans to the Borrower from
time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Commitment; provided, however, that the aggregate amount of
any Borrowing of Revolving Loans on the Closing Date may not exceed
$100,000,000; provided, further, that after giving effect to any Borrowing of
Revolving Loans, (i) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, and (ii) the aggregate Outstanding Amount of
the Revolving Loans of any Revolving Lender, plus such Revolving Lender’s Pro
Rata Share of the Outstanding Amount of all L/C Obligations, plus such Revolving
Lender’s Pro Rata Share of the Outstanding Amount of all Swingline Loans shall
not exceed such Lender’s Revolving Commitment.  Within the limits of each
Revolving Lender’s Revolving Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01.  Revolving Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.

62

 

--------------------------------------------------------------------------------

 

(b)Term A Loans.  Subject to the terms and conditions set forth herein, each
Term A Lender severally agrees to make a Term A Loan to the Borrower on the
Closing Date in an aggregate amount not to exceed the amount of such Term A
Lender’s Term A Commitment.  The Borrowing under the Term A Facility shall
consist of Term A Loans made simultaneously by the Term A Lenders in accordance
with their respective Term A Commitments.  Amounts borrowed under this Section
2.01(b) and repaid or prepaid may not be reborrowed.  Term A Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.

(c)Term B Loans.  Subject to the terms and conditions set forth herein, each
Term B Lender severally agrees to make a Term B Loan to the Borrower on the
Closing Date in an aggregate amount not to exceed the amount of such Term B
Lender’s Term B Commitment.  The Borrowing under the Term B Facility shall
consist of Term B Loans made simultaneously by the Term B Lenders in accordance
with their respective Term B Commitments.  Amounts borrowed under this Section
2.01(c) and repaid or prepaid may not be reborrowed.  Term B Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.

2.02Borrowings, Conversions and Continuations of Committed Loans.

(a)Each Committed Borrowing, each conversion of Committed Loans from one Type to
the other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone, or (B) a Committed Loan Notice; provided that any telephonic
notice must be confirmed immediately by delivery to the Administrative Agent of
a Committed Loan Notice.  Each such Committed Loan Notice must be received by
the Administrative Agent not later than 11:00 a.m. (i) three Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Committed Loans, and (ii) on the requested date of any Borrowing of Base Rate
Committed Loans; provided, however, that if the Borrower wishes to request
Eurodollar Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period”, the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the applicable Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them.  Not later than 11:00
a.m., three Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the applicable Lenders.  Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $1,000,000 in excess thereof or such
other amount as corresponds to any Term Loan amortization payment.  Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Committed Loans shall be in a principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof or such other amount as corresponds to
any Term Loan amortization payment.  Each Committed Loan Notice shall specify
(i) whether the Borrower is requesting a Committed Borrowing, a conversion of
Committed Loans from one Type to the other, or a continuation of Eurodollar Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans to be borrowed, converted or continued, (iv) the Type

63

 

--------------------------------------------------------------------------------

 

of Committed Loans to be borrowed or to which existing Committed Loans are to be
converted, (v) the Facility pursuant to which the Borrowing is being requested,
and (vi) if applicable, the duration of the Interest Period with respect
thereto.  If the Borrower fails to specify a Type of Committed Loan in a
Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Base Rate Loans.  Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans.  If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.

(b)Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender that holds a Commitment (or, in the case of any
Facility after the making of the applicable Committed Loans, each Lender that
holds any such Committed Loans) under the applicable Facility of the amount of
its Pro Rata Share of the applicable Committed Loans, and if no timely notice of
a conversion or continuation is provided by the Borrower, the Administrative
Agent shall notify each applicable Lender of the details of any automatic
conversion to Base Rate Loans described in the preceding subsection.  In the
case of a Committed Borrowing, each Lender that holds a Commitment under the
applicable Facility shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is a part of the
initial Credit Extensions on the Closing Date, Section 4.01), the Administrative
Agent shall make all funds so received available to the Borrower in like funds
as received by the Administrative Agent either by (i) crediting the account of
the Borrower on the books of Citizens Bank with the amount of such funds or (ii)
wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower; provided, however, that if, on the date the Committed Loan Notice with
respect to such Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrower as provided above.

(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.  During the existence of a Default, no Term Loans under any Term Facility
may be requested as, converted to or continued as Eurodollar Rate Loans without
the consent of the Required Term Lenders under the applicable Term Facility and
no Revolving Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Revolving Lenders.

(d)The Administrative Agent shall promptly notify the Borrower and the Lenders
funding such Loans of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.  At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders holding such Loans of any change in the Base Rate promptly following
such change.

64

 

--------------------------------------------------------------------------------

 

(e)After giving effect to all Committed Borrowings, all conversions of Committed
Loans from one Type to the other, and all continuations of Committed Loans as
the same Type, there shall not be more than twenty-five Interest Periods in
effect with respect to Committed Loans.

(f)Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all or a portion of its Loans in connection with
any refinancing, extension, loan modification or similar transaction permitted
by the terms of this Agreement, pursuant to a cashless settlement mechanism
approved by the Borrower, the Administrative Agent and such Lender.

2.03Letters of Credit.

(a)The Letter of Credit Commitment.

(i)Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Lenders set forth
in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower or its Restricted
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Revolving Lenders severally agree to participate
in Letters of Credit issued for the account of the Borrower or its Restricted
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments, (y)
the aggregate Outstanding Amount of the Committed Loans of any Revolving Lender,
plus such Revolving Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Revolving Lender’s Pro Rata Share of the Outstanding
Amount of all Swingline Loans shall not exceed such Revolving Lender’s
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit.  Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.  

(ii)The L/C Issuer shall not issue any Letter of Credit, if:

(A)Subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

65

 

--------------------------------------------------------------------------------

 

(B)The expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (x) all of the Revolving Lenders and
the L/C Issuer have approved such expiry date or (y) such Letter of Credit is
Cash Collateralized on terms and pursuant to arrangements satisfactory to the
applicable L/C Issuer; provided, that in the case of any such Letter of Credit
that is so Cash Collateralized, the obligations of the Revolving Lenders to
participate in such Letter of Credit pursuant to this Section 2.03 shall
terminate upon the Letter of Credit Expiration Date.

(iii)The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B)the issuance of such Letter of Credit would violate any Laws or one or more
policies of the L/C Issuer;

(C)except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial face amount less than $25,000;

(D)such Letter of Credit is to be denominated in a currency other than Dollars;

(E)such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F)any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.17(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(iv)The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

66

 

--------------------------------------------------------------------------------

 

(v)The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi)The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Sections 11.03, 11.04 and 11.05 with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in such Sections included the L/C Issuer with respect to such
acts or omissions, and (B) as additionally provided herein with respect to the
L/C Issuer.

(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application may be sent by facsimile, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer.  Such Letter of Credit Application must be
received by the L/C Issuer and the Administrative Agent not later than 11:00
a.m. at least two Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (A) the Letter
of Credit to be amended; (B) the proposed date of amendment thereof (which shall
be a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require.  Additionally, the Borrower shall furnish
to the L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Administrative Agent
may require.

(ii)Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the

67

 

--------------------------------------------------------------------------------

 

Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof.  Unless the L/C Issuer has received written notice
from any Revolving Lender, the Administrative Agent or any Loan Party, at least
one Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (or the applicable Restricted
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Revolving Lender’s Pro Rata
Share of all Revolving Credit Facilities times the amount of such Letter of
Credit.

(iii)If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension.  Once an Auto-Extension Letter of Credit
has been issued, the Revolving Lenders shall be deemed to have authorized (but
may not require) the L/C Issuer to permit the extension of such Letter of Credit
at any time to an expiry date not later than the Letter of Credit Expiration
Date; provided, however, that the L/C Issuer shall not permit any such extension
if (A) the L/C Issuer has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of
subsection (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is seven Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Revolving Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Revolving Lender
or any Loan Party that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

68

 

--------------------------------------------------------------------------------

 

(c)Drawings and Reimbursements; Funding of Participations.

(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof.  Not later than 2:00 p.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”) to the extent the Borrower receives notice of draw prior to 12:00
p.m. on the Honor Date, and not later than 11:00 a.m. on the Business Day
following the Honor Date otherwise, the Borrower shall reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing.  If the Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Revolving Lender’s Pro Rata Share thereof.  In such event,
the Borrower shall be deemed to have requested a Committed Borrowing of Base
Rate Loans under the Revolving Commitment to be disbursed on the Honor Date in
an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Revolving
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice).  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii)Each Revolving Lender (including the Lender acting as L/C Issuer) shall upon
any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Pro Rata Share of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Revolving Lender that so makes funds available shall be
deemed to have made a Base Rate Committed Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the L/C
Issuer.

(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Revolving Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv)Until each Revolving Lender funds its Committed Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Pro Rata Share of
such amount shall be solely for the account of the L/C Issuer.

69

 

--------------------------------------------------------------------------------

 

(v)Each Revolving Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Committed
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan
Notice).  No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi)If any Revolving Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.03(c) by
the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the Federal Funds Rate from time
to time in effect.  A certificate of the L/C Issuer submitted to any Revolving
Lender (through the Administrative Agent) with respect to any amounts owing
under this subsection (vi) shall be conclusive absent manifest error.

(d)Repayment of Participations.

(i)At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Lender its Pro Rata Share thereof (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii)If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 12.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Revolving Lender, at a rate per annum equal to the Federal Funds Rate from time
to time in effect.

70

 

--------------------------------------------------------------------------------

 

(e)Obligations Absolute.  The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower or any Restricted Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v)waiver by the L/C Issuer of any requirement that exists for the L/C Issuer’s
protection and not the protection of the Borrower or any waiver by the L/C
Issuer which does not in fact materially prejudice the Borrower;

(vi)honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vii)any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable; or

(viii)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Restricted Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer.  The Borrower

71

 

--------------------------------------------------------------------------------

 

shall be conclusively deemed to have waived any such claim against the L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(f)Role of L/C Issuer.  Each Revolving Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of the L/C Issuer shall be liable to any Revolving Lender for (i)
any action taken or omitted in connection herewith at the request or with the
approval of the Revolving Lenders or the Required Revolving Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application.  The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement.  None of the L/C Issuer, any Agent-Related Person, nor any of the
respective correspondents, participants or assignees of the L/C Issuer, shall be
liable or responsible for any of the matters described in subsections (i)
through (v) of Section 2.03(e); provided, however, that anything in such
subsections to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any
reason.  The L/C Issuer may send a Letter of Credit or conduct any communication
to or from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication message or overnight courier, or any other commercially
reasonable means of communicating with a beneficiary.

(g)Applicability of ISP98.  Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each Letter of Credit.  Notwithstanding the foregoing, the L/C Issuer shall not
be responsible to the Borrower for, and the L/C Issuer’s rights and remedies
against the Borrower shall not be impaired by, any action or inaction of the L/C
Issuer required or expressly permitted under any law, order, or practice that is
required or expressly permitted to be applied to any Letter of Credit or this
Agreement, including the Law or any order of a jurisdiction where the L/C Issuer
or the beneficiary is located, the practice stated in the ISP, or in the
decisions, opinions, practice statements, or official

72

 

--------------------------------------------------------------------------------

 

commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

(h)Letter of Credit Fees.  The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Pro Rata Share a
Letter of Credit fee (the “Letter of Credit Fee”) equal to the Applicable Rate
times the daily maximum amount available to be drawn under each Letter of
Credit.  Letter of Credit Fees shall be computed on a quarterly basis in arrears
and shall be due and payable on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand.  If there is any change in the Applicable Rate during any
quarter, the daily maximum amount of each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(i)Documentary and Processing Charges Payable to L/C Issuer.  The Borrower shall
pay directly to the L/C Issuer for its own account a fronting fee with respect
to each Letter of Credit in such amounts and at such times as agreed from time
to time by the Borrower and the L/C Issuer, but in any event not to exceed
0.125% per annum.

(j)Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k)Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, any Person other than the Borrower, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit.  The Borrower hereby represents and warrants that the
issuance of any Letters of Credit at the Borrower’s request for the account of
any other Person will inure to the benefit of the Borrower.

2.04Swingline Loans.

(a)The Swingline.  Subject to the terms and conditions set forth herein, the
Swingline Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make “Revolving Loans” (as defined in the
Autoborrow Agreement) (each such loan, a “Swingline Loan”) to the Borrower from
time to time during the Availability Period on the terms and conditions set
forth in the Autoborrow Agreement in an aggregate amount not to exceed at any
time outstanding the amount of the Swingline Sublimit, notwithstanding the fact
that such Swingline Loans, when aggregated with the Pro Rata Share of the
Outstanding Amount of Revolving Loans and L/C Obligations of the Revolving
Lender acting as Swingline Lender, may exceed the amount of such Lender’s
Revolving Commitment; provided, however, that after giving effect to any
Swingline Loan, (i) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, and (ii) the aggregate Outstanding Amount of
the Revolving Loans of any Revolving Lender, plus such Revolving Lender’s Pro
Rata Share of the Outstanding Amount of all L/C Obligations, plus such Revolving
Lender’s Pro Rata Share of the Outstanding Amount of all Swingline Loans shall
not exceed such Lender’s Revolving Commitment.  Immediately upon the making of a
Swingline Loan, each Revolving Lender shall

73

 

--------------------------------------------------------------------------------

 

be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the Swingline Lender a risk participation in such Swingline Loan in an
amount equal to the product of such Revolving Lender’s Pro Rata Share times the
amount of such Swingline Loan.

(b)The Autoborrow Agreement.  The terms of the Swingline Loans shall be governed
by the Autoborrow Agreement, including, without limitation, interest rates
(including interest payable upon a Default or Event of Default), borrowing
notices and the place, timing and manner of payments of interest, principal and
other amounts; provided, that, for the avoidance of doubt, any refinancing of a
Swingline Loan with a Committed Loan, and any participation interest of a
Revolving Lender in a Swingline Loan, shall be governed by this Agreement.

(c)Refinancing of Swingline Loans.

(i)The Swingline Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swingline Lender to so request on its behalf), that each Revolving Lender make a
Base Rate Committed Loan in an amount equal to such Lender’s Pro Rata Share of
the amount of Swingline Loans then outstanding; provided, that the
Administrative Agent may from time to time (but no more frequently than once per
week) in its sole and absolute discretion require that the Swingline Lender make
such a request for Base Rate Committed Loans.  Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Revolving Commitments and the conditions set forth in Section
4.02.  The Swingline Lender or the Administrative Agent, as applicable, shall
furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent.  Each
Revolving Lender shall make an amount equal to its Pro Rata Share of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
immediately available funds for the account of the Swingline Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Lender that so makes funds available shall be deemed to have made a
Base Rate Revolving Loan to the Borrower in such amount.  The Administrative
Agent shall remit the funds so received to the Swingline Lender.

(ii)If for any reason any Swingline Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Revolving Loans submitted by the Swingline Lender as set forth herein shall
be deemed to be a request by the Swingline Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swingline Loan and each
Revolving Lender’s payment to the Administrative Agent for the account of the
Swingline Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

(iii)If any Revolving Lender fails to make available to the Administrative Agent
for the account of the Swingline Lender any amount required to be paid by such
Revolving

74

 

--------------------------------------------------------------------------------

 

Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swingline Lender at a rate per annum equal to the Federal Funds Rate from
time to time in effect.  If such Lender pays such amount (with interest as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant Borrowing or funded participation in the relevant Swingline Loan,
as the case may be.    A certificate of the Swingline Lender submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this subsection (iii) shall be conclusive absent manifest error.

(iv)Each Revolving Lender’s obligation to make Committed Loans or to purchase
and fund risk participations in Swingline Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swingline Lender,
the Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Committed Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.02.  No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swingline Loans, together with interest as provided herein.

(d)Repayment of Participations.

(i)At any time after any Revolving Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Revolving Lender through the Administrative Agent its Pro Rata Share of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Revolving Lender’s risk participation was
funded) in the same funds as those received by the Swingline Lender.

(ii)If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 12.06 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Revolving Lender shall pay to the Swingline Lender its Pro
Rata Share thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate.  The Administrative Agent will make such
demand upon the request of the Swingline Lender.

(e)Interest for Account of Swingline Lender.  The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans
pursuant to the terms and conditions of the Autoborrow Agreement.  Until each
Revolving Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s

75

 

--------------------------------------------------------------------------------

 

Pro Rata Share of any Swingline Loan, interest in respect of such Pro Rata Share
shall be solely for the account of the Swingline Lender.

(f)Payments Directly to Swingline Lender.  The Borrower shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.

2.05Prepayments.

(a)The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty (other than any premium or penalty described in Section
2.05(k) or that may be agreed between the Borrower and any Lenders under a Term
Facility pursuant to the applicable Incremental Joinder, Refinancing Amendment
or Extension Amendment); provided that (i) such notice must be in a form agreed
by the Administrative Agent and the Borrower and be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of a Borrowing of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (iii) any prepayment of a
Borrowing of Base Rate Committed Loans shall be in a principal amount of
$100,000 or a whole multiple of $100,000 in excess thereof or, in each case,
such other amount equal to the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment, whether the Loans to be prepaid are Term Loans or Revolving Loans,
the Type(s) and Facility of Committed Loans to be prepaid and the conditions
(which may only relate to the incurrence of Indebtedness or the receipt of
proceeds of a Disposition or capital contribution by the Borrower or its
Restricted Subsidiaries), if any, to such prepayment.  The Administrative Agent
will promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment.  If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein, subject to satisfaction or waiver of any conditions specified in such
notice (which conditions may only relate to the incurrence of Indebtedness or
the receipt of proceeds of a Disposition or capital contribution by the Borrower
or its Restricted Subsidiaries).  Any prepayment of a Eurodollar Rate Loan shall
be accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05.  Each such prepayment shall be
applied to the Committed Loans of the Lenders under the applicable Facility in
accordance with their respective Pro Rata Shares.  Once prepaid, Term Loans may
not be reborrowed.

(b)The Borrower may, at any time or from time to time, voluntarily prepay
Swingline Loans in accordance with the terms and conditions of the Autoborrow
Agreement.

(c)If for any reason the Total Revolving Outstandings at any time exceed the
Aggregate Revolving Commitments then in effect, the Borrower shall immediately
prepay Revolving Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Revolving Loans and
Swingline Loans the Total Revolving Outstandings exceed the Aggregate Revolving
Commitments then in effect.

76

 

--------------------------------------------------------------------------------

 

(d)Within five Business Days after (i) any Restricted Debt Issuance by the
Borrower or any Restricted Subsidiary or (ii) the incurrence or issuance by the
Borrower of any unsecured Indebtedness pursuant to Section 9.03(i)(i) or,
Permitted Junior Lien Indebtedness pursuant to Section 9.03(j)(i), Indebtedness
pursuant to Section 9.03(n)(i) or Indebtedness pursuant to Section 9.03(o)(i),
the Borrower shall repay Loans in an aggregate principal amount equal to 100% of
the Net Cash Proceeds from such Restricted Debt Issuance or incurrence or
issuance of such unsecured Indebtedness or such Permitted Junior Lien
Indebtedness.

(e)

(i)Within five Business Days after the receipt by the Borrower or any of its
Restricted Subsidiaries of Net Cash Proceeds of any Disposition of any Authority
Property (other than the Pocono Disposition or Dispositions expressly permitted
under Sections 9.05(a), (b), (c), (d), (e), (f) (other than a Disposition in the
form of a sale, rather than a lease, sublease or similar transaction), (g), (h),
(i), (j) or (l)) or any Extraordinary Loss, the Borrower shall repay Loans in an
aggregate principal amount equal to 100% of such Net Cash Proceeds; provided,
that if the Borrower shall certify at the time of such receipt that it intends
to Reinvest all or a portion of such Net Cash Proceeds (the Net Cash Proceeds
that are so designated for Reinvestment pursuant to such certification,
“Designated Net Cash Proceeds”), the Borrower may use the Designated Net Cash
Proceeds for such purposes; provided further, that to the extent the Borrower
shall not have Reinvested the Designated Net Cash Proceeds by the date that is
one year after the receipt thereof, the Borrower shall use any such remaining
Designated Net Cash Proceeds that have not been Reinvested to repay Loans on
such date; provided, further, that any such Net Cash Proceeds received as a
result of losses or the taking of assets at (A) Pocono may only be used in
connection with the foregoing provisos to replace, restore, repair or purchase
capital assets used in connection with Pocono and (B) Mohegan Sun may only be
used in connection with the foregoing provisos to replace, restore, repair or
purchase capital assets used in connection with Mohegan Sun; and provided,
further, that the Borrower shall not be required to repay Loans pursuant to this
subsection (e)(i) unless and until the aggregate amount of Net Cash Proceeds
from such Dispositions and Extraordinary Losses (other than such Net Cash
Proceeds that have been Reinvested pursuant to the foregoing provisos) is equal
to or greater than $10,000,000; and provided further that, notwithstanding the
foregoing, during the Financial Covenant Restricted Period, Borrower (x) shall
not have the right to elect to Reinvest all or a portion of (i) the Net Cash
Proceeds of any Extraordinary Loss except to the extent used to replace, restore
or repair the Property subject to such Extraordinary Loss or (ii) Net Cash
Proceeds, in each case received during such period from any such Disposition and
(y) shall be required to repay Loans pursuant to this subsection (e)(i) once the
aggregate amount of Net Cash Proceeds from such Dispositions and Extraordinary
Losses (other than, in the case of Extraordinary Losses, such Net Cash Proceeds
that have been Reinvested pursuant to this proviso) received during such period
is equal to or greater than $5,000,000.

(ii)Within five Business Days after the receipt by the Borrower or any of its
Restricted Subsidiaries of Net Cash Proceeds of the Pocono Disposition, the
Borrower shall prepay Loans in an aggregate principal amount equal to 100% of
such Net Cash Proceeds.

77

 

--------------------------------------------------------------------------------

 

(f)Beginning with the Fiscal Year ending September 30, 2017, within five
Business Days after the delivery of each Compliance Certificate pursuant to
Section 8.02(b) that relates to financial statements delivered pursuant to
Section 8.01(a), the Borrower shall prepay Loans in an aggregate principal
amount equal to (i) the ECF Percentage of Excess Cash Flow for the Fiscal Year
covered by such financial statements (or in the case of the Fiscal Year ending
September 30, 2017, for the period from the first day of the first full fiscal
quarter after the Closing Date through September 30, 2017), minus, (ii) the
aggregate amount of voluntary prepayments of Revolving Loans (to the extent
accompanied by an equivalent reduction in the Aggregate Revolving Commitments)
and voluntary prepayments of Term Loans made during such Fiscal Year (or in the
case of the Fiscal Year ending September 30, 2017, portion thereof), minus,
(iii) the aggregate amount paid by the Borrower in connection with purchases of
Term Loans pursuant to Auctions in accordance with Section 2.18 and pursuant to
Permitted Open Market Purchases during such Fiscal Year (or in the case of the
Fiscal Year ending September 30, 2017, portion thereof).

(g)All prepayment of Loans made pursuant to subsections (d), (e) or (f) of this
Section 2.05 shall be applied first, ratably to the Term Loans and second, once
the Term Loans have been repaid in full, ratably to repay the Revolving Loans
and reduce the Revolving Commitments.  

(h)All mandatory prepayments of Term Loans shall be applied ratably to the Term
Loans under each Term Facility and, within each Term Facility, ratably to the
remaining scheduled principal payments in respect of such Term Facility.  All
voluntary prepayments of Term Loans shall be applied to the Term Facility(ies)
selected by the Borrower and, within such Term Facility(ies), to the remaining
scheduled principal payments in respect of such Term Facility(ies) selected by
Borrower.

(i)[Reserved]

(j)The Borrower shall deliver to the Administrative Agent (who will notify each
Lender) notice of each prepayment required under Section 2.05(d), (e) or (f) not
less than three Business Days prior to the date such prepayment shall be made
(each such date, a “Mandatory Prepayment Date”). Such notice shall set forth (i)
the Mandatory Prepayment Date, (ii) the principal amount of each Loan (or
portion thereof) to be prepaid and (iii) the Type of each Loan being prepaid.
The Borrower shall deliver to the Administrative Agent, at the time of each
prepayment required under Sections 2.05(d), (e) or (f), a certificate signed by
a Responsible Officer setting forth in reasonable detail the calculation of the
amount of such prepayment. The Administrative Agent will promptly notify each
Lender holding Term Loans of the contents of the Borrower’s repayment notice and
of such Lender’s pro rata share of any repayment. Each such Lender may reject
all or a portion of its pro rata share of any mandatory repayment of Term Loans
required to be made pursuant to Section 2.05(d), (e) or (f) (such declined
amounts, the “Declined Proceeds”) by providing written notice (each, a
“Rejection Notice”) to the Administrative Agent and the Borrower no later than
5:00 p.m. (New York City time) on the Business Day after the date of such
Lender’s receipt of notice from Administrative Agent regarding such repayment.
Each Rejection Notice shall specify the principal amount of the mandatory
repayment of Term Loans to be rejected by such Lender. If a Lender fails to
deliver such Rejection Notice to the Administrative Agent within the time frame
specified above or such

78

 

--------------------------------------------------------------------------------

 

Rejection Notice fails to specify the principal amount of the Term Loans to be
rejected, any such failure will be deemed an acceptance of the total amount of
such mandatory repayment of Term Loans to which such Lender is otherwise
entitled. Any Declined Proceeds remaining thereafter shall be applied to repay
the Loans of Lenders that did not deliver a Rejection Notice in respect of such
mandatory prepayment in the order set forth in Section 2.05(f) or (g), as
applicable.

(k)In the event of a full or partial prepayment of any Term B Loans (other than
as required by Sections 2.05(e), 2.05(f) and 2.07(b)) effected prior to the
twelve-month anniversary of the Second Amendment Effective Date through the
issuance of any Indebtedness (which, for the avoidance of doubt, shall exclude
any drawing under any Revolving Credit Facility) having a lower All-In Yield
than the All-In Yield then in effect in respect of the Term B Loans being
repaid, such prepayment shall include a premium in an amount equal to 1.00% of
the principal amount so prepaid.  In the event that any amendment to this
Agreement or any other Loan Document that has the effect of decreasing the
interest rate payable in respect of the Term B Loans is effected prior to the
twelve-month anniversary of the Second Amendment Effective Date, the Borrower
shall pay an amendment fee (x) to any Lender approving such amendment (other
than any replacement Lender replacing a Lender pursuant to Section 12.16 in
connection with such amendment) in an amount equal to 1.00% of the principal
amount of the Term B Loans for which such interest rate is decreased and (y) to
any Lender replaced pursuant to Section 12.16 in connection with such amendment
in an amount equal to 1.00% of the principal amount of such Lender’s Term B
Loans being assigned pursuant to such replacement.

Termination or Reduction of Commitments

.  The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof, (iii) the Borrower shall not terminate or reduce
the Aggregate Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Outstandings would exceed
the Aggregate Revolving Commitments, and (iv) if, after giving effect to any
reduction of the Aggregate Revolving Commitments, the Letter of Credit Sublimit
or the Swingline Sublimit exceeds the amount of the Aggregate Revolving
Commitments, such sublimit shall be automatically reduced by the amount of such
excess.  The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Revolving Commitments.  All
fees accrued until the effective date of any termination of the Aggregate
Revolving Commitments shall be paid on the effective date of such termination.

Repayment of Loans

.

(a)Borrower shall repay the principal amount of the Term A Loans on each
Amortization Date in an aggregate principal amount equal to the Amortization
Amount applicable thereto, and shall in any event repay the outstanding
principal amount of all Term A Loans on the Maturity Date for the Term A
Facility.

(b)Borrower shall repay the principal amount of the Term B Loans on each
Amortization Date in an aggregate principal amount equal to the Amortization
Amount

79

 

--------------------------------------------------------------------------------

 

applicable thereto, and shall in any event repay the outstanding principal
amount of all Term B Loans on the Maturity Date for the Term B Facility.

(c)The Borrower shall repay in full to each Revolving Lender on the Maturity
Date for any Revolving Credit Facility the aggregate principal amount of
Revolving Loans outstanding under such Facility on such date.

(d)The Borrower shall repay each Swingline Loan on the earlier to occur of (i)
the request of the Swingline Lender or the Administrative Agent pursuant to
Section 2.04(c), with the proceeds of a Revolving Loan, and (ii) the latest
Maturity Date for any then-effective Revolving Credit Facility.

(e)The Borrower shall repay any Incremental Term Loans on the dates and in the
amounts set forth in the Incremental Joinder for the applicable Incremental Term
Facility.

(f)The Borrower shall repay any Other Term Loans on the dates and in the amounts
set forth in the Refinancing Amendment for the applicable Other Term Facility.

(g)The Borrower shall repay any Extended Term Loans on the dates and in the
amounts set forth in the Extension Amendment for the applicable Extended Term
Facility.

Interest

.

(a)Subject to the provisions of subsection (b) below, (i) each Revolving Loan
under the Initial Revolving Credit Facility, Term A Loan and Term B Loan that is
a Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; (ii) each Revolving Loan
under the Initial Revolving Credit Facility, Term A Loan and Term B Loan that is
a Base Rate Committed Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate; (iii) each Swingline Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum set forth in the Autoborrow Agreement or any
other rate as the Borrower and the Swingline Lender may agree; (iv) each
Incremental Term Loan shall bear interest on the outstanding principal amount
thereof at the rate per annum set forth in the Incremental Joinder for the
applicable Incremental Term Facility; (v) each Other Term Loan and Other
Revolving Loan shall bear interest on the outstanding principal amount thereof
at the rate per annum set forth in the Refinancing Amendment for the applicable
Facility; and (vi) each Extended Term Loan and Extended Revolving Loan shall
bear interest on the outstanding principal amount thereof at the rate per annum
set forth in the Extension Amendment for the applicable Facility.

 

(b)

(i) If any amount of principal of any Loan (other than a Swingline Loan) is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

80

 

--------------------------------------------------------------------------------

 

(ii)If any amount (other than principal of any Loan and Obligations in respect
of Swingline Loans) payable by the Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, then upon the request of the Required
Lenders, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(iii)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(iv)The Swingline Loans shall bear interest at the “Default Rate” (as defined in
the Autoborrow Agreement) as provided in the Autoborrow Agreement, which
interest shall be payable on the terms set forth in the Autoborrow Agreement.

(c)Interest on each Loan shall be due and payable, subject to clause (d) below,
in arrears on each Interest Payment Date applicable thereto and at such other
times as may be specified herein.  Interest hereunder shall be due and payable
in accordance with the terms hereof before and after judgment, and before and
after the commencement of any proceeding under any Debtor Relief Law.

(d)Interest payable on any Interest Payment Date occurring on or prior to March
31, 2021 in respect of the Term A Loans and Term B Loans in an amount equal to
the lesser of (x) 1.000% per annum and (y)(i) with respect to the Term A Loans,
the amount by which the Applicable Rate exceeds 4.125% and (ii) with respect to
the Term B Loans, the amount by which the Applicable Rate exceeds 4.375% (such
amount, subject to the proviso to this sentence, the “PIK Margin”) shall be paid
by increasing the outstanding principal amount of Term A Loans and Term B Loans,
as applicable, on such Interest Payment Date by the amount of such PIK Margin
due on such Interest Payment Date (such interest, “PIK Interest”) rather than in
cash (it being understood and agreed that from and after each such Interest
Payment Date, such PIK Interest shall constitute additional Term A Loans or Term
B Loans, as applicable, outstanding hereunder, with terms identical to the Term
A Loans and Term B Loans, as applicable, outstanding immediately prior thereto,
and shall accrue interest at the Applicable Rate on each subsequent Interest
Payment Date in accordance with the terms hereof); provided, Borrower may elect,
by giving advance written notice thereof in a form reasonably satisfactory to
Administrative Agent at least three (3) Business Days prior to such Interest
Payment Date (or such later time as the Administrative Agent may agree), to pay
all or a portion of such PIK Interest in respect of the Term A Loans and/or Term
B Loans in cash on such Interest Payment Date in the amounts specified in such
notice (in which case any such amounts paid in cash will not increase the
principal amount of the Term A Loans and/or Term B Loans, as applicable, on such
Interest Payment Date).  For the avoidance of doubt, PIK Margin shall constitute
a portion of the Applicable Rate and shall not be payable in addition thereto.

Fees

.  In addition to certain fees described in subsections (h) and (i) of Section
2.03:

(a)Unused Fee.  The Borrower shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Pro Rata Share of each
Revolving Credit Facility, an unused fee equal to the Applicable Rate for such
Revolving Credit Facility times the

81

 

--------------------------------------------------------------------------------

 

actual daily amount by which the Aggregate Revolving Commitments exceed the sum
of (i) the Outstanding Amount of Revolving Loans and (ii) the Outstanding Amount
of L/C Obligations.  For the avoidance of doubt, the Outstanding Amount of
Swingline Loans shall not be counted towards or considered usage of the
Aggregate Revolving Commitments for purposes of determining the unused fee.  The
unused fee shall accrue at all times during the Availability Period, including
at any time during which one or more of the conditions in Section 4.02 is not
met, and shall be due and payable quarterly in arrears on the last Business Day
of each March, June, September and December, commencing with the first such date
to occur after the Closing Date, and on the Maturity Date for any Revolving
Credit Facility.  The unused fee shall be calculated quarterly in arrears, and
if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect.

(b)Upfront Fees.  The Borrower shall pay to each Revolving Lender, on the
Closing Date, upfront fees in the amount separately agreed by the Borrower and
each such Revolving Lender.  The Borrower shall pay to each Term A Lender, on
the Closing Date, upfront fees in the amount separately agreed by the Borrower
and each such Term A Lender.  The Borrower shall pay to each Term B Lender, on
the Closing Date, upfront fees equal to 1.00% of such Term B Lender’s Term B
Commitment funded on the Closing Date.

(c)Other Fees. The Borrower shall pay to the Arrangers and the Administrative
Agent such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.  

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

.  

(a)All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365 day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one (1) day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b)If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Total Leverage Ratio as calculated by the Borrower as of
any applicable date was inaccurate and (ii) a proper calculation of the Total
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under any
Debtor Relief Law, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess

82

 

--------------------------------------------------------------------------------

 

of the amount of interest and fees that should have been paid for such period
over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(i) or
2.08(b) or under Article X.

Evidence of Debt

.

(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans under the applicable Facility in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b)In addition to the accounts and records referred to in subsection (a), each
Revolving Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Revolving Lender of participations in Letters of Credit and Swingline
Loans.  In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Revolving Lender
in respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

Payments Generally

.

(a)All payments to be made by the Borrower shall be made without deduction for
any counterclaim, defense, recoupment or setoff.  Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein.  The Administrative Agent will promptly distribute to each Lender its
Pro Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.

(b)If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

83

 

--------------------------------------------------------------------------------

 

(c)Unless the Borrower has notified the Administrative Agent, prior to the date
any payment is required to be made by it to the Administrative Agent hereunder,
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has timely made such payment and may (but shall not be
so required to), in reliance thereon, make available a corresponding amount to
the Person entitled thereto.  Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Committed
Borrowing of Eurodollar Rate Loans (or, in the case of any Committed Borrowing
of Base Rate Loans, prior to 12:00 noon on the date of such Committed Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Committed Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Committed Borrowing of Base Rate Loans, that
such Lender has made such share available in accordance with and at the time
required by Section 2.02) and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount.  If and to the
extent that such payment was not in fact made to the Administrative Agent in
immediately available funds, then:

(i)if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the Federal Funds Rate from time to time in effect; and

(ii)if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Committed Loan included in the
applicable Borrowing.  If such Lender does not pay such amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing.  Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

(d)If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance

84

 

--------------------------------------------------------------------------------

 

with the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

(e)The obligations of the Lenders hereunder to make Committed Loans and the
obligations of the Revolving Lenders to fund participations in Letters of Credit
and Swingline Loans are several and not joint.  The failure of any Lender to
make any Committed Loan or to fund any such participation on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan or purchase its participation.

(f)Nothing herein shall be deemed to obligate any Lender to obtain the funds for
any Loan in any particular place or manner or to constitute a representation by
any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

Sharing of Payments

.  If, other than as expressly provided elsewhere herein (including by way of a
permitted assignment), any Lender shall obtain on account of the Committed Loans
made by it, or the participations in L/C Obligations or in Swingline Loans held
by it, any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders
entitled to such payment such participations in the Committed Loans made by them
and/or such subparticipations in the participations in L/C Obligations or
Swingline Loans held by them, as the case may be, as shall be necessary to cause
such purchasing Lender to share the excess payment in respect of such Committed
Loans or such participations, as the case may be, pro rata with each other
Lender entitled to such payment; provided, however, that if all or any portion
of such excess payment is thereafter recovered from the purchasing Lender under
any of the circumstances described in Section 12.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (i)
the amount of such paying Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered,
without further interest thereon.  The Borrower agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off, but subject to Section 12.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation.  The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section and will in each case notify the Lenders following
any such purchases or repayments.  Each Lender that purchases a participation
pursuant to this Section shall from and after such purchase have the right to
give all notices, requests, demands, directions and other communications under
this Agreement with respect to the portion of the Obligations purchased to the
same extent as though the purchasing Lender were the original owner of the
Obligations purchased.

85

 

--------------------------------------------------------------------------------

 

[Reserved]

.

Incremental Facilities

.

(a)Request for Increase.  Provided there exists no Event of Default, upon notice
to the Administrative Agent (which shall promptly notify the Lenders), the
Borrower may from time to time request (i) an increase in the Revolving
Commitments under any Revolving Credit Facility (an “Increased Revolving
Commitment”), (ii) commitments from Lenders to make additional Term Loans under
any then-existing Term Facility (each, an “Increased Term Loan Commitment”) or
(iii) one or more new term loan facilities under this Agreement (each, an
“Incremental Term Facility”); provided that (x) any such Increased Revolving
Commitments, Increased Term Loan Commitments and Incremental Term Facility shall
be in a minimum amount of $25,000,000 and (y) the aggregate amount of all
Increased Term Loan Commitments, Increased Revolving Commitments and Incremental
Term Loan Commitments incurred pursuant to this Section 2.15 on such date shall
not exceed the Incremental Loan Amount as of the date of incurrence thereof;
provided, further, during the Financial Covenant Restricted Period, Borrower
shall not be permitted to request or incur any Increased Revolving Commitments,
Increased Term Loan Commitments, or Incremental Term Facilities.

(b)Notification by the Administrative Agent; Additional Lenders.  Any Increased
Revolving Commitments, Increased Term Loan Commitments and Incremental Term
Facility may, at the option of the Borrower, be provided by existing Lenders or,
subject to the approval of the Administrative Agent (which approvals shall not
be unreasonably withheld) but only to the extent the Administrative Agent’s
consent would be needed for an assignment to such Lender under Section 12.07,
the Borrower may also invite additional Eligible Assignees to become Lenders
(each, an “Additional Lender”).  For the avoidance of doubt, no existing Lender
shall have any obligation to provide any portion of any Increased Revolving
Commitments, Increased Term Loan Commitments or Incremental Term Facility.

(c)Closing Date and Allocations.  The Administrative Agent, the Borrower and the
lenders participating therein shall determine the effective date (the “Increase
Effective Date”) and the final allocation of any Increased Revolving
Commitments, Increased Term Loan Commitments or Incremental Term Facility.  The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Increase Effective Date.

(d)Conditions to Effectiveness of Increases.  As conditions precedent to any
such increase, (i)

(i)immediately before and immediately after giving effect to such increase, (A)
the representations and warranties contained in Articles V and VI and the other
Loan Documents shall be true and correct in all material respects on and as of
the Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, except that any such representation or
warranty qualified by materiality or as to Material Adverse Effect shall be true
and correct in all respects and except that for purposes of this Section 2.15,
the representations and warranties contained in subsections (a) and (b) of
Section

86

 

--------------------------------------------------------------------------------

 

6.05 shall be deemed to refer to the most recent statements furnished pursuant
to subsections (a) and (b), respectively, of Section 8.01; provided that, if the
proceeds of any Increased Term Loans or Incremental Term Facility are being used
to finance a Limited Condition Transaction, (1) the accuracy of such
representations and warranties shall refer to the accuracy of the
representations and warranties that would constitute “Specified Representations”
(the definition of which shall be agreed by the Borrower and the lenders
providing such Indebtedness) and the representations and warranties in the
relevant acquisition agreement the breach of which would permit the buyer to
terminate its obligations thereunder or decline to consummate such Limited
Condition Transaction and (2) the reference to “Material Adverse Effect” in the
Specified Representations shall be understood for this purpose to refer to
“Material Adverse Effect” or a similar definition as defined in the main
transaction agreement governing such Limited Condition Transaction, and (B) no
Event of Default shall exist (subject, in the case of such Increased Term Loans
or Incremental Term Facility that is being used to finance a Limited Condition
Transaction, to Section 1.09), (ii)

(ii)the Borrower shall deliver to the Administrative Agent a certificate of each
Loan Party dated as of the Increase Effective Date signed by a Responsible
Officer of such Loan Party (x) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, (y) in the case of
the Borrower, certifying that, the conditions described in subsection (i) above
have been satisfied, (iii)

(iii)the Administrative Agent shall have received a joinder agreement (each, an
“Incremental Joinder”) duly executed by the Borrower, each Lender providing any
portion of such Increased Revolving Commitments, Increased Term Loan Commitments
or Incremental Term Facility and the Administrative Agent setting forth the
commitments and other provisions relevant to such Increased Revolving
Commitments, Increased Term Loan Commitments or Incremental Term Facility (which
in the case of any Incremental Term Facility shall in any event include interest
rates, the Maturity Date, any amortization and whether such Incremental Term
Facility is a Covenant Facility) which shall in each case be customary for
facilities of such type and, in the case of any Additional Lender, include the
agreement by such Additional Lender to become a party to this Agreement, (iv)

(iv)the Borrower shall have delivered legal opinions, to the extent reasonably
requested by the Administrative Agent, relating to such Increased Revolving
Commitments, Increased Term Loan Commitments or Incremental Term Facility
covering matters similar to those covered in the opinions delivered on the
Closing Date, (v)

(v)in the case of an Incremental Term Facility, the maturity date applicable to
such Incremental Term Facility shall be on or after the Maturity Date of the
Term B Facility and the Weighted Average Life to Maturity of such Incremental
Term Facility shall be no shorter than the Weighted Average Life to Maturity of
the Term B Facility, (vi)

(vi)any Lenders and Additional Lenders in respect of Increased Revolving
Commitments, Increased Term Loan Commitments or Incremental Term Facility may be
paid such fees, and in the case of an Incremental Term Facility, interest, as
the Borrower and such Lenders and Additional Lenders may agree; however, in the
case of an

87

 

--------------------------------------------------------------------------------

 

Incremental Term Facility incurred prior to the first anniversary of the Closing
Date, in the event that the All-In Yield for such Incremental Term Facility is
greater than the Applicable Rate for the Term A Facility or the Term B Facility,
as applicable, by more than 0.50%, the Applicable Rate for the Term A Facility
or the Term B Facility, as the case may be, shall be increased to the extent
necessary so that the All-In Yield for such Incremental Term Facility is not
more than 0.50% higher than the All-In Yield for the Term A Facility or the Term
B Facility, as applicable, (vii)

(vii)in the case of an Incremental Term Facility, any other terms and provisions
applicable to such Incremental Term Facility shall be reasonably satisfactory to
the Administrative Agent, it being understood that such Incremental Term
Facility may participate in voluntary and mandatory prepayments on a ratable or
lesser, but not greater, basis than the existing Term Facilities, (viii)

(viii)the Administrative Agent shall have received modification endorsements, or
a commitment acceptable to the Administrative Agent to obtain modification
endorsements, to the title policies increasing the title insurance thereunder to
an aggregate amount of not less than the sum of the Revolving Commitment (as
increased by any Increased Revolving Commitment) plus the principal amount of
all outstanding Term Loans (as increased by any Increased Term Loan Commitment
and Incremental Term Facility) in effect after the extension of such Increased
Revolving Commitments, Increased Term Loan Commitments or Incremental Term
Loans, (ix)

(ix)the Administrative Agent shall have received such amendments and
modifications in respect of the Collateral (including date-downs of the title
policies) as the Administrative Agent may reasonably request, and (x)

(x)after giving effect to such Increased Revolving Commitments, Increased Term
Loan Commitments or Incremental Term Facility, the Borrower would be in
compliance with Section 9.10 on a Pro Forma Basis (regardless of whether any
Covenant Facility is then outstanding and calculated as though any such
Increased Revolving Commitments were fully drawn).  

If the Borrower increases the Revolving Commitments (a) each Revolving Lender
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each lender providing a portion of the Increased
Revolving Commitments (each, a “Revolving Commitment Increase Lender”), and each
such Revolving Commitment Increase Lender will automatically and without further
act be deemed to have assumed, a portion of such Revolving Lender’s
participations hereunder in outstanding Letters of Credit and Swingline Loans
such that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (i) participations
hereunder in Letters of Credit and (ii) participations hereunder in Swingline
Loans held by each Revolving Lender (including each such Revolving Commitment
Increase Lender) will equal the percentage of the aggregate Revolving
Commitments of all Revolving Lenders represented by such Revolving Lender’s
Revolving Commitment and (b) if, on the date of such increase, there are any
Revolving Loans outstanding, the Borrower shall, in coordination with the
Administrative Agent, repay outstanding Revolving Loans of certain of the
Revolving Lenders, and incur additional Revolving Loans from

88

 

--------------------------------------------------------------------------------

 

certain other Revolving Lenders, in each case to the extent necessary so that
all of the Revolving Lenders participate in each outstanding Borrowing of
Revolving Loans in accordance with their respective Pro Rata Share (after giving
effect to any increase in the Revolving Commitments pursuant to this Section
2.15) and with the Borrower being obligated to pay to the respective Revolving
Lenders any costs of the type referred to in Section 3.05 in connection with any
such repayment and/or Borrowing.  The Borrower shall also pay any costs and
expenses (including, without limitation, Attorney Costs) incurred in connection
with the increase of any Commitment pursuant to this Section 2.15.

(e)Equal and Ratable Benefit.  The Loans and Commitments established pursuant to
this Section 2.15 shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, (x) benefit equally and
ratably from the Guaranty and the Collateral and (y) not have any borrower or
guarantors other than the Borrower and the Guarantors or benefit from any
collateral other than the Collateral.  Term Loans under any Increased Term Loan
Commitments shall have terms identical to the terms of the existing Term Loans
(and the existing Term Loan Commitments) of the relevant Term Facility
hereunder; provided, however, that (A) upfront fees or original issue discount
may be paid to Lenders providing such Increased Term Loan Commitments as agreed
by such Lenders and Borrower, (B) the conditions applicable to the incurrence of
such Increased Term Loan Commitments shall be as provided in this Section 2.15
and (C) the Amortization Amount with respect to the Term Loans of the relevant
Term Facility shall be increased such that, after giving effect to the
incurrence of such Increased Term Loan Commitment, the amount payable pursuant
to Section 2.07 with respect to any Term Loans of the relevant Term Facility
that were outstanding immediately prior to such incurrence shall not be less
than the amount that would have been payable thereunder in the absence of such
incurrence.  Any Increased Revolving Commitments shall have terms identical to
the terms of the existing Revolving Commitments of the relevant Revolving Credit
Facility hereunder; provided, however, that (A) upfront fees may be paid to
Lenders providing such Increased Revolving Commitments as agreed by such Lenders
and Borrower and (B) the conditions applicable to the incurrence of such
Increased Revolving Commitments shall be as provided in this Section 2.15.

(f)Conflicting Provisions.  This Section 2.15 shall supersede any provisions in
Section 2.13 or 12.01 to the contrary.

Cash Collateral

.  

(a)Certain Credit Support Events.  If there shall exist a Defaulting Lender,
within one Business Day following any written request by the Administrative
Agent or the L/C Issuer (with a copy to the Administrative Agent), the Borrower
shall Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.17(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.

(b)Grant of Security Interest.  The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the

89

 

--------------------------------------------------------------------------------

 

Lenders, and agrees to maintain, a first priority lien and security interest in
all cash, deposit accounts and all balances therein employed to Cash
Collateralize L/C Obligations in accordance with Section 2.16(a) and Section
2.17, and in all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, as security for the Defaulting Lenders’
obligation to fund participations in respect of L/C Obligations, to be applied
pursuant to Section 2.16(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the L/C Issuer as herein provided (other than
Permitted Liens), or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).

(c)Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.16 or Section 2.17 in
respect of Letters of Credit shall be held and applied to the satisfaction of
the Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

(d)Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce the L/C Issuer’s Fronting Exposure shall be released pursuant to this
Section 2.16 following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with Section
12.06(b)(vi))), or (ii) the determination by the Administrative Agent and the
L/C Issuer that there exists excess Cash Collateral; provided, however, that,
subject to Section 2.17 the Person providing Cash Collateral and the L/C Issuer
may agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

Defaulting Lenders

.

(a)Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, “Required
Covenant Lenders”, “Required Revolving Lenders”, “Required Term Lenders” and
Section 12.01.

(ii)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender

90

 

--------------------------------------------------------------------------------

 

to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to the L/C Issuer or
Swingline Lender hereunder; third, to Cash Collateralize the L/C Issuer’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.16; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.16; sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuer or Swingline Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
L/C Issuer or the Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender's breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.17(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)Certain Fees.

(A)No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B)Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Pro Rata Share of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 2.16.

91

 

--------------------------------------------------------------------------------

 

(C)With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to subsection (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to subsection (iv) below, (y) pay to the L/C
Issuer and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such L/C Issuer’s
or Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.

(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure.  All or
any part of such Defaulting Lender’s participation in L/C Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Shares of the Aggregate Revolving
Commitments (calculated without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that  such reallocation does not cause any
Non-Defaulting Lender’s aggregate Pro Rata Share of the Total Revolving
Outstandings to exceed such Non-Defaulting Lender’s Revolving
Commitment.  Subject to Section 12.29, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v)Cash Collateral, Repayment of Swingline Loans.  If the reallocation described
in subsection (a)(iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swingline Loans in an
amount equal to the Swingline Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.16.

(b)Defaulting Lender Cure.  If the Borrower, the Administrative Agent, Swingline
Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders under the applicable
Facility or take such other actions as the Administrative Agent may determine to
be necessary to cause the Committed Loans and funded and unfunded participations
in Letters of Credit and Swingline Loans under any Facility to be held on a pro
rata basis by the Lenders in accordance with their Pro Rata Shares of such
Facility (without giving effect to Section 2.17(a)(iv)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

92

 

--------------------------------------------------------------------------------

 

Reverse Dutch Auction Repurchases

.

(a)Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, the Borrower may, at any time and from time to time after
the Closing Date, conduct reverse Dutch auctions in order to purchase Term Loans
with respect to any Term Facility (each, an “Auction”), each such Auction to be
managed exclusively by an investment bank of recognized standing selected by the
Borrower following consultation with (but not subject to the approval of) the
Administrative Agent in such capacity (the “Auction Manager”), so long as the
following conditions are satisfied:

(i)each Auction shall be conducted in accordance with the procedures, terms and
conditions set forth in this Section 2.18 and Schedule 2.18;

(ii)no Default shall have occurred and be continuing on the date of the delivery
of each auction notice and at the time of purchase of any Term Loans in
connection with any Auction and the Borrower shall not use the proceeds of any
Revolving Loan to fund the purchase of such Term Loans;

(iii)the minimum principal amount (calculated on the face amount thereof) of all
Term Loans that the Borrower offers to purchase in any such Auction shall be no
less than $25,000,000 (unless another amount is agreed to by the Administrative
Agent) and the offered purchase price shall be at a discount to par;

(iv)the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans so purchased by the Borrower shall automatically be cancelled and
retired by the Borrower on the settlement date of the relevant purchase (and may
not be resold);

(v)no more than one Auction may be ongoing at any one time;

(vi)no more than four Auctions may be effected in any twelve month period
(unless a higher number is agreed to by the Administrative Agent);

(vii)each Auction shall be open and offered to all Lenders under the relevant
Term Facility on a pro rata basis and shall be revocable and/or conditional at
the Borrower’s option;

(viii)the aggregate principal amount of Term Loans purchased by the Borrower
through Auctions shall not exceed $200,000,000; and

(ix)at the time of each purchase of Term Loans through an Auction, the Borrower
shall have delivered to the Auction Manager and the Administrative Agent an
officer’s certificate of a Responsible Officer certifying compliance with
preceding subsections (ii) and (viii).

(b)With respect to all purchases of Term Loans made by the Borrower pursuant to
this Section 2.18, (x) the Borrower shall pay on the settlement date of each
such purchase all accrued and unpaid interest (except to the extent otherwise
set forth in the relevant offering documents), if any, on the purchased Term
Loans up to, but not including (if paid prior to 12:00

93

 

--------------------------------------------------------------------------------

 

p.m.) the settlement date of such purchase and (y) subject to Section 2.05(f),
such purchases (and the payments made by the Borrower and the cancellation of
the purchased Term Loans, in each case in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of this
Agreement (although the par principal amount of Term Loans under the respective
Facility so purchased pursuant to this Section 2.18 shall be applied to reduce
the remaining scheduled amortization payments with respect to such Term Facility
of the applicable Lenders being repaid on a pro rata basis).  

(c)The Administrative Agent and the Lenders hereby consent to the Auctions and
the other transactions contemplated by this Section 2.18 (provided that no
Lender shall have an obligation to participate in any such Auctions) and hereby
waive the requirements of any provision of this Agreement (it being understood
and acknowledged that purchases of the Term Loans by the Borrower contemplated
by this Section 2.18 shall not constitute Investments by the Borrower) or any
other Loan Document, including Section 2.13 of this Agreement, that may
otherwise prohibit or conflict with any Auction or any other transaction
contemplated by this Section 2.18 or result in an Event of Default as a result
of the Auction or purchase of Term Loans pursuant to this Section 2.18.  The
Auction Manager acting in its capacity as such hereunder shall be entitled to
the benefits of the provisions of Article XI and Section 12.04 mutatis mutandis
as if each reference therein to the “Administrative Agent” were a reference to
the Auction Manager, and the Administrative Agent shall cooperate with the
Auction Manager as reasonably requested by the Auction Manager in order to
enable it to perform its responsibilities and duties in connection with each
Auction.

Refinancing Amendments

.

(a)At any time after the Closing Date, the Borrower may obtain Credit Agreement
Refinancing Indebtedness in respect of all or any portion of the Term Loans and
the Revolving Loans (or unused Revolving Commitments) then outstanding under
this Agreement (which for purposes of this subsection (a) will be deemed to
include any Revolving Loan (or unused Revolving Commitments) under the Initial
Revolving Credit Facility, any Term A Loan, any Term B Loan, any then
outstanding Other Term Loans, Incremental Term Loans, Other Revolving Loans (or
unused Other Revolving Commitments), Extended Term Loans and Extended Revolving
Loans), in the form of Other Term Loans, Other Term Commitments, Other Revolving
Loans or Other Revolving Commitments pursuant to a Refinancing Amendment;
provided that, notwithstanding anything to the contrary in this Section 2.19 or
otherwise, (1) the borrowing and repayment of Loans with respect to Other
Revolving Commitments after the date of obtaining any Other Revolving
Commitments shall be made on a pro rata basis with all other Revolving
Commitments, except in the case of (A) payments of interest and fees at
different rates on Other Revolving Commitments (and related outstandings), (B)
repayments required upon the maturity date of any Facility and (C) repayment
made in connection with a permanent repayment and termination of commitments of
any Facility (subject to subsection (2) below), (2) the permanent repayment of
Revolving Loans with respect to, and termination of, Revolving Commitments after
the date of obtaining any Other Revolving Commitments shall be made on a pro
rata basis among all Revolving Commitments, except that the Borrower shall be
permitted to permanently repay and terminate commitments under any Facility on a
non-pro rata basis if such Facility has an earlier maturity date than any
Facility not so reduced, and (3) assignments and participations of Other
Revolving Commitments and Other Revolving Loans shall be

94

 

--------------------------------------------------------------------------------

 

governed by the same assignment and participation provisions applicable to
Revolving Commitments and Revolving Loans.  The effectiveness of any Refinancing
Amendment shall be subject to the satisfaction on the date thereof of each of
the conditions set forth in Section 4.02, and to the extent reasonably requested
by the Administrative Agent, receipt by the Administrative Agent of (i) a
certificate of each Loan Party dated as of the effective date of such
Refinancing Amendment signed by a Responsible Officer of such Loan Party (x)
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such refinancing, (y) in the case of the Borrower, certifying
that, before and after giving effect to such refinancing, (A) the
representations and warranties contained in Articles V and VI and the other Loan
Documents are true and correct on and as of such date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Section 2.19, the representations and warranties contained
in subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 8.01, and (B) no Default exists, and (ii) legal opinions reasonably
requested by the Administrative Agent relating to the matters described above
covering matters similar to those covered in the opinions delivered on the
Closing Date.  Each issuance of Credit Agreement Refinancing Indebtedness under
this Section 2.19(a) shall be in an aggregate principal amount that is (x) not
less than $5,000,000 and (y) an integral multiple of $1,000,000 in excess
thereof.

(b)The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Other Term Loans, Other Revolving Loans,
Other Term Commitments and Other Revolving Commitments, as applicable). Any
Refinancing Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.19.

(c)This Section 2.19 shall supersede any provisions in Section 2.13 or 12.01 to
the contrary.

Extension of Loans and Commitments

.

(a)The Borrower may, at any time request that all or a portion of the Term Loans
of any then existing Facility (an “Existing Term Facility” and any related Term
Loans thereunder, “Existing Term Loans”) be modified to constitute another
Facility of Term Loans in order to extend the scheduled final maturity date
thereof (any such Term Loans which have been so modified, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.20. In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Term Facility) (a “Term Loan Extension
Request”) setting forth the proposed terms of the Extended Term Loans to be
established, which terms shall be identical to those

95

 

--------------------------------------------------------------------------------

 

applicable to the Term Loans of the Existing Term Facility from which they are
to be modified except (i) the scheduled final maturity date shall be extended to
the date set forth in the applicable Extension Amendment, (ii) (A) the interest
rate with respect to the Extended Term Loans may be higher or lower than the
interest rate for the Term Loans of such Existing Term Facility and/or (B)
additional fees may be payable to the Lenders providing such Extended Term
Loans, in each case, to the extent provided in the applicable Extension
Amendment, (iii) any Extended Term Loans may participate on a pro rata basis or
a less than pro rata basis (but not greater than a pro rata basis) in any
optional or mandatory prepayments of Term Loans hereunder in each case as
specified in the respective Extension Amendment, (iv) the amortization schedule
set forth in Section 2.07 or the applicable Incremental Joinder or Refinancing
Amendment applicable to such Existing Term Facility shall be adjusted to reflect
the scheduled final maturity date of the Extended Term Loans and the
amortization schedule (including the principal amounts payable pursuant thereto)
in respect of such Extended Term Loans set forth in the applicable Extension
Amendment; provided, that the Weighted Average Life to Maturity of such Extended
Term Loans shall be no shorter than the Weighted Average Life to Maturity of the
Term Loans of such Existing Term Facility and (v) the covenants set forth in
Section 9.10 may be modified in a manner acceptable to the Borrower, the
Administrative Agent and the Lenders party to the applicable Extension
Amendment, such modifications to become effective only after the latest Maturity
Date for any Covenant Facility in effect immediately prior to giving effect to
such Extension Amendment (it being understood that each Lender providing
Extended Term Loans, by executing an Extension Amendment, agrees to be bound by
such provisions and waives any inconsistent provisions set forth in Section 2.13
or Section 12.09). Each Lender holding Extended Term Loans shall be entitled to
all the benefits afforded by this Agreement (including, without limitation, the
provisions set forth in Section 2.05 applicable to such Term Loans) and the
other Loan Documents, and shall, without limiting the foregoing, benefit equally
and ratably from the Guaranty and the Collateral. No Lender shall have any
obligation to agree to have any of its Term Loans of any Existing Term Facility
modified to constitute Extended Term Loans pursuant to any Term Loan Extension
Request. Any Extended Term Loans established pursuant to the same Extension
Amendment shall constitute a separate facility of Term Loans (each, an “Extended
Term Facility”) from the Existing Term Facility from which they were modified.

(b)The Borrower may at any time request that all or a portion of the Revolving
Commitments of any then existing Facility (an “Existing Revolving Facility” and
any related Revolving Loans thereunder, “Existing Revolving Loans”) be modified
to constitute another Facility of Revolving Commitments in order to extend the
scheduled maturity date thereof (any such Revolving Commitments which have been
so modified, “Extended Revolving Commitments” and any related Revolving Loans,
“Extended Revolving Loans”) and to provide for other terms consistent with this
Section 2.20. In order to establish any Extended Revolving Commitments, the
Borrower shall provide a notice to the Administrative Agent (who shall provide a
copy of such notice to each of the Lenders of the applicable Existing Revolving
Facility) (a “Revolving Extension Request”) setting forth the proposed terms of
the Extended Revolving Commitments to be established, which terms shall be
identical to those applicable to the Revolving Commitments of the Existing
Revolving Facility from which they are to be modified except (i) the scheduled
termination date of the Extended Revolving Commitments and the related scheduled
maturity date of the related Extended Revolving Loans shall be extended to the
date set forth in the applicable Extension Amendment, (ii) (A) the interest rate
with respect to the Extended Revolving Loans may be higher or lower than the
interest rate for the Revolving

96

 

--------------------------------------------------------------------------------

 

Loans of such Existing Revolving Facility and/or (B) additional fees may be
payable to the Lenders providing such Extended Revolving Commitments, in each
case, to the extent provided in the applicable Extension Amendment, (iii) the
Applicable Rate with respect to the Extended Revolving Commitments may be higher
or lower than the Applicable Rate for the Revolving Commitments of such Existing
Revolving Facility and (iv) the covenants set forth in Section 9.10 may be
modified in a manner acceptable to the Borrower, the Administrative Agent and
the Lenders party to the applicable Extension Amendment, such modifications to
become effective only after the latest Maturity Date of any Covenant Facility in
effect immediately prior to giving effect to such Extension Amendment (it being
understood that each Lender providing Extended Revolving Commitments, by
executing an Extension Amendment, agrees to be bound by such provisions and
waives any inconsistent provisions set forth in Section 2.13 or Section 12.09).
Each Lender holding Extended Revolving Commitments shall be entitled to all the
benefits afforded by this Agreement (including, without limitation, the
provisions set forth in Section 2.05 applicable to Existing Revolving Loans) and
the other Loan Documents, and shall, without limiting the foregoing, benefit
equally and ratably from the Guaranties and the Collateral. No Lender shall have
any obligation to agree to have any of its Revolving Commitments of any Existing
Revolving Facility modified to constitute Extended Revolving Commitments
pursuant to any Revolving Extension Request. Any Extended Revolving Commitments
established pursuant to the same Extension Amendment shall constitute a separate
facility of Revolving Commitments (each, an “Extended Revolving Facility”) from
the Existing Revolving Facility from which they were modified.  If, on the date
of any extension, any Revolving Loans of any Extending Lender are outstanding
under the applicable Existing Revolving Facility, such Revolving Loans (and any
related participations) shall be deemed to be allocated as Extended Revolving
Loans (and related participations) in the same proportion as such Extending
Lender’s Extended Revolving Commitments bear to its remaining Revolving
Commitments of the Existing Revolving Facility.  In addition, if so provided in
the relevant Extension Amendment and with the consent of the applicable L/C
Issuer, upon the termination of Revolving Commitments under a Revolving Credit
Facility with an earlier Maturity Date than an Extended Revolving Facility,
participations in Letters of Credit under such Revolving Credit Facility shall
be re-allocated from Lenders of such Revolving Credit Facility to Lenders
holding Extended Revolving Commitments in accordance with the terms of such
Extension Amendment; provided, that (i) such participation interests shall, upon
receipt thereof by the relevant Lenders holding Extended Revolving Commitments,
be deemed to be participation interests in respect of such Extended Revolving
Commitments and the terms of such participation interests (including, without
limitation, the commission applicable thereto) shall be adjusted accordingly and
(ii) such re-allocation shall not cause the aggregate Outstanding Amount of the
Committed Loans of any Revolving Lender, plus such Revolving Lender’s Pro Rata
Share of the Outstanding Amount of all L/C Obligations, plus such Revolving
Lender’s Pro Rata Share of the Outstanding Amount of all Swingline Loans to
exceed such Revolving Lender’s Revolving Commitment.

(c)The Borrower shall provide the applicable Extension Request at least five
Business Days prior to the date on which Lenders under the existing Facility are
requested to respond. Any Lender wishing to have all or a portion of its Term
Loans or Revolving Commitments of the existing Facility subject to such
Extension Request modified to constitute Extended Loans and related Commitments
(an “Extending Lender”) shall notify the Administrative Agent (an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its Term Loans or Revolving Commitments of the existing

97

 

--------------------------------------------------------------------------------

 

Facility which it has elected to modify to constitute Extended Loans and related
Commitments.  In the event that the aggregate amount of Term Loans or Revolving
Commitments of the existing Facility subject to Extension Elections exceeds the
amount of Extended Loans and related Commitments requested pursuant to the
Extension Request, Term Loans or Revolving Commitments subject to such Extension
Elections shall be modified to constitute Extended Loans and related Commitments
on a pro rata basis based on the amount of Term Loans or Revolving Commitments
included in such Extension Elections. The Borrower shall have the right to
withdraw any Extension Request upon written notice to the Administrative Agent.

(d)Extended Loans and related Commitments shall be established pursuant to an
amendment (an “Extension Amendment”) to this Agreement reasonably satisfactory
to the Administrative Agent.  Each Extension Amendment shall be executed by the
Borrower, the Administrative Agent and the Extending Lenders (it being
understood that such Extension Amendment shall not require the consent of any
Lender other than the Extending Lenders with respect to the Extended Loans and
related Commitments established thereby) extending their respective Loans and
Commitments thereunder and, in the case of any Extended Term Facility, shall
specify whether such Facility is a Covenant Facility or a Non-Covenant
Facility.  The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Extension Amendment.  An Extension Amendment may, subject
to Sections 2.20(a) and (b), without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or advisable, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.20 (including,
without limitation, such technical amendments as may be necessary or advisable,
in the reasonable opinion of the Administrative Agent and the Borrower, to give
effect to the terms and provisions of any Extended Loans and related
Commitments); provided that each Lender whose Loans or Commitments are affected
by such Extension Amendment shall have approved such Extension Amendment.

(e)The effectiveness of any Extension Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in Section
4.02, and to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of (i) a certificate of each Loan Party
dated as of the effective date of such Refinancing Amendment signed by a
Responsible Officer of such Loan Party (x) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such
extension, (y) in the case of the Borrower, certifying that, before and after
giving effect to such extension, (A) the representations and warranties
contained in Articles V and VI and the other Loan Documents are true and correct
on and as of such date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.20, the representations and warranties contained in subsections (a)
and (b) of Section 6.05 shall be deemed to refer to the most recent statements
furnished pursuant to subsections (a) and (b), respectively, of Section 8.01,
and (B) no Default exists, and (ii) legal opinions reasonably requested by the
Administrative Agent relating to the matters described above covering matters
similar to those covered in the opinions delivered on the Closing Date.

(f)This Section 2.20 shall supersede any provisions in Section 2.13 or 12.01 to
the contrary.

98

 

--------------------------------------------------------------------------------

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

Taxes

.

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.

(i)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws.  If any applicable Laws (as
determined in the good faith discretion of the applicable withholding agent)
require the deduction or withholding of any Tax from any such payment by the
Administrative Agent, a Loan Party, or any other applicable withholding agent,
then the Administrative Agent, such Loan Party, or such withholding agent shall
be entitled to make such deduction or withholding.

(ii)If any Loan Party, the Administrative Agent, or any other applicable
withholding agent shall be required by any applicable Laws to withhold or deduct
any Taxes, including, but not limited to, United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent or other applicable withholding agent shall withhold or make such
deductions as are reasonably determined by the Administrative Agent or such
withholding agent to be required, (B) the Administrative Agent or other
applicable withholding agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with the
applicable Laws, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes, the sum payable by the applicable Loan Party
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section 3.01) the applicable Recipient receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

(b)Payment of Other Taxes by the Borrower.  Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment by the Administrative
Agent to the relevant Governmental Authority (provided the Administrative Agent
delivers to Borrower evidence of such payment reasonably satisfactory to
Borrower) of, any Other Taxes.

(i)The Borrower shall, and does hereby indemnify each Recipient, and shall make
payment in respect thereof within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 3.01) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent

99

 

--------------------------------------------------------------------------------

 

manifest error.  The Borrower shall, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender for any reason fails to pay
to the Administrative Agent as required pursuant to Section 3.01(b)(ii) below.

(ii)Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that a Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (y) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 12.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent or
any Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this subsection (ii).

(c)Evidence of Payments. As soon as practicable after any payment of Taxes by a
Loan Party to a Governmental Authority as provided in this Section 3.01, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Administrative Agent.

(d)Status of Lenders; Tax Documentation.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(d)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such

100

 

--------------------------------------------------------------------------------

 

completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii)Without limiting the generality of the foregoing,

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(II)executed copies of IRS Form W-8ECI;

(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or

(IV)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each

101

 

--------------------------------------------------------------------------------

 

beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this subsection (D), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall promptly (x) notify Borrower and the
Administrative Agent of such expiration, obsolescence or inaccuracy, and (y)
update such form or certification or notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(e)FATCA.  For purposes of determining withholding Taxes imposed under FATCA,
from and after the Closing Date, the Borrower and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a "grandfathered obligation" within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

(f)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such

102

 

--------------------------------------------------------------------------------

 

refund (but only to the extent of indemnity payments made under this Section
with respect to the Taxes giving rise to such refund), net of all reasonable,
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (f) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (f), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(g)Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

(h)For purposes of this Section 3.01, for the avoidance of doubt, the term
“Lender” includes the L/C Issuer and the Swingline Lender, and the term “Laws”
includes FATCA.

Illegality

.  If any Lender determines that as a result of any Change in Law any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain,
issue or fund Credit Extensions whose interest is determined by reference to the
Eurodollar Rate, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to such Credit Extensions or
continue Eurodollar Rate Loans or to convert Base Rate Committed Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans.  Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.  Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

Inability to Determine Rates

.  If (a) the Required Revolving Lenders or (b) the Required Term Lenders with
respect to any Term Facility determine (i) (A) that dollar deposits are not
being offered to banks in the London interbank market for the applicable
requested amount and Interest Period with respect to a proposed Eurodollar Rate
Loan, or (B) that for any reason

103

 

--------------------------------------------------------------------------------

 

adequate and reasonable means do not exist for determining the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Loan (in each case with respect to this subsection (i), “Impacted Loans”), or
(ii) that the Eurodollar Rate for any requested Interest Period with respect to
a proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender under the applicable Facility.  Thereafter,
the obligation of the Lenders to make or maintain Eurodollar Rate Loans under
such Facility shall be suspended until the Administrative Agent (upon the
instruction of the Required Revolving Lenders or the Required Term Lenders with
respect to the applicable Facility, as applicable) revokes such notice.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans under such
Facility or, failing that, will be deemed to have converted such request into a
request for a Committed Borrowing of Base Rate Loans under such Facility in the
amount specified therein.

Notwithstanding the foregoing, if relevant Lenders have made the determination
described in subsection (i) of the first sentence of this Section 3.03, the
Administrative Agent, in consultation with the Borrower and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Required Revolving Lenders or the Required Term
Lenders revoke the notice delivered with respect to the Impacted Loans under
such Facility under subsection (i) of the first sentence of this section, (2)
the Required Revolving Lenders or the Required Term Lenders for such Facility
notify the Administrative Agent and the Borrower that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the Impacted Loans, or (3) any Lender under such Facility determines that any
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.

Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans

.

(a)Changes in Law.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii)subject any Recipient to any Taxes (other than, in each case, (A)
Indemnified Taxes, (B) Taxes described in subsections (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

104

 

--------------------------------------------------------------------------------

 

(iii)impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the L/C Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, the L/C Issuer or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, the L/C Issuer or other Recipient, the
Borrower will pay to such Lender, the L/C Issuer or other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender, the
L/C Issuer  or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.

(b)Capital Requirements.  If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

(c)Certificates for Reimbursement.  A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 15 days after receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive,

105

 

--------------------------------------------------------------------------------

 

then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

(e)Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 15 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender.  If a
Lender fails to give notice 15 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 30 days from receipt of such
notice.

Compensation for Losses

.  Upon demand of any Lender (with a copy to the Administrative Agent) from time
to time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 12.16;

including any loss of anticipated profits solely attributable to a decline in
the Eurodollar Rate after the date such Loan was made and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.  Any Lender making a claim for compensation for losses
pursuant to this Section 3.05 shall make such claim within 30 days after such
Lender first becomes aware of the loss, cost or expense incurred by it.

Matters Applicable to all Requests for Compensation

.  

(a)A certificate of the Administrative Agent or any Lender claiming compensation
under this Article III and setting forth the additional amount or amounts to be
paid to it hereunder (including calculations thereof in reasonable detail) shall
be conclusive in the absence of

106

 

--------------------------------------------------------------------------------

 

manifest error.  In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.  Any and all
claims for compensation under this Article III (other than Sections 3.01 and
3.05) shall be made by a Lender within 180 days after such Lender becomes aware
of the facts or circumstances giving rise to such claim.  Each Lender agrees to
use reasonable efforts to designate a different lending office if such
designation will avoid the need for or reduce the amount of any request for
compensation under this Article III and take any other action available to
reduce or mitigate such costs in each case if such action will not, in the good
faith judgment of such Lender, be materially disadvantageous to such Lender.

(b)If any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 3.06(a), the Borrower may
replace such Lender in accordance with Section 12.16(b).

Survival

.  All of the Borrower’s obligations under this Article III shall survive
payment in full of the Obligations hereunder.

ARTICLE IV
CONDITIONS PRECEDENT TO CLOSING DATE AND CREDIT EXTENSIONS

Conditions to Closing Date

.  The effectiveness of this Agreement and the occurrence of the Closing Date
are subject to satisfaction of the following conditions precedent:

(a)The Administrative Agent’s receipt (subject to Section 8.20) of the
following, each properly executed (as applicable) by a Responsible Officer of
the signing Loan Party and each other party thereto and each in form and
substance satisfactory to the Administrative Agent and each of the Lenders:

(i)executed counterparts of this Agreement by the Tribe, the Borrower, the
Administrative Agent and each initial Lender party hereto;

(ii)a Note (or Notes) executed by the Borrower and dated the Closing Date in
favor of each Lender requesting a Note (or Notes);

(iii)the Guaranty, dated as of the Closing Date, duly executed by each Loan
Party and the Administrative Agent;

(iv)the Security Agreement and the Pledge Agreement, each dated as of the
Closing Date, duly executed by each Loan Party (other than the WNBA Subsidiary)
and the Administrative Agent, together with:

(A)acknowledgment copies of properly filed Uniform Commercial Code financing
statements (Form UCC-1), or such other evidence of filing as may be acceptable
to the Administrative Agent, naming each of the Loan Parties (other than the
WNBA subsidiary) (as appropriate) as the debtor, and the Administrative Agent on
behalf of the Secured Parties, as the secured party, or other similar
instruments or documents,

107

 

--------------------------------------------------------------------------------

 

filed under the Uniform Commercial Code of all jurisdictions as may be necessary
or, in the opinion of the Administrative Agent, desirable to perfect the
security interest of the Administrative Agent pursuant to the Security
Agreement;

(B)Uniform Commercial Code termination statements necessary to release all Liens
and other rights of any Person securing any existing Liens (other than Permitted
Liens);

(C)results of customary lien, judgment and bankruptcy searches conducted in the
applicable jurisdictions in which Borrower and its Restricted Subsidiaries are
organized or do business;

(D)certificates representing the pledged securities referred to on Schedule 1 to
the Pledge Agreement, accompanied by undated stock powers executed in blank;

(E)security agreements or other agreements in appropriate form for filing in the
United States Patent and Trademark Office and United States Copyright Office
with respect to intellectual property of the Loan Parties (other than the WNBA
Subsidiaries) to the extent required pursuant to the Security Agreement; and

(F)all other instruments and documents required to be delivered to the
Administrative Agent pursuant to the Security Agreement;

(v)executed counterparts of Account Control Agreements with respect to the
Operating Accounts of Borrower and each Guarantor (other than the WNBA
Subsidiary), duly executed by the Loan Parties party thereto, the applicable
depositary bank and the Administrative Agent;

(vi)executed counterparts of the Leasehold Mortgage (including the Landlord
Consent) shall have been delivered by Borrower to the Administrative Agent in
form and substance satisfactory to the Administrative Agent and in a form
suitable for recordation with the Land Title and Records Office of the Bureau of
Indian Affairs and with the Town of Montville, Connecticut, and the Title
Company shall have issued its written commitment to issue a policy of title
insurance to the Administrative Agent upon recordation of the Leasehold Mortgage
in form and substance satisfactory to the Administrative Agent insuring the
priority and perfection of the Leasehold Mortgage in an amount, together with
the amounts of the policies referred to in Section 4.01(a)(vii) below, of not
less than $1,400,000,000;

(vii)executed counterparts of the Pocono Mortgages shall have been delivered by
the applicable Pocono Subsidiaries to the Administrative Agent, each in form and
substance satisfactory to the Administrative Agent and each in a form suitable
for recordation with the official records of the applicable county, and the
Title Company shall have issued its written commitment to issue policies of
title insurance to the Administrative Agent each in a form and substance
satisfactory to the Administrative Agent and insuring the priority and
perfection of each Pocono Mortgage in an amount, together with the

108

 

--------------------------------------------------------------------------------

 

amounts of the policies referred to in Section 4.01(a)(vi) above, of not less
than $1,400,000,000;

(viii)executed counterparts of the Mohegan Golf Mortgage shall have been
delivered by Mohegan Golf, LLC to the Administrative Agent in form and substance
satisfactory to the Administrative Agent and in form suitable for recordation
with the Towns of Franklin and Sprague, Connecticut;

(ix)To the extent necessary for the Title Company to issue the title policies
referred to above without a survey exception, an updated surveyor’s plat of
survey of each of the properties being mortgaged pursuant to the
above-referenced mortgages prepared (and so certified) in compliance with the
provisions of applicable state survey standards by a registered land surveyor of
the state in which each such property is located, and certified to the
Administrative Agent and the Title Company;

(x)a completed Flood Determination with respect to the real property for which a
mortgage is required pursuant to the foregoing;

(xi)evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect (including flood insurance with
respect to any mortgaged property that is located in an area designated by the
Secretary of Housing and Urban Development as a special flood hazard area),
together with an executed lenders loss payable endorsement or additional insured
endorsement, as applicable, with respect thereto;

(xii)such documentation as the Administrative Agent may reasonably require to
confirm the existence of the Tribe as a federally recognized Indian Tribe, the
formation, valid existence and good standing of Borrower and each other Loan
Party, each Loan Party’s and the Tribe’s authority to execute, deliver and
perform any Loan Document, and the identity, authority and capacity of each
Responsible Officer authorized to act on their behalf under the Loan Documents,
including, without limitation, certified copies of the Constitution, the Gaming
Ordinance, the Gaming Authority Ordinance and each Guarantor’s governing
documents, and amendments thereto, certified resolutions, incumbency
certificates, certificates of Responsible Officers, and the like;

(xiii)a certificate of a Responsible Officer or Secretary of the Tribe and each
Loan Party either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by the Tribe
or such Loan Party and the validity against the Tribe or such Loan Party of the
Loan Documents to which it is a party, and such consents, licenses and approvals
shall be in full force and effect, or (B) stating that no such consents,
licenses or approvals are so required;

(xiv)favorable written legal opinions of Wachtell, Lipton, Rosen & Katz, special
counsel to Loan Parties and the Tribe, Updike, Kelly & Spellacy, P.C., special
Connecticut counsel to the Loan Parties and the Tribe, Faegre Baker Daniels LLP,
special Indian law counsel to the Loan Parties and the Tribe, Rosenn, Jenkins &
Greenwald LLP, special Pennsylvania counsel to the Loan Parties and the Tribe,
and Eckert Seamans, special

109

 

--------------------------------------------------------------------------------

 

Pennsylvania gaming counsel to the Loan Parties and the Tribe, in each case
addressed to the Administrative Agent and each Lender, and such other opinions
of counsel concerning the Tribe, the Borrower, the other Loan Parties and the
Loan Documents as the Administrative Agent may reasonably request;

(xv)a certificate of the chief financial officer of the Borrower certifying that
the Borrower and its Subsidiaries, on a consolidated basis after giving effect
to the transactions to occur substantially concurrent with the Closing Date, are
Solvent;

(xvi)a certificate signed by a Responsible Officer or Secretary of the Tribe and
Borrower attaching true, correct and complete copies of each of the Material
Laws (other than the gaming regulations accompanying the Gaming Ordinance) and
Material Agreements (including, in each case, any amendments or modifications of
the terms thereof entered into as of the Closing Date);

(xvii)a certificate signed by a Responsible Officer of the Tribe and the
Borrower, as applicable, certifying (A) that the conditions specified in
Sections 4.02(a) and (b) have been satisfied, and (B) that (x) there has been no
event or circumstance since September 30, 2015 that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect and (y) there is no action, suit, investigation or proceeding
pending or threatened in any court of before any arbitrator or Governmental
Authority that could reasonably be expected to have a Material Adverse Effect;

(xviii)a “declination” letter from the Office of General Counsel of the
Commission in form and substance reasonably satisfactory to the Administrative
Agent to the effect that the most recent draft submitted for review of this
Agreement is not a “management contract” or “management agreement” within the
meaning of IGRA and related regulations and confirming that no approval from the
Commission is required with respect to the most recent draft submitted for
review of this Agreement and that this Agreement does not violate IGRA’s sole
proprietary interest requirement; and

(xix)such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer or the Swingline Lender reasonably may
require.

(b)The Borrower shall have effected (or will, on the Closing Date, effect) the
repayment in full of all obligations and indebtedness of Borrower and its
Restricted Subsidiaries in respect of the Existing Credit Agreement and the
Existing Pocono Loan, including, without limitation, the termination of all
outstanding commitments in effect under the Existing Credit Agreement and the
Existing Pocono Loan (with the exception of obligations relating to each
applicable Existing Letter of Credit issued under the Existing Credit
Agreement), on customary terms and conditions and pursuant to documentation
reasonably satisfactory to Administrative Agent.  All Liens and guarantees in
respect of such obligations shall have been terminated or released (or
arrangements for such termination or release reasonably satisfactory to
Administrative Agent shall have been made) (with the exception of obligations
relating to each applicable Existing Letter of Credit issued under the Existing
Credit Agreement), and Administrative Agent shall have received (or will, on the
Closing Date, receive) evidence thereof reasonably satisfactory to
Administrative Agent and a “pay-off” letter or letters reasonably

110

 

--------------------------------------------------------------------------------

 

satisfactory to Administrative Agent with respect to such obligations and such
UCC termination statements, mortgage releases and other instruments, in each
case in proper form for recording, as Administrative Agent shall have reasonably
requested to release and terminate of record the Liens securing such obligations
(or arrangements for such termination or release reasonably satisfactory to
Administrative Agent shall have been made).

(c)Administrative Agent shall have received evidence reasonably satisfactory to
it that initial settlement of the tender offer related to the Existing Senior
Subordinated Notes due 2018 has been, or concurrently with the Closing Date will
be, consummated, and, to the extent any Existing Senior Subordinated Notes due
2018 are not repurchased pursuant to the tender offer upon such initial
settlement, all remaining Existing Senior Subordinated Notes due 2018 have been,
or concurrently with the Closing Date will be, called for redemption and the
indenture relating to the Existing Senior Subordinated Notes due 2018 has been
satisfied and discharged in accordance with the terms thereof, and, in
connection therewith, all of the covenants relating to the Existing Senior
Subordinated Notes due 2018 (other than those covenants that survive
satisfaction and discharge of the indenture in accordance with the terms
thereof) have been terminated.

(d)Administrative Agent shall have received evidence reasonably satisfactory to
it that initial settlement of the tender offer related to the Existing Senior
Unsecured Notes due 2021 has been, or concurrently with the Closing Date will
be, consummated, and, to the extent any Existing Senior Unsecured Notes due 2021
are not repurchased pursuant to the tender offer upon such initial settlement,
all remaining Existing Senior Unsecured Notes due 2021 have been, or
concurrently with the Closing Date will be, called for redemption and the
indenture relating to the Existing Senior Unsecured Notes due 2021 has been
satisfied and discharged in accordance with the terms thereof, and, in
connection therewith, all of the covenants relating to the Existing Senior
Unsecured Notes due 2021 (other than those covenants that survive satisfaction
and discharge of the indenture in accordance with the terms thereof) have been
terminated.

(e)(c)Administrative Agent shall have received evidence reasonably satisfactory
to it that the Existing UBS Notes have been, or concurrently with the Closing
Date will be, prepaid or repurchased in full in accordance with the terms
thereof and, in connection therewith, all of the covenants relating to the
Existing UBS Notes have been terminated.

(f)The Administrative Agent shall have received evidence reasonably satisfactory
to it that the Borrower shall have issued the Senior Unsecured Notes (or that
the Senior Unsecured Notes will be issued substantially concurrently with the
Closing Date) in an aggregate principal amount of $500,000,000.

(g)Receipt by the Administrative Agent of (i) a public corporate rating with
respect to the Borrower and a public rating of the Facilities from S&P Global
Inc. and (ii) a public corporate family rating with respect to the Borrower and
a public rating of the Facilities from Moody’s Investor Services, Inc.

(h)The Arrangers shall have received (a) U.S. GAAP audited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
the Borrower for the Fiscal Years ending September 30, 2013, September 30, 2014
and September 30, 2015 (and,

111

 

--------------------------------------------------------------------------------

 

to the extent readily available, the related unaudited consolidating financial
statements) and (b) U.S. GAAP unaudited consolidated and (to the extent readily
available) consolidating balance sheets and related statements of income,
stockholders’ equity and cash flows of the Borrower for each subsequent fiscal
quarter ended at least 45 days before the Closing Date.

(i)The Arrangers shall have received a pro forma consolidated balance sheet and
related pro forma consolidated statements of income and cash flows of the
Borrower as of and for the twelve-month period ending on the last day of the
most recently completed four-fiscal quarter period for which financial
statements have been delivered pursuant to Section 4.01(h) above, prepared after
giving effect to the transactions contemplated by this Agreement as if such
transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such other financial
statements).

(j)The Lenders shall have received at least five (5) days prior to the Closing
Date all documentation and other information reasonably requested in writing at
least seven (7) days prior to the Closing Date by the Lenders that the Lenders
reasonably determine is required by regulatory authorities from the Tribe and
the Loan Parties under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the Act.

(k)All requisite tribal and governmental authorities (in the case of the
Commission, limited to the declination letter described in Section
4.01(a)(xviii) above) and third parties shall have approved or consented to the
transactions contemplated hereby to the extent required, there shall be no
litigation, tribal, governmental, administrative or judicial action, actual or
threatened, that could reasonably be expected to restrain, prevent or impose
burdensome conditions on the transactions contemplated hereby, and none of the
Secured Parties or the Arrangers shall be required to be licensed in order to
take part in the transactions contemplated hereby or enforce their rights in
respect thereof and the Arrangers shall be satisfied that no tribal taxes will
levied on the Arrangers, the Lenders or the Facilities.

(l)Any fees required to be paid on or before the Closing Date shall have been
paid.

Without limiting the generality of the provisions of Section 11.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Conditions to all Credit Extensions

.  The obligation of each Lender to honor any Request for Credit Extension
(other than a Committed Loan Notice requesting only a conversion of Committed
Loans to the other Type, or a continuation of Eurodollar Rate Loans) is subject
to the following conditions precedent:

(a)The representations and warranties of the Borrower and the Tribe contained in
Articles V or VI or any other Loan Document, shall be true and correct in all
material respects on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all

112

 

--------------------------------------------------------------------------------

 

material respects as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections (a)
and (b) of Section 6.05 shall be deemed to refer to the most recent statements
furnished pursuant to subsections (a) and (b), respectively, of Section 8.01;
provided further that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates, as applicable.

(b)No Default shall exist or would result from such proposed Credit Extension.

(c)The Administrative Agent and, if applicable, the L/C Issuer or the Swingline
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.

 



Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V  REPRESENTATIONS AND WARRANTIES OF THE TRIBE

The Tribe represents and warrants to the Administrative Agent and the Lenders
that:

Existence and Qualification; Power; Compliance With Laws

 

.  The Tribe is federally recognized as an Indian Tribe pursuant to a
determination of the Assistant Secretary - Indian Affairs, dated March 7, 1994,
published in the Federal Register on March 15, 1994, as amended by a correction
dated July 1, 1994, published in the Federal Register on July 20, 1994, and as
an Indian Tribal government pursuant to Sections 7701(a)(40)(A) and 7871(a) of
the Code. As of the Closing Date, the Tribe is a non-taxable entity for purposes
of federal income taxation under the Code.  The Tribe has all requisite power
and authority to execute and deliver each Loan Document to which it is a party
and to perform its respective Obligations.  The Tribe is in material compliance
with the terms of the Compact, the Gaming Authority Ordinance, the Gaming
Ordinance and with all Laws and other legal requirements applicable to its
existence and business (including, without limitation, IGRA and all Gaming
Laws).  The Tribe has obtained all authorizations, consents, approvals, orders,
licenses and permits from, and has accomplished all filings, registrations and
qualifications with, or obtained exemptions from any of the foregoing from, any
Governmental Authority that are necessary for the transaction of its business,
except, in each case, where the failure so to comply, to obtain such authority,
consents, approvals, orders, licenses and permits, or to file, register, qualify
or obtain exemptions does not constitute a Material Adverse Effect.  This
Agreement and the other Loan Documents to which Borrower is a party are each
“Contracts of The Tribal Gaming Authority” within the meaning of Section 1 of
Article XIII (entitled “Tribal Gaming Authority Amendment”) of the Constitution.

Authority; Compliance With Other Agreements and Instruments and Government
Regulations

 

.  The execution, delivery and performance by the Tribe of the Loan Documents
have been duly authorized by all necessary Tribal Council, Management Board and
other action, and do not:

113

 

--------------------------------------------------------------------------------

 

(a)require any consent or approval not heretofore obtained of any enrolled
tribal member, Tribal Council member, Management Board member, security holder
or creditor;

(b)violate or conflict with any provision of the Constitution, charter, bylaws
or other governing documents of the Tribe or of Borrower;

(c)result in or require the creation or imposition of any Lien (other than
pursuant to the Security Documents) upon or with respect to any Authority
Property now owned or leased or hereafter acquired;

(d)violate any Law or Requirement of Law, including any Gaming Law, applicable
to the Tribe in any material respect;

(e)constitute a “transfer of an interest” or an “obligation incurred” that is
avoidable by a trustee under Section 548 of the Bankruptcy Code of the United
States, as amended, or constitute a “fraudulent conveyance,” “fraudulent
obligation” or “fraudulent transfer” within the meanings of the Uniform
Fraudulent Conveyances Act or Uniform Fraudulent Transfer Act, as enacted in any
applicable jurisdiction, or any similar Law;

(f)result in a material breach of or default under, or would, with the giving of
notice or the lapse of time or both, constitute a material breach of or default
under, or cause or permit the acceleration of any obligation owed under, any
mortgage, indenture or loan or credit agreement or any other Contractual
Obligation to which the Tribe is a party or by which the Tribe or any of its
Property is bound or affected; or

(g)require any consent or approval of any Governmental Authority, or any notice
to, registration or qualification with any Governmental Authority, not
heretofore obtained or obtained concurrently with the Closing Date;

and the Tribe is not in violation of, or default under, any Requirement of Law
or Contractual Obligation, or any mortgage, indenture, loan or credit agreement
described in Section 5.02(f) in any respect that constitutes a Material Adverse
Effect.

No Governmental Approvals Required

 

.  No authorization, consent, approval, order, license or permit from, or
filing, registration or qualification with, any Governmental Authority is
required to authorize or permit under applicable Laws the execution, delivery
and performance by the Tribe of the Loan Documents to which it is a party, other
than such as have been obtained on or prior to the Closing Date.

The Nature of Borrower

 

.  All activities of the Tribe constituting or relating to the ownership and
operation of gaming facilities (including all class II and class III gaming
activities within the meaning of IGRA) at Mohegan Sun and all activities of the
Tribe constituting or relating to the ownership of hotel, restaurant,
entertainment and resort facilities included within Mohegan Sun are conducted
and owned by Borrower or a Restricted Subsidiary pursuant to the authority
granted to Borrower in the Gaming Authority Ordinance, other than (i) the
development and operation of the CT Expo, which may be conducted by an
Unrestricted Subsidiary, (ii) activities of the Mohegan Tribal Finance Authority
in connection with the Earth Hotel and (iii) facilities and operations
constructed and conducted not in violation of any covenant contained herein, in
each

114

 

--------------------------------------------------------------------------------

 

case of clauses (i), (ii) and (iii) other than any class II or class III gaming
activities within the meaning of IGRA.

No Management Contract

 

 

.  Neither this Agreement nor the other Loan Documents, taken individually or as
a whole, constitute “management contracts” or “management agreements” within the
meaning of Section 12 of IGRA and related regulations, or deprive the Tribe and
Borrower of the sole proprietary interest and responsibility of the conduct of
gaming activity at Mohegan Sun.

Real Property

 

.  As of the Closing Date, Schedule 5.06 sets forth a summary description of all
real property owned by the Tribe which is leased to the Borrower, including all
of the land subject to the Lease, which includes all of the land underlying
Mohegan Sun, and such summary is accurate and complete in all material
respects.  Except as set forth in Schedule 5.06, (x) as of the Closing Date,
each of the leases creating such real property leasehold estates are, and (y)
the Lease is, in full force and effect and create a valid leasehold estate on
the terms of such lease, and the Tribe is not in default or breach of any
material provision thereof.  The copies of such real property leases heretofore
furnished to the Administrative Agent are true copies and there are no
amendments thereto as of the Closing Date copies of which have not been
furnished to the Administrative Agent.  

Binding Obligations

 

.  The Loan Documents to which the Tribe is a party have been executed and
delivered by the Tribe, and constitute the legal, valid and binding obligations
of the Tribe, enforceable against the Tribe in accordance with their terms.  The
provisions of Section 12.18 are specifically enforceable against the Tribe,
Borrower and its Restricted Subsidiaries.  The waivers of sovereign immunity by
the Tribe contained in the Loan Documents are legal, valid, binding and
irrevocable.

No Default

 

.  No event has occurred and is continuing that is a Default or an Event of
Default.

Disclosure

 

.  No written statement made by or on behalf of the Tribe to the Administrative
Agent or any Lender in connection with this Agreement, or in connection with any
Loan or Letter of Credit, contains any untrue statement of a material fact or
omits a material fact necessary in order to make the statement made not
misleading in light of all the circumstances existing at the date the statement
was made (including all other information disclosed by the Tribe, Borrower or
their respective Subsidiaries theretofore).  There is no fact known to the Tribe
(other than matters of a general economic nature or matters generally applicable
to businesses of the types engaged in by Borrower and its Restricted
Subsidiaries) which would constitute a Material Adverse Effect that has not been
disclosed in writing to the Administrative Agent and the Lenders.

Gaming Laws

 

.  The Tribe is in material compliance with all applicable Gaming Laws.

Arbitration

.  To the extent that any dispute among the parties to the Loan Documents is
initiated in or referred to the Tribal Court, (i) such court lacks discretion to
refuse to compel arbitration among the parties to the dispute to the extent that
such dispute has been submitted to arbitration pursuant to Section 12.18, and
(ii) such court is obligated to honor and

115

 

--------------------------------------------------------------------------------

 

enforce any award by an arbitrator or any judgment or order of a state or
federal court, without review of any nature by such court.

Recourse Obligations

.  Under current Law, no obligation of the Tribe of any type or nature may be
recourse to Borrower unless, and only to the extent that, Borrower has become an
express obligor with respect thereto, and the Tribe has no authority,
independent of Borrower, to incur any obligation on behalf of Borrower, to bind
any Authority Property, or to grant Liens upon any Authority Property.

No Pending Referendum

 

 

.  No Tribal law permits any tribal member to challenge by referendum or
initiative any action of the Tribal Council authorizing and approving the
execution and delivery of any Loan Document or the application of the proceeds
of the Loans and Letters of Credit (“Referendum Action”).  No Referendum Action
is, to the Tribe’s knowledge, threatened or pending which would reduce the
obligations of the Tribe or Borrower under the Loan Documents or impair the
enforceability of the Loan Documents or the rights of the Administrative Agent
and the Lenders thereunder or cause a Material Adverse Effect.

Allocation Plan

.  Subject to the making of the Priority Distributions, all revenues of Borrower
and its Restricted Subsidiaries (other than the CT Expo Subsidiary) are
available to make payments required under the Loan Documents and such required
payments under the Loan Documents are required to be paid as and when due prior
to any applicable allocation of such revenues under the Allocation Plan or other
applicable law.

Indian Lands

.  The lands on which the Mohegan Sun gaming operations of the Tribe and
Borrower are conducted are “Indian lands” as defined in the IGRA and Borrower
has the right to conduct class II and class III gaming on such lands under (x)
the IGRA, (y) with respect to class III gaming, the Compact, and (z) applicable
law.

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE BORROWER

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

Existence, Qualification and Power

.  Borrower is an unincorporated governmental instrumentality of the Tribe, duly
organized and validly existing under the laws of the Tribe.  Each of the
Guarantors is an unincorporated governmental instrumentality of the Tribe,
corporation, partnership, limited liability company or other entity duly
organized and validly existing under the laws of the jurisdiction of its
organization.  As of the Closing Date, each of Borrower and its Restricted
Subsidiaries is a non-taxable entity for purposes of federal income taxation
under the Code and the gaming and other revenues of Borrower and its Restricted
Subsidiaries are exempt from federal income taxation.  To the extent required by
Law, Borrower and its Restricted Subsidiaries are qualified to do business and
are in good standing under the laws of each jurisdiction in which they are
required to be qualified by reason of the location or the conduct of their
business, except where failure to so qualify would not have a Material Adverse
Effect.  Borrower and its Restricted Subsidiaries each have all requisite power
and authority to (a) conduct their respective businesses and to own and lease
their respective Properties, except as

116

 

--------------------------------------------------------------------------------

 

could not reasonably be expected to have a Material Adverse Effect and (b) to
execute and deliver each Loan Document to which they are a party and to perform
their respective Obligations.  Borrower and its Restricted Subsidiaries are in
material compliance with the terms of the Compact, the Gaming Ordinance, the
Gaming Authority Ordinance and with all Laws and other legal requirements
applicable to their existence and business (including, without limitation, IGRA
and all Gaming Laws), have obtained all authorizations, consents, approvals,
orders, licenses and permits from, and have accomplished all filings,
registrations and qualifications with, or obtained exemptions from any of the
foregoing from, any Governmental Authority that are necessary for the
transaction of their business, except, in each case, where the failure to so
comply, to obtain such authority, consents, approvals, orders, licenses and
permits, or to file, register, qualify or obtain exemptions does not constitute
a Material Adverse Effect; provided, that the failure to obtain or accomplish
any of the foregoing arising out of, resulting from or in connection with
COVID-19 shall not be a breach of this last sentence of Section 6.01.

Authorization; No Contravention

.  The execution, delivery and performance by Borrower and its Restricted
Subsidiaries of the Loan Documents have been duly authorized by all necessary
Tribal Council,  Management Board and other action, and do not:

(a)require any consent or approval not heretofore obtained of any enrolled
tribal member or Tribal Council member, Management Board member, security holder
or creditor;

(b)violate or conflict with any provision of the Constitution, charter, bylaws
or other governing documents of the Tribe, Borrower or its Restricted
Subsidiaries;

(c)result in or require the creation or imposition of any Lien (other than
pursuant to the Security Documents) upon or with respect to any Authority
Property now owned or leased or hereafter acquired;

(d)violate any Law or Requirement of Law, including any Gaming Law, applicable
to the Tribe, Borrower or its Restricted Subsidiaries, except for such
violations that could not reasonably be expected to have Material Adverse
Effect; or

(e)result in a breach of or default under, or would, with the giving of notice
or the lapse of time or both, constitute a breach of or default under, or cause
or permit the acceleration of any obligation owed under, any mortgage, indenture
or loan or credit agreement or any other Contractual Obligation to which the
Tribe, Borrower or any of its Restricted Subsidiaries is a party or by which the
Tribe, Borrower, its Restricted Subsidiaries or any of their Property is bound
or affected, except, in each case, to the extent that such breach, default or
acceleration could not reasonably be expected to have a Material Adverse Effect.

Governmental Authorization; Other Consents

; Compliance with Law.  No authorization, consent, approval, order, license or
permit from, or filing, registration or qualification with, any Governmental
Authority or any other Person, in each case material to the operations of the
Borrower and its Restricted Subsidiaries, is required to authorize or permit
under applicable Laws the execution, delivery and performance by Borrower and
its Restricted Subsidiaries of the Loan Documents to which they are parties,
other than such as have been obtained on or prior to the Closing Date.  Borrower
and its Restricted Subsidiaries are not in

117

 

--------------------------------------------------------------------------------

 

violation of any Requirement of Law, except to the extent that such violation
could not reasonably be expected to have a Material Adverse Effect.

Binding Effect

.  The Loan Documents to which Borrower and its Restricted Subsidiaries are
party have been duly executed and delivered by Borrower and its Restricted
Subsidiaries, as applicable.  The Loan Documents executed by Borrower and its
Restricted Subsidiaries constitute the legal, valid and binding obligations of
Borrower and its Restricted Subsidiaries, as applicable, enforceable against
Borrower and its Restricted Subsidiaries, as applicable, in accordance with
their terms.  The waivers of sovereign immunity by the Borrower and its
Restricted Subsidiaries contained in the Loan Documents are legal, valid,
binding and irrevocable.

Financial Statements; No Material Adverse Effect

.

(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present in all material respects the
financial condition of the Borrower and its consolidated Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.

(b)The unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries dated June 30, 2016, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Borrower and its consolidated Subsidiaries as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of subsections (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.

(c)Since September 30, 2015, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect; provided that for the purposes of this
Section 6.05(c), a “Material Adverse Effect” under clause (a) of the definition
thereof shall not include effects, events, occurrences, facts, conditions or
changes arising out of, resulting from or in connection with COVID-19.

Litigation

.  Except as specifically disclosed in Schedule 6.06, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the
Borrower, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Restricted Subsidiaries or against any of their properties or revenues that (a)
as of the Closing Date, purport to affect or pertain to this Agreement or any
other Loan Document, or any of the transactions contemplated hereby, or (b)
either individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect; provided that for the purposes of this Section 6.06, a
“Material Adverse Effect” under clause (a) of the definition thereof shall not
include effects, events, occurrences, facts, conditions or changes arising out
of, resulting from or in connection with COVID-19.

118

 

--------------------------------------------------------------------------------

 

No Default

.  Neither the Borrower nor any Restricted Subsidiary is in default under or
with respect to any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  No
Default or Event of Default has occurred and is continuing.

Ownership of Property; Liens

.  

(a)As of the Closing Date, Borrower and its Restricted Subsidiaries have good
and valid title to all the Authority Property reflected in the financial
statements described in Section 6.05 other than immaterial items of Property
subsequently sold or disposed of in the ordinary course of business, free and
clear of all Liens and Rights of Others, other than Liens permitted by Section
9.01 and Permitted Rights of Others, provided that title to the real property
comprising a portion of Mohegan Sun is held by the United States in trust on
behalf of the Tribe.  The Authority Property includes all real, mixed and
personal property which is operationally integral to the on-reservation gaming
activities of Borrower.

(b)As of the Closing Date, Schedule 5.06 sets forth a summary description of all
real property leasehold estates held by Borrower from the Tribe (including the
real property underlying Mohegan Sun), which summary is accurate and complete in
all material respects.    Except as set forth in Schedule 5.06, (x) as of the
Closing Date, each of the leases creating such real property leasehold estates
are, and (y) the Lease is, in full force and effect and create a valid leasehold
estate on the terms of such lease, and neither Borrower nor the Tribe is in
default or breach of any material provision thereof.  The copies of such real
property leases heretofore furnished to the Administrative Agent are true copies
and there are no amendments thereto existing as of the Closing Date copies of
which have not been furnished to the Administrative Agent.  As of the Closing
Date, Schedule 6.08A sets forth a summary description of all real property owned
or leased by the Pocono Subsidiaries, and Schedule 6.08B sets forth a summary
description of all real property owned or leased by Mohegan Golf, LLC.

Environmental Compliance

.  The Borrower and its Restricted Subsidiaries are in compliance with all
Environmental Laws and are not subject to any Environmental Liabilities, in each
case except as specifically disclosed in Schedule 6.09 and except as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Insurance

.  The properties of the Borrower and its Restricted Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Restricted
Subsidiary operates.

Taxes

.  The Borrower and each of its Restricted Subsidiaries has filed all Federal,
state and other material tax returns and reports required to be filed, and has
paid, all Federal, state and other material Taxes levied or imposed upon it or
its properties, income or assets otherwise due and payable, except such Taxes
(a) which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP or (b) as could not, individually or in the aggregate
reasonably be expected to have a Material Adverse Effect.  

119

 

--------------------------------------------------------------------------------

 

ERISA Compliance

.  As of the Closing Date neither Borrower nor any ERISA Affiliate maintains,
contributes to or is required to contribute to any “employee pension benefit
plan” that is subject to Title IV of ERISA.  Except as would not reasonably be
expected to result in a Material Adverse Effect, Borrower and each ERISA
Affiliate are in compliance with the applicable provisions of ERISA and the
Code, have not incurred any material liability to the PBGC or any Plan and no
Reportable Event or transaction prohibited by Section 4975 of the Code or
Section 406 of ERISA has occurred.

Subsidiaries

.  As of the Closing Date, Schedule 6.13 correctly sets forth the names, form of
legal entity, U.S. taxpayer identification number, number of shares of Capital
Stock issued and outstanding, and the record owner thereof and jurisdictions of
organization of all Subsidiaries of Borrower and designates which Subsidiaries
are Unrestricted Subsidiaries.  As of the Closing Date, all of the outstanding
shares of Capital Stock of each Restricted Subsidiary are owned directly or
indirectly by Borrower, there are no outstanding options, warrants or other
rights to purchase Capital Stock of any such Restricted Subsidiary, and all such
Capital Stock so owned is duly authorized, validly issued, fully paid and
non-assessable, and was issued in compliance with all applicable state and
federal securities and other Laws, and is free and clear of all Liens, except
for Liens permitted under Section 9.01.

Margin Regulations; Investment Company Act

.

(a)The Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulations U and X issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.

(b)Neither the Tribe, any Loan Party nor any other Restricted Subsidiary is or
is required to be registered as an “investment company” under the Investment
Company Act of 1940, as amended.

Disclosure

.  All written reports, financial statements, certificates and other written
information (other than projections, estimates, budgets, forward looking
statements and information of a general economic or industry nature) furnished
by or on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement and the application of the proceeds of the Term Loans, on or prior to
the Closing Date (as modified or supplemented by other information so furnished
on or prior to the Closing Date), when taken as a whole, were complete and
correct in all material respects and did not omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time (it being recognized that such projected financial
information is not to be viewed as facts and are subject to significant
uncertainties and contingencies, many of which are beyond the Borrower’s
control, that no assurance can be given that any particular financial
projections will be realized, that actual results may differ from projected
results and that such differences may be material).

120

 

--------------------------------------------------------------------------------

 

Intellectual Property; Licenses, Etc

.  The Borrower and its Restricted Subsidiaries own, or possess the right to
use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person, except as would not be reasonably expected to have a Material Adverse
Effect.  To the knowledge of the Borrower, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by the Borrower or any Restricted
Subsidiary infringes upon any rights held by any other Person, except as would
not be reasonably expected to have a Material Adverse Effect.  Except as
specifically disclosed in Schedule 6.16, no claim or litigation regarding any of
the foregoing is pending or, to the knowledge of the Borrower, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.  

Security Documents

.  The Security Agreement creates a valid Lien in favor of the Administrative
Agent for the benefit of the Secured Parties, which Lien is perfected to the
fullest extent that the same may be perfected by the filing of financing
statements under the applicable state versions of the UCC and the UCC
Ordinance.  Upon recordation with the Land Title and Records Office of the
Bureau of Indian Affairs and with the town of Montville, Connecticut, the
Leasehold Mortgage creates a valid and perfected Lien in favor of the
Administrative Agent for the benefit of the Secured Parties in the collateral
described therein securing the Obligations.  The Pocono Mortgages create a valid
and perfected Lien in favor of the Administrative Agent for the benefit of the
Secured Parties in the collateral described therein securing the Obligations of
the applicable Pocono Subsidiaries.  The Mohegan Golf Mortgage creates a valid
and perfected Lien in favor of the Administrative Agent for the benefit of the
Secured Parties in the collateral described therein securing the Obligations of
Mohegan Golf, LLC.  The Pledge Agreement creates a valid Lien in favor of the
Administrative Agent for the benefit of the Secured Parties in the pledged
collateral described therein and all action necessary to perfect the Liens so
created has been taken and completed.  The Account Control Agreements are
effective to perfect the Lien in favor of the Administrative Agent for the
benefit of the Secured Parties in the Operating Accounts securing the
Obligations.  Each of the Liens described in this Section are of first priority,
subject only to Liens permitted under Section 9.01 and matters described in
Schedule 9.01.  Each of the other Security Documents creates a valid Lien in
favor of the Administrative Agent for the benefit of the Secured Parties on the
collateral described therein, securing the Obligations.

OFAC

.  Neither any Loan Party, nor any of their respective Subsidiaries, or, to the
knowledge of the Borrower and its Subsidiaries, any director, officer, employee,
agent or Affiliate thereof is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) currently the subject or
target of any Sanctions, (ii) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List or any similar list enforced by the United Nations Security
Council, the European Union or, to the extent applicable to such Loan Party,
Subsidiary or Affiliate, any member state of the European Union, or (iii)
organized, resident or permanently located in a Designated Jurisdiction.

Anti-Corruption Laws

.  Each Loan Party and each of their respective Subsidiaries have conducted
their businesses in material compliance with, to the extent applicable to such
Loan Party and such Subsidiary, the United States Foreign Corrupt Practices Act
of 1977, the UK Bribery Act 2010, and other similar anti-corruption legislation
in other jurisdictions. and have

121

 

--------------------------------------------------------------------------------

 

instituted and maintained policies and procedures designed to promote and
achieve material compliance with such laws.

EEA Financial Institutions

.  No Loan Party is an EEA Financial Institution.

6.21[Reserved].

Designated Senior Indebtedness

 

.  The Obligations have been duly designated as and constitute “Senior
Indebtedness” (or a similar designation) and, if applicable, “Designated Senior
Indebtedness” (or a similar designation) in respect of all Indebtedness of the
Loan Parties that is expressly subordinated to the Obligations.

Tribal Court Enforcement

.  To the extent that any dispute among the parties to the Loan Documents is
initiated in or referred to the Tribal Court, (i) such court lacks discretion to
refuse to compel arbitration among the parties to the dispute, to the extent
that such dispute has been submitted to arbitration pursuant to Section 12.18,
and (ii) such court is obligated to honor and enforce any award by an arbitrator
or any judgment or order of a state or federal court, without review of any
nature by such court.

Deposit Accounts

.  Borrower and its Restricted Subsidiaries do not maintain any Operating
Account which is not listed on Schedule 6.24 or the existence of which has not
been disclosed to the Administrative Agent and the Lenders in writing (it being
understood that the foregoing shall not be deemed to restrict the ability of the
Borrower to open or close Operating Accounts, subject to compliance with
applicable provisions of the Loan Documents).

No Licensure Required

 

.  No party to this Agreement is required to register with, give notice to any
Person or receive any permit or license from any Gaming Board or other
Governmental Authority by reason of any Laws of the Tribe or Gaming Laws in
connection with its entering into any Loan Document, receipt of any Note,
performance, observance or enforcement (except for authorizations, approvals or
notices to or from Gaming Boards (other than tribal Gaming Boards) in connection
with the enforcement of remedies) of any obligation of such party under any Loan
Document, in each case except as such registration has been obtained, such
notice has been given or such permit or license has been received on or prior to
the Closing Date.

Solvency

.  As of the Closing Date, the Borrower (on a consolidated basis with its
Subsidiaries) is Solvent after giving effect to the transactions contemplated by
this Agreement to occur on the Closing Date.

ARTICLE VII
COVENANTS OF THE TRIBE

From the Closing Date until payment in full of the Obligations:

Ownership and Operation of Mohegan Sun

.  The Tribe shall:

(a)Not develop, own, operate or manage Northeast Gaming Operations other than
through the Borrower, a Subsidiary of the Borrower or a joint venture of the
Borrower (with any one or more entities that are not Affiliates of the Tribe
unless they are Subsidiaries of the

122

 

--------------------------------------------------------------------------------

 

Borrower); provided, the Tribe may continue to own its existing interests in
Mohegan Gaming and its Subsidiaries which may in turn own, operate and manage
casino gaming operations, provided that (A) any future investments in Mohegan
Gaming or its Subsidiaries or joint ventures by the Tribe or any agency,
instrumentality, political subunit or Subsidiary (other than the Borrower and
its Subsidiaries) of the Tribe will be made by or through the Borrower or a
Subsidiary of the Borrower and (B) so long as the Tribe holds any equity
interest in Mohegan Gaming other than through the Borrower, Mohegan Gaming shall
not own, operate or manage Northeast Gaming Operations other than projects
publicly disclosed as of the Closing Date;

(b)Cause the Borrower to have the sole and exclusive right to operate Mohegan
Sun at all times; provided, the Borrower may delegate its right to operate the
Mohegan Sun to one or more employees, agents, independent contractors, managers,
operators or other Persons not prohibited by the terms of this Agreement, and
any such delegation shall not constitute a breach of this clause; and

(c)Not permit any Person other than the Tribe to acquire any Ownership Interest
whatsoever in the Borrower.

Sovereign Immunity; Jurisdiction and Venue

.    The Tribe shall not abrogate or take any action to abrogate the Tribe’s
waiver of sovereign immunity and consent to jurisdiction or any waiver of
sovereign immunity or consents to jurisdiction provided by the Borrower or any
Guarantor pursuant to this Agreement and the other Loan Documents.

The Lease and the Landlord Consent

.    The Tribe shall continuously abide by the terms of the Lease and the
Landlord Consent in all material respects.

Preservation of Existence; Operation

.  The Tribe shall:

(a)Do all things necessary to maintain the existence of the Tribe as a federally
recognized Indian Tribe under 25 C.F.R. Part 83 and as an Indian Tribal
government pursuant to Sections 7701(a)(40)(A) and 7871(a) of the Code; and

(b)Not (i) dissolve, liquidate, reorganize or restructure the Borrower or any
Restricted Subsidiary, other than as permitted under this Agreement, (ii)
terminate gaming operations conducted by the Borrower, or (iii) authorize gaming
operations (other than class I gaming under IGRA) on its reservation other than
through the Borrower.

Prohibited Transactions

.

(a)  The Tribe shall not knowingly accept or retain a Restricted Payment from
the Borrower in violation of this Agreement; and

(b)In the event that the Tribe or any agency, instrumentality, political subunit
or Subsidiary (other than the Borrower and its Subsidiaries) of the Tribe
receives, directly or indirectly, any payment, distribution or transfer from the
Borrower or any Restricted Subsidiary at a time when such payment, distribution
or transfer is prohibited by the terms of this Agreement,  the Tribe shall hold
such payment in trust for the benefit of, and pay forthwith over and deliver
promptly to the Borrower; provided that, if an Event of Default resulting in

123

 

--------------------------------------------------------------------------------

 

acceleration of the Obligations has occurred and is continuing, such payment
shall be paid forthwith over and delivered promptly to the Administrative Agent.

Amendments to Material Laws and Agreements

.  The Tribe shall:

(a)Not rescind the Lease or amend the terms of the Lease in any manner that
would be materially adverse to the economic interests of the Secured Parties or
which could reasonably be expected to impair, delay, hinder or interfere with,
in any material manner, any right or  remedy of the Secured Parties, subject to
the provisions described under Section 12.22.

(b)Not amend or rescind any other Material Agreements or Material Law (in each
case unless any such amendment is a legitimate effort to ensure that the
Borrower and Mohegan Sun conduct gaming operations in a manner that is
consistent with applicable laws, rules and regulations (other than Tribal laws,
rules and regulations) or that protects the environment, the public health and
safety, or the integrity of the Borrower or Mohegan Sun) to restrict or
eliminate the exclusive right of the Borrower to conduct gaming operations on
the existing reservation of the Tribe located adjacent to Uncasville,
Connecticut in a manner that would be materially adverse to the economic
interests of Secured Parties or which could reasonably be expected to impair,
delay, hinder or interfere with, in any material manner, any right or remedy of
the Secured Parties; provided, this provision shall not prohibit any change to
the UCC Ordinance arising automatically from a corresponding change to the
Uniform Commercial Code of the State of Connecticut.

(c)Not take any other regulatory or governmental action (including, without
limitation, amending the Constitution, the Gaming Ordinance (or accompanying
gaming regulations), the UCC Ordinance, the Compact or the Town Agreement, or
applying the Gaming Ordinance or gaming regulations in a discriminatory manner
against the Secured Parties), or enact any ordinance, law, rule or regulation
that would have a material adverse effect on the economic interests of the
Secured Parties, or which could reasonably be expected to impair, delay, hinder
or interfere with, in any material manner, any right or remedy of the Secured
Parties or the Obligations of the Tribe or the other Loan Parties under this
Agreement and the other Loan Documents (in each case, unless any such foregoing
action is a legitimate effort to ensure that the Borrower and Mohegan Sun
conduct gaming operations in a manner that is consistent with applicable laws,
rules and regulations (other than Tribal laws, rules and regulations) or that
protects the environment, the public health and safety, or the integrity of the
Borrower or Mohegan Sun); provided, this provision shall not prohibit any change
to the UCC Ordinance arising automatically from a corresponding change to the
Uniform Commercial Code of the State of Connecticut.

Impairment of Contracts; Imposition of Governmental Charges

.  The Tribe shall not demand, impose or receive any tax, charge, assessment,
fee or other imposition (except as specifically contemplated by Sections 9.06 or
9.08) or impose any regulatory or licensing requirement, against Borrower, its
Restricted Subsidiaries or their customers or guests, their operations or
Authority Property (including, without limitation, Mohegan Sun or Pocono), the
Secured Parties, the Arrangers, the Loan Documents, the employees, officers,
directors, patrons or vendors of Borrower and its Restricted Subsidiaries, other
than (i) as provided in the Gaming Ordinance, (ii) charges upon Borrower and the
Restricted Subsidiaries to pay the actual and

124

 

--------------------------------------------------------------------------------

 

reasonable regulatory expenditures of the Mohegan Tribal Gaming Commission under
the Gaming Ordinance, (iii) fees imposed on Borrower and its Restricted
Subsidiaries by the Commission under IGRA, (iv) the actual costs to the Tribe of
services provided to Borrower under the Town Agreement, and (v) sales, use, room
occupancy and related excise taxes, including admissions and cabaret taxes and
any other taxes imposed by the Tribe at rates which are not more onerous than
corresponding or similar taxes which may be imposed by the State of Connecticut
or local governments in the surrounding area, provided that the Tribe shall not
impose any taxes which are the functional equivalent of property taxes, gross
receipts or gross revenues taxes, business franchise taxes or income taxes upon
Borrower and its Restricted Subsidiaries, and any such taxes shall (x) be of
general application to all similarly situated persons, (y) not be duplicative of
Permitted Tribal Payments, and (z) be rationally related to the overall tax
policy of the Tribe.

Segregation of Property

.  The Tribe shall not fail to segregate Tribal assets from assets of the
Borrower or any Restricted Subsidiary.

Trust Property

.  The Tribe shall not convey into trust with the federal government of the
United States any Authority Property other than real property.

Liens on Authority Property

.  The Tribe shall not permit or incur any consensual liability of the Tribe (or
of any Governmental Component of the Tribe) to be or become a legal obligation
of the Borrower or any of its Restricted Subsidiaries or a liability for which
assets of the Borrower or any of its Restricted Subsidiaries may be bound, other
than a liability that the Borrower or its Restricted Subsidiaries are permitted
or not prohibited from incurring on their own behalf under this Agreement.

Bankruptcy Matters

; etc.  

(a)The Tribe shall not (i) take any action to enact any Debtor Relief Law that
would impair, limit, restrict, delay or otherwise adversely affect any of the
rights and remedies of the Secured Parties provided for in this Agreement, (ii)
exercise any power of eminent domain or condemnation over the assets of the
Borrower or any of its Restricted Subsidiaries (other than any such exercise
that would not materially adversely affect the economic rights and benefits of
the Secured Parties) or (iii) take any action, pursuant to or within the meaning
of Debtor Relief Law, to appoint or consent to the appointment of a custodian,
receiver or trustee (or other similar office) of the Borrower or any Restricted
Subsidiary (other than any Restricted Subsidiary that is not a tribal entity) or
for all or substantially all of the property of the Borrower or any Restricted
Subsidiary (other than any Restricted Subsidiary that is not a tribal entity);
and

(b)the Tribe agrees that upon any payment or distribution of assets upon any
liquidation, dissolution, winding up, reorganization, assignment for the benefit
of creditors, marshaling of assets or any bankruptcy, insolvency or similar
proceedings of the Borrower or Mohegan Sun, the Secured Parties shall be
entitled to receive payment in full in respect of all principal, premium,
interest and other amounts owing in respect of the Obligations before any
payment or any distribution to the Tribe.

Challenges by the Tribe

.  The Tribe shall:

125

 

--------------------------------------------------------------------------------

 

(a)Not directly or indirectly challenge the validity or legality of any
provision of this Agreement or any other Loan Document in any court or other
forum on the basis that this Agreement or any other Loan Document violates or
fails to comply with IGRA or such other statutes, laws, ordinances or government
rules and regulations applicable to federally-recognized Indian tribes; and

(b)Not initiate or participate in any proceeding to have the interests of the
Secured Parties under this Agreement or any other Loan Document declared invalid
or unenforceable on the basis that this Agreement or any other Loan Document (a)
provides any Person with a proprietary interest in any gaming activity in
contravention of the requirements under IGRA, including 25 U.S.C. Section
2710(b)(2)(A), or under the Constitution and any tribal law, ordinance or
resolution including, without limitation, the Gaming Ordinance, or (b)
constitutes, individually or as a whole, a “management contract” or a
“management agreement” under IGRA, including 25 U.S.C. Section 2711, and its
implementing regulations, or as otherwise provided under the Constitution and
any tribal law ordinance or resolution, including, without limitation, the
Gaming Ordinance.

Access to Lands of the Tribe

.  The Tribe shall not take any action that impairs necessary access to the
lands of the Tribe by the Borrower for purposes of operating Mohegan Sun and
conducting the business of Mohegan Sun.

Compliance with Law

.  Any action taken by the Tribe to comply with federal or state law that would
otherwise violate Article VII hereof shall be taken only after prior written
notice to the Administrative Agent, accompanied with an officer’s certificate
and opinion of counsel that such action is required by federal or state law.  To
the extent possible under the federal or state law, the Tribe shall give the
Administrative Agent at least 30 days prior written notice of any such action.

Impairment of Contracts

.  The Tribe agrees that any action taken in violation of Sections 7.02, 7.06,
7.07, 7.11 or 7.12 shall be deemed in contravention of Article XIV
(“Non-Impairment of Contracts”) of the Constitution of the Tribe.

Mohegan Sun Korea Management Agreement

7.17.  The Tribe agrees that (a) if the Tribe or one or more Affiliates or
instrumentalities of the Tribe (other than the Borrower or any Restricted
Subsidiaries and other than Inspire Integrated Resort Co. Ltd., or its
successors or assigns to the ownership or operation of the Mohegan Sun Korea
Project (“Inspire”) and its Subsidiaries), on the one hand, and Inspire, on the
other hand, enter into any management agreement, development agreement,
licensing agreement or other agreement providing for the payment of a fee
relating to the Mohegan Sun Korea Project (a “Mohegan Sun Korea Management
Agreement”), any fees actually paid by Inspire to any such entity pursuant to
such Mohegan Sun Korea Management Agreement shall, to the extent lawfully
permitted, promptly be distributed, contributed or otherwise transferred to the
Borrower or a Restricted Subsidiary, net of any fees, costs or expenses incurred
or reasonably expected to be incurred by such entity in connection with such
Mohegan Sun Korea Management Agreement; and (b) if the Tribe or one or more
Affiliates or instrumentalities of the Tribe (other than the Borrower or any
Restricted Subsidiaries) receives any dividends, distributions or other payments
or amounts from Inspire on account of its ownership of any equity interest
therein, such entity shall, to the extent lawfully permitted, promptly cause

126

 

--------------------------------------------------------------------------------

 

any such amounts to be distributed to the Borrower or a Restricted Subsidiary,
net of any fees, costs or expenses incurred or reasonably expected to be
incurred by such entity in connection with its ownership of such equity
interest.

ARTICLE VIII
AFFIRMATIVE COVENANTS  OF BORROWER

From the Closing Date until payment in full of the Obligations:

Financial Statements

.  The Borrower shall deliver to the Administrative Agent for delivery to each
Lender:

(a)as soon as available, but in any event within 90 days after the end of each
Fiscal Year of the Borrower (commencing with the Fiscal Year ending September
30, 2016), a consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such Fiscal Year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception (other than, solely with respect to any such report and opinion
delivered prior to the fifth anniversary of the Closing Date, a qualification or
exception pertaining to the upcoming maturity of the Term A Facility or the
Revolving Credit Facility occurring within one (1) year from the time such
report and opinion is delivered) or any qualification or exception as to the
scope of such audit; and

(b)as soon as available, but in any event within 45 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year of the Borrower
(commencing with the Fiscal Year ending September 30, 2017), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such Fiscal
Quarter, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Borrower’s Fiscal Year then ended, setting forth in each case in
comparative form the figures for the corresponding Fiscal Quarter of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; and

(c)Within ten (10) Business Days after the delivery of financial statements
pursuant to Section 8.01(a) or 8.01(b) with respect to any Fiscal Year or Fiscal
Quarter, as applicable, (A) a reconciliation substantially in the form attached
hereto as Exhibit K, or such other form as shall be approved by the
Administrative Agent, the Required Lenders and Borrower (such approval not to be
unreasonably withheld or delayed), of consolidated EBITDA for the period covered
thereby derived from such financial statements to Consolidated EBITDA for such
period as determined hereunder, (B) a list identifying each Subsidiary of the
Borrower as a Restricted Subsidiary or an Unrestricted Subsidiary as of the date
of delivery of such financial statements

127

 

--------------------------------------------------------------------------------

 

or confirmation that there is no change in such information since the later of
the Fourth Amendment Effective Date and the most recent prior delivery of such
information and (C) a balance sheet of the Borrower and its Restricted
Subsidiaries as at the end of such Fiscal Quarter or Fiscal Year, as applicable,
and the related income statement for such Fiscal Quarter and for the portion of
Borrower's Fiscal Year then ended, substantially in the form attached hereto as
Exhibit K, or such other form as shall be approved by the Administrative Agent,
the Required Lenders and Borrower (such approval not to be unreasonably withheld
or delayed).

Certificates; Other Information

.  The Borrower shall:

(a)concurrently with the delivery of the financial statements referred to in
Section 8.01(a), deliver to the Administrative Agent for delivery to each
Lender, to the extent reasonably available, consistent with the policies of the
applicable accounting firm, a certificate of its independent certified public
accountants stating that in making the examination necessary for such financial
statements no knowledge was obtained of any Default under Article IX or, if any
such Default shall exist, stating the nature and status of such event;

(b)deliver to the Administrative Agent for delivery to each Lender, within five
(5) Business Days after the delivery of the financial statements referred to in
Sections 8.01(a) and (b) (commencing with the delivery of the financial
statements for the Fiscal Year ended September 30, 2016), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower;

(c)promptly after any request by the Administrative Agent or any request by a
Lender made through the Administrative Agent, deliver to the Administrative
Agent for delivery to each Lender copies of any audit reports, management
letters or recommendations submitted to the Management Board (or the audit
committee of the Management Board) of the Borrower by independent accountants in
connection with the accounts or books of the Borrower or any Restricted
Subsidiary, or any audit of any of them;

(d)promptly after the same are available, deliver to the Administrative Agent
for delivery to each Lender, copies of all annual, regular, periodic and special
reports and registration statements which the Borrower may file or be required
to file with the Securities Exchange Commission under Section 13 or Section
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(e)concurrently with the delivery of the financial statements referred to in
Sections 8.01(a) and (b), deliver to the Administrative Agent for delivery to
each Lender management’s discussion and analysis of the important operational
and financial developments of the Borrower and the Restricted Subsidiaries
during such fiscal year or quarter, as applicable, in form and detail materially
consistent with the Borrower’s past practice;

(f)to the extent requested by the Administrative Agent within five Business Days
after the delivery of the financial statements referred to in Sections 8.01(a)
and (b), the Borrower shall, within ten Business Days after such delivery, host
a conference call or meeting with the Lenders;

128

 

--------------------------------------------------------------------------------

 

(g)as soon as available, and in any event no later than 120 days after the end
of each fiscal year of the Borrower, deliver to the Administrative Agent for
delivery to each Lender (other than Public Lenders) for the then current fiscal
year a projected consolidated balance sheet of the Borrower and its Restricted
Subsidiaries as of the end of such current fiscal year, together with the
related consolidated statements of projected cash flow and projected income; and

(h)promptly, deliver to the Administrative Agent for delivery to each Lender
such additional information regarding the business, financial or corporate
affairs of the Borrower or any Restricted Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender acting
through the Administrative Agent may from time to time reasonably request; and

(i)solely during the Financial Covenant Restricted Period, deliver to the
Administrative Agent for delivery to the “private-side” of the Platform:

(i)within ten (10) Business Days after the end of each calendar month
(commencing with the first calendar month ending after the Fourth Amendment
Effective Date), a certificate of a Responsible Officer of Borrower
substantially in the form attached hereto as Exhibit H, or such other form as
shall be approved by the Administrative Agent, the Required Lenders and Borrower
(such approval not to be unreasonably withheld or delayed), demonstrating
Borrower’s compliance with Section 9.19(a) as of the last day of the most
recently ended calendar month, and

(ii)within fifteen (15) Business Days after the end of each calendar month
(commencing with the first calendar month ending after the Fourth Amendment
Effective Date), a monthly forecast summary substantially in the form attached
hereto as Exhibit I, or such other form as shall be approved by the
Administrative Agent, the Required Lenders and Borrower (such approval not to be
unreasonably withheld or delayed), showing the actual and projected financial
information required thereby for Borrower and its consolidated Subsidiaries for
the most recently ended calendar month (in the case of actual financial
information) and the next seven (7) calendar months (in the case of projected
financial information, inclusive of the month in which such forecast is
delivered).

Documents required to be delivered pursuant to Section 8.01 or Section 8.02 may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which such documents are publicly available through
EDGAR (or any successor system of the Securities and Exchange Commission); (ii)
on which the Borrower posts such documents, or provides a link thereto on the
Borrower’s website on the Internet at the website address listed on Schedule
12.02; or (iii) on which such documents are posted on the Borrower’s behalf on
an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that the Borrower shall
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents and the Administrative Agent shall post
such documents and notify (which may be by facsimile or electronic mail) each
Lender of the posting of any such documents.  Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide a paper copy
or a .pdf or facsimile copy of the Compliance Certificates required by Section
8.02(b) to the Administrative Agent.  Except for such Compliance

129

 

--------------------------------------------------------------------------------

 

Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, ClearPar
or a substantially similar electronic transmission system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Lender”).  The Borrower hereby agrees that
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC”, the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as either publicly available
information or not material non-public information (although it may be sensitive
and proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws; (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion or the Platform not
designated “Public Investor.”

Notices

.  The Borrower shall promptly notify the Administrative Agent for delivery to
each Lender:

(a)of the occurrence of any Default;

(b)of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including as a result of (i) breach or
non-performance of, or any default under, a Contractual Obligation of any Loan
Party or any other Restricted Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any other
Restricted Subsidiary and any Governmental Authority (including under any
Environmental Laws); or (iii) the commencement of, or any material development
in, any litigation or proceeding affecting any Loan Party or any other
Restricted Subsidiary, including pursuant to any applicable Environmental Laws;
provided that for the purposes of this Section 8.03(b), a “Material Adverse
Effect” under clause (a) of the definition thereof shall not include effects,
events, occurrences, facts, conditions or changes arising out of, resulting from
or in connection with COVID-19;

(c)of the occurrence of any ERISA Event;

(d)of any material change in accounting policies or financial reporting
practices by the Borrower or any Restricted Subsidiary;

(e)of any material modification of any insurance policy;

130

 

--------------------------------------------------------------------------------

 

(f)of the (i) incurrence or issuance of any Indebtedness for which the Borrower
is required to make a mandatory prepayment pursuant to Section 2.05(d), and (ii)
occurrence of any Disposition of property or assets or any Extraordinary Loss
for which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(e); and

(g)as soon as practicable, and in any event not less than five Business Days
(or, if acceptable to the Administrative Agent, a shorter period) prior to the
proposed effective date thereof, with written notice of any proposed amendment,
modification or waiver of the terms and provisions of any of the Material Laws
or Material Agreements; and

(h)as soon as practicable, of the occurrence (or any alleged occurrence) of (i)
a default, violation or any other breach in respect of any Indebtedness of
Unrestricted Subsidiaries Guaranteed by Borrower or its Restricted Subsidiaries
in excess of the Threshold Amount, or (ii) any event shall occur giving rise to
a reasonable expectation that any such Guarantee will be validly called upon,
which notice shall be given to the Administrative Agent not later than five
Business Days following a Responsible Officer of the Borrower obtaining actual
knowledge of such actual or alleged default, violation or breach or of such
event (in each case including as a result of receipt of any default notice
related thereto).

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 8.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

Preservation of Existence, Etc

.  The Borrower shall, and shall cause each Restricted Subsidiary to: (a)
preserve, renew and maintain in full force and effect its legal existence under
the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 9.04 or 9.05 or, in the case of the Restricted
Subsidiaries, to the extent failure to do so could not reasonably be expected to
have a Material Adverse Effect; (b) take all reasonable action to maintain all
rights, privileges, permits, licenses (including, without limitation, gaming and
liquor licenses) and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

Maintenance of Properties

.  The Borrower shall, and shall cause its Restricted Subsidiaries to: (a)
maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted except to the extent failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

Maintenance of Insurance

.  The Borrower shall, and shall cause each Restricted Subsidiary, to maintain
liability, casualty and other insurance (subject to customary deductibles and
retentions) with responsible insurance companies in such amounts (after giving
effect to any

131

 

--------------------------------------------------------------------------------

 

self-insurance compatible with the following standards) and against such risks
as is carried by responsible companies engaged in similar businesses and owning
similar assets in the general areas in which the Borrower and its Restricted
Subsidiaries operate.  Each policy evidencing such insurance shall name the
Administrative Agent as loss payee and additional insured, as applicable, and
the Borrower shall use commercially reasonable efforts to ensure that such
policies provide that such insurance companies provide the Administrative Agent
thirty (30) days written notice before the termination thereof.  Without
limiting the obligations of the Borrower under the foregoing provisions of this
Section 8.06, in the event the Borrower shall fail to maintain in full force and
effect insurance as required by the foregoing provisions of this Section 8.06,
then the Administrative Agent may, and shall if instructed so to do by the
Required Lenders, procure insurance covering the interests of the Lenders and
the Administrative Agent in such amounts and against such risks as otherwise
would be required hereunder; provided that no funds shall be advanced to procure
such insurance under any insurance policies with respect to any gaming
operations or facilities regulated by IGRA unless an Event of Default exists and
is continuing (including by reason of a failure to pay any such premium). The
Borrower shall reimburse the Administrative Agent in respect of any insurance
premiums paid by the Administrative Agent pursuant to the foregoing.  Without
limitation of the foregoing, the Borrower shall, and shall cause each Restricted
Subsidiary to, take all actions as needed to insure compliance with all
requirements under the Flood Disaster Protection Act, including the maintenance
of all flood hazard insurance and certifications required thereunder.  In the
event of any change in the insurance carrier of any policy of the Borrower and
its Restricted Subsidiaries required pursuant to this Section 8.06, and in the
event of any other material change relating to any such policy, the Borrower
shall promptly deliver copies of certificates evidencing such policies to the
Administrative Agent.

Compliance with Laws

.  The Borrower shall, and shall cause each other Loan Party and each other
Restricted Subsidiary, to comply in all material respects with the requirements
of all Laws (including Gaming Laws) and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

Books and Records

.  The Borrower shall, and shall cause each Restricted Subsidiary to (a)
maintain proper books of record and account, in which full, true and correct
entries in all material respects in material conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Restricted Subsidiary, as the case
may be; and (b) maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Restricted Subsidiary, as the case may
be.

Inspection Rights

.  The Borrower shall, and shall cause each Restricted Subsidiary to, permit
representatives and independent contractors of the Administrative Agent to visit
and inspect the Collateral, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants (provided that the Borrower has the opportunity to
participate in such discussions), all at such reasonable times during normal
business hours, as often as may be reasonably desired, upon reasonable advance
notice to the Borrower; provided that

132

 

--------------------------------------------------------------------------------

 

excluding any such visits and inspections during the continuation of an Event of
Default (x) the Administrative Agent shall not exercise the rights set forth in
this Section more than one time (in the aggregate) in any calendar year and (y)
only one (in the aggregate) such visit and inspection per calendar year shall be
at the Borrower’s expense. Notwithstanding anything to the contrary in this
Section, the Borrower and its Restricted Subsidiaries will not be required to
disclose or permit the visitation or inspection or discussion of, any document,
information or other matter (1) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law (including any applicable Gaming Laws) or any
binding agreement not entered into in contemplation of avoiding such inspection
and disclosure rights, (2) that is subject to attorney client or similar
privilege or constitutes attorney work product, (3) in respect of which the
Borrower or any of its Restricted Subsidiaries owes confidentiality obligations
to any third party not entered into in contemplation of avoiding such inspection
and disclosure or (4) that constitutes non-financial trade secrets or
non-financial proprietary information of the Borrower or any of its Restricted
Subsidiaries and/or any customers and/or suppliers of the foregoing.

Use of Proceeds

.  The Borrower shall use the proceeds of the Credit Extensions for any one or
more of the following:  (a) to refinance all or a portion of the Existing
Indebtedness, (b) to fund the transaction costs in connection with this
Agreement and the Loan Documents, and (c) for working capital and general
corporate purposes not in contravention of any Law or of any Loan Document
(including permitted refinancing of Indebtedness and Investments).

Environmental Covenant

.  The Borrower shall, and shall cause each Restricted Subsidiary to:

(a)use and operate all of its facilities and properties in compliance with all
applicable Environmental Laws, keep all permits, approvals, certificates,
licenses and other authorizations required pursuant to applicable Environmental
Laws in effect and remain in compliance therewith, and handle all Hazardous
Materials in compliance with all applicable Environmental Laws, in each case
except to the extent failure to do so, whether singly or in aggregate, could not
reasonably be expected to have a Material Adverse Effect;

(b)promptly (i) notify the Administrative Agent and provide copies upon receipt
of all written claims, complaints, notices or inquiries relating to the
condition of its facilities and properties under, or compliance of its
facilities and properties with, applicable Environmental Laws which could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and (ii) commence and diligently proceed to take any action
required pursuant to Environmental Laws to mitigate and eliminate such
condition; and

(c)provide such information and certifications which the Administrative Agent
may reasonably request from time to time to evidence compliance with this
Section 8.11.

8.12[Reserved].

Additional Subsidiaries and Collateral

.  The Borrower shall:

(a)Cause each Person which is at any time a Restricted Subsidiary (other than
the CT Expo Subsidiary and the Excluded Restricted Subsidiaries with respect to
any of the

133

 

--------------------------------------------------------------------------------

 

following and the WNBA Subsidiary with respect to any Security Document) to
promptly execute and deliver to the Administrative Agent joinder agreements with
respect to, or otherwise become a party to, the Guaranty, the Security Agreement
and the other applicable Security Documents and any and all other documents
reasonably required by the Administrative Agent in connection with the Loan
Documents (including any mortgages and any other documentation and deliverables
with respect to real property);

(b)Execute, and cause each of its Restricted Subsidiaries (other than the
Special Purpose Restricted Subsidiaries and the Excluded Restricted
Subsidiaries) to execute, and to deliver to the Administrative Agent, promptly
upon request of the Administrative Agent, such Security Documents (including any
mortgages and any other documentation and deliverables with respect to real
property) as are reasonably required by the Administrative Agent (including,
without limitation, in the case of any property that is to be subject to a
mortgage, a Flood Determination with respect to such property (which Flood
Determination together with evidence of all flood insurance required to comply
with applicable law shall be delivered at least ten Business Days prior to the
time that any such mortgage becomes effective)) to create a valid and perfected
Lien upon any material property which they hereafter acquire (excluding property
not required to be encumbered by the existing Security Documents (it being
understood that the Borrower and its Restricted Subsidiaries shall not be
required to (i) deliver a mortgage with respect to (w) any leasehold interest in
real property (other than the real property subject to the Lease) if the
applicable landlord’s consent to the mortgage of such leasehold interest is
required and the Borrower and the applicable Restricted Subsidiary have used
commercially reasonable efforts to obtain the consent of such landlord to the
delivery of a mortgage hereunder, and have not been able to obtain such consent,
(x) the leasehold interest in the Earth Hotel, (y) the real property commonly
known as the Downs at Carbondale and (z) the undeveloped real property owned by
Mill Creek Land, L.P. as of the Closing Date and (ii) shall not be required to
grant the Administrative Agent a security interest in the Capital Stock of the
CT Expo Subsidiary)), provided, that Borrower and its Restricted Subsidiaries
will not be required to pledge their respective interests under third-party
management, development or other related agreements entered into by Borrower or
its Restricted Subsidiaries with respect to third-party gaming facilities; and

(c)Cause the Borrower and its Restricted Subsidiaries (other than the Special
Purpose Restricted Subsidiaries and the Excluded Restricted Subsidiaries) to
pledge all of the Capital Stock held by Borrower and its Restricted Subsidiaries
(other than the Special Purpose Restricted Subsidiaries and the Excluded
Restricted Subsidiaries) in any Person which is or hereafter becomes a
Restricted Subsidiary, and shall deliver to the Administrative Agent in pledge
all certificates evidencing such Capital Stock accompanied by undated stock
powers executed in blank, in each case except for Capital Stock in (A) any
Person which is not wholly-owned, directly or indirectly, by Borrower or its
Restricted Subsidiaries to the extent such pledge is restricted by the
organizational documents of such Person or by contract with other holders of
Securities of such Person, (B) the Special Purpose Restricted Subsidiaries or
(C) any Tribal Entity;

(d)Within 20 Business Days following the Fourth Amendment Effective Date (or
such longer period as may be agreed by the Required Lenders in writing in their
sole discretion), cause Mohegan Global Holding Corporation to (a) pledge all of
the Capital Stock held by it in

134

 

--------------------------------------------------------------------------------

 

MGE Global Holding Limited pursuant to a customary “naked” pledge agreement
governed by the laws of England and Wales and otherwise in form and substance
reasonably satisfactory to Borrower and the Administrative Agent and at the sole
expense of the Borrower, including any Attorney Costs related thereto and (b)
deliver to the Administrative Agent in pledge all certificates evidencing such
Capital Stock accompanied by undated stock powers executed in blank, solely to
the extent such Capital Stock is certificated (it being understood and agreed
that in no event will Mohegan Global Holding Corporation or MGE Global Holding
Limited be required to become a Restricted Subsidiary in connection therewith);
and

(e)Within 20 Business Days following the Fourth Amendment Effective Date,
deliver to the Administrative Agent for delivery to each Lender, a completed
Perfection Certificate, dated as of the date of delivery and signed by a
Responsible Officer of the Borrower on behalf of all the Loan Parties, together
with all attachments contemplated thereby.

Maintenance of Ratings

.  The Borrower shall use commercially reasonable efforts to maintain (a) a
public corporate credit rating from S&P, (b) a public corporate family rating
from Moody’s and (c) a public rating of the Facilities under this Agreement from
Moody’s and S&P so long as there is any Outstanding Amount under the Term B
Facility; provided that in no event shall the Borrower be required to maintain
any specific rating.

Anti-Corruption Laws

.  The Borrower shall, and shall cause each Restricted Subsidiary to, conduct
its businesses in material compliance with, as applicable, the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, other similar
anti-corruption legislation in other jurisdictions, and all applicable
Sanctions, and shall maintain policies and procedures designed to promote and
achieve compliance with such Laws, if applicable.

Payment of Taxes and Obligations

.  The Borrower shall, and shall cause each Restricted Subsidiary to, pay and
discharge as the same shall become due and payable, all its obligations and
liabilities, including all Tax liabilities, assessments and governmental charges
or levies upon it or its Properties or assets, unless (a) the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Restricted Subsidiary or (b) the failure to so pay and discharge such
amounts could not reasonably be expected to have a Material Adverse Effect.

Operating Accounts

.  Within forty-five days following the opening of each Operating Account (or
such later date as agreed by the Administrative Agent), the Borrower shall enter
into or cause its relevant Restricted Subsidiaries, other than the Special
Purpose Restricted Subsidiaries, to enter into an Account Control Agreement with
respect to each Operating Account hereafter established; provided, that with
respect to Operating Accounts that are both (i) held with foreign banks or
overseas branches of domestic banks and containing up to $50 million (dollar
equivalent) of funds in the aggregate for all such Operating Accounts and (ii)
established for a bona fide business purpose requiring the maintenance of funds
in the applicable jurisdiction, such covenant shall be deemed satisfied if the
Borrower and the applicable Restricted Subsidiary shall have used commercially
reasonable efforts to enter into an Account Control Agreement or other
arrangement required under applicable law to perfect the lien of the
Administrative Agent in such Operating Account.

135

 

--------------------------------------------------------------------------------

 

Continual Operation of Mohegan Sun

.  The Borrower shall continuously operate Mohegan Sun substantially in the
manner operated as of the Closing Date (or as contemplated on the Closing Date
to be operated) and in any event in material compliance with the Gaming
Ordinance, the Gaming Authority Ordinance, all applicable Laws and the Compact,
and refrain from conducting any gaming activities (including without limitation
all class II and class III gaming activities (as defined in IGRA)) at any
location on the Tribe’s current reservation near Uncasville, Connecticut, other
than Mohegan Sun; provided that, if and solely for so long as any Governmental
Authority (including the Tribe) prohibits the operation of Mohegan Sun, any
failure to continuously operate Mohegan Sun arising out of, resulting from or in
connection with COVID-19 shall not be a breach of this Section 8.18.

Defense of Loan Documents

.  If any Person commences any action or proceeding seeking to characterize any
Loan Document or any interest thereunder, for any reason (a) as constituting,
creating or providing a “proprietary interest” in gaming activities or gaming
operations or (b) as constituting a “management contract” or a “management
agreement”, in either case, in violation of IGRA or any other Law, the Borrower
shall, at its own cost, object to any such characterization and support and
defend the Loan Documents, as not creating, providing or constituting a
“proprietary interest” in gaming activities and not constituting a “management
contract” or a “management agreement”, in either case in violation of IGRA or
any other Law.

Post-Closing Covenants

.  No later than the date that is ninety (90) days after the Closing Date (as
such date may be extended by the Administrative Agent in its sole discretion),
the Borrower shall cause each Excluded Restricted Subsidiary to either be
dissolved or merged into a Loan Party (other than the WNBA Subsidiary) or to
become a Guarantor.  No later than the dates set forth on Schedule 8.20 (as such
date may be extended by the Administrative Agent in its sole discretion) the
Borrower will cause the actions set forth on such schedule to be taken (it being
understood and agreed that all conditions, representations, warranties and
covenants of the Loan Documents with respect to the taking of such actions are
qualified by the noncompletion of such actions until such time as they are
completed or required to be completed in accordance with this Section 8.20).

ARTICLE IX
NEGATIVE COVENANTS

From the Closing Date until payment in full of the Obligations:

Liens

.  The Borrower shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly create, incur, assume or suffer to exist any Lien upon
any of the Authority Property, whether now owned or hereafter acquired, other
than the following:

(a)Liens pursuant to any Loan Document;

(b)Liens existing on the date hereof and listed on Schedule 9.01 and any
renewals or extensions thereof, provided that the property covered thereby is
not increased and any renewal or extension of the Indebtedness, if any, secured
or benefited thereby is permitted by Section 9.03(c);

136

 

--------------------------------------------------------------------------------

 

(c)Liens for taxes, assessments or other governmental charges or levies not yet
delinquent or thereafter payable without penalty or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

(d)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, Liens for
labor done and materials and services supplied and furnished or other like Liens
and statutory Liens (i) which are for amounts not yet overdue for a period of
more than 60 days, (ii) which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person, or (iii) which
have been bonded in a manner reasonably satisfactory to the Administrative
Agent;

(e)pledges or deposits made or Liens incurred in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other
social security or employment or insurance legislation and deposits and other
Liens to secure premiums or reimbursement or indemnification obligations to
insurance companies in the ordinary course of business;

(f)deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business, including during the
course of any development;

(g)Liens on Capital Stock in Unrestricted Subsidiaries securing Indebtedness of
such Unrestricted Subsidiary or its Subsidiaries;

(h)easements, rights-of-way, reservations, covenants, conditions, restrictions,
defects and irregularities in title to any real property and other similar
encumbrances affecting real property which, in the aggregate, do not materially
detract from the value of the property subject thereto or materially interfere
with the ordinary conduct of the business of the applicable Person;

(i)rights reserved to or vested in any Governmental Agency to control or
regulate, or obligations or duties to any Governmental Agency with respect to
(i)  the use of any real property, or (ii) any right, power, franchise, grant,
license, or permit, including present or future zoning laws, building codes and
ordinances, zoning restrictions, or other laws and ordinances restricting the
occupancy, use, or enjoyment of real property;

(j)rights of tenants under leases and rental agreements covering real property
entered into in the ordinary course of business of the Person owning such real
property;

(k)Liens consisting of any right of offset, or statutory bankers’ lien, on bank
deposit accounts maintained in the ordinary course of business so long as such
bank deposit accounts are not established or maintained for the purpose of
providing such right of offset or bankers’ lien;

137

 

--------------------------------------------------------------------------------

 

(l)Liens securing writs of attachment or similar instruments or judgments for
the payment of money not constituting an Event of Default under Section 10.01(h)
or 10.01(i) or securing appeal or other surety bonds related to such judgments;

(m)Liens on cash securing only Defeased Indebtedness;

(n)precautionary UCC financing statement filings made in connection with
operating leases;

(o)Liens securing Indebtedness permitted under Section 9.03(e); provided that
(i) such Liens do not at any time encumber any property other than the property
(and proceeds of the sale or other Disposition thereof and the proceeds
(including insurance proceeds), products, rents, profits, accession and
replacements thereof or thereto) financed by such Indebtedness (or, in the case
of Liens incurred in connection with the Indebtedness permitted by Section
9.03(e)(ii), Liens on the Capital Stock in the CT Expo Subsidiary), (ii) such
Liens either exist on the date hereof or are created in connection with (within
180 days of) the acquisition, design, installation, development, construction,
repair or improvement of such Property (or such Liens secure Permitted
Refinancings of Indebtedness secured by Liens of the type described in this
clause (ii)) and (iii) the Indebtedness secured thereby does not exceed the cost
of acquiring, designing, installing, developing, constructing, repairing or
improving the property which is the subject of such financing (or constitutes
Permitted Refinancing of such Indebtedness);

(p)Liens securing Indebtedness permitted under Sections 9.03(f), 9.03(j) or,
9.03(k) or 9.03(q);

(q)Permitted Rights of Others;

(r)(i) Liens in respect of assets of the WNBA Subsidiary in favor of WNBA, LLC
or its designees to secure obligations of the WNBA Subsidiary under the WNBA
Agreements and (ii) Liens granted pursuant to the WNBA Agreements consisting of
the right to use the Mohegan Sun Arena for scheduled home games of the
Connecticut Sun and related basketball activities;

(s)any Lien existing on property, assets or revenue prior to the acquisition
thereof by the Borrower or any of its Restricted Subsidiaries or existing on
property, assets or revenue of any Person that becomes a Restricted Subsidiary
after the date hereof prior to the time such Person becomes a Restricted
Subsidiary; provided that (i) such Lien is not created in contemplation of, or
in connection with, such acquisition or such Person becoming a Restricted
Subsidiary, as the case may be and (ii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be, and any Permitted
Refinancing thereof;

(t)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

(u)licenses of intellectual property granted by the Borrower or any Restricted
Subsidiary in the ordinary course of business and not interfering in any
material respect with the

138

 

--------------------------------------------------------------------------------

 

ordinary conduct of the business of the Borrower and its Restricted
Subsidiaries, taken as a whole; and

(v)other Liens on property securing obligations in an aggregate amount not to
exceed $10,000,000.

Investments

.  The Borrower shall not, and shall cause each Restricted Subsidiary not to,
directly or indirectly, make any Investments, except:

(a)Investments held by the Borrower or such Restricted Subsidiary in the form of
cash, cash equivalents or short-term marketable securities;

(b)Investments consisting of payroll advances to employees of Borrower and its
Subsidiaries for travel, entertainment and relocation expenses in the ordinary
course of business in an aggregate amount not to exceed $2,000,000 at any one
time outstanding;

(c)Investments consisting of Guarantees by Loan Parties of the obligations of
any Person that is not a Loan Party in an aggregate amount not to exceed
$150,000,000 at any time outstanding, provided that both before and after giving
effect to the incurrence of any such Investment (i) no Default or Event of
Default shall then exist and (ii) the Borrower is in compliance with Section
9.10 on a Pro Forma Basis (regardless of whether any Covenant Facility is then
outstanding); provided, further, during the Financial Covenant Restricted
Period, Borrower and its Restricted Subsidiaries shall not be permitted to make
any Investment pursuant to this Section 9.02(c) other than Guarantees of Mohegan
Sun Korea Debt in an aggregate principal amount not to exceed $100,000,000 at
any time outstanding (subject to satisfaction of the conditions in the preceding
proviso);

(d)Investments of the Borrower in any Guarantor and Investments of any
Restricted Subsidiary in the Borrower or in a Guarantor;

(e)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(f)Capital Expenditures, to the extent constituting an Investment, provided that
during the Financial Covenant Restricted Period, the aggregate amount of such
Capital Expenditures shall not exceed the amount permitted by Section 9.19(c);

(g)Investments representing all or a portion of the sales price for property
sold to another Person;

(h)Investments identified on Schedule 9.02;

(i)the Unwind Investments made on or about the Closing Date;

(j)additional Investments (i) in an amount up to the Available Amount determined
at the time such Investment is made and (ii) in an unlimited amount; provided,
(A) in each case,

139

 

--------------------------------------------------------------------------------

 

immediately before and after giving effect thereto, no Default or Event of
Default has occurred and is continuing, (B) in each case immediately after
giving effect thereto on a Pro Forma Basis as of the last day of the most
recently-ended Test Period the Borrower shall be in compliance with Section 9.10
(regardless of whether any Covenant Facility is then outstanding) and (C) solely
in the case of investments pursuant to the foregoing clause (ii), the Total
Leverage Ratio would not exceed 3.00 to 1.00 on a Pro Forma Basis (as of the
last day of the most recently ended Test Period) after giving effect to such
Investment; provided, further, during the Financial Covenant Restricted Period,
Borrower and its Restricted Subsidiaries shall not be permitted to make any
Investment pursuant to this Section 9.02(j).

(k)additional Investments (which may include Guarantees of Indebtedness at the
Mohegan Sun Korea Project), provided (i) the aggregate amount of such
Investments outstanding at any time pursuant to this Section 9.02(k) does not
exceed the greater of (x) $300,000,000 and (y) 25% of Consolidated EBITDA for
the mostly recently-ended Test Period and determined at the time such Investment
is made, (ii) immediately before and after giving effect thereto, no Default or
Event of Default has occurred and is continuing and (iii) immediately after
giving effect thereto on a Pro Forma Basis as of the last day of the most
recently-ended Test Period the Borrower shall be in compliance with Section 9.10
(regardless of whether any Covenant Facility is then outstanding); provided,
further, that during the Financial Covenant Restricted Period, Borrower and its
Restricted Subsidiaries shall not be permitted to make any Investment pursuant
to this Section 9.02(k) other than (a) $20,000,000 to one or more Unrestricted
Subsidiaries to fund the Las Vegas Project, (b) $5,000,000 in respect of
additional Investments, and (c) $10,000,000 in respect of Investments the
proceeds of which are paid or transferred (or deemed paid or transferred)
substantially concurrently to Borrower or its Restricted Subsidiaries to satisfy
intercompany obligations owed thereto in respect of corporate allocations made
in the ordinary course of business consistent with past practice (in each case
subject to satisfaction of the conditions in the preceding proviso);

(l)to the extent constituting Investments, transactions permitted under Section
9.04(a), (b) and (c) and Specified Employee Compensation Payments;

(m)Investments in the CT Expo Subsidiary in an aggregate amount not to exceed
$50,000,000 at any one time outstanding;

(n)Investments in Swap Contracts with Hedge Banks entered into to hedge against
fluctuations in interest rates and exchange rates and not for speculative
purposes; and

(o)Permitted Acquisitions; provided, during the Financial Covenant Restricted
Period, Borrower and its Restricted Subsidiaries shall not be permitted to make
any Investment pursuant to this Section 9.02(o).

Notwithstanding the foregoing, the aggregate amount of Investments in the form
of (i) capital contributions, (ii) purchases or other acquisitions of Capital
Stock and (iii) purchases, acquisitions or funding of loans or other debt
instruments (but, for the avoidance of doubt, excluding Investments consisting
of Guarantees otherwise permitted under this Section 9.02), in each case, made
by the Borrower and the Restricted Subsidiaries, directly or indirectly
(including through Mohegan Gaming Advisors, LLC) in Inspire shall not exceed
$300,000,000 at any time.

140

 

--------------------------------------------------------------------------------

 

For purposes of determining compliance with this Section 9.02, in the event that
an Investment meets the criteria of more than one of the categories of
Investment described in subsections (a) through (o) above, the Borrower may from
time to time, in its sole discretion, classify or reclassify such Investment (or
any portion thereof) and will only be required to include the amount and type of
such Investment in one or more of the above subsections.

Indebtedness

.  The Borrower shall not, and shall cause each Restricted Subsidiary not to,
directly or indirectly, create, incur, assume or suffer to exist any
Indebtedness, in each case, other than:

(a)Indebtedness under the Loan Documents;

(b)unsecured intercompany Indebtedness between or among the Loan Parties;

(c)(A) the Senior Unsecured Notes and any Permitted Refinancing in respect
thereof and (B) all other Indebtedness outstanding on the date hereof and listed
on Schedule 9.03 and any Permitted Refinancings thereof;

(d)Indebtedness (contingent or otherwise) under Swap Contracts entered into by
the Borrower or any Restricted Subsidiary to hedge against fluctuations in
interest rates or exchange rates, and not for speculative purposes;

(e)Indebtedness (i) in respect of capital leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets or (ii) in the event
that the CT Expo Subsidiary is a Restricted Subsidiary, incurred by the CT Expo
Subsidiary for the purpose of financing all or any part of the acquisition,
design, installation, development, construction, repair or improvement cost of
the CT Expo; provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed (x) $150,000,000, if
the CT Expo Subsidiary is a Restricted Subsidiary or (y) $100,000,000, if the CT
Expo Subsidiary is not a Restricted Subsidiary; and, without duplication,
Permitted Refinancings in respect of the foregoing;

(f)(A) Indebtedness of the Borrower in respect of one or more series of (i)
senior or subordinated unsecured notes or loans or (ii) junior lien notes or
loans that may be secured by the Collateral on a junior basis with the
Obligations, in each case that are issued or made in lieu of Increased Revolving
Commitments, Increased Term Loan Commitments and/or Incremental Term Facilities
pursuant to an indenture, a loan agreement or a note purchase agreement or
otherwise (any such Indebtedness, “Incremental Equivalent Debt”); provided that
(i) the principal amount of Incremental Equivalent Debt issued or incurred
pursuant to this Section 9.03(f) shall not exceed the Incremental Loan Amount as
of the date of issuance or incurrence thereof; (ii) no Event of Default shall
have occurred and be continuing or would exist immediately after giving effect
to such incurrence or issuance; (iii) such Incremental Equivalent Debt shall
satisfy the definition of Permitted Junior Debt Conditions; (iv) if such
Incremental Equivalent Debt is secured, the holders of such Indebtedness (or
their representatives) shall be party to a Customary Intercreditor Agreement
with the Administrative Agent and such Incremental Equivalent Debt shall not be
secured by any assets other than the Collateral; and (v) after giving effect to
such Incremental Equivalent Debt, the Borrower would be in compliance

141

 

--------------------------------------------------------------------------------

 

with Section 9.10 on a Pro Forma Basis (regardless of whether any Covenant
Facility is then outstanding and calculated as though any such Incremental
Equivalent Debt were fully drawn); and (B) any Permitted Refinancing in respect
thereof that satisfies the requirements of clause (v) of the definition of
Permitted Junior Debt Conditions; provided, during the Financial Covenant
Restricted Period, Borrower shall not be permitted to incur any Indebtedness
pursuant to this Section 9.03(f);

(g)Guarantees by Loan Parties of the obligations of any Person that is not a
Loan Party in an aggregate amount not to exceed $150,000,000 at any time
outstanding, so long as both before and after giving effect to the incurrence of
any such Indebtedness (i) no Default or Event of Default shall then exist and
(ii) the Borrower is in compliance with Section 9.10 on a Pro Forma Basis
(regardless of whether any Covenant Facility is then outstanding); provided,
during the Financial Covenant Restricted Period, Loan Parties shall not be
permitted to incur any Guarantees pursuant to this Section 9.03(g) other than
unsecured Guarantees of Mohegan Sun Korea Debt (subject to satisfaction of the
conditions in this clause (g)) in an aggregate principal amount not to exceed
$100,000,000 at any time outstanding;

(h)Guarantees on Indebtedness at the Mohegan Sun Korea Project that the Borrower
has elected to incur pursuant to Section 9.02(k); provided, during the Financial
Covenant Restricted Period, Borrower and its Restricted Subsidiaries shall not
be permitted to incur any Guarantees pursuant to this Section 9.03(h);

(i)(i) Unsecured Indebtedness satisfying the Permitted Junior Debt Conditions,
provided that the proceeds thereof are applied to prepay the Loans in accordance
with Section 2.05(d) and (ii) any Permitted Refinancing in respect thereof;

(j)(i) Permitted Junior Lien Indebtedness, provided that the proceeds thereof
are applied to prepay the Loans in accordance with Section 2.05(d) and (ii) any
Permitted Refinancing in respect thereof;

(k)Permitted Junior Lien Indebtedness in an aggregate amount not to exceed
$250,000,000 at any time outstanding, provided that the proceeds thereof are
promptly applied to refinance any unsecured Indebtedness outstanding under
Sections 9.03(c)(A), (f), (i) or (n), and any Permitted Refinancing in respect
thereof; provided, during the Financial Covenant Restricted Period, Borrower and
its Restricted Subsidiaries shall not be permitted to incur any Indebtedness
pursuant to this Section 9.03(k);

(l)Indebtedness of a Person that becomes a Subsidiary of a Loan Party (other
than the WNBA Subsidiary) after the date hereof in connection with a Permitted
Acquisition; provided, however, that such Indebtedness existed at the time such
Person became a Subsidiary and was not created in anticipation or contemplation
thereof, and Permitted Refinancings thereof;

(m)[Reserved]Indebtedness of the Borrower or its Restricted Subsidiaries to the
Tribe incurred pursuant to any Specified Tribal Contribution;

(n)(i) Subordinated Indebtedness or unsecured senior Indebtedness of the
Borrower or any Guarantor, in each case, satisfying the Permitted Junior Debt
Conditions, so long as both

142

 

--------------------------------------------------------------------------------

 

before and after giving effect to the incurrence of any such Indebtedness (A) no
Default or Event of Default shall then exist, (B) the Borrower is in compliance
with Section 9.10 on a Pro Forma Basis (regardless of whether any Covenant
Facility is then outstanding) and (C) the Total Leverage Ratio (calculated on a
Pro Forma Basis) as of the end of the most recently-ended Test Period is not
greater than the Ratio Debt Threshold, provided that the proceeds thereof are
applied to prepay the Loans in accordance with Section 2.05(d), and (ii) any
Permitted Refinancing in respect thereof;

(o)(i) Subordinated Indebtedness or unsecured senior Indebtedness of the
Borrower or any Guarantor, in an aggregate amount not to exceed $25,000,000 at
any time outstanding, so long as both before and after giving effect to the
incurrence of any such Indebtedness (A) no Default or Event of Default shall
then exist, (B) the Borrower is in compliance with Section 9.10 on a Pro Forma
Basis (regardless of whether any Covenant Facility is then outstanding) and (C)
the Total Leverage Ratio (calculated on a Pro Forma Basis) as of the end of the
most recently-ended Test Period is not greater than the Ratio Debt Threshold,
and (ii) any Permitted Refinancing thereof, provided that the proceeds thereof
are applied to prepay the Loans in accordance with Section 2.05(d); and

(p)with respect to any of the foregoing Indebtedness (other than any
Indebtedness incurred by a Person that is not a Loan Party), any Guarantee of
such Indebtedness given by a Loan Party; and

(q)(i) Indebtedness of the Borrower or any Restricted Subsidiary incurred
pursuant to any bail-out, support or relief plan offered by any Governmental
Authority (other than the Tribe or any Affiliate thereof) in connection with
COVID-19, including any such Indebtedness provided through a designee thereof or
an intermediary financial institution, so long as both before and after giving
effect to the incurrence of any such Indebtedness (A) no Default or Event of
Default shall then exist and (B) the Borrower is in compliance with Section 9.10
on a Pro Forma Basis (regardless of whether any Covenant Facility is then
outstanding) and (ii) any Permitted Refinancing thereof.

For purposes of determining compliance with this Section 9.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in subsections (a) through (pq) above, the Borrower may
from time to time, in its sole discretion, classify or reclassify such item of
Indebtedness (or any portion thereof) and will only be required to include the
amount and type of such Indebtedness in one or more of the above subsections;
provided that all Indebtedness outstanding under the Loan Documents will be
deemed to have been incurred in reliance only on the exception in subsection (a)
of this Section 9.03 and the Senior Unsecured Notes will be deemed to have been
incurred in reliance only on the exception set forth in subsection (c)(A) of
this Section 9.03.

Fundamental Changes

.  The Borrower shall not, and shall cause each Restricted Subsidiary not to,
directly or indirectly, merge, dissolve, liquidate, consolidate with or into
another Person, or purchase or otherwise acquire all or substantially all of the
stock or assets of any Person (or of any division thereof), or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except that:

143

 

--------------------------------------------------------------------------------

 

(a)any Restricted Subsidiary may merge or consolidate with (i) the Borrower,
provided that the Borrower shall be the continuing or surviving Person, or (ii)
any one or more other Restricted Subsidiaries, provided that when any Guarantor
is merging with another Restricted Subsidiary that is not a Guarantor, the
Guarantor shall be the continuing or surviving Person or such surviving Person
shall execute and deliver a Guaranty, provided further, that the WNBA Subsidiary
may not merge with any other Guarantor unless (x) such other Guarantor shall be
the continuing or surviving Person and (y) such other Guarantor is not prevented
or restricted from granting Liens in favor of the Administrative Agent under the
Security Documents as a result of such merger;

(b)any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then the transferee must either be the Borrower or a Guarantor
(other than the WNBA Subsidiary);

(c)the Borrower or any Restricted Subsidiary may make a Disposition to the
extent permitted by Section 9.05, including, in the case of a Restricted
Subsidiary, by way of merger;

(d)the merger or liquidation of an Unrestricted Subsidiary into a Restricted
Subsidiary (other than the Special Purpose Restricted Subsidiaries), provided
that the applicable Unrestricted Subsidiary would have been permitted to be
designated a Restricted Subsidiary hereunder at the time of such transaction;
and

(e)the Borrower or any Restricted Subsidiary may implement a Permitted
Acquisition or other Investment permitted hereunder of all or substantially all
of the stock or assets of any Person (or of any division thereof) (including
through a merger (provided that the Borrower must be the surviving entity of any
merger involving the Borrower)) so long (i) both before and after giving pro
forma effect to any such purchase or acquisition, no Event of Default shall then
exist and (ii) after giving effect to such purchase or acquisition, the Borrower
would have been in compliance with Section 9.10 on a Pro Forma Basis on the last
day of the most recently ended Test Period (regardless of whether any Covenant
Facility is then outstanding).

Dispositions

.  The Borrower will not, and shall cause each Restricted Subsidiary not to,
directly or indirectly, make any Disposition except:

(a)Dispositions of obsolete or worn out property, whether now owned or hereafter
acquired, in the ordinary course of business;

(b)Dispositions of inventory in the ordinary course of business;

(c)Dispositions of machinery and equipment no longer used or useful in the
business;

(d)Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

144

 

--------------------------------------------------------------------------------

 

(e)Dispositions of property by (i) the Borrower or any Restricted Subsidiary to
the Borrower or any Guarantor (other than the WNBA Subsidiary) or (ii) any
Restricted Subsidiary that is not a Guarantor to any other Restricted Subsidiary
that is not a Guarantor;

(f)the sale, sub-lease or other disposition of a portion of the Lease and
related interests and rights, to the extent the related real property is not
then otherwise developed for use in Gaming, to the Tribe or any other Person for
the purpose of permitting the Tribe or such Person to construct the CT Expo or a
hotel, retail, entertainment or other related asset on such real property;
provided that the Tribe or such other Person (other than the Borrower or any
Restricted Subsidiary) shall not conduct any class II or class III gaming
activities within the meaning of IGRA on such real property;

(g)Dispositions permitted by Sections 9.02, 9.04 and 9.06, Priority
Distributions (subject to the limitations in the definition thereof) and
Permitted Tribal Payments (subject to the limitations in the definition
thereof);

(h)the Disposition, abandonment, cancellation or lapse of intellectual property
which, in the reasonable determination of the Borrower, are not material to the
conduct of the business of the Borrower and its Subsidiaries, or are no longer
economical to maintain in light of their respective use, in the ordinary course
of business;

(i)Dispositions of cash, cash equivalents and short-term marketable securities;

(j)(i) licenses and sublicenses by the Borrower or any Restricted Subsidiary of
software and intellectual property, and (ii) retail, restaurant, cell tower and
other leases of real property owned or leased by the Borrower or a Restricted
Subsidiary, in each case in the ordinary course of business;

(k)Dispositions of property subject to an Extraordinary Loss;

(l)Dispositions of property having an aggregate fair market value of not to
exceed $15,000,000 per Fiscal Year; and

(m)Dispositions by the Borrower and the Restricted Subsidiaries not otherwise
permitted under this Section 9.05; provided that (i) such Disposition (together
with any related Dispositions) is not of assets comprising all or a material
portion of Mohegan Sun and does not materially impair the operation of Mohegan
Sun as a gaming facility, (ii) at the time of such Disposition, no Default or
Event of Default shall exist or would result from such Disposition, (iii) such
Disposition is made at the fair market value, as determined in good faith by the
Management Board, (iv) the Borrower or the applicable Restricted Subsidiary
shall receive not less than 75% of the consideration for such Disposition in the
form of cash or Cash Equivalents and (v) the Net Cash Proceeds of such
Disposition are applied to the extent required by Section 2.05(e).

For purposes of determining compliance with this Section 9.05, in the event that
a Disposition meets the criteria of more than one of the categories of
Disposition described in subsections (a) through (m) above, the Borrower may
from time to time, in its sole discretion,

145

 

--------------------------------------------------------------------------------

 

classify or reclassify such Disposition (or any portion thereof) and will only
be required to include the amount and type of such Disposition in one or more of
the above subsections.

Restricted Payments

.  The Borrower shall not, and shall cause each Restricted Subsidiary not to,
directly or indirectly, declare or make, directly or indirectly, any Restricted
Payment, except that:

(a)each Restricted Subsidiary may make Restricted Payments to the Borrower and
to wholly-owned Restricted Subsidiaries (and, in the case of a Restricted
Payment by a non-wholly-owned Restricted Subsidiary, to the Borrower and any
Restricted Subsidiary and to each other owner of Capital Stock or other equity
interests in such Restricted Subsidiary on a pro-rata basis based on their
relative ownership interests);

(b)the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common equity interests of such Person;

(c)the Borrower and each Restricted Subsidiary may purchase, redeem or otherwise
acquire shares of its common stock or other common equity interests or warrants
or options to acquire any such shares with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
equity interests;

(d)the Borrower and its Restricted Subsidiaries may make Restricted Payments to
allow the payment of cash in lieu of the issuance of fractional shares upon the
exercise of options, warrants or rights or upon the conversion or exchange of or
into capital stock, or payments or distributions to dissenting stockholders
pursuant to applicable law;

(e)the Borrower may make the Closing Date Payment on the Closing Date;

(f)the Borrower and the Restricted Subsidiaries may make additional Restricted
Payments (i) in an amount up to the Available Amount determined at the time such
Restricted Payment is made and (ii) in an unlimited amount; provided that (A)
immediately before and after giving effect thereto, no Default or Event of
Default has occurred and is continuing, (B) immediately after giving effect
thereto on a Pro Forma Basis as of the last day of the most recently-ended Test
Period (x) the Borrower shall be in compliance with Section 9.10 (regardless of
whether any Covenant Facility is then outstanding), and (y) the Total Leverage
Ratio would not exceed 4.50 to 1.00 and (C) solely in the case of Restricted
Payments pursuant to the foregoing clause (ii), immediately after giving effect
thereto on a Pro Forma Basis as of the last day of the most recently-ended Test
Period, the Total Leverage Ratio would not exceed 3.00 to 1.00; provided, during
the Financial Covenant Restricted Period, Borrower and its Restricted
Subsidiaries shall not be permitted to make any Restricted Payment pursuant to
this Section 9.06(f);

(g)[reserved];

(h)the Borrower and the Restricted Subsidiaries may make payments to the Tribe
(or any agency, instrumentality or political subunit thereof) on account of any
Indebtedness permitted under this Agreement which is held by the Tribe (or any
agency, instrumentality or

146

 

--------------------------------------------------------------------------------

 

political subunit thereof), subject to Section 9.12, (i) at the Stated Maturity
thereof, (ii) with the proceeds of other Indebtedness permitted to be incurred
hereunder, and (iii) in the case of any Indebtedness the majority of which is
not held by the Tribe (or any Affiliate thereof), upon the payment in full of
such Indebtedness; and

(i)to the extent construed as Restricted Payments, the Borrower and the
Restricted Subsidiaries may make payments made pursuant to the Earth Hotel Lease
to the extent permitted under Section 9.08(i).

For purposes of determining compliance with this Section 9.06, in the event that
any Restricted Payment meets the criteria of more than one of the categories of
Restricted Payment described in subsections (a) through (i) above, the Borrower
may from time to time, in its sole discretion, classify or reclassify such
Restricted Payment, or any portion thereof, and will only be required to include
the amount and type of such Restricted Payment in one or more of the above
subsections.

Change in Nature of Business

.  The Borrower shall not, and shall cause each Restricted Subsidiary not to,
directly or indirectly, engage in any material line of business substantially
different from those lines of business conducted or proposed to be conducted by
the Borrower and its Subsidiaries on the date hereof or any business
substantially related or incidental thereto. In no event shall any Loan Party
(other than the Initial Tribal Entity) be a Tribal Entity.

Transactions with Affiliates

.  The Borrower shall not, and shall cause each Restricted Subsidiary not to,
directly or indirectly, enter into any transaction of any kind with any
Affiliate of the Borrower, other than (a) employment of enrolled tribal members,
and the immediate family members of tribal members, on terms consistent with the
past practices of Borrower (including the payment of employment bonuses in
accordance with past practices), (b) transactions involving Property having an
aggregate value of not more than $5,000,000 for all such transactions, (c)
transactions which are on commercially reasonable terms entered into with Native
American suppliers and vendors in accordance with the affirmative action
provisions of the Tribe’s Employment Rights Ordinance (in the case of any such
transactions or series of related transactions involving more than $5,000,000,
on terms disclosed to the Lenders), (d) other transactions on terms at least as
favorable to Borrower or the applicable Restricted Subsidiary as would be the
case in an arm’s-length transaction between unrelated parties of equal
bargaining power, the terms of which are disclosed to the Lenders in writing,
(e) payments pursuant to the Lease, (f) transactions with the WNBA Subsidiary
contemplated by the WNBA Agreements, (g) transactions amongst Borrower and its
Restricted Subsidiaries, or amongst Restricted Subsidiaries, in each case which
are not prohibited under Section 9.02, (h) Restricted Payments expressly
permitted under Section 9.06, Permitted Tribal Payments (subject to the
limitations in the definition thereof) and, Priority Distributions (subject to
the limitations in the definition thereof) and Indebtedness incurred to the
Tribe pursuant to any Specified Tribal Contribution (subject to the limitations
in the definition thereof), (i) the payments and other transactions contemplated
by the Earth Hotel Lease, the retail leases relating to Jersey Mike’s and Pasta
Vita restaurants at Mohegan Sun and the agreements governing the Specified
Employee Compensation Payments (in each case, as in effect on the date of this
Agreement, and with any amendments thereto that are not, in the good faith
reasonable determination of Borrower, adverse to the interests of Borrower and
are otherwise permitted to be entered into pursuant to clause (d) above), (j)
payment of reasonable and customary fees to

147

 

--------------------------------------------------------------------------------

 

members of the Management Board, consistent with past practice and (k) provision
by the Borrower or any of its Restricted Subsidiaries of development or
management services to a joint venture or an Unrestricted Subsidiary, provided
that the Borrower or such Restricted Subsidiary, as the case may be, is
reimbursed for incremental out-of-pocket costs and expenses incurred in
providing such services.  For the avoidance of doubt, taxes, assessments and
other amounts permitted under Section 7.07(i) through (v) shall not be deemed to
be transactions governed by this Section 9.08.

Negative Pledges and Other Contractual Restrictions

.  The Borrower shall not, and shall cause each Restricted Subsidiary not to,
directly or indirectly, enter into any Contractual Obligation (other than this
Agreement or any other Loan Document) that (a) limits the ability (i) of any
Restricted Subsidiary (other than the CT Expo Subsidiary) to make Restricted
Payments to the Borrower or any Guarantor or to otherwise transfer property to
the Borrower or any Guarantor, (ii) of any Restricted Subsidiary (other than the
CT Expo Subsidiary) to Guarantee the Obligations or (iii) of the Borrower or any
Restricted Subsidiary (other than the Special Purpose Restricted Subsidiaries)
to create, incur, assume or suffer to exist Liens on property of such Person to
secure the Obligations; provided, however, that (1) (x) subsections (a)(i) and
(iii) shall not prohibit any Contractual Obligation in an agreement governing
Indebtedness permitted under any of Section 9.03(c)(B) or (e) solely to the
extent any such Contractual Obligation relates to the property financed by or
that is the subject of such Indebtedness and (y) subsection (a)(iii) shall not
prohibit any restrictions on the granting of a Lien to secure the Obligations on
the Equity Interests in any Unrestricted Subsidiary which restrictions are
contained in any Contractual Obligations governing Indebtedness of such
Unrestricted Subsidiary or its Subsidiaries, (2) subsection (a)(i) shall not
prohibit restrictions contained in the WNBA Agreements solely to the extent such
restrictions relate solely to the WNBA Subsidiary, (3) subsection (a)(i) shall
not prohibit restrictions in any Indebtedness permitted under Section 9.03 that
are not more restrictive than those set forth in this Agreement, (4) subsections
(a)(i) and (iii) shall not prohibit leases, licenses and other Contractual
Obligations incurred in the ordinary course of business and on customary terms
which limit Liens on and/or assignments of such leases, licenses and Contractual
Obligations, (5) subsection (a) shall not prohibit customary restrictions and
conditions contained in any agreement relating to a Disposition permitted by
Section 9.05 (provided that such restrictions and conditions apply only to the
asset or Person to be sold), (6) subsection (a) shall not prohibit restrictions
contained in Indebtedness or other Contractual Obligations of Persons acquired
pursuant to, or assumed in connection with, permitted acquisitions or
Investments not prohibited hereunder after the Closing Date and which
restrictions apply only to such Persons, and Permitted Refinancings thereof, (7)
subsections (a)(i) and (iii) shall not prohibit restrictions with respect to the
disposition of and/or Liens on interests in or assets of joint ventures
contained in agreements governing such joint ventures, (8) subsections (a)(i)
and (iii) shall not prohibit restrictions on cash deposits or other deposits
imposed by Contractual Obligations incurred in the ordinary course of business;
or (b) requires the grant of a Lien by the Borrower or any Restricted Subsidiary
(other than the Special Purpose Restricted Subsidiaries) to secure an obligation
of such Person if a Lien is granted to secure the Obligations, other than any
Permitted Lien.

Financial Covenants

.  Solely for the benefit of the Covenant Lenders, so long as any Lender shall
have any Commitment, any Loan or other Obligation under any Covenant Facility
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding, the Borrower shall not, subject to Section 1.08:

148

 

--------------------------------------------------------------------------------

 

(a)Fixed Charge Coverage Ratio.  Permit the Fixed Charge Coverage Ratio as of
the last day of any fiscal quarter of the Borrower (commencing with the fiscal
quarter ending September 30, 2020) to be less than 1.05 to 1.00.

(b)Total Leverage Ratio.  Permit the Total Leverage Ratio on the last day of any
period of four fiscal quarters of the Borrower (commencing with the period of
four fiscal quarters ending September 30, 2020) set forth below to be greater
than the ratio set forth below opposite such period:

(i)During the Financial Covenant Restricted Period:

Four Fiscal Quarters Ending

Maximum Total
Leverage Ratio

September 30, 2020 through March 31, 2021

7.00 to 1.00

June 30, 2021

6.75 to 1.00

September 30, 2021

6.50 to 1.00

December 31, 2021

6.25 to 1.00

March 31, 2022 and June 30, 2022

5.75 to 1.00

September 30, 2022 through June 30, 2023

          5.50 to 1.00

September 30, 2023 and each fiscal quarter ending thereafter

5.25 to 1.00

 

 

(ii)From and after the Financial Covenant Restricted Period Termination Date:

Four Fiscal Quarters Ending

Maximum Total
Leverage Ratio

March 31, 2018 through June 30, 2020

6.25 to 1.00

September 30, 2020 through June 30, 2021

6.00 to 1.00

September 30, 2021 through June 30, 2022

5.75 to 1.00

September 30, 2022 through June 30, 2023

5.50 to 1.00

149

 

--------------------------------------------------------------------------------

 

September 30, 2023 and each Fiscal

Quarterfiscal quarter ending thereafter

5.25 to 1.00

(c)Senior Secured Leverage Ratio.  Permit the Senior Secured Leverage Ratio on
the last day of any period of four fiscal quarters of the Borrower (commencing
with the period of four fiscal quarters ending September 30, 2020) set forth
below to be greater than the ratio set forth below opposite such period:

(i)During the Financial Covenant Restricted Period:

Four Fiscal Quarters Ending

Maximum Secured
Leverage Ratio

March 31, 2018 through June 30, 2020

4.50 to 1.00

September 30, 2020 through June 30March 31, 2021

June 30, 2021

4.75 to 1.00

4.25 to 1.00

September 30, 2021 through June 30, 2022

4.00 to 1.00

September 30, 2022 and each Fiscal Quarterfiscal quarter ending thereafter

3.75 to 1.00

 

(ii)From and after the Financial Covenant Restricted Period Termination Date:

(iii)9.11

Four Fiscal Quarters Ending

Maximum Secured
Leverage Ratio

September 30, 2020 through June 30, 2021

4.25 to 1.00

September 30, 2021 through June 30, 2022

4.00 to 1.00

150

 

--------------------------------------------------------------------------------

 

September 30, 2022 and each fiscal quarter ending thereafter

 

3.75 to 1.00

Use of Proceeds

.  The Borrower shall not use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock in violation of Regulations U and X of the FRB or
to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose in
violation of such Regulations.

Certain Prepayments of Indebtedness

.  The Borrower shall not, and shall cause each Restricted Subsidiary not to,
voluntarily prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled principal and interest shall be permitted) any Disqualified
Capital Stock of the Borrower or any Restricted Subsidiary or Other Junior
Indebtedness of the Borrower or any Restricted Subsidiary (such payments,
“Junior Prepayments”), except):

(a)with respect to intercompany indebtedness between or among the Loan Parties;

(b)a Permitted Refinancing of any such Indebtedness (including through exchange
offers and similar transactions) or a refinancing of such Indebtedness with the
proceeds of Permitted Junior Lien Indebtedness or unsecured Indebtedness (in
each case that is permitted to be incurred by the terms of this Agreement)
incurred simultaneously with such repayment;

(c)exchanges of unregistered Indebtedness for Indebtedness having substantially
equivalent terms pursuant to customary exchange offers for registered
Indebtedness;

(d)Junior Prepayments of Disqualified Capital Stock with the proceeds of any
issuance of Disqualified Capital Stock permitted to be issued hereunder or in
exchange for Disqualified Capital Stock or other Capital Stock permitted to be
issued hereunder;

(e)[Reserved];

(f)provided (1) immediately before and after giving effect thereto, no Default
or Event of Default has occurred and is continuing, and (2) immediately after
giving effect thereto on a Pro Forma Basis as of the last day of the most
recently-ended Test Period the Borrower shall be in compliance with Section 9.10
(regardless of whether any Covenant Facility is then outstanding), additional
Junior Prepayments (x) in an amount up to the Available Amount as of the time of
such Junior Prepayment, provided after giving effect thereto on a Pro Forma
Basis the Total Leverage Ratio as of the last day of the most recently-ended
Test Period would not exceed 5.15 to 1.00, plus (y) in an amount up to
$150,000,000, provided after giving effect thereto on a Pro Forma Basis the
Total Leverage Ratio as of the last day of the most recently-ended Test Period
would not exceed 4.25 to 1.00, and plus (z) in an unlimited amount, provided
after giving effect thereto on a Pro Forma Basis the Total Leverage Ratio as of
the last day of the most recently-ended Test Period would not exceed  3.25 to
1.00; provided, during the Financial Covenant Restricted Period, Borrower and
its Restricted Subsidiaries shall not be permitted to make any Junior
Prepayments pursuant to this Section 9.12(f).

151

 

--------------------------------------------------------------------------------

 

Notwithstanding anything contained in this Section 9.12 to the contrary,
Borrower and its Restricted Subsidiaries shall not prepay, redeem, purchase,
defease or otherwise satisfy (and, for the avoidance of doubt, shall not make
any cash payments of principal or interest with respect to) any Indebtedness of
the Borrower or its Restricted Subsidiaries to the Tribe incurred pursuant to
any Specified Tribal Contribution to the extent and for so long as any Term
Loans remain outstanding or any Revolving Commitments remain in effect.

Sanctions

.  The Borrower shall not, and shall cause each Subsidiary not to, directly or
indirectly, use the proceeds of any Credit Extension, or lend or contribute such
proceeds to any Subsidiary, joint venture partner or other individual or entity
to fund any activities of or business with any individual, or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is, to the knowledge
of the Borrower (other than in the case of a Subsidiary), the subject of
Sanctions, or in any other manner that will result in a violation of applicable
Sanctions.

Anti-Corruption Laws

.  The Borrower shall not, and shall cause each Subsidiary not to, directly or
indirectly use the proceeds of any Credit Extension for any purpose which would
breach, to the extent applicable, the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other similar anti-corruption
legislation in other jurisdictions to the extent applicable to the Borrower and
its Subsidiaries.

WNBA Subsidiary Operations and Indebtedness

 

.  Borrower shall not permit the WNBA Subsidiary to enter into any substantial
operations other than the operation of a Women’s National Basketball Association
franchise, nor permit the WNBA Subsidiary to own any substantial assets other
than the Women’s National Basketball Association franchise and the assets
related to its operations.  Borrower and its other Restricted Subsidiaries will
not, either directly or indirectly, be liable for any obligations of the WNBA
Subsidiary, or have any continuing obligations to WNBA, LLC or its Affiliates,
other than (a) obligations of Borrower to honor scheduled arena dates for home
games of the Women’s National Basketball Association franchise and related
basketball activities, and (b) obligations under Borrower’s guarantee of the
WNBA Subsidiary’s obligations under the WNBA Agreements.

CT Expo Subsidiary Operations and Indebtedness

 

 

.  For so long as the CT Expo Subsidiary is a Restricted Subsidiary and not a
Loan Party hereunder, Borrower shall not permit the CT Expo Subsidiary to
conduct any business other than the development, construction, ownership and
operation of the CT Expo, and activities ancillary thereto, nor permit the CT
Expo Subsidiary to own any substantial assets other than the CT Expo and the
assets related to its development and operations.

Excluded Restricted Subsidiaries Operations and Indebtedness

 

 

.  For so long as any Subsidiary is an Excluded Restricted Subsidiary and not a
Loan Party hereunder, Borrower shall not permit such Excluded Restricted
Subsidiary to conduct any business, nor permit such Excluded Restricted
Subsidiary to incur any Indebtedness, nor permit such Excluded Restricted
Subsidiary to own any assets, in each case other than as in existence as of the
Closing Date (after giving effect to the transactions occurring on the Closing
Date), or in the ordinary course of business.  Borrower and its other Restricted
Subsidiaries shall not, either directly or indirectly, be liable for any
obligations of any Excluded Restricted Subsidiary, other than any liability in
effect

152

 

--------------------------------------------------------------------------------

 

as of the Closing Date (after giving effect to the transactions occurring on the
Closing Date) or incurred in the ordinary course of business.

Change in Fiscal Year

.  The Borrower shall not, and shall cause each Restricted Subsidiary not to,
change its fiscal year from September 30.

Additional Financial Covenant Restricted Period Covenants

.  During the Financial Covenant Restricted Period, Borrower shall not, and
shall cause each Restricted Subsidiary not to:

(a)permit Liquidity as of the last day of any calendar month ending after the
Fourth Amendment Effective Date to be less than $70,000,000; or

(b)make any interest payment in respect of the Senior Unsecured Notes unless as
of the date of and pro forma for such interest payment Borrower would have
Liquidity of at least $70,000,000; or

(c)incur Capital Expenditures in an aggregate amount exceeding (i) $27,500,000
during the period from July 1, 2020 through March 31, 2021 or (ii) $35,000,000
for the period from April 1, 2021 through March 31, 2022.  

 

ARTICLE X
EVENTS OF DEFAULT AND REMEDIES

Events of Default

.  Any of the following shall constitute an event of default (each, an “Event of
Default”) under this Agreement:

(a)Non-Payment.  The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, (ii) within five Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five Business Days after demand therefor, any other amount payable
hereunder or under any other Loan Document; or

(b)Specific Covenants.  The Borrower fails to perform or observe any term,
covenant or agreement contained in Sections 8.03(a), 8.04(a) (with respect to
the Borrower) or 8.20 or Article IX or the Tribe fails to perform or observe any
term, covenant or agreement contained in Article VII; provided, that an Event of
Default under this subsection (b) as a result of the Borrower’s failure to
perform or observe any covenant contained in (x) Section 9.10 shall not
constitute an Event of Default with respect to any Non-Covenant Facility unless
and until a Covenant Facility Acceleration shall have occurred and (y) Section
9.19(a) shall (A) automatically be deemed cured if Borrower is in compliance
with Section 9.19(a) as of the last day of any succeeding calendar month and (B)
be subject to cure pursuant to Section 10.04; or

(c)Other Defaults.  Any Loan Party or the Tribe fail to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues (x) with respect to

153

 

--------------------------------------------------------------------------------

 

the Specified Reporting Default, for 40 days after notice shall have been given
to the Borrower by the Administrative Agent (or such later date as may be agreed
in writing by the Required Lenders acting in their sole discretion, which
agreement may be transmitted to the Borrower, for the avoidance of doubt, by way
of electronic communication by such Required Lenders or counsel thereto,
including by e-mail) or (y) with respect to any other such covenant or
agreement, for 30 days after notice shall have been given to the Borrower by the
Administrative Agent; or

(d)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Tribe, the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

(e)Cross-Default.  (i) The Borrower or any Restricted Subsidiary (A) fails to
make any payment when due after giving effect to any applicable notice and cure
periods (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) in
an amount equal to or greater than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, in each case after giving effect to any
applicable notice and cure periods, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or any Indebtedness consisting of a Guarantee to become payable or
cash collateral in respect thereof to be demanded; provided that this paragraph
(e)(i) shall not apply to any secured Indebtedness becoming due as a result of a
Disposition of the Property or assets securing such Indebtedness if such
Disposition and the prepayment of such secured Indebtedness are permitted
hereunder; or (ii) any counterparty under Swap Contract terminates such Swap
Contract as a result of an Early Termination Date (as defined in such Swap
Contract) resulting from (A) any event of default under such Swap Contract as to
which the Borrower or any Restricted Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Restricted Subsidiary
is an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Borrower or such Restricted Subsidiary as a result thereof is
equal to or greater than the Threshold Amount and the Borrower or such
Restricted Subsidiary, as the case may be, has not paid such Swap Termination
Value within 30 days of the due date thereof, unless such termination or such
Swap Termination Value is being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves in accordance
with GAAP have been provided; or

(f)Insolvency Proceedings, Etc.  The Tribe, the Borrower or any Material
Restricted Subsidiary institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the

154

 

--------------------------------------------------------------------------------

 

appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 90
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 90 calendar
days, or an order for relief is entered in any such proceeding; or

(g)Inability to Pay Debts; Attachment.  (i) The Borrower or any Material
Restricted Subsidiary admits in writing its inability or fails generally to pay
its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the Authority Property and is not released, vacated or fully bonded
within 90 calendar days after its issue or levy; or

(h)Judgments.  There is entered against the Borrower or any Material Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount equal to or greater than the Threshold Amount (to the extent not covered
by independent third-party insurance of a solvent insurer and as to which the
insurer does not dispute coverage) and either (A) enforcement proceedings are
commenced by any creditor upon such judgment or order and are not stayed within
five (5) Business Days, or (B) there is a period of 30 consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i)Judgments against the Tribe.  There is entered against the Tribe a final
judgment or order for the payment of money in an aggregate amount exceeding the
Threshold Amount which entitles the judgment creditor to exercise any rights in
respect of any Authority Property or the revenues of Mohegan Sun (to the extent
not covered by independent third-party insurance as to which the insurer does
not dispute coverage), and either (A) enforcement proceedings are commenced by
any creditor upon such judgment or order and are not stayed within five (5)
Business Days, or (B) there is a period of 30 consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(j)ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower or any Material Restricted Subsidiary under Title
IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of the Threshold Amount, or (ii) the Borrower, any Material
Restricted Subsidiary or any of their respective ERISA Affiliates fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of the Threshold
Amount; or

(k)Invalidity of Loan Documents.  Any Loan Document or any portion or provision
thereof, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or payment in full of all the Obligations,
ceases to be in full force and effect and binding on each Loan Party party
thereto and, in the reasonable judgment of the Required Lenders, such
circumstance is materially adverse to the interests of the Lenders; or any Lien
in

155

 

--------------------------------------------------------------------------------

 

favor of the Administrative Agent on a material portion of the Collateral any
time after its perfection and for any reason other than as expressly permitted
hereunder or payment in full of all the Obligations, ceases to be in full force
and effect and, in the reasonable judgment of the Required Lenders, such
circumstance is materially adverse to the interests of the Lenders; or the
Tribe, any Loan Party or any other Person contests in any manner the validity or
enforceability of any Loan Document; or the Tribe or any Loan Party denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

(l)Tribe Status.  The Tribe at any time ceases to be a federally recognized
Indian Tribe; or

(m)Change of Control.  There occurs any Change of Control; or

(n)License Revocation.  Any of the Borrower’s or any Restricted Subsidiary’s
Gaming Licenses shall have been lost or suspended or any other event shall have
occurred, in each case, resulting in the inability to legally conduct class II
gaming or class III gaming at Mohegan Sun for a period in excess of fifteen (15)
consecutive days after the date of cessation of operations as a result of such
loss or suspension or other event; provided that any such suspension or
temporary loss arising out of, resulting from or in connection with COVID-19
shall not be an Event of Default under this Section 10.01(n); or

(o)Referendum Action.  A Referendum Action with respect to any matter shall have
passed, which could reasonably be expected to result in a Material Adverse
Effect; or

(p)Management Agreement.  The Tribe or Borrower shall enter into any management
agreement with any Affiliate of the Tribe or Borrower, other than a Loan Party,
with respect to all or any part of the Gaming operations of Mohegan Sun or
Pocono at any time during the term of this Agreement unless (i) the manager
thereunder has entered into a subordination agreement with the Administrative
Agent (which the Administrative Agent shall be under no obligation to enter
into) and (ii) in the case of any such management agreement (within the meaning
of IGRA) with respect to Mohegan Sun, such subordination agreement is effective
and the Commission has approved such subordination agreement and management
agreement or has issued a “declination” letter in connection with such
subordination agreement and management agreement (including to the effect that
the subordination agreement does not modify such management agreement); or

(q)Subordinated Indebtedness.  A final judgment is entered by a court or other
tribunal which purports to be of competent jurisdiction that any Subordinated
Indebtedness is not subordinated in accordance with its terms to the Obligations
if such Indebtedness would not have been permitted to be incurred hereunder but
for such subordination; or

(r)Mohegan Sun Korea Debt.  (i) The occurrence of any event under the definitive
financing agreements governing any Mohegan Sun Korea Debt such that a Guarantee
thereof by Borrower or any Restricted Subsidiary may then be called in an amount
in excess of $50,000,000 (a “Mohegan Sun Korea Debt Trigger”); provided that
such Event of Default under this Section 10.01(r) shall automatically be deemed
cured if (a) the Mohegan Sun Korea Debt Trigger is

156

 

--------------------------------------------------------------------------------

 

cured or waived or no longer applies, or (b) Borrower or its Restricted
Subsidiaries raise equity or incur Indebtedness that is unsecured or secured by
the Collateral on a second priority (or other junior priority) basis to the
Liens securing the Obligations, in each case that is otherwise permitted under
this Agreement, in an amount sufficient to, and Borrower or its Restricted
Subsidiaries apply the proceeds thereof to, satisfy such Guarantee; or (ii)
Borrower or any Restricted Subsidiary satisfies any Guarantee in respect of
Mohegan Sun Korea Debt in excess of $25,000,000 other than with proceeds of
equity or Indebtedness that is unsecured or secured by the Collateral on a
second priority (or other junior priority) basis to the Liens securing the
Obligations, in each case that is otherwise permitted under this Agreement.

Remedies Upon Event of Default

.  If (x) any Event of Default (other than an Event of Default under Section
10.01(b) as a result of the Borrower’s failure to perform any covenant contained
in Section 9.10 unless a Covenant Facility Acceleration shall have occurred)
occurs and is continuing, the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Lenders, and (y) an Event of Default
under Section 10.01(b) occurs and is continuing as a result of the Borrower’s
failure to perform any covenant contained in Section 9.10, the Administrative
Agent shall, at the request of, or may, with the consent of, the Required
Covenant Lenders, take any or all of the following actions (but subject at all
times to Section 10.04):

(a)declare the commitment of each Lender (but only the Covenant Lenders in the
case of a declaration under clause (y) at the request of or with the consent of
the Required Covenant Lenders) to make Loans (but only the Loans under Covenant
Facilities in the case of a declaration under clause (y) at the request of or
with the consent of the Required Covenant Lenders) and any obligation of the L/C
Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)declare the unpaid principal amount of all outstanding Loans (but only the
Covenant Facilities in the case of a declaration under clause (y) at the request
of or with the consent of the Required Covenant Lenders), all interest accrued
and unpaid thereon, and all other amounts owing or payable hereunder or under
any other Loan Document (but only amounts relating to the Covenant Facilities in
the case of a declaration under clause (y) at the request of or with the consent
of the Required Covenant Lenders) to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c)require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d)exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law (but
only as relate to Covenant Facilities in the case of a declaration under clause
(y) at the request of or with the consent of the Required Covenant Lenders);

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under any Debtor Relief Law, the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts

157

 

--------------------------------------------------------------------------------

 

as aforesaid shall automatically become due and payable, and the obligation of
the Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

Notwithstanding the foregoing, the Administrative Agent agrees that with respect
to any deposit account or securities account maintained by or on behalf of any
Tribal Entity it shall not deliver a notice of control, notice of exclusive
control, shifting control notice, activation notice, or any similar notice
under, or give any instructions or entitlement orders as to the disposition of
any property subject to, an Account Control Agreement or any other deposit
account control agreement or securities account control agreement entered into
in respect of such account unless an Event of Default has occurred and is
continuing.

NOTWITHSTANDING ANY OTHER POSSIBLE CONSTRUCTION OF ANY PROVISION(S) CONTAINED IN
THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT, IT IS AGREED THAT WITHIN THE
MEANING OF IGRA: (A) THE LOAN DOCUMENTS, INDIVIDUALLY AND COLLECTIVELY, DO NOT
AND SHALL NOT PROVIDE FOR THE MANAGEMENT OF ALL OR ANY PART OF THE MOHEGAN SUN
GAMING OPERATIONS BY ANY PERSON OTHER THAN THE TRIBE OR THE BORROWER, OR DEPRIVE
THE TRIBE OR THE BORROWER OF THE SOLE PROPRIETARY INTEREST AND RESPONSIBILITY
FOR THE CONDUCT OF THE MOHEGAN SUN GAMING OPERATIONS; AND (B) NO SECURED PARTIES
(NOR ANY SUCCESSOR, ASSIGN OR AGENT OF ANY SECURED PARTY) WILL OR MAY EXERCISE
ANY REMEDY OR OTHERWISE TAKE ANY ACTION UNDER OR IN CONNECTION WITH ANY LOAN
DOCUMENTS IN A MANNER THAT WOULD CONSTITUTE MANAGEMENT OF ALL OR ANY PART OF THE
MOHEGAN SUN GAMING OPERATIONS OR THAT WOULD DEPRIVE THE TRIBE OR THE BORROWER OF
THE SOLE PROPRIETARY INTEREST AND RESPONSIBILITY FOR THE CONDUCT OF THE MOHEGAN
SUN GAMING OPERATIONS.

Application of Funds

.  After the exercise of remedies provided for in Section 10.02 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 10.02), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts other than principal and interest
(including Attorney Costs and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations and fees,
premiums and scheduled periodic payments under any Secured Hedge Agreements,
ratably among the Lenders, the L/C

158

 

--------------------------------------------------------------------------------

 

Issuer and the Hedge Banks in proportion to the respective amounts described in
this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, breakage, termination and other
payments due to any Hedge Bank under any Secured Hedge Agreement and remaining
payments due to any Cash Management Bank under any Secured Cash Management
Agreement, ratably among the Lenders, the L/C Issuer, the Hedge Banks and the
Cash Management Banks in proportion to the respective amounts described in this
clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations (including, for purposes
of this clause “Last”, all Obligations arising under any Secured Hedge Agreement
or Secured Cash Management Agreement) have been paid in full, to the Borrower or
as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Hedge
Agreements and Secured Cash Management Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Hedge Bank or Cash
Management Bank.  Each Hedge Bank and Cash Management Bank not a party to the
Credit Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI
hereof for itself and its Affiliates as if a “Lender” party hereto.

Right to Cure

.  Notwithstanding anything to the contrary contained in Sections 10.01 or
10.02, if Borrower determines that an Event of Default under the covenant set
forth in Section 9.19(a) has occurred or may occur, on or prior to the fifth
(5th) Business Day after the date on which the certificate required to be
delivered hereunder pursuant to Section 8.02(i)(i) with respect to such calendar
month (the “Cure Expiration Date”), a Specified Tribal Contribution may be made,
and the amount of the net cash proceeds thereof shall be deemed to increase
Liquidity as of the last day of such calendar month provided that such net cash
proceeds are actually received by Borrower or its Restricted Subsidiaries on or
prior to the Cure Expiration Date.  Notwithstanding anything to the contrary
contained in Section 10.01 and Section 10.02, (A) upon any Specified Tribal
Contribution in an amount necessary to cure any Event of Default under the
covenant set forth in Section 9.19(a), such covenant will be deemed satisfied
and complied with as of the end of the relevant calendar month with the same
effect as though there had been no failure to comply with such covenant and any
Event of Default under such covenant (and any other Default as a result thereof)
will be deemed not to have occurred for purposes of the Loan

159

 

--------------------------------------------------------------------------------

 

Documents, and (B) from and after the date that Borrower delivers a written
notice to the Administrative Agent that it intends to exercise its cure right
under this Section 10.04 (a “Notice of Intent to Cure”) neither the
Administrative Agent nor any Lender may exercise any rights or remedies under
Section 10.02 (or under any other Loan Document) on the basis of any actual or
purported Event of Default under the covenant set forth in Section 9.19(a) with
respect to the calendar month for which a Notice of Intent to Cure has been
provided (and any other Default as a result thereof) until the Cure Expiration
Date.  Following a breach of Section 9.19(a), no Revolving Lender, Swingline
Lender or L/C Issuer shall have any obligation to make any Revolving Loans or
Swingline Loans or honor any request for an L/C Credit Extension until the
Specified Tribal Contribution is consummated or such Event of Default is
otherwise cured (including by satisfying such covenant as of the last day of any
subsequent calendar month).  No more than two (2) Specified Tribal Contributions
may be made after the Fourth Amendment Effective Date pursuant to this Section
10.04.

ARTICLE XI
ADMINISTRATIVE AGENT

Appointment and Authority

.

(a)Each of the Lenders and the L/C Issuer hereby irrevocably appoints Citizens
Bank to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and the Borrower shall not have rights as a third party beneficiary of
any of such provisions.

(b)The Administrative Agent shall also act as the “collateral agent” or
“security trustee” under the Loan Documents, and each of the Lenders (in its
capacities as a Lender, Swingline Lender (if applicable), or party to a Swap
Contract (and on behalf of any of its Affiliates that is party to a Swap
Contract)) and the L/C Issuer hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender, the L/C Issuer and such
Affiliates for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental
thereto.  In this connection, the Administrative Agent, as “collateral agent”,
“security trustee” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 11.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent, shall be entitled to the benefits of all
provisions of this Article XI and Article XII (including Sections 12.04 and
12.05 as though such co-agents, sub-agents and attorneys-in-fact were the
“collateral agent” or “security trustee” under the Loan Documents) as if set
forth in full herein with respect thereto.

Rights as a Lender

.  The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or

160

 

--------------------------------------------------------------------------------

 

“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

Exculpatory Provisions

.  The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents.  Without
limiting the generality of the foregoing, the Administrative Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 12.01 and 10.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vvi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

161

 

--------------------------------------------------------------------------------

 

Reliance by the Administrative Agent

.  The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Delegation of Duties

.  The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

Resignation of the Administrative Agent

.  The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Borrower.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that in no event shall any successor Administrative Agent be a
Defaulting Lender; provided further that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Administrative
Agent

162

 

--------------------------------------------------------------------------------

 

hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Sections 12.04 and 12.05 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them (i) while the retiring Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (a) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (b) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.

Any resignation by Citizens Bank as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer with respect to the
issuance of any Letter of Credit after the effective date of such
resignation.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer, (ii)
the retiring L/C Issuer shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.

Non-Reliance on Administrative Agent and Other Lenders

.  Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

No Other Duties, Etc

.  Anything herein to the contrary notwithstanding, none of the Arrangers,
Syndication Agents or Documentation Agents shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.

Administrative Agent May File Proofs of Claim; Credit Bidding

.  In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise

163

 

--------------------------------------------------------------------------------

 

and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09, 12.04 and 12.05) allowed in such judicial
proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09, 12.04 and 12.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Debtor Relief Laws, including
under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any similar Laws in
any other jurisdictions to which a Loan Party is subject, (b) at any other sale
or foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law.  In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the equity
interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase).  In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the

164

 

--------------------------------------------------------------------------------

 

governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or equity interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in subsections (a)
through (k) of Section 12.01 of this Agreement), (iii) the Administrative Agent
shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro rata by the Lenders, as a result of which each of the Lenders shall
be deemed to have received a pro rata portion of any equity interests and/or
debt instruments issued by such an acquisition vehicle on account of the
assignment of the Obligations to be credit bid, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (iv) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the equity interests and/or debt instruments issued by any acquisition vehicle
on account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

Collateral and Guaranty Matters

.  The Lenders and the L/C Issuer irrevocably authorize the Administrative
Agent, at its option and in its discretion,

(a)to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (including, as applicable, by way of amending or
subdividing the Leasehold Mortgage in connection with an amendment of the Lease
in connection with a transaction pursuant to Section 9.05(f)) (i) upon
termination of the Facilities and payment in full of all Obligations under this
Agreement, (ii) in connection with a corporate restructuring of the Borrower and
its Subsidiaries so long as after giving effect thereto substantially all
Collateral of each Guarantor remains Collateral, (iii) that is sold, transferred
or otherwise disposed of or to be sold, transferred or otherwise disposed of as
part of or in connection with any sale, transfer or other disposition not
prohibited hereunder or under any other Loan Document, or (iv) if approved,
authorized or ratified in writing in accordance with Section 12.01;

(b)to release any Guarantor from its obligations under the Guaranty and the
Security Documents if such Person is not a Restricted Subsidiary or will cease
to be a Restricted Subsidiary as a result of a transaction permitted hereunder;

(c)to release any Guarantor from its obligations under the Guaranty and the
Security Documents as a result of a corporate restructuring of the Borrower and
its Subsidiaries so long as after giving effect thereto each Person that is
required to be a Guarantor pursuant to the terms hereof becomes or continues to
be a Guarantor;

(d)to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 9.01(o); and

165

 

--------------------------------------------------------------------------------

 

(e)to enter into Customary Intercreditor Agreements to the extent permitted by
Sections 9.01 and 9.03 hereof.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty or to enter into Customary
Intercreditor Agreements pursuant to this Section 11.10.  In each case as
specified in this Section 11.10, the Administrative Agent will, at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Security Documents or to subordinate its interest in such item, or to
release such Guarantor from its obligations under the Guaranty or to enter into
Customary Intercreditor Agreements, in each case in accordance with the terms of
the Loan Documents and this Section 11.10.

Secured Hedge Agreements

and Secured Cash Management Agreements.  No Hedge Bank or Cash Management Bank
that obtains the benefits of Section 10.03, the Guaranty or any Collateral by
virtue of the provisions hereof or of the Guaranty or any other Loan Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article XI to the contrary, the Administrative Agent shall not be obligated to
any Lender to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Secured Hedge
Agreements or Secured Cash Management Agreements unless the Administrative Agent
has received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Hedge
Bank or Cash Management Bank.

ARTICLE XII
MISCELLANEOUS

Amendments, Etc

.  Subject to the proviso following subsection (k) below, no amendment or waiver
of any provision of this Agreement or any other Loan Document, and no consent to
any departure by the Tribe, the Borrower or any other Loan Party therefrom,
shall be effective unless in writing signed by the Required Lenders and the
Tribe, the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(a)waive any condition set forth in Section 4.01, or, solely in the case of the
initial Credit Extension, Section 4.02, without the written consent of each
Lender;

(b)waive any condition precedent set forth in Section 4.02 to any Borrowing
(other than the Credit Extensions on the Closing Date) without the consent of
(i) in the case of a Credit Extension under the Revolving Credit Facility, the
Required Revolving Lenders or (ii) in the

166

 

--------------------------------------------------------------------------------

 

case of a Credit Extension under a Term Facility, the Required Term Lenders in
respect of such Term Facility;

(c)extend or increase the Commitment of any Lender without the written consent
of such Lender;

(d)postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) without the written consent of each Lender directly affected thereby,
it being understood that the waiver of (or amendment to the terms of) any
mandatory prepayment of any Loans required under Section 2.05 shall not
constitute a postponement of any date fixed by this Agreement for the payment of
principal, interest or other amounts due to the Lenders;

(e)reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby (it being understood that the waiver of (or amendment
to the terms of) any mandatory prepayment of any Loans required under Section
2.05 shall not constitute a reduction in an amount payable hereunder); provided,
however, that only the consent of (i) the Required Lenders shall be necessary to
amend the definition of “Default Rate”, (ii) the Required Revolving Lenders
shall be necessary to waive any obligation of the Borrower to pay Letter of
Credit Fees at the Default Rate or (iii) the Required Revolving Lenders or
Required Term Lenders under any Facility shall be necessary to waive any
obligation of the Borrower to pay interest with respect to such Facility at the
Default Rate;

(f)change Section 2.13 or Section 10.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby;

(g)change any provision of this Section or the definition of “Required Covenant
Lenders”, “Required Lenders”, “Required Revolving Lenders”, “Required Term
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender under the related Facility or Facilities (or, in the case
of changes to the definition of “Required Lenders” or any provision of this
Section or any other provision of this Agreement directly affecting all Lenders,
without the written consent of all Lenders);

(h)impose any greater restriction on the ability of any Lender (i) under any
Revolving Credit Facility (or under all Revolving Credit Facilities) to assign
any of its rights or obligations hereunder without the written consent of the
Required Revolving Lenders under such Revolving Credit Facility (or under all
Revolving Credit Facilities, as the case may be) or (ii) under any Term Facility
to assign any of its rights or obligations hereunder without the written consent
of the Required Term Lenders under such Facility;

(i)release all or substantially all of the Guarantors from the Guaranty without
the written consent of each Lender;

167

 

--------------------------------------------------------------------------------

 

(j)release all or substantially all of the Collateral without the written
consent of each Lender (provided, that the Pocono Mortgage and other Liens upon
Pocono and associated property may be released in connection with a sale of all
or substantially all of the assets of, or equity interests in, Pocono, not
prohibited hereunder); or

(k)(i) amend or otherwise waive Section 9.10 or 10.02(y) (and any related
definitions as used in such Sections, but not as used in other Sections of this
Agreement) or (ii) waive or consent to any Default or Event of Default resulting
from a breach of Section 9.10, in each case, without the written consent of the
Required Covenant Lenders;

 



provided, that, notwithstanding anything to the contrary in this Agreement, the
amendments, modifications, waivers and consents described in subsections (a)
through (k) shall not require the consent of any Lenders other than as specified
in such subsections (except that, subject to Sections 2.15, 2.19 and 2.20, the
increase in the Commitment of any Lender shall also require the consent of the
Required Lenders);

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) the Autoborrow Agreement may be amended, waived, modified or a consent
granted thereunder with the written agreement of the Borrower and the Swingline
Lender, without the consent of any other Lender; (iii) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) the
Administrative Agent may, with the consent of the Borrower only, amend, modify
or supplement this Agreement or any other Loan Document to cure any ambiguity,
omission, defect or inconsistency (as reasonably determined by the
Administrative Agent), so long as such amendment, modification or supplement
does not adversely affect the rights of any Lender (or any L/C Issuer, if
applicable) or the Lenders shall have received at least five Business Days’
prior written notice thereof and Administrative Agent shall not have received,
within five Business Days of the date of such notice to the Lenders, a written
notice from the Required Lenders stating that the Required Lenders object to
such amendment; (v) no amendment, waiver or consent shall amend, modify or waive
the Credit Agreement or the other Loan Documents so as to alter the ratable
treatment of Obligations arising under the Loan Documents and Obligations
arising under Secured Hedge Agreements or the definition of “Hedge Bank”,
“Secured Hedge Agreement”, “Swap Contract”, “Secured Parties”, “Obligations”,
“Secured Obligations” or “Guaranteed Obligations” (as defined in any applicable
Loan Document), in each case in a manner adverse to an Hedge Bank without the
written consent of such Hedge Bank; and (vi) Section 12.07(g) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, provided that (i) the
Commitment of such Lender may not be increased or extended or the principal or
interest owing to such Lender reduced, or the date for payment thereof extended,
without the consent of such Lender, and (ii) any amendment, waiver or consent
requiring the consent of all Lenders or each directly affected Lender which
would affect such Lender more adversely than the

168

 

--------------------------------------------------------------------------------

 

other directly affected Lenders or which would amend this proviso shall require
the consent of such Lender.

The Administrative Agent and the Borrower may (without the consent of Lenders)
amend any Loan Document to the extent (but only to the extent) necessary to
reflect the existence and terms of Increased Term Loan Commitments, Increased
Revolving Commitments, Incremental Term Facilities, Other Term Loans, Extended
Term Loans, Other Revolving Commitments and Extended Revolving Commitments
(including, without limitation, such other technical amendments as may be
necessary or advisable, in the reasonable opinion of the Administrative Agent
and the Borrower, to give effect to the terms and provisions of any Increased
Revolving Commitments, Increased Term Loan Commitments, Incremental Term
Facility, Other Term Loans, Extended Term Loans, Other Revolving Commitments and
Extended Revolving Commitments). Notwithstanding anything to the contrary
contained herein, such amendment shall become effective without any further
consent of any other party to such Loan Document. In addition, upon the
effectiveness of any Refinancing Amendment, the Administrative Agent, the
Borrower and the Lenders providing the relevant Credit Agreement Refinancing
Indebtedness may amend this Agreement to the extent (but only to the extent)
necessary to reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto (including any amendments necessary to
treat the Loans and Commitments subject thereto as Other Term Loans, Other Term
Commitments, Other Revolving Loans and/or Other Revolving Commitments). The
Administrative Agent and the Borrower may effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the terms of any Refinancing Amendment.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Loans and the accrued interest and fees in
respect thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the “Required Lenders” and the Lenders’ “Pro
Rata Share”.

Notices and Other Communications; Facsimile Copies

.

(a)General.  Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission).  All such written notices shall be mailed certified or
registered mail, faxed or delivered to the applicable address, facsimile number
or (subject to subsection (c) below) electronic mail address, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i)if to the Tribe, the Borrower, the Administrative Agent, the L/C Issuer or
the Swingline Lender, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 12.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

169

 

--------------------------------------------------------------------------------

 

(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the L/C Issuer and the Swingline Lender.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent, if a confirmation of
transmittal is confirmed (except that, if not given during normal business hours
for the recipient, shall be deemed to have been given at the opening of business
on the next business day for the recipient).  Notices delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).

(b)Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e‑mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender and the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing subsection (i) of notification that such notice or communication
is available and identifying the website address therefor.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the L/C Issuer

170

 

--------------------------------------------------------------------------------

 

or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials or notices through
the Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

(c)Effectiveness of Facsimile Documents and Signatures.  Loan Documents may be
transmitted and/or signed by facsimile.  The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on all Loan Parties, the
Administrative Agent and the Lenders.  The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

(d)Reliance by the Administrative Agent and Lenders.  The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices and  Committed Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower.  All telephonic notices to
and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

No Waiver; Cumulative Remedies

.  No failure by any Lender or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Attorney Costs and Expenses

.  The Borrower agrees (a) to pay or reimburse the Administrative Agent for all
reasonable costs and expenses incurred in connection with the development,
preparation, negotiation, syndication and execution of this Agreement and the
other Loan Documents and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all applicable
Attorney Costs, (b) to pay or reimburse the Administrative Agent for all
reasonable out-of-pocket costs and expenses incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this

171

 

--------------------------------------------------------------------------------

 

Agreement or the other Loan Documents (including all such costs and expenses
incurred during any “workout” or restructuring in respect of the Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all applicable Attorney Costs, and (c) after the occurrence and
during the continuance of an Event of Default, to pay or reimburse each Lender
for all reasonable out-of-pocket costs and expenses incurred in connection with
any “workout” or restructuring in respect of the Obligations and during any
legal proceeding, including any proceeding under any Debtor Relief Law,
including all Attorney Costs.  The foregoing costs and expenses shall include
all search, filing, recording, title insurance and appraisal charges and fees
related thereto, and other out-of-pocket expenses incurred by the Administrative
Agent and the cost of independent public accountants and other outside experts
retained by the Administrative Agent.  All amounts due under this Section 12.04
shall be payable within ten Business Days after demand therefor.  The agreements
in this Section shall survive the termination of the Facilities and repayment of
all other Obligations.

Indemnification by the Borrower; Reimbursement by Lenders; Waiver

.  The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Documentation Agent, each Arranger, each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related out-of-pocket
expenses (including the fees, charges and disbursements of any outside counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower’s or such Loan Party’s directors,
shareholders or creditors or Affiliates, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for
material breach of such Indemnitee’s obligations hereunder or under any other
Loan Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.  In connection with any claim for indemnification

172

 

--------------------------------------------------------------------------------

 

pursuant to this Agreement by more than one Indemnitee, all such Indemnitees
shall be represented by the same legal counsel selected by the Indemnitees;
provided that if such legal counsel determines in good faith that representing
all such Indemnitees is reasonably likely to result in a conflict of interest
under Laws or ethical principles applicable to such legal counsel or that a
defense or counterclaim is available to an Indemnitee that is not available to
all such Indemnitees, then to the extent reasonably necessary to avoid such a
conflict of interest or to permit unqualified assertion of such a defense or
counterclaim, each Indemnitee shall be entitled to separate representation.  

To the extent that the Borrower for any reason fails to pay any amount required
under Section 12.04 or Section 12.05 to be paid by it to the Administrative
Agent (or any sub-agent thereof), the L/C Issuer or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer or such Related Party, as the case may
be, such Lender’s ratable share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(c).

To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, and acknowledges that no other Person shall have, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to above shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

All amounts due under this Section 12.05 shall be payable within ten Business
Days after demand therefor.  The agreements in this Section shall survive after
the resignation of the Administrative Agent, the replacement of any Lender and
the payment in full of the Obligations.  This Section 12.05 shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

Payments Set Aside

.  To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of set-off, and such payment or
the proceeds of such set-off or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the

173

 

--------------------------------------------------------------------------------

 

Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders and the L/C Issuer
under subsection (b) of the preceding sentence shall survive the payment in full
of the Obligations and the termination of this Agreement.

Successors and Assigns

.

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Tribe and the Borrower may not assign or
otherwise transfer any of their rights or obligations hereunder without the
prior written consent of each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section, (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section, or (iv) to an SPC
in accordance with the provisions of subsection (g) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void ab initio).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment(s) and the Loans (including for purposes of this Section
12.07(b), participations in L/C Obligations and in Swingline Loans) at the time
owing to it under any Facility); provided that any such assignment shall be
subject to the following conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans under any Facility or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and

(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of any such Lender’s Commitment or Loans subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the

174

 

--------------------------------------------------------------------------------

 

Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000, in the case of any assignment in respect of Revolving Credit
Facility, or $1,000,000, in the case of any assignment in respect of any Term
Facility, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned (and any assignment of Revolving Commitments shall include the
proportionate share of Revolving Loans and L/C Obligations, and vice versa),
except that this subsection (ii) shall not (A) apply to the Swingline Lender’s
rights and obligations in respect of Swingline Loans or (B) prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Commitments on a non-pro rata basis;

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)Unless an Event of Default has occurred and is continuing at the time of an
assignment, the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) a Term
Loan Commitment or Revolving Commitment if such assignment is to a Person that
is not a Lender with a Commitment in respect of the same Facility, an Affiliate
of such a Lender or an Approved Fund with respect to such a Lender or (2) except
in the case of any Permitted Open Market Purchase or Term Loans purchased
through Auctions pursuant to Section 2.18, any Term Loan to a Person that is not
a Lender, an Affiliate of a Lender or an Approved Fund; provided, that such
consent shall be deemed to have been given if the Borrower has not responded
within ten Business Days after notice by the Administrative Agent;

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) a Term
Loan Commitment or Revolving Commitment if such assignment is to a Person that
is not a Lender with a Commitment or Loans in respect of the same Facility, an
Affiliate of such a Lender or an Approved Fund with respect to such a Lender or
(2) except in the case of any Permitted Open Market Purchase or Term Loans
purchased through Auctions pursuant to Section 2.18, any Term Loan to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund;

(C)the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment in respect of any Revolving
Credit Facility; and

175

 

--------------------------------------------------------------------------------

 

(D)the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of any
Revolving Credit Facility.

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500 (except in the case of
any Permitted Open Market Purchase or Term Loans purchased through Auctions
pursuant to Section 2.18); provided, however, that the Administrative Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment.  The assignee, if it is not a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire.

(v)No Assignment to the Borrower or a Defaulting Lender.  No such assignment
shall be made (A) to the Borrower or any of the Borrower’s Affiliates or
Subsidiaries (except in the case of any Permitted Open Market Purchase or Term
Loans purchased through Auctions pursuant to Section 2.18) or (B) to any
Defaulting Lender or to any of its Subsidiaries, or to any Person who, upon
becoming a Lender, would constitute any of the foregoing Persons described in
this subsection (B).

(vi)No Assignment to Natural Persons.  No such assignment shall be made to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural Person).

(vii)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Pro Rata
Share.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this

176

 

--------------------------------------------------------------------------------

 

Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 12.04 and 12.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.07(d).

(c)The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts and stated interest of the Loans and L/C Obligations owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the Borrower at
any reasonable time and from time to time upon reasonable prior notice.  In
addition, at any time that a request for a consent for a material or other
substantive change to the Loan Documents is pending, any Lender wishing to
consult with other Lenders in connection therewith may request and receive from
the Administrative Agent a copy of the Register.  No assignment of a Loan, L/C
Obligation or Commitment, whether or not evidenced by a Note, will be effective
without being recorded in the Register.

(d)Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person, or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of a natural Person, a Defaulting
Lender or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations
and/or Swingline Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification that (i) reduces the fees, interest rate
or principal payable directly or indirectly to such Participant (or such

177

 

--------------------------------------------------------------------------------

 

Lender in respect of such Participant), (ii) increases the Commitment of such
Participant (or such Lender in respect of such Participant) or (iii) extends the
final maturity date for the Loans held by such Participant (or such Lender in
respect of such Participant).  Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and limitations
therein, including the requirements under Section 3.01(d)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section; provided, however, that such Participant agrees
to be subject to the provisions of Sections 3.06 and 12.16 as if it were an
assignee under paragraph (b) of this Section.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 12.09 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e)A Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable
participation.  A Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 3.01 unless such Participant
agrees, for the benefit of Borrower, to comply with Section 3.01(d) as though it
were a Lender (it being understood that the documentation required under Section
3.01(d) shall be delivered to the participating Lenders).

(f)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement (including under its Note, if any) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.  In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of the Borrower or the Administrative Agent,
collaterally assign or pledge all or any portion of its rights under this
Agreement, including the Loans and Notes or any other instrument evidencing its
rights as a Lender under this Agreement, to any holder of, trustee for, or any
other representative of holders of, obligations owed or securities issued, by
such fund, as security for such obligations or securities.

178

 

--------------------------------------------------------------------------------

 

(g)Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Committed Loan that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Committed Loan, and (ii) if an SPC elects not
to exercise such option or otherwise fails to make all or any part of such
Committed Loan, the Granting Lender shall be obligated to make such Committed
Loan pursuant to the terms hereof or, if it fails to do so, to make such payment
to the Administrative Agent as is required under Section 2.12(c)(ii).  Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record
hereunder.  The making of a Committed Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Committed
Loan were made by such Granting Lender.  In furtherance of the foregoing, each
party hereto hereby agrees (which agreement shall survive the termination of
this Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State
thereof.  Notwithstanding anything to the contrary contained herein, any SPC may
(i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee of $2,500 (which
processing fee may be waived by the Administrative Agent in its sole
discretion), assign all or any portion of its right to receive payment with
respect to any Committed Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of
Committed Loans to any rating agency, commercial paper dealer or provider of any
surety or Guarantee or credit or liquidity enhancement to such SPC.

(h)Notwithstanding anything to the contrary contained herein, if at any time
Citizens Bank assigns all of its Revolving Commitment and Loans pursuant to
subsection (b) above, Citizens Bank may, upon 30 days’ notice to the Borrower
and the Revolving Lenders, resign as L/C Issuer, other than with respect to
Letters of Credit then outstanding.  In the event of any such resignation as L/C
Issuer, the Borrower shall be entitled to appoint from among the Revolving
Lenders (or, if no Revolving Lender acceptable to the Borrower in its sole
discretion shall agree to serve such role, any other Person reasonably
acceptable to the Administrative Agent) a successor L/C Issuer hereunder (with
such Revolving Lender’s or other Person’s consent); provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Citizens Bank as L/C Issuer with respect to the issuance of
future Letters of Credit.  If Citizens Bank resigns as L/C Issuer, it shall
retain all the rights and obligations of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Revolving Lenders to make Base Rate Committed Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  Upon the
appointment of a successor

179

 

--------------------------------------------------------------------------------

 

L/C Issuer, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer, (b) the
successor L/C Issuer shall issue letter of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements reasonably satisfactory to Citizens Bank to effectively
assume the obligations of Citizens Bank with respect to such Letters of Credit.

(i)Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Revolving Commitment and Loans pursuant to
subsection (b) above, Bank of America may, upon 30 days’ notice to the Borrower
and the Revolving Lenders, resign as Swingline Lender.  In the event of any such
resignation as Swingline Lender, the Borrower shall be entitled to appoint from
among the Revolving Lenders (with such appointed Revolving Lender’s consent) a
successor Swingline Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as Swingline Lender.  If Bank of America resigns as Swingline Lender, it
shall retain all the rights and obligations of the Swingline Lender hereunder
with respect to all Swingline Loans outstanding as of the effective date of its
resignation as Swingline Lender (including the right to require the Revolving
Lenders to make Base Rate Committed Loans pursuant to Section 2.04(c)).  Upon
the appointment of a successor Swingline Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Swingline Lender and (b) the successor Swingline Lender
shall enter into a new agreement in substitution of the Autoborrow Agreement,
the Autoborrow Agreement shall terminate and all Swingline Loans shall be repaid
in full together with all interest and fees owing in connection therewith.

Confidentiality

.  Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
auditors, partners, directors, officers, employees, agents, advisors and
representatives that need to know such information (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement, (ii) any pledgee
referred to in Section 12.07(f), or (iii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations, (g) with the consent of the Borrower or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent or
any Lender on a nonconfidential basis from a source other than the Borrower.  In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments. For purposes of
this Section, “Information”

180

 

--------------------------------------------------------------------------------

 

means all information received from the Tribe, the Borrower or any of their
respective Subsidiaries relating to the Tribe, the Borrower or any of their
respective Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure to any such Person by the Tribe, the
Borrower or any of their respective Subsidiaries.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Set-off

.  In addition to any rights and remedies of the Lenders provided by law, upon
the occurrence and during the continuance of any Event of Default, after
obtaining the prior written consent of the Administrative Agent, each Lender is
authorized at any time and from time to time, without prior notice to the
Borrower or any other Loan Party, any such notice being waived by the Borrower
(on its own behalf and on behalf of each Loan Party) to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender to or for the credit or the
account of the respective Loan Parties against any and all Obligations owing to
such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness.  Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set-off and application made by such Lender; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application.

Interest Rate Limitation

.  Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (other than
Tribal Laws) (the “Maximum Rate”).  If the Administrative Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower.  In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

Counterparts

.  This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

Integration

.  This Agreement, together with the other Loan Documents, comprises the
complete and integrated agreement of the parties on the subject matter hereof
and thereof and supersedes all prior agreements, written or oral, on such
subject matter.  In the event of any conflict between the provisions of this
Agreement and those of any other Loan Document, the provisions of this Agreement
shall control; provided that the inclusion of supplemental rights or remedies in

181

 

--------------------------------------------------------------------------------

 

favor of the Administrative Agent or the Lenders in any other Loan Document
shall not be deemed a conflict with this Agreement.  Each Loan Document was
drafted with the joint participation of the respective parties thereto and shall
be construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.

Survival of Representations and Warranties

.  All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof.  Such representations and warranties have been or will be relied upon
by the Administrative Agent and each Lender, regardless of any investigation
made by the Administrative Agent or any Lender or on their behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.

Severability

.  If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid, void or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid, void or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid, void or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

[Reserved]

.  

Replacement of Lenders

.  If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 12.07), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

(a)the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 12.07(b);

(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

182

 

--------------------------------------------------------------------------------

 

(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d)such assignment does not conflict with applicable Laws; and

(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Neither the consent nor signature of an applicable Lender shall
be required in connection with the provisions of this Section and any assignment
pursuant hereto may be deemed effective by the Borrower, if the applicable
Lender has not executed the applicable Assignment and Assumption within three
(3) Business Days of its receipt of Borrower’s written request therefor.

Governing Law

 

.  Except to the extent otherwise expressly provided therein, each Loan Document
shall be governed by, and construed and enforced in accordance with, the Law of
the State of New York, without regard to conflict of law principles that would
result in the application of any Law other than the Law of the State of New York
(other than any mandatory provisions of the Uniform Commercial Code of the State
of New York relating to the Law governing perfection and the effect of
perfection of the security interests granted under the Loan Documents), provided
however, that if and only to the extent that any security interest granted to
the Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement or any other Loan Document shall be deemed exempt from the provisions
of Article 9 of the Uniform Commercial Code of the State of New York by virtue
of Borrower being a governmental entity, then such security interest shall be
governed by the corresponding provisions of Article 9 of the Tribe’s Uniform
Commercial Code, as adopted by the UCC Ordinance.  Borrower and each other party
hereto each hereby consents to the application of New York civil law to the
construction, interpretation and enforcement of this Agreement and the other
Loan Documents, and to the application of New York civil law to the procedural
aspects of any suit, action or proceeding relating thereto, including but not
limited to legal process, execution of judgments and other legal remedies,
except for any procedural matters governed by or relating to the conduct of
arbitration under Section 12.18. This Agreement and the other Loan Documents to
which Borrower is a party are each “Contracts of the Tribal Gaming Authority”
within the meaning of Section 1 of Article XIII (entitled “Tribal Gaming
Authority Amendment”) of the Constitution.

Arbitration Reference

 

.

(a)Mandatory Arbitration.  Subject to clause (c) below, at the option of the
Administrative Agent (exercised in accordance with consent of the Required
Lenders), Borrower, any of its Restricted Subsidiaries that are Tribal Entities
or, to the extent it is a party to any such controversy or claim, the Tribe, any
controversy or claim between or among the parties arising out of or relating to
this Agreement, the other Loan Documents or any agreements or instruments
relating hereto or thereto or delivered in connection

183

 

--------------------------------------------------------------------------------

 

herewith or therewith and any claim based on or arising from an alleged tort in
connection herewith or therewith (each, a “Claim”), shall be determined by
arbitration.  The arbitration shall be conducted in accordance with the United
States Arbitration Act (Title 9, U.S. Code), notwithstanding any choice of law
provision in this Agreement, and under the Commercial Rules of the American
Arbitration Association (“AAA”).  The arbitrators shall give effect to statutes
of limitation in determining any claim.  Any controversy concerning whether an
issue is arbitrable shall be determined by the arbitrators.  Judgment upon the
arbitration award may be entered in any court having jurisdiction and each of
the Tribe, the Borrower and each Restricted Subsidiary consents to the
jurisdiction of the state and federal courts located in any jurisdiction in
which are located assets against which such judgment is sought to be
enforced.  The institution and maintenance of an action for judicial relief or
pursuit of a provisional or ancillary remedy shall not constitute a waiver of
the right of any party, including the plaintiff, to submit the controversy or
claim to arbitration if any other party contests such action for judicial
relief.

(b)Provisional Remedies, Self-Help and Foreclosure.  No provision of this
Section shall limit the right of any party to this Agreement to exercise
self-help remedies such as setoff, to foreclose against or sell any real or
personal property collateral or security or to obtain provisional or ancillary
remedies from a court of competent jurisdiction before, after, or during the
pendency of any arbitration or other proceeding.  The exercise of a remedy does
not waive the right of any party to resort to arbitration or reference.  At the
Required Lenders’ option, foreclosure under a deed of trust or mortgage may be
accomplished either by exercise of power of sale under the deed of trust or
mortgage or by judicial foreclosure.

 

(c)Limitation.

 

(i)This Section shall not be construed to require arbitration by the Secured
Parties of any disputes which now exist or hereafter arise amongst themselves
which do not involve the Tribe, Borrower or any of the Restricted Subsidiaries
and are not related to this Agreement and the Loan Documents.

 

(ii)Notwithstanding anything to the contrary in this Agreement or any Loan
Document, a Claim may only be submitted to or otherwise determined by
arbitration pursuant to clause (a) or otherwise if, and only if, each of the
courts described in Section 12.20(c)(i) and 12.20(c)(ii) lack or decline
jurisdiction with respect to such Claim.

 

(d)Specific Enforcement Representation.  Each party to this Agreement severally
represents and warrants to the other parties that this Section 12.18 is
specifically enforceable against such party by the other parties.

 

Waiver of Right to Trial by Jury

.  EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN
DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE

184

 

--------------------------------------------------------------------------------

 

WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL OR, TO
THE EXTENT PROVIDED BY SECTION 12.18, ARBITRATION, WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

WAIVER OF SOVEREIGN IMMUNITY; CONSENT TO JURISDICTION

.

(a)Borrower hereby expressly and irrevocably waives the sovereign immunity of
Borrower and each of its Restricted Subsidiaries (and any defense based thereon)
from any suit, action or proceeding or from any legal process (whether through
service of notice, attachment prior to judgment, attachment in aid of execution,
execution, exercise of contempt powers, or otherwise) or arbitration in any
forum, with respect to this Agreement and the other Loan Documents and the
transactions contemplated hereby and thereby, provided that (1) the waiver
contained in this clause (a) is expressly limited to actions against Borrower
and its Restricted Subsidiaries and (2) any recovery upon any judgment resulting
therefrom shall be limited to recovery against the Authority Property (other
than any Protected Assets), including Pocono and the revenues of Borrower and
its Restricted Subsidiaries and all Collateral relating thereto.

 

(b)The Tribe hereby expressly and irrevocably waives its own sovereign immunity
(applicable to itself as an Indian tribal nation) (and any defense based
thereon) from any suit, action or proceeding or from any legal process (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution, execution, exercise of contempt powers, or otherwise) with respect to
the representations and warranties of the Tribe set forth in Article V, the
covenants of the Tribe set forth in Article VII, and each provision of Section
10.01 which relates to an Event of Default caused by the Tribe’s breach of any
such representation, warranty or covenant, it being expressly understood that
(1) the waivers and consents contained in this clause (b) are not limited to
actions against Borrower and its Restricted Subsidiaries, (2) any action
described in this clause (b) may be brought against the Tribe, and (3) any
recovery upon any judgment resulting from any such action may be had against the
assets and revenues of the Tribe, other than Protected Assets, in a manner
consistent with Section 12.21

 

(c)Each of the Tribe, Borrower and the Restricted Subsidiaries hereby expressly
and irrevocably submits to the exclusive (subject to Section 12.18 and other
than with respect to actions by the Administrative Agent in respect of rights
under any Security Document governed by law other than the law of the State of
New York or with respect to any Collateral subject thereto) jurisdiction of (i)
any New York state court or federal court of the United States of America
sitting in New York City, and any appellate court from any thereof, (ii) in the
event that the courts described in clause (i) above lack or decline
jurisdiction, any Connecticut state court or federal court of the United States
of America sitting in Connecticut, and any appellate court from any thereof and
(iii) in the event that the courts described in clauses (i) and (ii) above lack
or decline jurisdiction, any other court

185

 

--------------------------------------------------------------------------------

 

of otherwise competent jurisdiction, including, subject to clause (g) below, any
Tribal Court, in each case in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such courts.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law, and each of the Tribe, the Borrower and
each Restricted Subsidiary consents to the jurisdiction of the state and federal
courts located in any jurisdiction in which are located assets against which
such judgment is sought to be enforced.  Nothing in this Agreement shall affect
any right that the Administrative Agent, the L/C Issuer, or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against the Tribe, Borrower, the Restricted
Subsidiaries or their respective properties in the courts of any jurisdiction.

 

(d)Each of the Tribe, Borrower and the Restricted Subsidiaries hereby expressly
and irrevocably waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any court described in clause (c) above.  Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(e)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 12.02.  Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

 

(f)The waivers and consents described in this Section shall inure to the benefit
of the Secured Parties, their successors and assigns, and each other Person who
is entitled to the benefits of the Loan Documents (including without limitation
the indemnitees referred to in Section 12.05).  Subject to Sections 12.21 and
12.22 the Secured Parties and such other Persons shall have and be entitled to
all available legal and equitable remedies, including the right to specific
performance, money damages and injunctive or declaratory relief.  The waivers of
sovereign immunity and consents to jurisdiction contained in this Section are
irrevocable.

 

(g)Each of the Tribe, Borrower and the Restricted Subsidiaries agrees that any
action for the entry of judgment on and/or enforcement of an arbitration award
or court order or judgment may be brought in the Mohegan Tribal Gaming Disputes
Court. Each of the Tribe, Borrower and the Restricted Subsidiaries expressly
waives the application of the doctrines of exhaustion of tribal remedies and any
right of comity with respect to any Tribal Court or any tribal court of appeals
the Tribe may now or hereafter maintain. In any event, no action may be brought
in any Tribal Court without the prior written consent of the Administrative
Agent (with the consent of the Required Lenders).

 

186

 

--------------------------------------------------------------------------------

 

Lender Covenant

.  In any action or proceeding against Borrower or any of its Restricted
Subsidiaries to enforce the Loan Documents which is not also an action or
proceeding against the Tribe, the Secured Parties agree that they shall have no
recourse to the Tribe or to its property which is not Authority Property.  In
any action or proceeding to enforce the Loan Documents which includes the Tribe,
the Secured Parties agree that they shall, to the extent then permitted by
applicable Law (other than Tribal Law), take commercially practicable steps to
enforce any claim for damages awarded to the Secured Parties by any court,
tribunal, arbitrator or other decision maker against Borrower or the Authority
Property prior to taking recourse to the Tribe or any Property thereof which is
not Authority Property.  The provisions of this Section shall not be construed
(a) to create any recourse on the part of the Secured Parties against the Tribe,
the property of the Tribe which is not Authority Property or revenues except for
any breach of the Tribe’s own representations, warranties and covenants set
forth in Articles V and VII, or (b) to create any recourse on the part of the
Secured Parties against any Protected Assets, or (c) to require exhaustion by
the Secured Parties of any remedies against Borrower, its Restricted
Subsidiaries or the Authority Property prior to having recourse, in the proper
case, against the Tribe and its property which is not Authority Property.

 

Gaming Law Limitations

 

.  Notwithstanding any provision in any Loan Document, none of the Secured
Parties shall engage in any of the following: planning, organizing, directing,
coordinating, controlling or managing all or any portion of the Tribe’s or
Borrower’s or any other Tribal Entity’s gaming operations that are regulated by
IGRA (collectively, “Management Activities”), including (but not limited to)
with respect to the following:

 

(a)the training, supervision, direction, hiring, firing, retention, or
compensation (including benefits) of any employee (whether or not a management
employee) or contractor;

 

(b)any employment policies or practices;

 

(c)the hours or days of operation;

 

(d)any accounting systems or procedures;

 

(e)any advertising, promotions or other marketing activities;

 

(f)the purchase, lease, or substitution of any gaming device or related
equipment or software, including player tracking equipment;

 

(g)the vendor, type, theme, percentage of pay-out, display or placement of any
gaming device or equipment; or

 

(h)budgeting, allocating, or conditioning payments of any Tribal Entity’s
operating expenses;

 

provided, however, that a Secured Party will not be in violation of the
foregoing restriction solely because such Secured Party:

187

 

--------------------------------------------------------------------------------

 

 

(1)enforces compliance with any term in any Loan Document that does not require
the gaming operation to be subject to any third-party decision-making as to any
Management Activities; or

 

(2)requires that all or any portion of the revenues securing the Loans and other
Obligations be applied to satisfy valid terms of the Loan Documents; or

 

(3)otherwise forecloses on all or any portion of the property securing the
Obligations.

 

Section 81 Compliance

 

.  The parties hereto agree that any right, restriction or obligation contained
in any Loan Document that “encumbers Indian land” within the meaning of 25
U.S.C. § 81(b) shall not be effective for longer than six years, 364 days unless
the Loan Document is an agreement or contract described in 25 U.S.C. § 81(c) or
bears the approval of the Secretary of the Interior within the meaning of 25
U.S.C. § 81(b).

 

USA PATRIOT Act Notice

.  Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Tribe and the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Tribe and the Borrower, which information
includes the name and address of the Tribe and the Borrower and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Tribe and the Borrower in accordance with the Act.

 

OFAC

.  No Loan Party (i) is a person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (iii) is a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

Designation as Senior Debt

.  All Obligations shall be “Designated Senior Indebtedness” for purposes of and
as defined in any existing or future indenture between the Borrower and a
trustee relating to any subordinated debt issued by the Borrower, if and to the
extent that such term (or any comparable term) is defined therein as providing
specific rights to certain holders of senior Indebtedness.

Gaming Boards

.  Each Lender and the Administrative Agent agrees to use its reasonable best
efforts to cooperate with all Gaming Boards (other than tribal Gaming Boards) in
connection with the administration of their regulatory jurisdiction over the
Borrower and its Affiliates, including by providing in a timely manner such
documents or other information as may be requested by any such Gaming Board
(other than tribal Gaming Boards) relating to the Borrower or any of its
Affiliates or to the Loan Documents.  The Borrower and each of its Affiliates

188

 

--------------------------------------------------------------------------------

 

hereby consents to any such disclosure by the Lenders and Administrative Agent
to any Gaming Board and releases such parties from any liability for any such
disclosure.

Gaming Regulations

.  Each party to this Agreement hereby acknowledges that the consummation of the
transactions contemplated by the Loan Documents is subject to applicable Gaming
Laws, including but not limited to any licensing or qualification requirements
imposed on the Lenders and the Loan Parties thereby (other than by tribal Gaming
Laws).  The Borrower represents and warrants that it will use its reasonable
best efforts to obtain all requisite approvals necessary in connection with the
transactions contemplated hereby and in the other Loan Documents.

No Personal Liability

. No director, officer, office holder, employee, agent, representative or member
of the Borrower, any Guarantor or the Tribe, as such, shall have any liability
for, nor be subject to suit in respect of, any obligations of the Borrower or
any Guarantor hereunder or the other Loan Documents or for any claim based on,
in respect of, or by reason of, such obligations or their creation.  It is
expressly acknowledged and agreed that the Tribe shall not be deemed to be a
Guarantor, and its representations and covenants shall be limited to those
expressly set forth herein.

Electronic Execution of Assignments and Certain Other Documents

.  The words “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Committed Loan Notices, waivers
and consents) shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to the procedures approved by it.

Entire Agreement

.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

.  Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and

189

 

--------------------------------------------------------------------------------

 

Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable;

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

No Advisory or Fiduciary Responsibility

.  In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Borrower and the Tribe acknowledges
and agrees that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders
are arm’s-length commercial transactions between the Tribe, the Borrower and
their respective Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, (B) each of the Borrower and the
Tribe has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) each of the Borrower and the Tribe
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Arrangers and the Lenders each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Tribe, the Borrower or any of their
respective Affiliates, or any other Person in connection with the transactions
contemplated hereby and by the other Loan Documents, and (B) neither the
Administrative Agent, the Arrangers nor any Lender has any obligation to the
Tribe, the Borrower or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Arrangers, the Lenders, and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Tribe, the Borrower and their respective Affiliates, and neither the
Administrative Agent, the Arrangers nor any Lender has any obligation to
disclose any of such interests to the Tribe, the Borrower or their respective
Affiliates.  To the fullest extent permitted by law, each of the Tribe and the
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

190

 

--------------------------------------------------------------------------------

 

Certain Additional Terms

. Notwithstanding anything in this Agreement to the contrary, in the event
Borrower or its Restricted Subsidiaries incur Indebtedness secured on a pari
passu basis with the Term B Facility containing any covenant or event of default
applicable to the Borrower or its Restricted Subsidiaries that is more
restrictive in any respect than the covenants and events of default, as
applicable, applicable to the Term B Facility in this Agreement, such covenants
and events of default, as applicable, shall be added to this Agreement and made
applicable to the Term B Facility for the benefit of the Term B Lenders.  The
Administrative Agent and Borrower may (without the consent of any Lender) amend
any Loan Document to the extent (but only to the extent) necessary to reflect
the foregoing.

[Signature Pages Follow]

 

 

191

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

MOHEGAN TRIBAL GAMING AUTHORITY


By:
Name:
Title:

 

 

THE MOHEGAN TRIBE OF INDIANS OF CONNECTICUT (for the limited purpose of joining
the Tribal Provisions)


By:
Name:
Title:

 




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

CITIZENS BANK, N.A., as Administrative Agent


By:
Name:
Title:

 




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

CITIZENS BANK, N.A., as L/C Issuer, a Revolving Lender and a Term A Lender


By:
Name:
Title:




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as Swingline Lender, a Revolving Lender, a Term A Lender
and a Term B Lender


By:
Name:
Title:

 




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Revolving Lender and a Term A Lender


By:
Name:
Title:

 

By:
Name:
Title:




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

SUNTRUST BANK,
as a Revolving Lender and a Term A Lender


By:
Name:
Title:

 

 




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

GOLDMAN SACHS BANK USA,
as a Revolving Lender and a Term A Lender


By:
Name:
Title:




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

KEYBANK NATIONAL ASSOCIATION,
as a Revolving Lender and a Term A Lender


By:
Name:
Title:

 

 




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

CIT BANK, N.A.,
as a Revolving Lender and a Term A Lender


By:
Name:
Title:

 

 

 

 

 

[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

 

 